Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 1 of
                                      249




                            EXHIBIT 5
Filing Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 2 of
       # 121412724   E-Filed 02/15/2021 04:37:34 249
                                                 PM


                                                       IN THE CIRCUIT COURT OF THE 15th
                                                       JUDICIAL CIRCUIT IN AND FOR
                                                       PALM BEACH COUNTY, FLORIDA

                                                       CASE NO: 2018 CA 015897 XXXX MB AO

        SOUTH SPANISH TRAIL, LLC,
        a Florida limited liability company,

               Plaintiff,
        v.

        GLOBENET CABOS SUBMARINOS
        AMERICA, INC., a Delaware For-Profit
        Corporation, and ALL OTHER IN
        POSSESSION.,

              Defendant.
        _________________________________________/

        GLOBNET CABOS SUBMARINOS
        AMERICA, INC., a Delaware For-profit
        Corporation,

               Counter-Plaintiff,
        v.

        SOUTH SPANISH TRAIL, LLC,
        a Florida limited liability company, and
        BOARD OF TRUSTEES OF THE INTERNAL
        IMPROVEMENT TRUST FUND OF THE
        STATE OF FLORIDA,

              Counter-Defendants.
        __________________________________________/

               FIRST AMENDED COUNTERCLAIM AND THIRD-PARTY COMPLAINT

               Defendant/Counter-Plaintiff, Globenet Cabos Submarinos America, Inc. (“Globenet or

        “Counter-Plaintiff”), hereby file this First Amended Counterclaim and Third-Party Complaint

        (“Counterclaims”) through undersigned counsel against Plaintiff/Counter-Defendant, South

        Spanish Trial, LLC (“SST”) and Third-Party Defendant Board of Trustees of the Internal
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 3 of
                                      249



  Improvement Trust Fund of the State of Florida (“Trust”) who is joined pursuant to Rule 1.170(h)

  and 1.210(a) of the Florida Rules of Civil Procedure, and allege as follows:

          1.      Counter-Plaintiff’s Counterclaims consist of claims for damages in excess of

  $15,000, exclusive of attorneys’ fees, interests and costs and a claim for equitable and declaratory

  relief. Counter-Plaintiff’s Counterclaims are exclusively within the subject matter jurisdiction of

  the Circuit Court.

          2.      Counter-Plaintiff’s Counterclaims arise out of the same transaction or occurrence

  set forth in SST’s Amended Complaint, and are compulsory counterclaims within the meaning of

  Rule 1.170(a) of the Florida Rules of Civil Procedure.

                                                  Parties

          3.      Defendant/Counter-Plaintiff Globenet is a Delaware corporation, with its principal

  place of business in Broward County, Florida. Globenet provides telecom services through subsea

  fiber optic cable systems that connect Latin America and the Caribbean with the United States. In

  fact, Globenet’s fiber optic cables are considered vital to national security as it is required to advise

  the Department of Homeland Security of any significant changes concerning its cables. Caribbean

  Crossings Ltd., Inc. (“Caribbean”) has a cable that utilizes Globenet’s submarine conduit.

          4.      Plaintiff SST is a Florida limited liability company that recently purports to have

  acquired certain submerged lands in the Intracoastal Waterway that are described in SST’s

  Complaint (the “Submerged Lands”).

          5.      Third-party defendant, Board of Trustees of the Internal Improvement Trust Fund

  of the State of Florida (“Trust”) is a legal entity comprised of the Governor of the State of Florida

  and the Governor’s cabinet members. Pursuant to the Florida Constitution, title to lands under

  navigable waters, which have not been specifically alienated, is held by the State in trust for the




                                                     2
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 4 of
                                      249



  people via the Trust. Pursuant to Rules 1.170(h) and 1.210(a) of the Florida Rules of Civil

  Procedure, the Trust is joined as a Third-Party Defendant to the counterclaim for declaratory relief.

  The Trust has a direct interest in the subject matter of this case and Counter-Plaintiff’s

  Counterclaims, and thus the Trust’s presence as a party is necessary to a complete determination

  of these claims.

                                                 Facts

                                     Telecommunications Project

         6.      From around 1999, Globenet and its predecessors began construction of a fiber

  optic cable system to provide a telecommunications link (including internet service) for parts of

  the Southeastern United States of America and nations in the Caribbean and Latin America

  (“Project”). The Project involved laying a fiber optic cable linking landing stations in Tuckerton,

  New Jersey and Boca Raton, Florida with landing stations in Bermuda, Brazil, Colombia and

  Venezuela. A timeline of relevant milestones in the Project includes the following:

              a. 1999 - The Project begins.

              b. October 1999 – An engineering report for the Project was submitted to relevant

                 federal, state and local government authorities. The Project landed a fiber optic

                 cable in Palm Beach County, with the path of the cable beginning in the Atlantic

                 Ocean and traveling westward towards a beach manhole located in Boca Raton,

                 Florida. From there, the cable went underground to a cable landing station. En

                 route to the landing station, the cable would tunnel underneath a section of the

                 Intracoastal Waterway.

              c. December 1999 - The Project’s cable landing license was issued by the Federal

                 Communications Commission (FCC).




                                                   3
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 5 of
                                      249



           d. February 2000 - Third party objections to the Project’s cable landing license were

              lodged. No objections were made by SST or its predecessors.

           e. July 2000 - The Florida Department of Environmental Protection (FDEP) published

              a notice of intent to issue a permit for the Project in the Palm Beach Post. This did

              not result in inquiries or objections to the Project being lodged by SST or its

              predecessors.

           f. August 2000 - FDEP issued a permit and intent to grant a sovereign submerged

              land easement for the Project. The Army Corps of Engineers also issued a permit

              for the Project authorizing boring under the ocean and land portions of the path of

              the cable, including the portion passing underneath the Intracoastal Waterway.

           g. September 2000 - The United States of America, acting through the U.S. Army

              Corps of Engineers, issued an easement to Globenet’s predecessor granting it

              permission to construct, use, maintain, repair and remove a fiber optic cable in, on,

              across, over and under a portion of the Intracoastal Waterway.

           h. September 2000 - The State of Florida, acting through the Board of Trustees of the

              Internal Improvement Trust Fund of the State of Florida, also issued an easement

              to Globenet’s predecessor granting it permission to install four conduits and two

              fiber optic cables passing underneath the Intracoastal Waterway.

           i. October 2000 - Site-related work on the Project commenced.

           j. In March 2001, as-built drawings for the Project were prepared, which included a

              drawing depicting the as-built location and legal description of the portion of the

              cable that tunnels underneath the Intracoastal Waterway. Due to an administrative

              error, the legal description forwarded to FDEP for the portion of the cable that




                                                4
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 6 of
                                      249



                 tunnels underneath the Intracoastal Waterway referenced the wrong as-built

                 drawing.

             k. October 2001 – An updated legal description was provided to FDEP reflecting the

                 as-built location of the portion of the cable tunneling underneath the Intracoastal

                 Waterway.

             l. November 2002 - Brasil Telecom S.A. purchased all rights in the Project from its

                 previous owners.

             m. May 2003 - The federal easement for the Project was updated to identify a Brasil

                 Telecom S.A. affiliate, Brasil Telecom of America, Inc., as the federal easement

                 grantee.

             n. September 2003 - The state easement for the Project was updated to identify Brasil

                 Telecom of America, Inc. as the state easement grantee.

             o. January 2014 - Brasil Telecom of America, Inc. changed its name to the

                 Defendant/Counter-Plaintiff in this action, “Globenet Cabos Submarinos America

                 Inc.”

                                           U.S. Easements

        7.       The September 2000 and May 2003 easements the United States granted rights to

  Globenet and its predecessor in connection with construction of the Project (“U.S. Easements”).

  See attached Exhibits A and B.

        8.       The U.S. Easements grant Globenet rights that are terminable only in three

  scenarios: (1) if the Project interferes with the Government’s use of the Intracoastal Waterway; (2)

  if Globenet fails to comply with the conditions stated in the U.S. Easements, or (3) if Globenet




                                                   5
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 7 of
                                      249



  abandons or fails to utilize its federal easement rights for a period of two years. None of these

  conditions has been triggered.

        9.        Due to a scrivener’s error, the U.S. Easements identify the wrong federal tract

  numbers. The tracts are identified as nos. 908 and 909 on the first page thereof, when these should

  have been identified as 910 and 911. Upon information and belief, this error occurred because

  there were several prior re-numberings of the tracts that took place and led to the confusion along

  with a change in the as-built location of the cable. This error was corrected. See attached Exhibit

  C.

        10.       The United States has a superior interest over all others to the Submerged Lands

  and has the power to give Globenet a federal easement corresponding to the as-built subterranean

  path traversed by Globenet’s cable through the Submerged Lands. Pursuant to the rights it

  received, Globenet has the right to authorize others (including Caribbean) to use its conduit and

  cable system.

                                   The Federal Source of Rights
                                   Granted in the U.S. Easements

         11.      The United States derives the right to grant Counter-Plaintiff the U.S. Easements

  from the constitutional and congressional mandate the United States Government has to regulate

  navigable waters. The Government’s rights in this regard are superior to all other interests. See

  Zabel v. Tabb, 430 F.2d 199, 203-206 (5th Cir. 1970) (describing the paramount federal easement

  right in navigable waters of the United States deriving from Commerce Clause of the United States

  Constitution and Section 1314(a) of the Submerged Lands Act); 43 USC § 1314 (a) (“The United

  States retains all its navigational servitude and rights in and powers of regulation and control of

  said lands and navigable waters for the constitutional purposes of commerce, navigation, national

  defense, and international affairs, all of which shall be paramount to … proprietary rights of



                                                  6
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 8 of
                                      249



  ownership, or the rights of management, administration, leasing, use, and development of the lands

  and natural resources ….”).

         12.     The United States Government’s grant of rights to Counter-Plaintiff is also

  grounded in a federal judgment. The United States was specifically granted a perpetual easement

  in the undersea property at issue in this case via a final judgment issued by a federal court in 1935

  in a condemnation proceeding. The petition for condemnation and resulting final judgment are

  attached hereto as Exhibits D and E, respectively. The federal condemnation judgment enabled

  construction of the portion of the Intracoastal Waterway at issue in this case and granted the United

  States perpetual easement rights to use and maintain it.

                                Florida’s Title to the Submerged Lands

         13.     Despite SST’s purported ownership claim in the Submerged Lands, the State of

  Florida, acting through the Trust, has been and remains the actual fee simple owner of the

  Submerged Lands. At a minimum, the Trust’s title interest arises pursuant to the federal equal-

  footing doctrine, which, upon statehood, vested title to submerged lands within Florida borders

  and under navigable waters to the State of Florida. Id.; see also PPL Mont., LLC v. Montana, 565

  U.S. 576, 591 (2012) (“The title consequences of the equal-footing doctrine can be stated in

  summary form: Upon statehood, the State gains title within its borders to the beds of waters then

  navigable [or tidally influenced]. It may allocate and govern those lands according to state law

  subject only to ‘the paramount power of the United States to control such waters for purposes of

  navigation in interstate and foreign commerce.’”) (citations omitted) (reversing state supreme

  court judgment which misapplied federal rules for determining navigability for title under the equal

  footing doctrine when resolving title dispute between the state and a private party).




                                                   7
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 9 of
                                      249



         14.     The equal footing doctrine was later recognized and incorporated into the Florida

  Constitution. Fla. Const. Art. X, § 11 (adopted 1970) (“The title to lands under navigable waters,

  within the boundaries of the state, which have not been alienated … is held by the state, by virtue

  of its sovereignty, in trust for all the people. Sale of such lands may be authorized by law, but only

  when in the public interest. Private use of portions of such lands may be authorized by law, but

  only when not contrary to the public interest.”).

         15.     Ownership of the Submerged Lands lies with the State of Florida and it acquired

  those lands at statehood. Other documents establishing the State of Florida’s ownership in the

  Submerged Lands which may be relied on in this case are:

         (i)     the Bureau of Land Management, General Land Office, Survey of 1870, see

                 Exhibit F;

         (ii)    Deed No. 12041 from the Trustees of the Internal Improvement Fund to Arthur

                 Williams, dated April 25, 1883, see Exhibit G; and

         (iii)   the U.S. Coast and Geodatic Survey, dated 1884, see Exhibit H.


                                           Florida Easements

         16.     Globenet and its predecessor also obtained the requisite permits for the Project and

  additionally obtained the September 2000 and September 2003 easements from the Trust (“Florida

  Easements”) who asserted sovereign ownership of the Submerged Lands. The Florida Easements

  are attached as Exhibits I and J.

         17.     Globenet and its predecessor paid the Trust $185,000 for the Florida Easements to

  the Submerged Lands, as along with Trust approval to proceed with the portion of the Project

  tunneling underneath the Intracoastal Waterway.




                                                      8
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 10 of
                                      249



             18.   Globenet’s recorded Florida Easements were not updated by the State to include

   the corrected legal description showing the final as-built location of Globenet’s cables. As a

   consequence, there is a small discrepancy between the legal description in the Florida Easements

   and the actual subterranean path traversed by cables through the Submerged Lands. Globenet has

   initiated the process to correct these administrative errors with State authorities.

             19.   The records showing the construction of the Globenet’s cable system are publicly

   available.

             20.   The records showing the correct legal description for the location of Globenet’s

   cable is publicly- available.

             21.   Prior to purportedly “purchasing” the Submerged Lands, SST had in its possession

   certain as-built drawings that showed the actual location of Globenet’s conduit and cable system

   and which contained the correct legal description for the easement to be provided by the State of

   Florida. SST nonetheless continued with the purported “purchase” of the Submerged Lands simply

   to coerce Globenet and others like Caribbean into paying substantial amounts of money in order

   to protect their existing rights. However, SST “purchased” the Submerged Lands subject to those

   rights.

             22.   Despite the administrative error, the actual cable path still passes under sovereign

   submerged lands of the State of Florida. Except for the interests of the federal government, the

   State of Florida has a superior ownership interest over all others to the Submerged Lands.

   Consequently, the Trust has the power to correct the Florida Easements to reflect the intent of the

   State of Florida to give Counter-Plaintiff a state sovereign submerged lands easement

   corresponding to the as-built subterranean path traversed by Counter-Plaintiff’s cable through the

   Submerged Lands.




                                                     9
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 11 of
                                      249



                              Project Completion and Ongoing Operations

           23.     In approximately 2001, Globenet completed the Project in the ICW. Since that

   time, the fiber optic cable installed by Globenet has provided telecommunication services to the

   Southeastern United States and to locations in the Caribbean and Latin America. Caribbean’s own

   cable has been in place since around that time as well. The United States Government’s approval

   of the Project, which includes a determination that the project is in the public interest, remains in

   place. The Department of Homeland Security also now considers Globenet’s fiber optic cable to

   be vital to national security as Globenet must advise it of any significant matters which might

   affect the cable.

                 SST’s Unfounded Title Claim to Seabed of the Intracoastal Waterway

           24.     Globenet’s fiber optic cable traverses constructed tunnels underneath a portion of

   seabed of the Intracoastal Waterway located in Palm Beach County, Florida.

           25.     In 2016 and 2017, SST alleges to have acquired a fee simple interest in a portion of

   submerged lands in the Intracoastal Waterway that lie vertically above the path of the location of

   the fiber optic cable (i.e., the Submerged Lands). Estates of deceased private citizens, some closed

   for 20 years, were suddenly reopened for the sole purpose of purportedly conveying these interests

   for mere nominal value, to SST by warranty deeds. Upon information and belief, SST—or

   someone acting on its behalf—paid the legal fees of the attorneys representing the estate and/or

   heirs to obtain warranty deeds. Armed with these “warranty deeds,” SST contends in its Amended

   Complaint to assert a title interest in the Submerged Lands.

                                    Caribbean’s Fiber Optics Cable

           26.     By way of Globenet’s conduit, Caribbean’s fiber optics cable traverses the

   Submerged Lands in the intracoastal waterway (ICW) in Palm Beach County.




                                                    10
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 12 of
                                      249



           27.     Caribbean’s fiber optics cable and Globenet’s conduit system through which it

   passes, have been in place for two decades pursuant to easement rights granted to Caribbean by

   the State of Florida and the federal government.

           28.    Globenet has valid federal and state easement rights over the Submerged Lands.

   Pursuant to those rights, Globenet had the right and authority to allows companies like Caribbean

   to use its conduit and cable system.

           29.     All conditions precedent to the maintenance of this action have been satisfied or

   waived.

                                                Count I
                                           Declaratory Relief
                                      (Against SST and The Trust)

           30.     Counter-Plaintiff incorporates by reference paragraphs 1 through 29 above.

           31.     This is a claim for declaratory judgment against SST and the Trust pursuant to

   Chapter 86, Fla. Stat., and for supplemental and equitable relief.

           32.     As set forth above, an actual controversy has arisen between the parties to this

   action regarding the ownership status of the Submerged Lands as sovereign submerged lands. SST

   asserts it is the owner of the Submerged Lands and that its rights are superior to all others, including

   the State.

           33.     The Trust, through its Florida Easements in favor of Globenet, has asserted since

   at least 2000 that it is the owner of the Submerged Lands. In the Florida Easements, it repeatedly

   referred to the Submerged Lands as “sovereign submerged lands”. In the easement granted to

   Caribbean, the Trust similarly referred to the submerged lands as “sovereign submerged lands.”

   Additionally, the legal descriptions that were or should have been used with the Florida Easements

   make clear that those easements extend from a point on the west seawall of the ICW to a point on




                                                     11
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 13 of
                                      249



   the east seawall of the ICW, thus encompassing the Submerged Lands over which SST claims to

   own.

            34.      Caribbean acquired rights to use the Globenet conduit and cable system based on

   both the superior rights of the United States and the Trust’s sovereignty rights in the Submerged

   Lands.

            35.      Consequently, Globenet is unsure of its rights. There is a bona fide, actual, present

   practical need for a declaration regarding Counter-Plaintiff’s easement rights in the Submerged

   Lands, as well as its rights to operate its fiber optic cable in the conduit that is, at least in part,

   dependent on the ownership of the Submerged Lands.

            36.      The declaration sought herein thus concerns a present, ascertained, or ascertainable

   set of facts or present controversy to a state of facts. Such declaration will not be advisory in nature.

            WHEREFORE, Counter-Plaintiff seeks a declaration that:

                  a. The Submerged Lands consist of sovereign submerged lands that are owned in fee

                     by the State of Florida (acting via the Trust), subject to prior rights duly acquired

                     by the United States via the United States Constitution, authorizing Congressional

                     legislation, and a final judgment in the federal condemnation proceeding, thereby

                     rendering SST’s deeds null and void and without force and effect;

                  b. Globenet has an interest in the Submerged Lands as a result of a valid and express

                     easement it acquired from and the United States, and that such easement rights are

                     paramount to the rights of any owner of the Submerged Lands and that, as a result,

                     Globenet was authorized to allow Caribbean and others to use its conduit and cable

                     system;




                                                      12
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 14 of
                                      249



                c. Globenet has an interest in the Submerged Lands as a result of the valid express

                   easement from the State of Florida (acting via the Trust) and that, as a result,

                   Globenet was authorized to allow Caribbean and others to use its conduit and cable

                   system;

                d. Even if the Submerged Lands were ever privately held, SST, through its

                   predecessor in interest, was properly compensated for the Submerged Lands in the

                   1933 Condemnation Proceeding or, alternatively, SST’s action is an improper

                   collateral attack on the 1935 judgment that resulted from that proceeding;

                e. Caribbean has an interest in the Submerged Lands as a result of the valid express

                   easement from the State of Florida (acting via the Trust), and the rights granted to

                   it by Globenet;

                f. And, such other relief as this Court deems just and proper.

                                                Count II
                                            Abuse of Process
                                           (Against SST only)

          37.      Globenet incorporates by reference paragraphs 1 through 29 above.

          38.      SST, through its agents, willfully and intentionally made an illegal, improper and

   perverted use of process by contacting the upland owner of the Submerged Lands to make

   intentionally false and misleading statements about Globenet and its cable system. Prior to

   purportedly “purchasing” the Submerged Lands, SST had in its possession certain as-built

   drawings that showed the actual location of Globenet’s cable and which contained the correct legal

   description for the easement to be provided by the State of Florida. SST “purchased” the

   Submerged Lands anyway simply to coerce Globenet into paying substantial amounts of money

   in order to protect Globenet’s existing rights. SST attempted to induce the upland owner to support



                                                    13
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 15 of
                                      249



   claims SST knew, or should have known, were specious by offering a share of settlement proceeds

   that SST represented it was close to reaching with Globenet when SST knew there was no

   imminent settlement with Globenet. After the upland owner failed to go along with SST’s scheme

   to extort and pressure Globenet, SST then filed a separate lawsuit against the upland owner.

          39.     SST also sent letters to Governor Ron DeSantis and various other State of Florida

   Departments on January 8, 2021 and January 14, 2021 (see attached Exhibits K and L), claiming,

   among other things, that Globenet was engaging in (or aiding and abetting) espionage which

   allegedly posed a national security threat. These letters went so far as to suggest that the State of

   Florida was a “participant” in unlawful activities that was being “conducted to circumvent the

   executive orders of the [former] President of the United States.” SST claimed Globenet and its

   customers (“Big Tech”) 1 were censoring the former President of the United States and Florida

   citizens through its cable system. SST ultimately requested that State law enforcement investigate

   Globenet immediately and that the State discontinue and withdraw its easements and permits with

   Globenet.

          40.     SST, through its agents, willfully and intentionally made an illegal, improper and

   perverted use of process by presenting, participating in presenting, facilitating, and/or threatening

   criminal prosecution solely to leverage and gain an advantage in its civil matters with Globenet

   and to harass Globenet and its customers. The criminal process was not intended, and should not

   be used, as a means of settling private disputes or for harassment and the process is undermined

   when it is misused by SST in such a manner.




   1
    At the time SST sent the January 8 and 14 letters it had in its possession Globenet’s customer list and
   agreements, and yet, SST intentionally misrepresented the “Big Tech” companies that are allegedly
   Globenet’s customers using the cable.


                                                     14
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 16 of
                                      249



          41.     SST had an ulterior motive for its actions, as it was pursuing a scheme to coerce

   Globenet to pay substantial sums (initially $1 million, then $40 million and subsequently

   demanded $250 million) to “allow” Globenet’s fiber optic cable to remain on the Property.

   Globenet has refused to be extorted.

          42.     SST’s owner (William Swaim) has pursued similar “scorched-earth” tactics against

   other fiber optic cable companies whose cables pass through submerged lands recently acquired

   by Mr. Swaim through companies he owns or controls. Encountering little, if any success, in the

   Circuit Courts, SST devised a scheme to extort and pressure Globenet into paying money by taking

   the actions set forth in these Counterclaims. SST has also attempted to alienate and pressure

   Globenet’s customers through improper means and methods in the hopes that Globenet will

   succumb and settle with SST.

          43.     As a result of SST’s conduct, Globenet has suffered, and will continue to suffer,

   damages to be determined at trial.

          WHEREFORE, Counter-Plaintiff demands judgment against SST for compensatory

   damages, interest, costs and such other and further relief as the Court deems just and proper.

   Dated: February 15, 2021                     Respectfully Submitted,

                                                GREENBERG TRAURIG, P.A.
                                                777 S. Flagler Drive, Suite 300E
                                                West Palm Beach, Florida 33401
                                                Telephone: (561) 650-7900
                                                Facsimile: (561) 655-6222


                                                By: s/ Mark F. Bideau
                                                   MARK F. BIDEAU
                                                   Florida Bar No. 564044
                                                   Email: bideaum@gtlaw.com
                                                   ROBERT R. KANE, III
                                                   Florida Bar No. 99488
                                                   Email: kaner@gtlaw.com



                                                   15
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 17 of
                                      249



                                         JESSICA J. FISHFELD
                                         Florida Bar No. 1018904
                                         Email: fishfeldj@gtlaw.com
                                                cruzm@gtlaw.com




                                        16
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 18 of
                                      249



                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed

   with the Clerk of the Court using the Florida Courts E-Filing Portal. I also certify that the

   foregoing document is being served this 15th day of February, 2021, by e-mail generated by the

   E-Portal system on all counsel of record listed below.

                                                    s/ Mark F. Bideau
                                                    MARK F. BIDEAU



                                        SERVICE LIST

  Ricardo A. Reyes, Esq.                             Timothy L. Newhall, Esq.
  Sacha A. Boegem, Esq.                              Anita J. Patel, Esq.
  TOBIN & REYES, P.A.                                Senior Assistant Attorney General
  Mizner Park Office Tower                           Complex Litigation
  225 N.E. Mizner Blvd., Suite 510                   OFFICE OF THE ATTORNEY GENERAL
  Boca Raton, FL 33432                               PL-01 The Capitol
  Telephone: (561) 620-0656                          Tallahassee, FL 32399
  Facsimile: (561) 620-0657                          Telephone: (850) 414-3300
  rar@tobinreyes.com                                 Timothy.Newhall@myfloridalegal.com
  sboegem@tobinreyes.com                             Anita.Patel@myfloridalegal.com
  eservice@tobinreyes.com                            ComplexLitigation.eservice@myfloridalegal.com

  Counsel for Plaintiff/Counter-Defendant, South     Counsel for Third-Party Defendant, State of
  Spanish Trail, LLC                                 Florida Board of Trustees of the Internal
                                                     Improvement Trust Fund




                                                   17
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 19 of
                                      249




                   EXHIBIT A
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 20 of
                                      249

                                                                   B00K   15447   FRGE   066{


                                         DEPART}IENT OF    IUE   AR}TY
                                    CONSENI TO EA8EUENT
                           rO U6E CORPS OF ENGII{EERS RIGET-OF-ITAY




             ctrra                 tro En8El,tENf AGREENENT, nade by and between the
    gUIlrED                     AIfEBICA , DEPIRTIIEI{I oF fEE ARilY, hereinafter
   referred to                       trGovernmentr, acting by and through the Chief,
   Real Estate                  ].                       of Engineers' Jacksonville
                                        U.S. ArDy Corpsrsald
   DLstrict, h                          ierered-to al          orticer,tt'and''Atfantica
   v.;E!..,,ti;E',ic::;'                  referred to as the I'Granteert:
            rEERE[8,                        t has acquired right-of-htay easements over
   tjre    above-nunbered                s of land, which eiasement, by the tertns,
   reserves to the Go                     X, in perpetuity, the right to use said
   eaeernents for the                       ion, inprovement, and maintenance of the
   Intracoastal            Wa                   i1Le to l{ia:ni, Paln Beach County,
   Floridar' and
        RIEREAS, tbe Gran                     has requested permission   to construct, use,
   naintain, rePair and                           fiber optic cable in ohr across, over,
                                                      identified as
                                                     O7 of an acre, more.or less, is shown
   in red on Exhibll            atta
                                 rrnrt                reto and rnade a part hereof.
                                                          granted and accepted under the
   f,   o!.loeting-conditions this
            llow :ITEREFORE,
                                    :

   1. That it is understood                                              ef f ective o.nly ;iinsdf ar
                         'ait '
                 and that lt
                                                                                     and/or other
        ts       e  , nor does  * - it              obv                             that the
   Grantee           ,il:S,tA,t€r,,Of ;..1-                                                aat*v'it1t"''   ''''
   :iuthonLz€d;,;hefQih .
                                                                  uthorized herein shaLl not
                                                                           been obtained by the
                                                                           ined al"I Federal,':tg
   State, or local pernits required by lau'
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 21 of
                                      249
                                                   EO(K   15447   pRGE 0665



   3. ghat the proposed improvenents       or use authorized herein shall be
                wiltr Lh" t..ti and conditiols 9!    this consent; and that
   ""nri=t"nt
   ;;;-filtovenents    or use not specifically   identified  and authorized
           Lgnstitute a  violation  Lr tlre terms  and conditions of this
   "frirr
   conient-which   rniy result  in a revocatton  of  thfB consent and in the
   irr"titrrtion of sictr legal proceedings   as tlre Government may consider
                  whether oi nol this consent has been revoked or
   ^ppi.piiit",
   nodified.
   4. that                                            consented to shall be
                 exercise of the Privilege s herebyunder
   Itt              exPense  to  the Governmen t and       the supervision
   of and          to the apPr ovaL of the said officer having imrnediate
   jurisd              the prop erty and subject to such regulations
                                                           Iinlted
                                                                       as he
   may from          tine  prescr ibe, including,  but not         to,  the
   specific            s, reguirement s, and specifications set forth in
   paragraph
   5, That tbe              sba1l suPe rvise and naintain the said
   lmprovenents               it to be insPected at reasonable intervals,
   and shal-L                                      ound therein as a result of
   such insPection t                               d  offj"cer to repair any
  defects. UPon c                                  tion of said improvements or
  the nalcing of any              thereto, the premises shall be restored
   i'nrnediately by the       tee,  at the Granteers olrn expense, to the same
  condLtion as that                they existed prLor to the commencement of
  sucb work, to the sa                  of said officer.
  6. That any Property               Government damagred or destroyed by the
  Grantee incident to     the        ise of the privileges herein granted
  shall   be  PromPtIY  rePai         replaeed bY the Grantee to the
  satisfaction of the sai d          cer, or in lieu of such repair or
  repl acement I the Grantee             if so required by said officer and at
  hl-s opt ion, pay to the                 an amount sufficient to conpensate
  for the loss sus tained lry                    t by reason of danage to or
  destruction of Government
  7. That the Government shall                     onslble for damages to the
  propeity or injuries to Persons                   arise from or be incident
  Lo tte   Lxercise  of  the  Privileg           n granted,   or for damaqes to
  the propertY of the Grantee, or                      to the property or
  injuries to the per son of the Gr                 the persons of Granteers
  officers, agients, servant    s,  or emp).        or others who may be on
  said prenises at the invitation of                   ee or the invitation of
  one of them, ari sing from Governmenta             v ties on or in the
  vicinity of the said preml ses, and the                  shall hold the
  Government harnless     from  anY  and  all cI
  8. That the Governnent shall in no case                      for any darnage,
  either hidden or known,      to  any inproven                authorized  which
  may be caused by anY action of the                             the rights
  obtained in its easements, or that nay resul                 the future
  operations undertaken by the Governnent, and                    or right to


                                     2
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 22 of
                                      249

                                                      80(r( 15447   pRCE 0656



     c.,npensation shall accrue from such darnagre,    and if further operations
     of the Government     require  the alteration  or removaL of any improve-
     ,""t"-h"rein authoriied, the Grantee       shall, uPon due notice, frorn
                      al-ter or remove said inprovements vithout expense to
     "iia-"igicer,
     I["-e"i"i"r.itt and subject     to the supervision and approval of t'he
                     ana  no cliim for darnages-shall be nade against the
     =ila-"iiicer on account of such alterations or rernoval.
     Government
     9. That construction and/or       operat ion, maintenance, and use of any
                     incident to the exercls e of the privileges herein
     9rr anted      1 be in such a manner as not to conflict with the rights
     of                 t, nor to interfere with the'operations by the
     G                    such rights nor to endanger lives and safety of the
     public.
                     o
     10. fha             consent uay be tenoinated by the Government or said
     officer                    e notice to the Grantee if the Governnent or
                                          t any improveruents or use to vhich
                                          eres with the use of said land or any
                                          and this consent nay be annulled and
                                         the Government or said officer for
                                         I of the provisions and conditions of
     this consent, or               e for period of tvo (2) years, or for
                                         a
     abandonment.
      11. That uPo n rel                  , termination, revocaticin, forfeiture,
      or annulment    of thl            ,  the Grantee shaLl vacate the premises,
     remove aII property              Grantee therefrom, and restore the
     premis es to a condit I.     satisfactory to the said officer. If the
     Grantee    shall  fail  or            to renove the saLd property and so
     restore the Premises,              t the option of the covernment or said
     of,f icer, ttre sald             shall either becone the property of the
     Government without comPen               therefor, or the Governuent or said
     officer, may cause it to                   , and the premises to be so
     restored at the     exPense  of          antee, and no clain for damages
     against   the  Governmentr   or  t             or  agents, shaLL be created by
     oi :nade on account cf such                    restoration.
     L2. That the Grantee within                  9s of his respective legal
     porders shall couPlY with all                             , state, and/or local
     g overnuental regula tions, conditi              instructions for the
    pr otection of tlre envirorunent and              er uatters as they relate to
    real propertY interests granted
     13 - That the Grantee ehall not r                       rb, or cause or pern ir
    to lce removed or disturbed, any histor               archeolog ical, archi-
    tectural, or other cultural artifacts,              lcs, vestiges, remains, or
    obj ects of antiquitlr. In the event such                are diecovered on the
    preml"s €s, the Grantee shal} inmediatelY                the District Engineer,
    ilacksonv  ille  Distri  ct, Post   office  Box 497              lle, florida
    32232-ool9, and the Ei te and the naterial                    protected by the
    Grantee from further disturbance until a                         e,xamLna tion of




                                         3
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 23 of
                                      249

                                                                BOoR   t5447   pAGE 0667


     thern can be made or until a crearance to proceed is authorized by the
     District Ellgineer-

                                                                                           nby

                                                                                           the
                                                                                           tso
     requ ire.
     15.                    maY not be transferred to a third PartY
                           consent
    trithout           written notice to the Chief, ReaL Estate Division,
    U.S. Artny          Engineers, Jacksonville Districtr Post office Box
     4970,          le,  Florida 32232-ool9r and by the transfereers
    rrritten a         to complY vlth and be bound by all the terms and
    conditLons      Ls             In addition, if the Grantee transfers
    the                      ized herein  bY conveyance of realty, the deed
    sha].l refe           consent and the ter:ms and conditions herein and.
    tlre consent          recorded along with the deed ln the Registrar of
    Deeds or with        appropriate  officlal-
    This consent is           ect to Title'1o, United States Code, section
    2662.
            IN IIITIIEAA                                  tos et mv
                                                                  -othand,  brr authoritv of
    the Secretary of the                 this                 aay      .ci-e=Pre^ri"a+-d
    2000.
                                            UilTTED sITATES OF AI{ERICA

                                     B
                                                    TJ.
                                                              L Estate Divi.sion
                                                             Engi.neer District
                                                            lle, Florida


                                           AGREED               ACCEP|rED

                                            A                     .L.C.

                                     BY:
         ness

   til



                                                4
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 24 of
                                      249




                   EXHIBIT B
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 25 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 26 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 27 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 28 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 29 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 30 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 31 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 32 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 33 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 34 of
                                      249




                            EXHIBIT C
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 35 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 36 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 37 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 38 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 39 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 40 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 41 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 42 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 43 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 44 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 45 of
                                      249




                         EXHIBIT D
                  "~                            ~           ~   -
         t ~•:,                                                                                               - ~_        ': IN :THE'DriITID ~.STATES,DISTRICT                "-fit~
                                                                                ~'                                         '~' CABRT.`IN.•AND:I~OR.t`~:SOIITEERII.                                                                .~
        1~                                  _                               ~                ..           -                   •._DI5fiRICT ,OF FLORIDA.: ~ .. ~  -              -                 _         ~            .

                                                                                                                     ..                       ~                                              _                                    ~
                                        .                                                _            _                       _                                                                         -
                                                                                                                 •           tR~ITID:5TAT~S,OF AMERICA,~                                                                          t
                                                                                                                                                                                                            '            r;.
                                    -                               .~, _                                                                         Petitioner;:           -.                                 ~,
                                                                                                                                          -  --
                                                                                                                              _         ~q8_                                                     ..
'
                                                                                                                             Parcel~:8, Stieet~~l3;. etc:
                                                                                                                                                                                                  ~                  ~;~


                                                                                                                                                  •Respoadents:.


           j                                                             :',                      ~                         ~ PETITION ZN CONDr"~.SAiATYON'                     _
                                                                                                                                                                                                                                                                        249




                                                                                                                                                                                             ~              ~                ,,
            •.         •_
                                                                                                                                      (~e l s. of ~ '~Vii:~.
                                                                                                                                                                                                      - -            -




    ~
                                                                                                                                                                     .


          •       ~             ~                                                                                           Daytona;`Beach,~ ~'3or{dA,
                                                                                              ~                             Spec3rl:Ass3s~ant; t;o -the;
                 •^                                                  _                                                                                                                                      .• -
                                                                                                                            ~dttorney~General a~ ~hQ
                                                                                                                            United States.
                                                                                                                                                                                        ..
                                        .               _
                                                                                                                                                                                    ~                           __
                            -                       -                           _    ,
                                                                                                                                                               _ -                                -                      .
                                                                                                                                                                                                                                  Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 46 of
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 47 of
                                      249
                                               _ ~ ~;
                           ~   '




                                                         IN THE UNITED STATES DISTRICT
                                                         COURT IN AI3D FOR THE SOIITFIERN
                                                         DISTRICT -OF ~'E~aRIDA.
                                                                   w.. t                 1
                                                                           r _-.   ~..

               II:dITEA STATES OF A~~RZCA,              )             'r ~''~.:• r'~_

                                Petitioner,              )`          ,1~~{_ ~ f ~~~s



                                                              .h     f~


               Parcel 8~ Sheet lI, of the               )                  ~~
               Right-of-tray of tkie Intra-             (      PETITION IN COPiI~ MNk'tION
               coastal Waterway Prom Sack-              )      A.S TD CER~'P.I~d PROPERTIES
               sonville, Floridan to Miami,             (         IlV PALti P,'~":H COIINTY.
               Florifla~ through Section 22,            .)           (SOiITcl .'r.l,fd,BEACH)
               Tov~ship 45 South Range 43               ~(
               East in Palm Beach County;               :~
               Florida, according to plat               .(
               thereof of record in the cur-            ')
               rent Public Records in the               ~(
               office oP the Clerk of the               '~
               Circuit Court in and for said
               Palm Beach Covnty~ in. Plat
               Book 17, page 11, of the Pub-            j
               lit Records of said County,
               and other parcels of land tea
               Palm Beach County, Florida,
               specifically described i:~ the           ;(•
               Petition filed herein=                    )'
               JA:B~S O~CONt3ER, anQ ~tht~a res-
               pondents specifics°.11;,° named          .(_
               irs the Petition fil+°-= LYref.n,        ,(:
                                Respondents.


               TO THE Fi01~Oh~- ~i,E JIIDGES QF THE UNITED STATES DIf~TRICT COIIRT
               FOF? ~"HE SOt'THER''~T DISTRICT OF TBB STATE OF FLORIDA:


                               Your Petitioner, IInited States of Ameriea~ by
              its duly authorized attorney, acting under the instructions

              of the Attorney General of the IInited States of America,

              and at the request of the Secretary of Wary brings this its

              suit to acquire by eondemaation certain rights hereinafter

              particularly described in and to those parcels or areas of
              land situated in Palm Beach County, Florida, in the Southern




    L    .~
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 48 of
                                      249
                         `' -                                t~    -               .




               District of F`Iorida, particularly described ~.n paragraph
               Iq Y~ereof~ and hereby makes parties defendant those persons
               and corporations named 3n paragraph VI hereof, as well a~
               ell other persons and corporations, if any, who have or
               claim any rights title or interest in and to said lands,
               and respectf~i].ly represents to the Court:

                                             -Y -

                                That by the ~.ct of Congress apga~~ved January
               ~lst, 1927 (4~ $tat. I.Q10), and modified by het ~f Congress
               approved July 3rd, 1930(__ 8tat,__,_ a, there was
               authorized the improvement of an r-.:.le; s3 ~+~Lerway,following ;, _
               the coastal route Prom 3ackaonvi~?~~, Florida, to Miami,
               P'lorid~,-under ,direction° of the ~ee~etary ;;of ,War in accord-
               once with the provisions end Hc~nditions set forth in Hrnzse
               Document Numbered 586      89tda Congress, Second 8ess3on.




                                ghat the ~1.orfda Inland Navigation District,
               1n its Y~ther performance of said coadition.a, s'noa un-
               dertaking ~o acquire and furnish easements (the kind an8
               ex~ oat of which are hereinafter particularly described and
               ~+~t fr~rth) in suita'6].s taads~ properties and areaa~ here-
    •          in~Yter described, ouch as are regn3red and/or necessary
              'a~ and ~'or rights-afvray~ to be used 3n connection with
               said:-improvement and/or for the deposit of apail and/or
              8redg~d material is connection xith such improvement, :for
               the;purpose oP-conveying the same to the IIni~ed States
              free of costs but hsa been unable to obtain the game by
               purchase anal acsiuire a   slid title thereto.

                                              -~-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 49 of
                                      249
                           ~    _            ~    `~            i   f.    ,a.




                               That on the~5th day of April, ~. D. 1933, and
               after the Florida Inland Navigation District had report-
               ed to him that it had,,been;unable to,,ptlrchase and acquire

               a valid -title to such easements in oT'over said lands

               properties 'and areas or any of them herein mentioned,

               for the purposes aforesaid, or otherwise, the 6ecretary

               o~ War, being of the opinion that the acquisition of ~a11.d

               title as here required=to such easements as are herein

               sought for the IInited States of America, could not :~
               acquired by purchase, but only by condemnation            der ~ndi-
               cial process, and that this was necess~~ and advantageous

               to the goPernment of said United Sta°°~~ c;t' America, and
               in order to abtain a valid°title          s hers required to said
               easements       and in pursuance to tkae ~~uthority vested in
               him by the provisions of ~h~+a;ct of Congress approved August
               8th, 1917 (40 8tat. 2~7), anal the Act of Congress approved.

               July 18th, 1918 (4E7 Sta~4 911)         and such other Act or Acts

               of Congress, if s,ny, as is or are pertinent to these pro-

               ceedings, req~~sted the Attorney General of tkxe IInited States

               of ~rterica to cause these proceedings to be instituted, and

               that in comp~.iance therewith the said Attorney Genera]. has
               ca¢~ ad these proceedings to be instituted in the name of

               die U~:.ted States of America.




                               That the lands, properties andfor areas in which

               an easement is caught by these proceedings to be condemned
               are situated in the County of Palm Beach         State of Florida,

               and are particularly and properly described as follows, viz:



                                                 -3-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 50 of
                                      249
                         ~                  ~   ~~             1~




                         ][tem No. P~i'.~7. No- ~~~.I~o• ges.._~'~.:_.Twv. x~e.
                 (1} - 6085             8            11         2Q          45 S. 43 £.

                 (2) ~- 6088            9            11         n            n       n

         .       (g} - 6088             11           11             n        n       n

                 (4) - 8-6094           8            12-g       27           A       ~

                 (5} - 5-6095           3A           12-A           A       "        '4      `

                 (6) - 5-6096           ~            12~            n        a       n

                 (7) - 5-6098           6            ].~_A          n        ~       n
                                                                'i—          n...._-.~-
                 :.Ea3-~-sos .                       _l-P-A
                 (9) - 5-6100           8             12-A          n        n       n

                 (10)- 6101             9             12-A          n        a       a

                 '~~—ss                                r' .r        n        "tt - - 't

                 (12)- 61Q~i            11            ~.~-.~        a        n       it

                 (l~)- 8-fiiO4          1.2           l2-A          tt       a       a

                                        1~            y2~           n        n       n
                 (~4)- 6105
                                        l~            12A           n        n       n
                 (1~)- 5-63.06


                  {17)- ~-61Q8          16            12-A          ~        a        n

                  {18)- 5-61            17            I2-B          n        n        n

                                        18            Z2-B          n        n        n
                  (19)- ~~10
                                        19            12-B          rt       n        n
                 (20)- 5-6111
                                        20            12B           n        u        n
    '             ~~1)- 6112
                                                                    p        it       tl
                  ~2,~~~ ~`~'slla~l      ~+1          ~.QiB


                                         26           12E           n        n        n
                  (23)- 613.7
                                         26           12-B           A       n        tt
                  {24)- 5-6118
                                         27           12-C          n        u        n
                  {Q5}- 6719
                                         Q8           I2-C           n       n        n          .
                  {~6}- 67.2
                                         29           12-C           n       n        n
                  (Q7)- 6121
                                         SO           12-C              n        n    n
                  {28)- 8122
                                         Sl           l~-C              n    a        n
    '~            {,29)- 5-81'3
                                                      12-C              n        n       n
                  (30)- 8125             38
                                                     -~-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 51 of
                                      249
                        ~                ~.   ~              ~+         ~                   .




                        ,~j;em No. Pareel No. 8haet$o. ~See~,               ~~:     Rne.,
                 (81) - 5-6126       34             1~-C          27        45 S.   48 E.
                 (32) - 6127         35             12--C         +~         n'       n

                 (3S) - 5-6129       37             I2_~          a          a        a

                 (a4) - ~-siao       as             i~-c          n          R
                 (36) — 6132         40             12-0          n          n

                 (36) — 8134         42             12—C          n          n        n

                 (37) — 6136         1              13—A          34         n        n

                 (38} — 6136         2              13—A          r ~        §°       R

                 (39) — 613'y        3              13—A      '~             n        TM

                 (40) — 6138         4              13—A      "              n        n

                 (41) — 819A         6              13~~,.        n          d        tt

                 (4~} — 6141         7              18—A      ;34            n•       n

     ~           (43) ~-61.4^        8              lu—A          n          n        n

                 ~~4~ - 61~          S              IS-~          It         It       A


                 {46) — 614b         Il             31            38 & S4    a        a

                 {48} _ $146         ~              S1            34         R        n

                 {47) — 6147         23             31            ~~         rt       n

                 {~L8~ — 6I48        14             31            n          n        n

                 {49) — 6148         15             13—A          u          n        n

                 (50) — 4~~          22             13            33 & 34    b        tt


                                                                            "'_'~.
                 {5 .~----&354----~4—~—v                      ..
                 ~ 53) — 6165        25             81            ~'         ~~       ~'

                 (54) — 6Zb6         1              14—A     .3             46       43

                 55 } — 6157         2              14A           4          ~        n

                 (56) — fi158        3              14A           n          n        u

                 (57} — 6159         4              14A           w          n        tt

                 (58) — 6160          5             14H           n         ,n        tt



                                              —5—
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 52 of
                                      249
                             ~                     ~'           !




                          Item No. :Parcel No...,Sheet No. See.~ . ~ Trip. ~.. R e.
               (b8) - R-6161            6               14-8   4      46      •13
               (80) - 816E              1               15      g     n       n


               (62)       8169          3               15     9     "        K
               (84) - 8167              6               15      n     „       n
               (66) - 6171              10              15      n     K
               (B7) = 6-8178            11              15     n      n       a

               (68) ~ 6173              12              15     TM    "       „
                 89) - 6179             13              15     ~      +'      x
               (70) ~ 6173              14          15         ~      „       n
               •(:?~1-}_...g-61.713    1--~-- --~6~— . ~----"---:—i4---
               (7u'} ~ 8.6177           ~           ~.6~:~.    ib     n       x

               (73)      861.78         3           1~~.A:     n      n       x

               (74)      S-8181         ~           '~6-A      ^      n       n

               (78) - 8182             7            16-~       n      n       n

    '          (76) - $-6183           ~            16-A       n     „
    'F         (77} ~ 6184             ~            16-A       +~     n      n




               (8~a ~ ~r8~.91          16           18-B       „      n      n

               (~3~ ~ B1D2             Z7           16-B       n      n      n

              ( ) - $6193              18           16-B       ^      n      x

               ~~5) - b144             19           16-B       "     "       "
                        8-~819~        20           16•B       n     „       n
    i         (86)
              (89} - 8196              ~l           1B-B       n      n      10

                                       82           IB-H       ++     n      x.
               {88) - 8-8197
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 53 of
                                      249
                           ~ ~             t   ~`                !~




                        I~m_No. Peel. ~o. She~No. flan.               ~Twn.   Rc!e.

                (89} — 6I98           23        16-8        16        48 S,   43 E.
                (90) — 6199           24        16B         n         n        n

                (91) — 8-6200         25        16—H        ~r        n        n

                (92) —.8-8201         Z         17g         21        n        n

                (93} — 5-6204         4         17—A        2I        tt       ~

                (94) — 6205           5         17—A        n         n        n

                (95) — 6207           7         17—A        +r        n        n

                (96) — 608            B         17—A        n         n        n

                (97) — 8209           9         17—A        n         ~        tt

                (98) — 8211           11        17-8        n         ~r       n

                (9g) — 6212           Z2        17-1`,.     n         n        n

                {100)— 6214           14        li~.~       N         n        n

                {101)— 6216           16        ~'~ —A      ~~        p        n

        ~       (102)— S-6Q17         17        17—A        n         n        n

        i   ~   {108)— 6218           ~~        17—A        n_        n        it

                (104)— 8-6219         19        17—A        p         n        n

                (108)— 5-622Q         20        17—B        ~~        n        n

                (106)— 525            25        17—B        x         u        n

                (109}— $r~~           26        1?—B        n         n        n

                (108)— 6228           QS        17B         n         d        n

                {]:G~   623(3—~_..~~--2'       ~18=---_.__~_--~►---------tr—



                (li:~)- s2aQ          4         zs          n         tt       n
                (112)— 6Q38           5         18          n         n        tt

                (713)— 6234          6          18          u         n        n

                (114)— 6285           7         7.6         p         n        n

                (115)— 6216           1         19          SS        n        n

                (118)— 8889           4         19          n         n        tt

                (117}— 6240           5         Z9          n         n        tt

    ~           (ua}— BQ9~3           1         QO          4         47       tt

                                                      —7—
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 54 of
                                      249
                          ~             ~   =~               f




                                                                               r




                       stem No. Parse   No. $heat No.   Sic. -   Trr».   R~;~;_
              (119) - 6Q44         2         2d         4        47 S.   43 E.
              (120} - 8246         2         21         9        n        t~
               {121) - R-6247      3         2I         +►       n       n
              (7.~2) - R--6Q48    1          22         I6       n       ~
              (123) - 6Q49         Q         22         p        Q       a

              (124) - 6250        3          22         n        n       u

              (128) - 6251        4          22         17       tt      ~}
              (126) - 6Q58        6          Q2         n        u       n

              (127) - 6255        8          22         tt       n       n

              (1Q$) - 6Q58        1          23-A       ?I.      n       n

              (129) - 8267        2          23-A       °        n       R
              (180) - 6256        3          23»~       ~        n       n

              (181) - 62b9        4          ~_A        n        n       n

              (182) - 8260        5          28-~:      n        n       n

              {133) - 8262        7         ,~8-A       20       n       r
              (1S4)~ - 863        c~         28-A       +~       n       n

              (1S5) - 6864        9          23-A       20 & 21 ~+       n
              (136) - 666         30         23-A       20       n       tt
              (I37) - 6866        11         23-A       R        a       a

              (138) - 62b~        l~         23_B       tt       n       n

              (18~~ - 687         1~         23-B       n        n       n

              (140) ~ 872         17         23-B       n        n       a

              '{-14:x)~:6~~5      QO        ~B----~r---rc-----~r-
               14E) -.~ 6277      2Q         ~3-B       n        n       n

              (i43} ...6278       23         23-B       n        p       K

        .     (144) ~.- 679       24         28B        n        a       n

              (145) ,~ 6280       ~5         23-g       n        a       n

              (i~.$) .- e~si      Qs         2a-B       ~        n       p

              (248) ,- 6288       '7         30         QO       ~       n
                                             "g'                                        i

        _                                                                          --   1
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 55 of
                                      249
                        t     ;~            t '             t




                        Item No. :Paxcel~~o. Sheet Nn. Sec. Tms. -Rse.
               (149)- 8289             8            30           20   47   43
               (152)- 6292'            10 ~         30           29   n      ~
               (~53)- 6294             I1           30           n    u      rc

               (154)- 629.5            12           3Q           n    tt     n

                {155}- 6296            6            2.4-A        n    n      u

                each and all according to plat thereof of record in 1-ha ~~.b-
                lic Records of Palm Beach Covntq, Florida, in. Plat ~sa~~ 17,
                pales 11 to 31, both inclusive.

                                       S/A Item 6087.       .~
               156 - That part of the S~ of the N2 of tb.e S-~ ~~
                     the SEA of the S~T~ of Section R:~, ~awnsf~3p
                     45 South, Range 43 East, Pa7Ja Desch !:~,unt3r,
                     Florida, lying East of the E:~,sterly right-of-
                     wap line of the Tntracoe~tal tivr~t r~vay from
                     Jacksonville to Miami, Flor'~a, as that
                     right~of-way line is ~howr~ or. the plat re-
                     corded in Plat Book ~7, ai. ~r~ge Ll.
                                       S,~b Itc    6088.
               157 -That part of t`u} fir: ~t~lz 2,53 chains of Govern-
                     ment I,ot 5, 5~ctf~n ~2, Township 45 South,
                     Runge 4S East, Patin Beach County~:Florida~ ly-
                     ing; West of Sp~.n i sh Creek; and t~atit part of the
                     S~ of t1.e 5 ~ oT the 5E~ of the SYIy . of said Sec-
                    't3on 2! 1yi;.g East of the Easterly right-of-way
                     line of the Intracoastal R~aterway from Jackson-
                     ville to ~iemi~ Floridan as that rigk~t-of-way
                     1~-+~~ ~ s shown on th.e plat recorded in Plst
                     Eo ri a.7, at page 11, of the Public Reeards oP
                     sai:i Falm Beach Co~t~.
                                       SSA Item 6097.
                ~~e - {1)'. ~T~~'part of Lot 15 of Block 1 of ~Boyn-
                      ton;Beach:Park, a subdivision,in Section 27,
                      Township 45 South, Range 43 East, Palm~Eeac~i:
                      County~:.Florida, according ta:plat thereof
                      recorded in Plat _Book la, at pale 4Q of.tho
                      Public Records of said county lying East of
                      the Easterly right-of-way line of the Intra-
                      coastal Waterway fxom Jacksonville to Miami,
                      Florida, as that right-of-Way line is shown
                      on the p~.at recorded i~ Plat Book 17, at page
                      12-A, of the records aforementioned; and,

                                              ~~
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 56 of
                                      249
                         t    t •.        i.    ~.




                     (2) -Those portions oP Parker Avenue and the
                     alley adjoining the area hereinabove described.
                                        5/A Item 6097-A.
               159 - (1) - Lots 12~ 1~ and 14 of Block 1 of. Bopnton
                     Beach Park, a subdivision in Section 27, Town-
                     ship 45 8onth, Range 43 East, Palm Beach County;
                     Floridan according to plat thereof recorded in
                     Plat Book 12~ at page 42 of the Public Records
                     of said county, and

                     (2) - Those portions of Parker Avenue and the
                     alley adjoining the area hereinabave described.
                                        S/A Item 6110.
               160 - (1) - All of Lots 23~ 24~ 27, 28, 32, :~. 34,
                     35~ those portions of Lots 25~ Q6~ orBn ~,:s nCn~
                     oS Hognton~s Subdivision in 8ectic 2'~ '-'gwn-
                     ship 45 South, .Range 43;East. Pa' n Be~;~ `. ^ovslty~
                     Floridan according °to.Amendefl P?r.:~ thoreof~ re-
                     corded in Plat:Hoolc:l8,•at, pii~~ ~5 of "the Public
                     Records of said' Ptt].m Beach Cot~t;;r, 1p~.itg. East of
                     the Easterly Right=of=way ~'r^ of the Intracoastal
                     VPaterwt~g. from Jacksonvi.l.~_e ': ~, 3liami~ Floridan as
                     that right-of-way line i s~ior z~ on the plat re-
                     corded in Plat Book 17, at page l2-B of the re-
                     cords aforamentionect, and -those portions of
                     Edith Street  'Anna 6trets~, Corbine Street and
                     George Streets aci~:'_ning the areas hereinebove
                     described, and
                     (2) - That dart of dot 54 of Boynton~s Subdi-
                     vision in said Section 27~ according to plat
                     thereof recorded in Plat Book 1, at page 28
                     of the Fecor~s aforementioned, dying East of
                     and adycAsing Parcel No. 36 of the right-oY-way
                     of said li:tracoastal Waterway as that right-of-
                     way is s~orra on .the plat recorded. in Plat Baok
                     17, ~~ p8~e 12-0 `of said Palm Seac}i;Couiity.
                     ReCords~. ;Ghe prolongation oS tho North: and. South
                     lines of, said Parcel No. 35 :Sormin~~ the .North
                     and South lines respectively of said part of
                     I~ot 54 hereinabove described; and that part of
                     Porter Street adjoining the area hereinabove
                     deaeribed.
                                        8/A Item 6122.

               161 - (1} - Lots 40, 41~ 42 and 43 and those portions
                     of Lots nDA and nEn of Bognton~s Subdivision in
                     Sec~iori.27~.Towrichip:45 Soubh,-Range ~a~East;.
                     Palm }3each County, :I'3orida, according:.to Ame~u'ted
                     Plat .t?iereof, ;recorded in Plat- Sook 12; at page:
                     a5,:of'.the Public.Records,af said Palm beach,
                     Gountq', _lying.East 'of the .Easterly _rislit-oY-tray
                     line .off ~ the ~Izitrscnastal ~1'ut'er~tay iron Jack=
                     'sonville to Yiaa~i.~ Florida, as that right-of-
                     v~ay Z3,ne is shovrtt .on the plat recorded in
                     P3.~t Haok 17, at:page 12-C of the records
                                               -10-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 57 of
                                      249
                                --
                         ti   r .~         _
                              '~.               ~~                  1


                                                             r
                                                            .,..
                                                                      ,.
                                                       ~~          .E.

                      aforemeritioned~ and
                     (2) -Those portions of Corbine Street, Thomp-
                     son Street end George Street adjoining the
                     areas hereinabove described.
                                        S/A Item 6124.
               3.62 -~~(l) -That part og Lai ~tFn of Boynton ~ s : Si~b-
                      division in Section 27, Township 45 Sou , Ran.ge
                     '~3~ast, Palm Beach County, Florida, ae~ rd-
                      ing to'Amended Plat thereof. recorded           Plat
                      Boo\12,.at gage 45 of the ~ublic Rec ras of
                      said :f~~:Beach Crnxnty, lying East o the.East~-
                      erly r Alit-of-wsp line of the Intro ot~stal:
                      Watarv~ay~from Jacksonville to t+tti    ,Florida,
                      as that r~g12t-of-way line is shovai on the ply
                      recorded- i.z~ Plat Book 17~ at }~sa~: 3.2-C c;~' the
                      records `a~oremoiitioned; aid tho~~~•portiona =:~f
                      Thompson St~re~at and Gearg2 St fat a+~~a2~ing the
                      gyres izereinab vQ deaeribed,'~d
                          (Note: The 'ollow3ng act ~.s `r ~,ezided
                           for Pipe :Lin anii Fl od l~r~ anr3 Y o
                           for deposit .0 9pof.
                     (2) -Lot 49 aF Boyn ~ ~ :~ SuDd'vision in 8ec-
                     tion 27~ Townshtp 45 , ~2th~ Rhine 43 East
                     Palm Beach Co~tp~ F'_t~rida~ ~~ccording to
                     Amended Plat ~h~reoS, r~:~ordad in Plat Book
                     12, at page 45 of;  '' .e ru.9 iC: Records oP said
                     Palm Beach Cou~~ r ~ ~.rd tuo~  e .portiona of
                     Thompson Sire ,t`~r~ George treet,ad~oining
                     the area.her~,~abflti~ described..
                                         8/A Item 6124h~
                                  ,i
               163 - (1) - L~~.~~5 of Boyntonis Subdiri. ion. in Sec-
                     tion 27;~'P~. +;a hj.p: 45 South, Fian.ge • 3. East,
                     Palms Beach.County, Flar3da, sccorcliu~ to
                    :1~meArie~I Plat thereof, recorded-in.Ply Book
                     12~       pie 45, of the Public Records f` said
                     Pa~~euch,Countg; and
                     ~~) -That portion of Thompson Street ad~oi~n=
                     ~~g the areas hereinsbove described.
                                        S/A Item 6125.
               164 - (1) -All of Lots 50 and 51 and that part of
                     Lot ^Gn of Bayn~onts Subdivision in Section
                     27, ToAnship 45 South Range 43 East, PaL¢
                     Beach County, Florida, according to Amended
                     Plat thereof, recorded in Plat Hook 12, at
                     page: 45 of the Public 8ecords of said Palm
                     Bosch County, Lying East of the Easterly
                     right-of-way line of the Intracoastal water-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 58 of
                                      249
                         ~     ~ ~"                               t~         '




                         vray, from ~ucksonvill.e to B~iamiy Florida, as
                        :tli~t right'-of~-tivay:. line is shoti~n on the Plat
                        :recorded in P1At Baok 17, at: Page 12-C of
                         the records aforementioned;~and

                        (2) -Those portions of Porter Street and
                        George Street adjoining the areas herein-
                        above d~seribed.
                                            P/F 6146.

                 185 - The North 25 feet of Lot 14 of ttPlat of Lands
                        o~saed~ by Benson nros.n.'in Seci;ion 3~,; To7m-:
                       ;ship. ~5: South;.Range :43 • ~a;~t, .Pa1m~~Besch
                        Cozznty, rloridii,. accordin~.:to plat rocox;~~d
                        in'Plat:Boo}_ 5~~ai:,pr~ge• 27 of tho Public
                       ~Itecords d~. su3.d Couzify; lying ;Fsast of the.
                        ~usterly.,r3.gYst-o£-may line .of the •IntF•r;~-
                      'coastal. ~Yatc~rr;ay from Jncksonv~:lle'          ~ :' ami;;
                        rlorida,,:As:'tliat ri~iit~of=vi~.y'~.:ie ~ szoprn.
                      ;on.~~heplat rocorded in~Pl.a~ `~o~c 17, at
                      'page 13-i1,. 'q~' ~ttie re.cords~,'n~~~ru~,r~:lt;.fonor~,
                                            P/F'6147.

                 166 -The North Q5 feet of .~t "i; and the South
                       25 feet of_Lat 13 e'corr_ir~ to nPlat o3'
                      7.and3. Oimed `Uy Benson Bl-v .';rc~ _:iri'. Section :34~;'
                      Tot9n:ship .~5'Sout::,r':~n~ a ~8': ~est;'Palm. Beaah
                       co,,~ty;::z~ior~a~ , reccdecl 1n P2at l3ook.5; at
                      :Pa6Q''?7: oS. ;tn i Pat~lie Reeo7rds Hof said County,
                       lying East of v~~e ~~;~tarly.:rigHt-of=Nay' 13aie.
                       o~ the 'Ir '~r~cea: CAI Waterway,'from :dacY.son-
                       ville ~ to 'fir ~,,i, Floridan as that right-of-way
                       line ~~ ~i~,.~~ on the plat recorded is Plat
                       Bk.l",page _.~-A of the records aforemen-
                       tion~
                                            S/A Item B147-A.

                 167 - ~lj Lots 1 to 9, both inclusive, and the
                       I~'arth 59 feet of Lot 10, all in Blocic Z oP
                       Palm BeacYi Shors Acres in Section 34, Town-
                       Sh:Cp 45 South, Runge 43 East, Pa3.m Beach
                      ~~ounty, Florida, according to Plat recorded
                      .in. Plat Book 7, tit. page 15 of tkae.Public
                       Records of said~Cauuty; and

                         (2) -.That part of that certain 10 foot road-
                         way 'lyixig immediately west of and adjoining
                         the;aretts hereinabove described.
                                            S/A Item 6147-C.

                  168 -That part of the South 508 feet of the North
                        924 f~et~of Government Lot 2 in Section 34~
                        Township 45 South, Range 43 Bast, Palm Beach



                                                   -12-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 59 of
                                      249
                        ,~    r:1




                       County, ~'loridat lging West o~ the Ocesn
                       Boulevards a Palm Beach County highway, as
                       that'boulevard is novr canstructed,~and lying
                       East of` a~ Zine that is para3.3.e1 to the West
                       13ne of said Government Lai 2 and 165 feat
                       Eastwardly therefrom as measured at right-
                       aaglea to said VFest line of Government Lot
                       2.                                    -
                                        P/F 6148.
                 169 -The South 25 feet of Lot 11 of ~~PZat of
                       Lerida Owned Uy~'Benson:Bros.n 3n 8ection~3~,<
                      ~o~ship 45:8outh~ Range 43 East Palm Beseh_
                       County, F].arld~ey ~ according to Plat rQcord~3
                       in 'Plat Book ~~. at ~na~e 27 of the Public ~i
                       cords of said Comzty; lying East of the -
                       Easterly right-of-way line of the Int.;a-
                       coastal Water~xag from Tacksonville ~,o ~~ s>.mi,
                      F],orida, as that right-of-gray Iiae 1~ sY~vm
                       on the Plat recorded in Plst Boars 17, at
                       page 13, A of the records afarett ~tiorc3rl.

                                        P/F 6149.

                170 -Marine Ytay, Briny `Breezes ~33cyu1e~rard~. Ruthmary
                      Avenue; Cordova AvenuQ4 Sene:;a Avenue,. Seminole
                      Avenue; Cherokee Aver~eJ 3:ot~ 244;: 2~5;"255 &
                      256 and that part o~ Panv-n Boulevard aad 8er-
                      vice Lane~embraceu in a zone formed by prolong-
                      ing said 8eneea ~..<~eaue and Seminole Avenue
                      Eastward for f,~; ~j ~- +`~~71 ~*idth to an intersac-
                      tion with tY.<~ ~~'~.:s ~, tine off' said Service Lane,
                      all in Briny Fre~;~es, a subdivision in Section
                      34, Township ~5 Sauth, Range ~43 F;a.st,, Palm
                      Beach Cv~mty~ ~'lorida~ according to Plat there-
                      of recorded 3n Plat Book 3 at page 46 of the
                      Public Records of said County.

                                        P/F 6150.
                171 - M~~r~~~ Vray, Chickasaw Avenue, Choctaw Ave-
                      nue~ Cherokee Avenue, and those portions of
                      Eanyan Boulevards Service Zane and Zots 79,
                      80 and 81 embraced in a zone by prolongizlg
                      said Choctaw Avenue L~astward for its Full
                      width to an intersection with the East line
                      of said 5erv5.ce Lane, all 3n Eriny Breezes
                      Addition No. 2, a subdivision 3n Section 34,
                      Tolrnship 45 South, Range 48 East Palm Beach
                      County, Florida, aecordin~ to Plat thereof
                      recorded in Plst $nok l~ at page 62 of the
                      Public Records of said County.

                                        S/A Item 6150-D.

                172 - Lots ;If}-.~.~d 11 of Block A,.,Palm B~ac2i'S}iore.
                      9cres, Soe~bb ~ ~4~ Tovrnahi~45~uth~ Range
                      43 East, `~ceord      ~I    .3t thereof recorded
                      in Plat Book 7         u~e..26of the Public Re-
                      cords o~~ui_ County, togQtner~r,~.th that
                      part~o that certain 10:~aot. ror~c~7.yin~. im-
                                             -13-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 60 of
                                      249
                             1.




                      mediately Wes~'o~.,~,nd~a~oining said Lots ZO
                      and 11 as sho.~rax-6n ~s_a~'orementioned plat.

                                     S/A Item 6155.
                173 - (1) -That part of Lot Z7 of ~►Plat of Lands
                      Owned by Benson Bros.~~ in Section 34, Town-
                      ship 45 youth, Range 43 East, Palm Beach
                      County, Florida; according to Plat recorded
                      in Plat Book 5 at page 2~ of th.e Public Re-
                      cords of said County; and that part of the
                      SW4 of the SWQ of said Section 34, all lying
                      East of the Easterly right-of-~vay line of thB
                      Intracoastal Waterway fram Jacksonville to
                      Miami, Florida, as that right-of-vray line ~.s
                      shown on the Plat recorded in Plat Book 17
                      at page I3-B of the records aforement'c - mod,
                      and inclosed by a private road or br-~i~_°
                      path as now constructed and more parf:lcular-
                      ly described as follows:-

                     Commence at a point on the ~a -`erl;~ r~~ht-
                     of-way line of said Intraco= .,~,4 , nay erway~
                     same being 35 feet South ter' ~i_e i~ rth line
                     of said Lot 17 when. measu ~:-- r±:~.or_o said
                     right-of-way tine for ~ poL~t ~f beginning.
                     From said point of beginr'~~~ sun thence
                     along t12e Santherlg ~~~:~ of aforementione8
                     private road and ~~^a~.'-:l to the North line
                     of said Lot 17, t+, 89 c:~_;rees, O1~-53~t E.
                     823 feet to a ,k -{~i ~:~ere said private road
                     turns to a 5~~~~t_;~-~t~ direction; thence along
                     the WesterLv e1~e rf said private road the
                     following ~~-,rser. and distances: S. Q6 de-
                     grees - 31~ ~. --= feet; thence S. 13 Degrees
                     58~ Ea;;; 2"0 i~et; thence S. 21 degrees 83~
                     4J. 244 ~eetr thence S. 7 degrees 18~ E. 180
                     feet; t1~=~- -~ S, 2 degrees 27~ F. 172 feet;
                     tY~=^r ce E. 67 degrees 06 ~ W. 383 feet; thence
                     5. ~:~ ~3egrees - 41i w. 110 feat; thence S.
                     2 eEegrCes d6t 4d. I88 feet to a point where
                     said'private road turns to a Westerly direc-
                     tion; thence along the Northerly edge o~
                     said private road and paral3el to the South
                     line of said Section 34~ S. 86 degrees 26~
                     41~ W. 648 feet to an intersection with the
                     Easterly right-of-way line of said Intra-
                     coastal Raterway; thence along said Easterly
                     right-of-way line N. 7 degrees 07~ 04~~ E.
                     1315 feet to the point of beginning; and

                         (Note: The follov~in.g tract is in-
                         tended for Pape Line and Flood
                         Area only, and no for depo93t of .
                         Spoil)

                     (2~ That part of the South 50 feet of the
                     5W4 of the 81ti~ o~ said Section 34~ lying


                                          -1~-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 61 of
                                      249
                            r.




                         between the area hereinabove described and
                         the East Zine of said S~P~ of the SW~.

                                 SjA Item 6155A.
                   174 -The South 41 feet of Lot 10 and all of Lots
                         11 to 26, both iaolusive, in Block Z of Palm
                        Beach Shore Acres in Section 34, Township 45
                         South, Range 48 East, Palm Beaeh County,
                        Fl.orida~ according to Plat recorded in Plat
                         Book 7 at Page I5 of the Public Records of
                         said County, and that part of that certain
                         20 font road lying immediately West of and
                         adjoining the areas hereinabove described.

                                 S/A Item 6155-B.
                   Z75 - That part of the South 1666.4 f.r~~:t ofGovern-
                         went Lot 2 in Section 34, Townsii~: 45 South,
                         Range 43 East, Yalm Beach Cr~.int3-, Florida,
                        'lying West of the Ocean B~vl T.>erd r a Palm
                         Beach County highways as L~at :;.ghway is now .
                         constructed; excluding t~rr_~rom the Went 166
                         feet of sai8 Governm~.-.t ".ot ;, said I65 feet
                         measured at right-a~gla~ to 1;he ➢Vest line of
                         said Government Ln't c.
                                 S/~. Itew E~~9.          .

                   176 - 2hat Bart o~ unvernment I,ot 1 and that part
                         of the 5E4 0~ +~h=~ NEB of Section 4~ Township
                         ~6 South, Ranz~ 48 East, Palm Beach County,
                         Flori~.s„ embr~. ed in a zone 50Q feet wide
                         measL-ed R~ right angles to and lging West
                         oP 3nd i~adiately adjoining the Westerly
                         siN.ht-of-map line of the ~ntracoaatal Water-
                         way 'r~~n Jacksonville to Miami, Florida, as
                         that right-of-way line is shown an the Plat
                         :Gcorded in Plat Book 17, at page 14-A oY
                         t'~,C Public Records o~ said County; eacltiding
                         therefrom the North 1400 Y'eet of said Govern-
                         ment zot 1.
                                 S/A Item 6160.
                   177 - (1) -That part of the E 3/4 of the 3E } of
                         Section 4, Township 48 6outh, Range 43 East,
                         Palm Beach Countp, Florida, lying Best of the
                         Westerly right-of-way line of the Intra-
                         coastal VPaterwey from Jacksonville to Miami,
                         Florida, as that right-of-wap line is shown
                         on the Plat recorded in Plat Book I7, at Page
                         14-B of the Public Records of said County,
                         excluding therefrom the Rose Garden located
                         in the N4F corner of the NEB oP the SEA of
                         said Section 4~ the same being rectangular in
                         shape sad extending Eastward a distance oP
                         250 feet from the West 33ne of said       of the
                         SEA-, 8.nd extending in a Southerly disc tion

                                               -15-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 62 of
                                      249




                         a distance oY 400 feet from the K line of said
                         NEB of the SEA; and
                         (2) - That part of the E~ of the NEB of Section
                         9, Township 46 South, Range 48 East, Palm Beaeh
                         Countp~ Florida, and that part of Lot 9 of said
                         Section 9~ according to TMMap of 6ubdivisions of
                         Portions of Townships 45 and 46 South, Range 43
                         Eastn recorded in Plat Baak Z at Page 4 of the
                         Public Records of said Palm Beach County, em-
                         braced fn a zone 800 feet wider measured at
                         right angles to and dying East of and immediate
                         ly ad~ainiag the Easterly right-of-way line of
                         said Intracoastal Ytaterway, as that right-of-tea}
                         ie shown on the Plat recorded 3n Plat Book ?7,
                         at Page I6, of the Records aforementionedg ~s-
                   cZuding therefrom that portion of the improvt~i Gulf'
                         Stream Golf Course as new constructed ~~:d low
                         sated in the NortherZg portion of tb.e ~° ~a~ the NE
                         ~ of said Section 8.
                                6/A Item 6174.
                   178 - Lots 22, 23, 24, 25, 30, 31i 2, 33 arld those.
                         portions of Lots 10, 11, '.^ and 13 of %odel
                         Land Company~s Snbdi.visi:.~ >:, Heation 9~ Town-
                         ship 46~5auth, Raage ~3 East, Palm Beach County
                         Florida, according to F~~_L recorded in Plat Book
                         8 at page 40 of the ~~-h1ic Records of said County,
                         I.yiaB Bast of th~r ~'ss` ~~ sly right-Of-wQy line oY
                         the Intracoastal ~i.ter~:,:y ,from Jacksonville to
                         Miami, Florida, as ~?~~.t right-of-way line is shown
                         on the Plat regarded in Plat Book 17 at Page 1B of
                         the recard~ ~f'~~~:~entioned:
                                S/A Itea 6182.
                  179 -(1) -The 1~ 3~4 of Blocks 154 and 1B2, thgt part of
                        the N 3/~4 of Block 246, and that part of Block 138,
                        City ~f Delray Beach, formerly Town of Linton in
                        Secti    16, Township 46 South, Range 4? East, Palm
                        Beach County, Florida, according to Plat recorded
                        S.~ ~Zat Book 1 at page 3 of the Public Records of
                        said County lying East of the Easterly right-oP-
                        ~ray line of the Intracoastal Waterway Yrom Jack-
                        sonville to Miami, Florida, as that right-of-way
                        line is shown as the Plat recorded in Plat Book
                        17 at page I6-A of the records aforementioned; and
                        (2) -Those portions oP Laing Street and Thomas
                        Avenue ad~oin3ng tl:e areas hereinabove described.
                                5/A Item 6184
                  180 - (1) That part of the N~ of Block 139 0~ the City of
                        Delraq Beach, formerly Town of Linton, in 3eetion
                        26~ Township 46 South, Range 43 East, Palm Beach
                        County, Florida, according to Plain recorded in Plat
                        Book 1, at page 3 of the Public Records of said
                        County, lying East of the Easterly right-of-gray
                        line of the Intracoastal ~Paterway Yrom Jack-
                        sanville to Hiami, Florida, as that right-


                                            -16-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 63 of
                                      249
                           1    ~ L.
                               ~ .~




                        of-way line is shown on the plat recorded in
                        Plat Book Z7 at page 16-A of the Records afore-
                        mentioned~ and

                        (2} -That part of Thomas Avenue adjoining the
                        area hereinabove described.

                                        S/A Item 6185.

                281 - (1} - The S~ of Blocks 147, 155:arid 163 and t'wit
                      part of the S~ of Black 139, and' that part of -,die
                      N~ of Block 140, City of Delray .Beach, formerly
                      Town of Linton, in Section 16, Township 4G ~outk~,
                      Range 43 East, Palm Beach County Floriday .:;.ccord-
                      ing to Plat recorded ixi Plat Book 1 at page '.~. of
                      the Public Records of said County, 1yir~ East of
                      the Easterly righ~E-of-vray line of ti ~ Zr~', racoas-
                      tal .1Naterway from Jacissonville to ~~ri:'.: Florida,
                      as that right-of-way line is s~:r~n on t~,e Plat
                      recorded in Plat Baak 17 at pM~e t~~-A, of the
                      Records aforementioned; and

                        (2) -That part of Lov~ry 5~re~~t an~oining the
                        areas hereinabove descr~~aed~

                182 -                   SJA ~~m 6~*~~~.

                        That part of the ;~~ of :~Zock I40 of the City of
                        Delray Beach, ~=?rmt ^~~r ~av~n of Linton, in Section
                        16~ Township d6 ~:~~~:~ Range 4S Eaat~ Palm Beacki
                        County Florica, :.:wording to Plat recorded in
                        Plat Book 1 a~ page 3 of the Puh2ie Records of
                        said Coun~~, 7~;r~ag Es.st of the easterly right-of-
                        way line of tire: Intracoastal Waterway from Jack-
                        sonvill~ to ~iamit Florida, as that right-of-tisay
                        line is s~~wri on the plat recorded in Plat Book
                        17 st page L6-A of the records aforementioned.

                                        S/A Item 6228.

                7.~~ - (1) - All that certain area in Section 21, Township
                       46 South, Range 43 East Palm Beach County', Florida
                       lying between the Es.sterlp Government meander line
                       of Boca Ratone~s Lagoon, according to Government
                       6urvey of A. D. 187x, and the Easterly right-af-way
                       line of the Intracoastal 9vatervray from Jacksonville
                       to Miami, Florida, as that right-of-wad 11ne is
                       shown on the Plat recorded in Plat Book 19 at
                       page 17-B of the Public Records of said County
                       said area conta~ing portions of Government Lots
                       2 and 3 and the~~ibmerged andjor semi-submerged
                       and unsurveyed lands in said Section 21, lmown as
                     •Boca Ratone~s Lagoon; and

                        (2) -That certain area in Section 28, Township
                        46 South, Rsnga 4ii East, Palm Beach County Flo-



                                               -17-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 64 of
                                      249
                             r :.              s           ~
                             .,                            r




                     rids, lying between the Oeean Boulevard, e. Palm
                     Reach County highway, as that highv~ay is now con-
                     structed, and the Easterly right-of-way line of
                     aforementioned Intracoastal Waterway, as that
                     right-af-way line is shown on the Plat recorded
                     in Plat Dook 17 at page 18 of the aforement9.oned
                     records, said area containing portions of Govern-
                     ment Lpts l~ 2 axed 3 and a portion of the sub-
                     merged and/or semi-submerged snd unsurveyed
                     lands in said section 28~ known as Boca Ratone~s
                     Lagoon.
                                      S/A Item 6228-9.
               184 -Those portions of Govea~nment Lots 1 anfl 4 :~~a Sec-
                     tion 21, Township 46 8auth, Range 43 East :~ailm
                     Beach County, Florida n lying West of the ~?ct~~~
                     Boulevard, a Palm Beach County lzighwa~, ~~ that
                     hig}away is naw consi;ructed.
                                     8/A Item 6235.

               185 - ghat part of Government Lot 5, Seczi~n 28, Totivn-
                     ship 46 South, Rang e 43 Ea ^t, Pa:~~~ ue~.ch County,
                     Floridan lying between the Ocean.~oulevard~ a
                     Palm Beach County highway, ~~ that highway is now
                     constructed and the Easterly right-of-way 13ne
                     of the Intracoastal 14aterva~:~ from Jacksonville
                     to Miami, Florida, ~s '~~~at right-of-way line is
                     shown on the Plat record~~ in Plat Book 17, at
                     page 18, of the Pu~7.ir, Records of said County.
                                      S/~ Item 6241-B.

               186 -That part of Cxo~~rnment Lot 4, Sectioii'33, Town-
                     sh3p; ~ South, Range ~3 East, Palm ~euch•County,
                     I~~.oridc~ lying ~Yiest of the Ocean Bou?evard, a
                    ,Palm Bea~~s A~ount3•:liighvrz~y, as that :Yei6ht~ay is
                     n~-= ~constructed~ and• lying South of a~ line that
                     is -- ~ -~2~ €eet South 'of the North line of said
                     Sec `.t on 33, and.ly~.ng North of a lire that is 870
                     fee' North of the'~outh line of said Section 83.
                                      S/A Item 6295-X-A.

               1~' - That part of the south 65 feet of South half of
                     north half and of tha north tex~. feet of N~ of
                     S~ of Goverrunent Lot 1 in Section 28~ T. 47 S,
                     R. 48 E, Palm Beach County, Florida; included
                     between the easterly shore line of bake Boca Ratone
                     and the Ocean Boulevard Countq Road as the same
                     is located and constructed this March 1, 1933.
                                     S/A Item 6295-X-B.

               188 - That part of the south seventy feet of the north
                     80 feet of N~ of N~ of S~ of ~overr~ment Lot 1 in
                     Szetion 28, T 47 S.~ R. 4a E, Palm Beach Countp~
                     Floride; ineZuded between the easterly shore


                                            -18-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 65 of
                                      249
                          ~     ~ ~.             ~                ,~




                        line of Ieke Boos Ratone and the Ooean Boulevard
                        County Road as the asp is looated and constructed
                        this I+G~r. 1, 1933.
                                        S/A It~n 6295-X-C.
                189 - Thst pars of the North 100 feet of the South 200
                      feet oP the North 280 S'eet o~ 8~ of Goveriizaant Lot
                      1 in Seetion E8, T 47 S, R 43, E~~t, Pa1m Bgaah
                      County, Florida; incltided between the Easterly
                      Shore Line o~ Lake Roca Aatone and. the Oaean Botia3.~var
                      County.Road as tha~~ame is looataci and oanatruwted
                      this Mar. 1, 1933.
                                       $~A Item 6285•X-D.
                190 - That pa~t of the South 150 feet of'..#~g N~ of
                      N~ of S~'~f-~overr,~iont Lot 1 ~n-5"eot~;,r ~9,
                      T 47 S,'R 43 '.~
                                    {,',' '~P m, Beaall.•~'6unty, F'-Sri<::•.;
                      included between tho 'e^£arly 8hor+~ Li.~ .~P
                      Lake Booa Ratone and tlis~b'eean ~cu~every
                      County Road a~-t3fo same 1 s loc`t:;~..,g~n& oon-
                      BtPU.Cted    " M8S• l~ 1933a

                                       S/ A Item 6295-~~~'W
                191 -That part of the Norte 67 ~'e~~ oY the South
                      284 feet of the 3~r cP N~ a~ S~ oY Government
                      Lot 1 in Section 28, "~ ~7 ~, R 43 E, Palm
                      Beaoh Caunty, F1~-ice;     aiuded between tha
                      Eaeterly Shore ~in~ cf Lake Boca Ratoas end the
                      Ocean BauZevard :;ou;Ly"Road es the same is
                     located and rune t~+ao-ted this Der. 1, 1933.
                                       ~j`   ~t~n 8296-R-4.
               19~ -Thai part o~ `the North 9? t'eet o3' the South
                     187 feet ct the South E64 Paet of the S~ o~
                     N~ of 8~ oS Government Lot 1 in Section $6,
                     T ~^ 8, R 43 E, Palm Beaoh County, Florida; in-
                     cl-aaed between the Easterly' Shore Line of Iake
                    Saca,Ratane and the Ooean Boulevard County Roa d
                     ae the acme is located and aonstruoted this
                    Mar. 1, 1933.

                                       8/A Item 6895-A-S.
               1~~3 - 'Phe.t part of the South 100 feet oP the S~ o~
                      N~ o~ S~ of Government Lot 1 in Section 28, T
                      47 8, H 43 ~~ Palm Beach County, Florida; in-
                      aluded between the Easterly Sho re Line of Lake
                      Boca Ratone and the Ocean Soulevarfl County Road
                      as the ~a~e 1s located and constructed this
                      Mar. b. 1933.


                                              -19-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 66 of
                                      249
                            ~,.°        w        u              ~~




                                       S/A Item 6295-X-E.

                  194 - That part of the Plorth 66 feet of the S~
                        of N~ of S~ of Government Lot 1 3.n Section
                        28, T 47 S, R 43 E~ PaZm Beach County,
                        Florida; included between the Easterly
                        Shore Line of Lake Boca Ratane and tie
                        Ocean BouZ~vard County Road as the same
                        is located and constructed -this hdar. 1~ 1933.

                                       S/A Item 6295-~-I,

                  195 - TY~at part of the. North :?.QO feet of the
                        S~ of Sg of Governmen~.Zot 1 in Section
                        2B, T 47 S, R 43;~~ Pi3Im Beach CountS'~
                        Florida, included betvreen•the Easterly
                        shore line of Lake Boca•Ratone and the
                        Ocean Boulevar8 County Road as the same
                        is located and constructed this Max•. ~,~ 1933.

                                       S/A Item 6285-X-v''.

                  196 - That part of tYze South 46Q feed of lovern-
                        ment Lot 1, Section 28~ T 4'~ S, i~ 43 E,
                        Plam ~seaeh County, Florida, u~~.~ of ~th~
                        portion of Section 29, c~.~' said Township and
                        Range lying West of t o sg'~d South 460
                        feet; included het~~eEc the Eas~erlp shore
                        line of Laka Boc} ;~tane~° end the Oeean Doulavard
                        County Road as tz7e Mme is 3.ocated fznd construct-
                        ed this far. ly 193aA

                                            )`~: Item 6286-R.

                  197 - That pass ~~' Government Lot 2 in Section
                        28 ary of ~~ ~~v~~~nment Lot 4 in 8ectzon
                        29~ ".' 47 S, F1 48 E, Palm-Beach Caunty~
                        Flor~.'a.; ncluded between t7ae Easterly
                        sho m iine of Lake Hoca•Ratone and Ocean
                        Boulevard County Road as the same is
                        3~~~ted and constructed this Mar. 1, 1933.

                                       8/A Item 624,.

                  ~~e - That part•af the~PIor~h 40 acres o~ Government
                        Lots 2 and S in 6ectien ,a, Ta~vrihip 47 South,
                        Range 43 East, Pula Bench Couniy,. Floridrs~ ~y-
                        in~ East of the Easterly• Right--of=wsy line'
                        of the Intracoastal Wtttervray from Jacksonville
                        to Miami, Florida, as shown on Plat recorded in Plat
                        Book 17~ Page 20~ of the Pub3.ic Records of said
                        County.



                                       -20-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 67 of
                                      249
                        -    ~ ~•
                             ~.'




                                    s/.~ Item sa4s-A.
                199 -That pert oP the North 450 Peat of Government
                      Lot 1 in Section 4, Township 47 South, Range
                      43 East, Palm Bee eh County, ~'loxide; described
                      as follows:

                       Beginning at the Northwest corner of said Govern-
                       ment Lot 1; thence, along the North Boundary of
                       said Section, I~erth 89 degrees - 54' Eaet, 750
                       2'eet, more or less, to en intersection with the
                       West edge of the: high grgiind or edge oi' beac2i
                       ridge; thence, iris general Southerly direetic~
                       along the West .edge. of said beech ridge 'enci_
                      following the ~moandar~ t2iareof, 460 feet, Taore
                      or lase, to sn 3ntsrsection with the SoutY:
                      Hounda.ry oP said Nortb 450 ~ea~ oP.Governme~~
                      Zot 1; thenco,~.a].ong•said.south Boun~c::~,:South
                      89~ degrees - 5~~• tiYest; 755: Seot,'in~~~ o~i 1ess,
                      ~to; an: intarsoatioii:~srith= the'17ost '~undhr;~ oP:
                      said :Government Lot l;. ;thence, ~7 c~r~; tea; Went
                      Boundazy of ~ said ~Govoaririient Lo~ _.; Yc ~-~h 28 de-
                      grees -~ 37T VYest, Z02 feet, r->~e v~ less; thence,
                      continuing slang the Pest s'Uun,':~:.:~-,~ of said Govern-
                      mant Lot 1, North ? degr~~~ - 3~.° fast, 364 Peet,
                      more or less, to the pa~at o~ beginning.

                                    S/A Iten 6$4~.

                800 -That part oP Section 4~~ '~'ownehip 47 South, Range
                      43 East, Palm P.Ps '.`. Cou~tty, Floxida; described
                      e.e follows

                      Beginning At the i.ri~erse~tion a2' the South Boun6.-
                      ary oP ssifl ~,~ctfoa and the Easterly Right-ot'-
                      way line o~: ~~ ~ Intracoastal ~Paterway Yroin dack-
                      eonvil'e to ~diamt~ Florida, said Easterly Ri~ht-
                     of-way ilne being eho~ on Play recorded in Plat
                     Back 1", Page 20, of the Public Recaxds of s~ifl
                     Co-u+p; thence, along said Easterly Right-o~-
                     way ".ine, North 2 degrees 9f.E.,1689 feet, more
                     ax 1eae; thence continuing along said Easterly Right-
                     of-Yta~ line s Narth 26 degrees - 29' East, 1494 feet,
                     more or less; thence, continuing along said ~;aster-
                     ly R4gh~-of-~ey line, Noxth 9 degrees - 25► West,
                     1258 feet, more c~ less; thence, aon~inuing along
                     saifl Easterly Right-oP-way 11ne, North 8 degreee -
                     22' East, 251 felt, morn or less, to an interaea-
                     tion - with the South Boundary of the North 40 scree
                     of Government Lots 2 and 3 in said section; thence,
                     along South Boundary of said North 40 acres, North
                     89 degrees - 53' East, 400 Pegt, more or Less, to
                     an intersection with the West Boundary of Govern-
                     ment Lot 1 oP said Section; thence, along 9~est aound-
                     axy o~ saifl ~avernment Lot 1, North 21 degrees - 13'
                     East, 309 teat, more or less; thence, continuing



                                             -21-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 68 of
                                      249




                        along eaid Pest Boundary, North 28 degrees
                        37' West, 349 Peet..mare or less, .to.an,.inter-
                       :aection:sii'th 'the. South Boundary of. the North
                       450 ~fest~of• said- Government,Lotl;~t2ience,.
                       along'_rs~iicl South.?Boundary, Borth '89 .degrees -
                       54!'Esst, 755 .feet, more:'or Less; to an inter=
                       section.:~lth°_~th~o':~'ost`edsa`oP ~the~high givund~
                       or. beach ridge;_ thonce~ in a, general. South-
                       r~osterly direatiou along the lYea~.od~o`oP~ the
                       said ~hi.gh ground 'and 2t~llotving '.the~meandors;
                       there-ar., '5300 reot;.'inore ~or leas;; -~o .fui yin=
                       terseotion-~si,tlz the South: Boiiridary, oS. said
                      .Seotion 4; thenoe,; along-the South:Boundary
                       o±': said'.:Seotion,; sout2~-84. degree's -: 47!.~1eat,
                       1160 .feot`, mores or less,       _ ~ tho,
                                                _ ._ _ •to     _ point' oT ~be-
                      .giuning. ~

                                   3/A Item B245.
               801 - That:part off. Go9erniuerit I.ot 2 in S~atic~n .9,
                     Tosmship 47'South, RRnge 4S Ee~t, r~:~m Beaah
                     Couisty, k'lorida; '3.yirig East ~~ t}*~ ,
                                                              ~usterly
                     Right-of-Tray. line oP the IntrAooa ~e1!~later-
                     way from Jaaksonv311e to r is~: ,. Florida, as
                     shown on Plat reaoz~de8 i~: ~lt:v Book 17, Page
                     2Z, of the Pu6lirs Reoor~4s o~' said County.
                                   8lA Item ~?~
               20~ - Thoee Karts of ,~~.ve n~nt Iota 1 and 4 in
                     Seotion 9. To~usizSr ~i Sauth, Ramge 43 Enmt
                     Palm Beaoh Countg, :'~oMda: included between
                     the 9~est~er!~~ ,~~ 'he hig}1 ground or beeoh
                     rid~o and ~~e ~>~::~~er1y.Rlght-o~-s:ay line of
                     the Intr~oaaetai. 7laterfray from dackaonvillo
                     to Miami, Flo~ida~ said Easterly Right-oP-way
                     11ne being      wn on Plat reaordefl in Plat
                     BOck 17, Pflge 21s oP the Pub110 Records 8f
                     Bald ~~.~~ty.
                                  SfA ~tam 624,8-A.
              Ep3 ~ .~7,1, of. the S}.of Government I,ot, 3 in.,Soction 9,
                    ~~wnsltip_~7 South, Range 43.East, Palm Besah
                    Coun~Y~ Ir].orida'. and teat dart ~ ofi the.:SE4,'of
                    SEA; in Soatlon e, of said:To7rnship .and. Rango;:
                    lying Tsast aP :a line 500 ~eot R'satrrardly from
                    and parallel to, the East Boundary oP sat$ Beo-
                    tion 8.

                                              X230: -- - -
              ,204 --: What aer.t.~oi'~ Gorsrii~on~t Zot; ~2. iu' ~Section~.1C~,
                      '!'or~ntthlp._ 47 South; Rengo, Q3 fast,•.Pala: F3'each
                       Coaa~ity,..;~lori'd'e lying.~regt a#' the..;rratito'rly.
                      fight-og-cry, ~lino~ oT ..the: Intraaoaatal.~Ylater~tQy~
                       ~ro~a Jacksonville to: Li~ni.► :'1.9rt.da, as •'shonn~
                       on P].~st.rocbrdocl ~jn :P7.ut:I3ooic 17, ~'a~e X22, ~Qt'
                       the ~Putilla Rocords o~ laid ~Coun_ty:
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 69 of
                                      249
                                                                             ~




                 205 -• ~.ist ;~nrG of ti:o ~t1~; ate: i;:r,; ;ox=?~= .in~ Lcctiou                        .,
                        17,lor7~hi~i`.•~~•~ Soii~Lh,. +ian;;e: ~.3 ausii, ~a~m     .
                   •    ~~uch_ ~Count3~,, T'lericta; .d~is~rzbod as _~ptlatvr.:
                '          ^na~in~iin~ a~; thy: i~:~rtifi~tl:~t :coTTzoz~ off: piti~ ~r~c-
                            tian l~i;~~~E:an~e;~ :~=].o~~~-the . .~czet "~oui~tttiry'.or.
                .           ^'e#'i1'.3ectioii, :=~itl;li .l :d4~r~~c~ _. 37~' ?~ict,. ~?5         .
                          '~~et;, Psore o~~.Ie,~s to•.a1r i-n'~ur:,ection with.
                            the 17e~tQr].y' ~i:F:itt.-of=Sgny. ]:lira o,P ~tilie ~:ntac~-:                .
                          :cot~af;~zl~.'~st~rr.~s. troy 'J"ac~acrivtlz'e• L'o ~~:3~iin3•,, '
                           F].ar'iQ+~;. qua ~no;n: on.pJ.e~. xecor.3~cl. i:t1' lat ,
                           aoo1;=.1?~ r:isa., emu,. 'oi'' ~~~a .~ub~ic ~baorcla~ .a~
                           uuia ~Caun~;r•;:~th~,tiooi. aloud ssa-isl :iests~rl~r.,
                           FiiG12t,-of~tiM;~ :1tna; ;Saui;k ~w~ ~de~rces .-: ?:f~ =;~s~
                           205. r~.'at,"~arci ~ar ~lc~,a, ~o a~ J:zl`v~xaoa~ibn
                           tizith the ou~l: I3~unQcry o~~ uai~ 3ti~ o             ~-' :off'• i.~~,..
                           i;Iionca islona z;:~.Q 3D11'E~.T3C):~riu~i~?:,;. jai t]i x~? de- .
                          ~aC~ -' ?9'. 'i.CL~ri:; X15 i~Bi~~~. b3(S1:'4' e;, i~;3 r,P . `00 ~ ax1.   ..
                .       'inter~aation ~+1~L3i•~t:z~s :,~i;i:: ad~~ -~t~ r'~~~ a'ul.ti~t-
                        ,04 •r1C~,d6~ :LlICriC~C, ~tl~'e genar^.z ~:.~7•~c :rly ai1~~o-
                         tian nlon : ~'~sti Cube 'ei' su~o az'_.:i~a t;,3, ~3o1.d:;~ end
                         Tol;lnairig'titie. m~s~nclers ~hn:eo~, E7~ f~ei:;, T.',or~.~or~~
                     .. lease to: ~n:tutscssotioii ~i ~tz t~~ e:or:tu.~oundF~xy
                        oy ~~aicl'Oe~c~Ciori ~17; t}ic~ncs~ ~~ou.; ~iQrta; ~bnnel'ssry `                      _
                        oT.ss:d~;eQtiaii, ~i~oz*h E'.: Je{,;,~Ef3, - E~1~ .';~'.3~~       .
                         ~'7~ fet~t~, i?uoia c.1s )c~i; , ;,.:, tUe poiiit,oY' l~e;~l.nniu;. _


                806 -         t part of tF'. 3 '•:- of 8~ o#' S~ of N
                                                                    NEB of NE~.,tfi
                          Seo    ct 17► ~.`~~wn~~h3g 47 South, Range 43 East~s'
                          Palm.      ~ ~~ ~rzty, Florida; described ea rdllows:

                        Beginn'--~ a y,~~~~ interseotion of the Diorth Boundary
                        of sai . N~       ~~of S~ of NEq of ld~'~ `snfl the West-
                        erly R` -t- Y..wa'y~:l~ine oY the Int~~cosatal Watsr-
                        way Px~au      aksonvill~o~:2~iami,; Florida, as shown
                        a~ "?st recorded in Plat~3oo1G 17, Page 82~ o~ the
                      .PuL= i: ~ocords 'of: said`. Cauli~q; ;thence, Tong slid .
                       ~lo~cor3y,Ri(~ht-of-wiey'line;; So th:21' dogreos - 23+.
                        ~Y~c ~ 179: feet, :moxe or~]:sass;-.to      lntorsootion~ }vi.tl~
                        the :South Boundary oT%aaid:l~T~; aP 6~;•;of ,5~, o~ ;2~;; :or
                       ~;. ~Uence; a2on{~ sIIid South 'Boundax~'~South 89:da-
                      ~gree~ =.a2'~ 6'iest,'7d0 ~e.et~ Moro: ox :leas~`.,.t~o an.in-
                        toraoatiou .}rl.th't2io •L~aat~ adgo~ oT :the.'aulti~' tad.f.ie~.ds;
                       thenco ~ in ~ a~ ~enerctl 2dortharZy c7irootion 'a].on~~he
                       Easi;..edgo: oi` s~id~cultivatod ~tielde. arid. ~olloMiii~the;
                       moanders~haroof, 175 ~ron~, vor.e: or Ios3, .ta un.in cam-
                       aeatiaur~i.th tkio North;Botuiciciry~atoroasid; °tlienno, ~
                      ~e2ong~3aid.;I~Torth: }lounc3ary, Noxtli~~ 8fl.,.dogreos_ - 31''
                       ?sas'~;, 81Q ftset,, Wrote or• Less, to the point of bo=
                                     -- .
                      :6~xiTiing.
                                        Sid Item $255.

                X07 -That part o~ 6E~.of N~ in Seet3an 17, ToAn~hip
                      47 South, 13ax~e ~43 East, Pelm $eaoh County, ~lo-
                      rida. desoribed es Follows:
                          Beginning at the intersection o1' Lhe North BounB-

                                              -23-
       --   — - --   --       - -   -
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 70 of
                                      249
                              ~.




                       ary of said SEA of NFr~ snd the Westerly Right~-
                       of v~ay line of tYie Intracoastal Waterway from
                       Jacksonville to Miami, Florida, as shown~on
                       Plat recorded in Plat Book.17~ page QQ, o~
                       the Public Records of safd County; thence,
                       along said Westerly Right-o~-vray line, Sout.~a
                       21 degrees 23+ West 636 feet, more or less;
                       thence, South 86 degrees 28T Pest, 100 feet,
                       more os less, to an intersection with the ~~s}
                       bank or shore line of Lake VYyman; th~ace, in
                       a general Southerly direction along say::. West
                       bank or shore line and following the ~.e,,nders
                       thereof, 750 feet more or les4, to an intar-
                       section with the ~outh Bovndar`~ of said NEB
                       thence, along the South bounnury of said NE~ South
                       89 degrees - 4~~ Vest, 38~ feet, more or less to
                       en intersection with the East e:i;e of the oultiva-
                       ted fields; thence, in ~ ,T:^nez~al Nartherlp direc-
                       tion slang the East e_~e u~ ;aid cultivated fields
                       and following tha mE:~id~rs thereof, 133A feet,
                      ~morc~or less, to ~~. tntersection with the North
                      ~_botuidary of said ~E~ o~ NEB;• thence along the
                       North Boundary cr s~.iu SFr of NE~~ North 88
                       degrees - 33~ Ea~tT 590 feet, more or less, to
                       the point of bee~~r.n~.ng.

                                     S/A Item

                 210 -That p~.r~, of Government Lot 2 and that part of
                       the North 396 feet of GovErnment I,ot 3 in Section
                       2+~p ~;awnship 47 South, Range 4S East, Palm Beach
                       Cotuz~:q, Florida, lying Last of the Easterly Right-
                       o~-may line of the Intracoastal 1Yaterwag from
                       Jacksonville to Miami., Florida, as ~ahown on Plat
                       recorded in Plat Book Z7, page 2S-A, af the Pub-
                       lic Records of said County.




                                         -24-25-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 71 of
                                      249
                       .     ~.
                               ~                                ~




                       13,dagress - 12~ West, 147 Yeet, more or-
                       les~y,~to an intersection with the South
                      :Boon          oS' safd N~ oP 8~ oP Government
                       Lot~l, o cept the North 137 2'eet,end the
                       South 193: meet theraoY; the nee,~along
                       sald South ~bundary, South 8~~'degreea
                       30' Weet, 860~teet, more or•'lose, to an
                       intersection wf.t~h the Fsa ~t'~ edge of the
                       oultivated fields;~'~Iierioe, in a gener-
                       al Northeasterly dire tion along the Eeat
                       edge of sa~.d cultivat~ fields and Pollow-
                       ing; the .meandarsh2iaraoP~ 330.Peet, more,..
                       or~:lesa, to an,-int~rsootio ~ith~the2torth
                       Boundary.,of.;aa'id ;N~ , oP .Sir oP_:'Covorni¢ient
                       Lo~.:~,1,. eaco~it..the~ North ~13? feet and..the<
                       South` 19.3~Yeet =thereoT; ^thenco: along said
                      ~Nor,t~i Boundrary, ~Zor,tYi~'89;~degreos -~~;5' fast',
                       ~OO~Toot~ morn 'or 3esa, to the._ ~poiit~'aAbe-     -
                       gii~ting       -- .

                                   s/A Item s27o.
                812 -That part of the South 1009 Ye~~ o~ the North
                      1405 t'eet of Government•L.t 3 in Section 20,
                      Township 47 South, Aan~;e ~ti T~'sst, Palm Beach
                      County, Florida; lying t'u~i c.f the Eeaterly
                      Right-of-~vey line o3' t.2e ?n~tracosatal ~Paterwey
                      from Jacksonville to P`~ ar.~,, Florida, said
                      Eeaterly Right-o-x~y ~.~he being shown on Plat
                      reoorded in P~.Rt Book 17, Page ~3-B, oP the
                     Public Recorfls of ~:~id County.
                                    ~A It~n 6278.

                213 -That part of the North 410 feet oY the 8~ of
                      Govexz:=ant Lot 3 in Secstion 20, Township 47
                      South,      e 43 East, Pa3.m Eeach County, Flo-
                      r 3a; lying East of the Easterlp Right-off-way
                      line c~' the Intracsoastel ~Paterway Pram deak-
                      sonville to Miami, Florida, amid Right-off-way
                      ling being shown on Plat recorded in Plet Book
                     17, Page 23-B, of the Public Records of said
                      County.
                                   S/A Item 6279.

                x:14 - That part oi' e tract in government Zot 3 in
                       Seotion 20, Tovrnship 47 South, Range 43 East,
                       Palm Bsaeh County, Florida; desaxibed on Sheet
                       23-B, Plat Book 17, a~ the Public Records of
                       said County. as "2'Y~at part oP the S~ oY Govern-
                       msnt Lot 3 not included in adjoining desarip-
                       tions"; lying East o~ the Easterly Right-of-
                       way lino of the Intracoastal We~ter+Ray from Jaak-
                       sonville to Nfami. Florida, said Easterly Right'
                       of-way Line befog shoes en said Plat.
                                   S/A Item 6284.

                21S - fihat part oP tha Harth 6~5 Pact of the South

                                          -26-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 72 of
                                      249
                              ~               ~     ~           i.




                       900 faet oP ~ovel~ment Lot 3 in Section 20,
                       Tawnship 47 South, Runge 43 East, Palm Beach
                       County, Flor~~la; lgin~ Euat of the F;asterly
                       k?ight-of-any line of t1i~e Intracoastal "edatex~i~y
                       fraza Jec;;s~nviZZe to ?Siumi, Florida, said LA£it-
                       oxly tZ~.~;ht-af-way line~bein~ shotivn on Plat re-
                       Qorded in Plat Baok I7, Page 30, oP the YubJ,ic
                       Records of said County.

                                   S/A Items 6299.
                216 - ' t part of Gaver►iruont Lot 3 in Seotion .::~,,'~
                      T   ship 47 South, Rana 43 mast, Palm'f3psc ~
                      Cou ty,. Florida, 1.naluded between the '::a,~tcx-
                      ly R~ 'ht-a~-evag line of the Intrac - _~~~2 r~~ter-
                      way S'~~a .~aoksonville to h~iiami, T - _ .       and a
                      line 100~reet y'est~vardlg From, ~.. ~~ ~~; ~ ~11e1
                      to, said ~:,F~iptexly Right-o~-~vay ~~n~•, :vhich said
                      Easterly iti"~Ii'G-Ot-stay. line 1~` aaho}~ c.~ Flat re-
                      oorded in Pls~• Book Z7, Page 4~at~at: tha Publio
                      Records of sai County.
                                   S/A I'L'       630,
                217 -That part of the PTA r~;' Id1"f~m of NEB and that part
                      of N~ of N~ of G~~t~uriL`.tisit•Lot 1 in Section 32,
                      Township 47 Sa~~?,h, 12 n'{; 43 East, Pe,ltn 73eaali
                      CountY F1ori~1:~. ? _..<.:,, zd~ between the ~esterl'y
                     Hight-of-wa3 ~in~ n~' the I racoastal 19aterwa~
                      From Jsake..~-;'_llc ~o I~Ti.emi,~orida, and a line
                     1000 feet ~~;~: •..,r~. ~d].y,from, ancl~ parallel to, said
                     Eq,sterly, ~i~;i.~„-4t-tvay''line, rrhi~c,~i: said Tasterly
                     R~~ht-~''-r~a;~ ,l'ina ~s shov~n on I'1d recorded in
                     Plat~A~..?I: 1 ;._PE{;o. 27,; of the Publ C; Records of
                      uaid Co     ';`.elm
                      T~ ~,~ ~,prtians of the S~- of NYd~ of NEB, the SVY~ of
                      NE:~~ s~icl the 3~ of said Section 32, incl ed be-
                      'ttvE~'~/the' ras.torly, Right-ot.-~raJ lino:,of ;th~~In-
                      tragor~stsI.~l7aterr~~ay. iron ~'acl;eonvil].a to:;ttidz~~f`,
                     '~'l~ridn and: a'line 600 feet ~,ac3ts~areily !'rom, .zxnd
                     ;pg A~11o1.~Go,.;:s3d:T:aate,rly.Right-oi'-ivay line,- d ch
                     ~~ aid•.Laeterl3* Right-of-gray lino 1s: shorm on Fla
                        ocardad ~,n ~~lot Book 17,, Pego 27., of the; Pub13o
                      Reaorda of -said County.




                                       ,.gq
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 73 of
                                      249
                           r     .`                               ~~          `




                                              -9

                           That the aforesaid Florida Inland Navigation District
                    has in. its poaseaaiaai the moneys snd Puads necessary and
                    prapsr to be uaed for the payment of aforesaid ea~ementej
                    which mo~eyo end flmds rill be available at nay time for
                    those purposme whma needed or required Hader and by vir~~
                   of th,eso cande~nstioa proceedings.

                                                VI -                   .

                          That di136ent •search ,ancl inquiry~.ha~ k~eretofr~ra
                   :bQen-mztcle: by arid; oa .behalf 'of:this`Pe~i~:~~ne~. for tho pur»
                   :poser.of. ascertaiiiir~ the _names of a'-3: occup~ts of, uns~ .up~
               •   ion ~kio•.3nnds,.properties ~atid `area: ?~er~S.natiove. menti~aried
                                     ,.                                _      _   .,
                                 ..
                   :aiid'doaaribQd, and a3.so ~tlia n~~~,. pl.aces:'of residence,.
                   ~legtil disabi7.ities_ (if'ans- ~, end the'
                                                             :interests: oS all. .

                   'otrnara; mortga8ees;t~nd ~~~~r claimants in and:to sA d;
                   ~~lancis~~ praparti~es u~d gees;; that .by: reason , o~ 'ssi~d asarcZi .
                   ~eucl inqu.3rg:your Yeti<?.aner.slleQos'•it:to' ba true:
                          1. (~ IL~r 6086
                                       '  Parcel Bp 6heet 11~ end Right-
                   oP-way Items 80~, Paroel 8, Sheet 11) -That the land,
                   prope~r~ ar area doscribed in sub-sections Z as~d 2 oP
                   paragr~t~h IF hereof is unoccupied, but reapondentsJames
                   4~~Cormer~ is, or claims to be, the owner of the same and
                   en ~tled to possession thereof.
                          2. (a/lf Item 6088, Parcel 11, ,Sheet li} -That the
                   lands property or area described in sub-section 8 of para-
                   graph IP hereof is uaoccupied, but respondent, Dallas H.

                   lLiller, hs~, or claims to have, some interest therein under
                   and by virtue of contract Yor deed xith Leuia H. Howe
                                                                      '

                   recorded in Deed Boak 848, page 403, of the Public Recordm

                   oY Palm Beach Comaty
                                     '  P`lorida; that respondents W. B.

                                                   -28-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 74 of
                                      249
              -              'i                ~                ~     ~
                         i




                  Foorey, as Trustee, under dead of trust recorded in Deed
                  Book 0~ page E12~ and individually, has, or claims to
                  have, some right, title or interest in and to said pro-
                  perty wader acid by virtue of said Deed recorded in Deed
                  Book 0, page 212, Public Records of Dade County, Florida;
                  that the reapondeats Rachael Lyman, George R. Lymsne
                  3[. B. Lymaa, Lillian B. Bassett, as the sole and onl~r
                  heirs at law of Morris g. Lyman     deeeased~ have, or claim
                  to haves some interest in said property urid~~° and by vir-
                  tue of trust deed recorded is Deed Book 0, b.-:.ge 21~~ Pub-
                  lic Records of•Dade Couaty, Florid.
                        3. (RJW Item 5-8094 Parcel 3~ sheet 12-A; R/t~
                  Item 5-6095 Parcel 3A, Shi t ~~~-~; R/W Item S-6fl98, Par-
                  cel 4~ Sheet 12-A; R/W ~~~aa S-L~ 98~ Pareel 6~ Sheet 1Q-A;

                  R/W Item 8-6100, Pare 8, Sheet 12-A; R/W Item 5-6104,

         ~~       Parcel 12, Sheet .I~;-~.~ lei ~Y Item 5-6106, Parcel 14, Sheet

                  1Q-A; end RjW I~    8-6108, Parcel 16, Sheet l~-1) - That

                  the lands property or area described in sub-sections 4, 5~

                  6, 'T, 9, 13, ~.~ and 18 of paragraph I0 hereof, constitutes

                  portio~~ ~~'' platted streets in the town of Boynton Beach;

                  Est no sae is in the setusl possession of the same; that

                  s~~,~ property was @edicated to public use as a street by

                  the owner t~ereoY and that the respondent, Town of Boynton

                                              'some right, title or interest
                  Beach, lnas, or claims to have
                  in and to said areas; that the following named respondents
                  have certaitt interests   respectivelyt in certain of said
                  items as follows:
                             (a) (RjW Item 8-6094) -The respondent Rosa
                  P Hayes and the reapond~t, H. B. Hoyaton Estate Corporations

                                              -£9-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 75 of
                                      249
                            ~        ~°                            •:   `




                a corporation under the lava of the State of Michigan, Harry
                g. Noyes and Edith Hopes, his wife, each have, or claim to
                Y18Y@y   some right, title or interest in this Stem because of

                their o~exship ot, or Some interest in, lands abutting upon
                the same.
                                (b) (R/R' Item S-Ba95) -That the respondents,

                R. T. Watts, Jr.~ individual3p and as Trustee, John I,b Lcruge~
                and N. 8. Boynton Estate Corporation, a corporation u~~~:> Ghe
                laws of the State of Michigan, each have, or clam to have
                Some right, title or interest in and to this stem because of
                ownership of~ or some interest ia, lands aba~.~.'ag upon the
                same.
                                (c) R/VP Item 5-6096) -That the respondents,
                dolor L. Hoxe, Dallas H. Mil1~ ~ R~~asal Lyman, George R.

     ~          Lyman, M. B. Lyman, Lillis B. Ft~s~ett~ as sole and only
                heirs at la: of Dorris ~K Lyman, deceased, Harry g. Kopes

     ~          and 8dith Noyes, b.~s w                                   'some
                                              e, each hasp or claims to have

                right, title or ie~~~r.e~t in and to this item because o~ oxner-

     }          ship ofs or ~nm~ iu~areat in, lands abutting upon the same.
                                (d    {~/W Item 5-6098) -That the xespondsnts,

         ~      Harry S. ~:y~q~s~ Edith Hoye3, bin wifB~ and Walter N. SnSnth,
                e~.rh have or claim to have, some right, title or interest

     ~          in       a~ to this item because of o~ership of, or 'ome interest

     {          i~, lands abutting upon the same.

     ~                          (e) {R/VP Item 8-6100) -That the respondents,

                Walter N. Baauth, Rasa P. Hayes and N. S. Hogntaai Estate Corpora-
                                        'each haYe~ or claim to haves some
                  'a I[ichigan corporation
                tio~
                right, title and interest is and to'•thts right-of-way item be-
     i
                cause of o~ership off', or interest 3zi, lands abutting upon the
                acme.
                                {f) (R/K' Item 5-6304) -That the respondents,

                                                   ~~~
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 76 of
                                      249
                        :i       i        •    ~
                                                                    j




               R. T. Watts, Jr., individua7.ly, and as Trustee, and John
               L. Lougee     each haves or claim to have, some rights title or
               interest in and to this right-af-way item because oP o~uer-
               ship oY, or interest in, lands abutting upon the same.
                             (g) {R/1Q =tom 5-6106) -That the respondents,
               Doha L. Lougee and R. T. ~F~tts, 3r., individually, and as
               Trustee, each have or claim to have, some rightT title ox°
               interest in and to this right-of-way item beQause of oer~
               ship of, or iateraat ia, lands abutting upon the ~sme.
                             (h) (R/W Its S-fi108) -That the ~•aspondent~
               R. T. VPatts, Jr., individually, and as Trus~~~, ~xas, or
               claims to haves some rights t3tZe or i~_~~sa~~st in and to this
               item because of ownership a~, or intsr~st Vin, lands abutting
               upon the same.
                     4. (R/W Item 6101 -Parcel 9, Sheet 12-A) - Tha.t the
               land, property or area desari:~=r~ in sub-section 10 of para-
         •     graph I0 hereof' is uno~~:g#.~~4, but respondent, Rosa P. Hayes,
              i~, or claims to b~, the caner o3' the fee simple title thereto.
                     5. (R/~ Item X103, Parcel 31, Sheet 12-A; and Ft/W Item
              6107s Parcel l~~ Sheet I~-A) -That the land, property or area
              described ,hn sub-section lI, of paragraph IY and sub-section
              Z5 0~ pare~raph IY hereof, is nnoccnpied but re~pondent~ R. T.
              wit ~g Jr., indivi8uslly, sad as Trustee, is, or claims to be
              4~z~ owner thereof.
                    6. (a/W Item 6105, Parcel 18, Shest I2-A) -That the
              lands groperty or area described 3n sub-section 14 oP paragraph
              I0 hereof is tmoccnpie~i~ bnt respondents Doha L. Lougee is,
              or claims to bes the nRaer thereof'; that the respondent, N. 8.
              Bo~ntoa Smtate Corporatf.an, a corporation mz8er the laws of
              the State oP Yichigsu~ hasp or claims to hevei some right

              title and interest iu and to said item, but the exset kind
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 77 of
                                      249
                                                ,:              ~                 .




               and eatea~t of such interest 3.s to petitioner uc~sioma.
                         7. (R/W Item 5-6109, Parce3 17, Sheet 12-B; and R/1P
               Item 8-6111, Parcel 19
                                   'Sheet ].~-9) -That the land, property
               or area described in sub-sections 17 and 19 of paragraph
               IY hereof constitute portiaas o~ a platted street in the

               tom of Boynton Beach, Florida; that as one is in actual
               possession oP the same and that aaid property was dedia:atec~
               to public use as a s~reat by the owner thereof; that r~~a ~id-
               ent, Tom oP Boynton Beach hasp or claims to have¢ some right,
               title or interest in and to said right-of-w~~- i:~m because oP
               their being platted as such public atreets or ~xighrrays and
               that the fallowing respaaidemta also h~~va, ~r claim to have
               some interest therei.a:
     ~                       (s) (R/VIT Item 5-61 0 ~ That respondents, N. S.
               Boynton Estate Corporationq      Mie Egan oorporatioa~ and

               ColoradoFlorida Compare;.; a cc~r~~oratian,~each has, ar claim
               to have, some interact 3~1     ~: to this right-of-wsy item be-
               cauae oY ownership oaf9, or interest in, land abutting upon the
               s8.01e.

                             (b)       Item 5-671].) -That re~pondeata, N. S.
               Boynton k-~     t~ Corporation, a Michigan corporation, and
               Colcs~ado-Florida Companp, a corporation, each has, or claim
               to h~~e, some interest in.aad to this right-of-way~item be-
               ca~z~e of ovPnership af, or interest in, land ai~utting upon the
               game.
                         8. (R/W Item 6110, Parcel ~8, Sheet 12B:and R/~P Item
               6112, Parcel PA, Sheet 12H) -That the land, property or areas
               described in sub-sectiona IS and Q(3 of paragraph Ig hereofare

                       'but respondent N. 8. Boynton Estate Corporati~~
               unoccupied

               a corporation under axe Laws of the State of Michigan, ia,

               or claims to be, the o~sr tdx~reof; that reapon@ant, Colorado-
                                              ~2_
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 78 of
                                      249
                                        t    ..                i
                              ~




                Florida Company, a corporation, haa, or claims to have,
                some interest in. end to said graperty~ the extend or kind
                oY which is to petitioner uaImawn.
                      S. (R/W Item S-6123, Parcel 21, Sheet IE-B and RjW
                Item 5-6118 Parcel 26, Sheet 12H) - That the land, propel°
                or areas described 3n sub-gectiona 22 and 24 hereof con sti--
                tute portions oP a platted street in the town of Boyravon,
                Florida; that no one is in actual possession o~'~~he same and
                that said property was 8ed3cated to public use a~ ~ street by
                the oxner thereof; that the respondents T~a~a~ ~fBoynton
               Floridan has, or claims to have, some.~ight, title or interest
                in snd to theca areas because of tY~~~,r b~~ng so platted as
                such public street or highwag;    R~ res~oadent, ~. S. Boynton
               Lstate Corporations a coapora ~:on tzz~tier the lava of the
               State of ~Eichigea, and Ccrlar~ado-~~.orida Company, a corporation,
                each hasp or claims to Y~vss tome rights title or interest is
         0
                and to these two right-~.f-way items because of oRnership of
                                                                          '  ~
               or some intere ~    .~, ].end abutting upon the same.
                      10. (RjW Itram 6117, Parce3. Q5, sheet I2B) - That the
               lands property or area described 3n sub-aectioa 28 of paragraph
               I9 hareoP i~ unoccupied, but respondent, H. S. Boynton 8state
               Corporation, a corporation under the laws of the State of
                                        'the owner thereof.
               ~ic~an, is, or claims to be
                      11. (R/9F Item 6II9~ Parcel 27, Shest 1Q-C) -That the
               land, property or area described 3a sub-section 25 of paragraph
               IV hereof ie unoccupied, but respondent, Vera V'. Webber, is,
               or claims to bey the owner of the ssm~.
                      12. (A/W Item 61Q0, Parcel 28i Shset 1Q-C) - That the
               land, property or area deacr3hed in sub-aection 26 of paragraph
                                    'but respoadent~ J'. Leonard Replogles
               I9 hereof is uaoccupie~
               is, or claims to be, the owner thereof.
                                              -35-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 79 of
                                      249
                         s                t:      s.




                      18. (R/lY Item 6ZQI, Parcel 29~ Bheet 12-C) -That the
                land, property or area described in sub-section 27 of para-
                graph IH hereof is unoacupied~ but respondentss Charles L.
                Boynton, Annie Parker, Frances Patterson, $dith Wright and
                George H. Boynton, are, or claim to be, the ormers thereof'
                in fae simp~.e.
                      14. (R/V~ Item 61~Q~ Pareel S0, Sheet 12~) s Thy;      the
                land, property or area described in snb-section 2~ of para-
                graph IV hereof is unoccupied, but respondent, .~rthv.r Mc-
                          'or claims to be, the owner ~~ t~a~ foe simple
                Dermott, is
            •   title thereto; that reapoadent~ General ~pr~Tement Corpora-
                tion, a corporation, has, or c3ai~~ to ~s~.ve, some interest
                in snd to this area under and t~       tue of judgment against
                Arthur McDermott, recorded 3n Ch~zxaery Order Book 89, page
                448 of the Public Reeord~ oP ~' lm Heaeh County, Florida.
        •             15. (Rf~P Item b--+~~:',̀, Parael. 31, Sheet 12-C and R/W
                Item S-61P6, Psra ~.    , Sweet 12~ sad RjW Item 5-6128,
                Paroel 87, 8he~et 12-~ and 8/~P Ztem 5-8180 Parcel 8B, Sheet
                12-C) -That t~.~ 1~n.d, property or area described is sub-
                seatio~s ~~~ 3i, 33 and 34 of paragraph IV hereof constitutes
                a p4~tion o~ a platted street is the Town of
                ths~ ~o one is is actual posaessian of the same and that said
                ~perty was dediasted to public use a~ a street by the owner
                  ~reoY; that the folloain.g named respondents haves or claim
                to have, some interest in certain of said parcels, to-wit:
                             (~a) (R/~f Item 8-6123) -That reapcndent, ~.rthur
                McDermott, General Improvement Corporation, a corporation,
                and 6windell Holding Campany~ a corporations each has, or
                claims to have, some right, title or interest in and to this

                                               ■'-.
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 80 of
                                      249
                                        ~.    r                   .~.




                                                              0


              right-of-Ray item.because of ownership of, or a~ome interest
              in, land abutting upon the same.
                         (b) (R/YF Item 8-6126) -That respondeut~ Newmar
              Corporation, a Florida corporation, Sofa C. Newington $nd
              N. S. Boynton Estate Corporation, a Michigan corporatiaai,
              each haa~ or claims to uave~ some rightp title end interest
              in and to this right-of-way item because of ownership of,
                             'lead abutting upon the same.
              same interest in
                         (c) (ajW Item 3-6128) -That'responden~s, Spiel
              J. Blakely, Charley L. Boynton, George H. Boy ~~an, Frances
              Pattersam, Edith Wright, ~oiaed'bp their r~sct~ve wives

              and huabanda, as hairy at lay of N. 8d r~        'deceaaeci~
                                                             `tc~

              each has, or elaims ~ta have
                                        '  some ~~gh~,, tide and intereat

              in sn8 to this right-of-xay its b~~a~use of ownership off, or
              soma is~tereat in, lend sbutt~nr, t~~~ same.
                         (d) (x/w Item s-s~k~) -That respo~ae~ts, Invest-
              mamt Holding Company, ~ ~'~.~sid.8, corporation, Samuel T. Blake-
              ley,and Charles L. ~eyn~ort, {~eorge H. Hoynton, ~'rancea Patter-
              son~ Edith Wright and ~~nnie Parker, as aole and only heirs
              at law of H. 6.      tan, decesaed, each hay, or claims to have
                                                                           '

              aome right$ title and interest 3ai sad to this right-of-way
              item because of o~ruership of,or same interest ins land abutt-
              ig   ~c~ the same.

                    •].6. (R/W Item 6125, Parcel 33, Sheet 1~-c) -That the
                xd, property or area described in snb-~ectioa 30 of para-
              graph IY hereof is uaoccupie8, but reapoadeut, ~tewmar Corpora-
              tion, a Flori~3a aorporatiaa, ia, or claims to be, the owner
              of the Pee simple title thereto; that reapoadent, 3'oha C.
              Newington, hay, or claims to have come intereat in said par-
                                                         'page l:88, Public
              c~l becauae of mortgage is l[ortgage Book 212

              Records of Palm Beach Caanty, Flaride.

                                              -3g-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 81 of
                                      249
                         ~    , •.             s                       a




                     i7. (a/w sty sz~~, Pares3 Sb, a~est iz-c) - Tnst the
               land, property or area described in sub-sectiaa 3Q of para-
               graph I9 hereof is uaocaugied, but respondent, M. B. Boynton
               Eatate Corporation, a corgnratioa of Michigan, i~~ or claims
               to be the owner of thm fee simple title thereto.
                     18. (R/W Item B182, Parcel 40Y Sheet l~-C) -That t
               land, property or area deaoribed 3n su'b-ssetian 35 of are
               graph IV herea~ is unoccupied, but respondent, Firat~'N~~,on~,l
              Bank of Lake Worth, has, or c2sima to have, ago :~~.ght, title
               or interest therein msder end by virtue of ~m      ~xent againat
              ~. D. Stnrrock, dated January 7th, 19 7,        fl s°~ec+xded in Cir-
               cult Court Minute 'Book 1.8, page 2D, of     ~ Public Reeosds of
              Palm Beech County, Florida; that respac~en~, Wmrtheimer Broa.
              Ribba~s, Inc., a corparatiou, 3s~s, gr elaims to have, some
              right, title and interact 3z~s and      'this item under and by         ~~
              virtue of ~udgmemt agsin~t ~'e       r8turrock, dated Ye,rch 7th,
              19~7~ end recor8ed in Circ~t Court Minute Book 18~ page 164s
              of the Public Rec~~~~ of balm Beach County, Florida.
                     19. (R/W Item   I34~ Faroel 42
                                                 '  Bheet 12-0) - ThRt the
              lead, property ~~ area de~aribed in cub-Faction 36 oY para-
              graph I~t h~z~eoi' is unoccupied, but respondents Higgins-Hes11
              Corp~atior~, a Florida corporation, is, or elaims to be
                                                                   'the
              o~     4r the t'ee simple title thereto; that respondents, R. ~.
              H4. dins and $ate Higgins, hags, or ca.aim to have, some right,
              ~.i,tle or interest in and to thin item, but the easct extent
              or kind of such interest is to petit3.aner util~o~; that res-
              pond~nt, Frank Nutting, has, or c3aima to have, soave fnterest
              in said item under option gnrchaae from R. C. Higgiaa, dated
              1[arch !24th, 1924, recorded in Daed Book X05, page 228, at' the
              Public Records of Palm Beach Caimty
                                               '  Florida; that re~pazidea~t~

              1~. D. 8turrook, ha8, or c3.aima to have, some interest in. said
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 82 of
                                      249
             1   ~                %,      ~   f     •      Z

                                         i                             !




                     item nnd~r option purchase from Frank Nutting, dated October
                     7th   1924        and recorded is Deed Book 238   page 899
                                                                             'oP the
                     Public Recorda off' Palm Beach Caimtp, Florida; that respondent,
                     G. R. Ackerman, has, or claims to have, come interest in said
                     item under and by virtue of mortgage dated July 20, 19'6,

                     recorded in Mortgage Boak 288, page 516 of the Public Recoraig
                     of Palm Beach County, Florida.
                           ~0. (R,IVf Item 8185, Parcel 1, t3heet 13A) - .That #~a~
                     land,groperty or area described in sub-section S? ~s~. paragraph
                     IV hereof is unoccupied, but respondent, Bo~c -mot &uraeries,
                     Inc., a Florida corporQtion, is, or claims t~ Vie, the owner
                     OY the Ye@ Simple title theTetO; that r~~~a~md~ntS~C• H. Hamra
                     and James D. Bturrock, have, or cla3.m to have, some interest
         ~           in and to t~hia item under and b~ vi~~ue oY mortgage recorded
                     in Mortgage Book 23I, page lib o~ ~h2 Public Recarda o~ Palm
                     Beaah County, Florida.
         ~                 21. (R/~N Item 6        Ss Parcel 2, Sheet 13-A) - Thst the
                       'propertg or ~re~ daseribed in sub-section 38 ofparagraph
                     laud
                     Iq hereof is uaoccupi ~~ bnt respondent
                                                          '  3[utual Holdings Com-

     ~                 'a Florida ~~z~~oration? iss or claims to be, the omxer
                     pony
                     of the ~e~ ~1.mple title thereat; that respondent, M. 6. Smiths
                     Liquidator, Farmers Bank do Trost Company, a banking corporation
                     nafler the laws o~ the State o~ Florida, has, or claims to have,
                     saw i,ntereat is said item tinder and by virtue oP mortgage in

                       a~gage Book 85s page 53E, Public xecorda oP Palm Beaeh County,
                     Florida.
                           22, (R/W Item 6137, Parce3 3, 6heet 13A) -That the
                     land, property or area described in sub-section 88 0~ paragraph
    i                IY hereof is unoccupied, bnt respondents B. F. Evans, ia, ar

                     china to be, the owner of the tee simple title thereto; that
                     reapondextit, R. C. Roper, individnaZly and as Trustee, hae~ or

                                                        -37-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 83 of
                                      249
                          ~      '~ +         ~                i




              claims to have some interest 3n said item wader mortgage ir►
              Mortgage Boak 185, page 1, Fd61ic Records of Palm Beach County,
              Florida; that respondent, M. ~.. Smith, liquidator, Bauk of

              Boynta~, a basking corporat3.on Hader fine laws of the State oP
              Florida, has, or claims to have, some interest is said item
              und.r ~udBmeat against B. F. Evans, recorded in Circuit Cou~~
              a[innte Saok 26, page 899, aP the Public Records of Palms Be~~h
              County, Florida; that respondeQst, C. C. Seichline, has,
              claims to have, some right, title or interest in and to this
              item, bvt the enact kind or extent of sash i~~~~+~~t is to
              petitioner unlaioom.
                    Q3. (R/W Item 6138, Parcel 4, ~~ie~$ Ia-A) - Tha.t the
              land, property or area described iu ~u~-section 44 of gara-
              graph IV hereof' is vaoocupied, mat w~spondent, Mauna F.

    '         Raamuaeea~ is, or claims to be, t~         owner oP the fes ai.~aapls

              title thereto.
                    ~4.       ~R/Y~ Item B~ l~ce2 8, Sheet 13A) -That the
              lands property or          e~ d:~scribed in sub-section 41 0~ para-

              graph IY hereof" i~ unc~~cupied, but respondent, Henry Siebreaht,
              ie, or c3.aima t~         , the owner of the fee simple title thereto.
         '          25•                              7 Sheet 13-A) -That the
                              ~;r~~ Item 6141 P8rCe7.'
              laa~fl~ prnp~s~y or area described in sub-section 4,E of pa,ra-
                                                          'Julia H. (#118-
              e~~ph ~F, hsreoi' is unoccapied~ but respcnd~t
              ci~ individually and as Trustee under the last W111 and Tes-
                ~~t of P'redertck A. alidden~ deceased
                                                    '  recorded in Deed Book

              469, page 98 of the Public Records of Pa]~a Beach County, Florifla,
              and all of the heirs at lax, degasses, legatees and creditors
              o! Frederick 1. Qliddea, deceased, are, or claim to be, the
              owners of the tee simple title to Reid item; that reepondealt,
              ltlasitia Yartgage Company, a I~ioriaa corporation, is, or claim
                 'the over of some interest is said item under and b,~
              to be

                                                  -38-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 84 of
                                      249
                              1 '~;      '1      ~
                             't                              r




              virtue o! ~a.rranty deed recorded in Dsed Book 469, page 54,
              Publlc R~corda oP Palm Beach County, Florida.
                    ?6. (B/W Item R-6142, Parcel 8, Sheet 18-b) -That the
              leads property or area describe@ 3n sub-section 43 of paragraph
              I0 hereof is unaccnpied, but respoadants, Austin A. Stone and
              Louime J. 8toae~ hie wif'e~ area or cls3m to ba, the o~er~
              oP the fee simple title to said item; that respondent,       ercl~nts
              Banking Trust Campeay, a corpnret3on~ has, or clai.~s to have
              some interest in said item as assigned oY mortgage ~~s~ by
              D. 8. Griffin and Gertrude L. Griffin to H.        T Barber,, recor8-
              ed in Yortgag6 Book 50, page 38 0~ the ~ib~.ic ~~Gcrds oY Palm
              Beach Couaty, Florida; that respondea~t~ I,< ~;. Swain, has, or
              cleim~ to haves same interest in        t its as over of mortgage

              from D. E. 6riffia and t~ertrtxde ~, (~~iYSin, recorded in Mort-
              gag• Book 75, page 49; the.t ~~pon~ent, aer~rude L. GriPt'in,
              has, or claims to haQe~ ems interest in said item as present
              owner sad holder of ~rtg        e by Austin A. Stone and Louis• J.
              Stone to D. 8. Qs~.f~`   and Qertrude L. Griffin, recorded in
              Mortgage Book ~8, pale b4~ Public Records of Pa].m Beach,Crnmty,
              FZOT~dBa

                    rat• f ~;~ item gi4a, Parcel 9, Sheet 18-A) mat tt~a
              lsn~~ property or eras described in. stsb-section 44 of paragraph
              ~~ her iai is ~oceupied, but respondents, ~natin A. Stone and
                             'his wife
              Lou.Z~e J. 8tcaie               are
                                               '  or claim to be, the owners o~

              the fee simple title thereto; that respondent, Merchants Eanking
                                               'or claims to have, ~~e
              Trust Compan3r, a corporation, ba.s
              interest in said item as assignee of mortgage by D. I~. Griffis
              and Gertrude L. tiriffin, recorded in Mortgage Book 50, page 38
              or the Publie Records•of Palm Beech Covnty~ Florida; tYiat rea-
                    'L. C. BRaiu, has, or c].a3ma to brave, some interest in
              pande~nt
              said item ss mortBsBee 'ender mortgage by D. S. t3riYfin, et al,

                                               -39-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 85 of
                                      249
                               •~
                               ~.                          ~




              to him, recorded in Mortgage Book ?5, page 49 of the Public
              RecorBa o~ Palm Beach County P'larida; that respondents Gertrn8e
              L. Griftin,haa~ or c~.aims to haves soma interest in said item
              as present owner sad balder o~ mortgage Prom Austin A. Stone
              and Louise J. Stoney to her, recorded in Mortgage Book 88,
              page 54 0~ the Public Regards of Palm Beach Crusty, Florida.
                     26. (R/W Item 614b~ ParCeZ 11~ Sheet Sl} -That the        a8~
              property or area described in sub-section 45 of paragraph IV
              hereof is uaoccnpied~ but respars8eat~ Hairy A. Seibr~ckzt and
              Paul t~arrett, are, or claim to be, the owners oP the fee simple
              title thereto.
                     29. (R/iF Item 614fi, Parce3. 1Q, ~he~~ ~~.) - That the land
              property or area described in rub-~e~tiryu 46 of paragraph IV
              hereof is unoccupied, but reapo~~.en~~~ $eatrice I. Benson and

              Harry Benaon~ her huaband~ ~re :~ ar Maim to be,, the owners o=
              the Pee simple title th~x°~o; t~i~.t responSent, Fred (i. Benson,
              claims to have some '~t~~s'~ in acid property under mortgage
              in Mortgage Book ~f5~ page 486, Publia,Records oP Palm Eeach
                  'Florid, that ~e8pondent, Hebert F.Rraats, has, or
              County
              claims to have, ~~=~a interest in. said Stem as assignee of ~udg-
              ment recors                     1 page 447 of the Public Records
                             is Judgment Book '
              oP Pam Beath Crnmty
                               'FloMds.
                     0, (R/~1 Item 6x47, FarceZ 13, Sheet 31} -That the lend,
              pro   rty or area described in snb-see~irna 47 of paragraph Iv
              ~t~reot is    occupied, but respon@entg Oscar R. Y~inchester and

              August Gammert, have, or cZa~.m to have, some interest in the

              same, bn.t the e$act kind or eztent a~ such interest is tv
              petitioner un]mo~.
                    31. (H/1P Item 6146, Parce3 14~ Sheet S1) -That the land,
              property ar area deaeri}~ed in snb-section 48 of paragraph I0


                                                 +Z
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 86 of
                  _. _ `   +          249         ! '


                                     ~                   i




               hereof is unoccupied, but respondent, William Bonner, is,
               or claims to be the olvner oP the fee simple title thereto;
               that respondent E. L. Winchester and respondent S. de W. B.
               Drew Company, a Florida corporation, each ha.s, or elafms to
              have, some right, title or interest in and to said item, bn~

               tha kind or extent of such interest or title of each is

               petitioner vnlmown.
                     3Q. (AjW Item 6149 Pareel 15, Sheet 13-A} ~ That the
              lan.dj property or area described in sub-seati~ze 49 0~ paragraph
              IV hereof is uaoccupied, but respondents, ~a~fl B. bL131er, Ino.,
              a corporaLion~ and Howard T~. Roberts, ar~p err claim to be, the
              owners of the fee simple title thereto; that respondents, Ward
              H. Miller and Agnes C. Miller
                                         'are$ oP claim to bey the ovmers
              of mortgage by ~9ard H, Mille, ors M , a corporation, recorded
              in Sortgage Book 21Q~ page Sc;, ~t the Public Records of Palm
         ,.   Beach County, Florida; ~k~~~ a~sspondant, Alice C. Brah, is,
              or claims to be, tta~ ovrne~ of mortgage bq H. Estelle Coons
              recorded in Hortg~ge   wok 18Q, page Q96, of the Public Records

              of Palm Beach Caunt~, Florida; that respondents, Ward B. Miller
              and ,9gne~ ^< Mi.11er, haves or claim to have, some interest is
              said 3.tem ~s &ssl.gnees of mortgage to 1Yard B. Miller, Inc.,
              reccs~~ed in Mortgage Book 208   page 503, of the Public Records
                                'Florida; that the respondents Tom of=
              of ~aLn Beach County
              ~og~ton, has, or claims to have, some interest in said property
              for the reason that the same is part of a public street in the
              taws of Boyntaax; that respondent, B. B. Roberts, has, ar claims

     ~        to have, some interest in said item under and by virtue of
              judgment recorded is Foreign Judgment Book 4, page 87 of tie
    ~         Public Records of Palm Beach Couaty~ Florida.

                    33. (R/Y~ Item 6152, Parcel 22, Sheet 13) -That the

                                           -41-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 87 of
                                      249
                                ~~
                                ~                           ~




               lend, property or area described 3n sub-seQtion 50 of para-
               graph IP hereof is uttoccupied~ but respondent, Boynton Aur-
               series, Inc., a corporation of Florida, is, or claims to be,
               the owner of the Yee simple title thereto; that reapondeut~
              C. H. Hamre, has, or claims to have, some interest in said
              item as assignee oP mortgage by Boynton Nurseries, Inc., to

              Florida Nurseries, Inc., recorded 3.n Mortgage Book 28I~ gags
              68, Public Records of Palm Beach Caantp, Florida.
                        34. (R/W Item 6155, Psrcel 25~ Sheet 31) -      t the
              land, property or area demcribed is sub-ss~tS.an :~8 of paragraph
              IF hereof is unoccupied, but reapondent~ Tie P~.1m Beach Company,
              a Delaware corporation, is, or claims ~~ ~~~ the owner of a
              portion of the area embraced ~rithia t~.his sight-of-way item
              and that the respondeat~ The tau_.? 8t~~am Company, a Florids
              corporation, is the ovmer of ':',s b~3.ance or remainder of the
              area aontaiaed rrith3a s~~. right-of-way Stem; that respondent
              Gulf Stream Compeay,ass, or claims to have, acme interest in
              and to said prope~rt~ ~s ~asignee of mortgage recorded is Mort-.
              gage Book Q05, gage ~.~~, of the Publie Records of Palm Beach
              bounty, Florida9       .at respandent~ Eeat Shore Company, a cor-
              poratioa, ::~~~ ar claims to base, some interest in said item
              as ~~signee oY Taz Sale Certificate No. 7680, reearded in Mate
     ~        aaa~: C     tp Tsa Bale Book 10, page 22~, of the Public Records
              of helm Beach County
                                'Florida.
                        S6. (R/W Item 6156, Parce3 Z, Sheet 14A) ~~ (R/lf Item

             6157, Parcel Q, Sheet 14-A) -That the land, property or areas
              described in snb-sections 54 and 55 of paragraph IO hereof
             is unoccupied
                        'but respondent
                                     '  The Gulf Streaat Compaxxy~ a
             Florida corporation, ia, or claims to be, the owner oY the Yee

              simple title thereto; that responderst, James ![egay, has, or
             claims to have, some interest in aa9.d right-of-way item
                                                                   'but

                                              -42-
    Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 88 of
                                          249
                                      ..          ,;            •~
                                  ~                           ~




                  the kind or extent of such interest or cZa3m is to petitioner
                  un~xowa.
                        86. (R/W Item 6158, Parcel S, Sheet 14-A) -That the
                  land, property or area described in snb-section 56 of paragrsp3z
                  IY hereof is unoccupied, 'but respondent, Boyatan Nnrsaries, ~~s.,
                  e Florida corporation, is, or claima to be, the owxier ai i~
                  See almple ~itZe thereto.
                        37. (RjW Item 6159, Parcel 4, Sheet 14-A) -ghat 'the
                  land, property or area dmacribed is rsub-seatioa 57 of paragraph
                  Iq hereof is unoccupied, but respoadent, Bert ~-~a Farms, Ins.,
•                 a Rlorida corporation, ia, or claims to bum t~~ owner o~ the
                  fee simple title thereto; that ress~+~r~cle~ ~ hest Palm Beach
                  Atlantic National Bau1c, has, or clair~.~ to have some interest
                  or title to said right-of-war items ~,~ assignee of mortgage
                  from Hertanua Farina, Ince~ to ~« E. Parker        recorded in Mort-
             •    gage Boak 24.x, page X92, F    Reach County Records.
                        a8. {~/~r it~~ f ~sa, parcel 5, sheet i4-s) ~a (~/rr its
                  6175 Parcel 1~~ Sheet 15) - That the land, property ar area
                  described is su~~~~c~ions 58 and 70 of paragraph IV hereoY is
                  unoccupie~~ ~~t respondeont~ t3ulf Stream golf Club, a Florida
                  corpo~^~tion sot for profits is, or claims to be, the owner
                  of the fee simple title thereto.
                        39. (R/W Item H-6161, Parael 6, Sheet 14-8) -That the'
                  ~a~d., property or area described is sub-se~tioa 59 of paragraph
                  I9 hereofis unoccupied, but respondent, The an73 Stream Com-
                  pax~y, s Florida corporatioa~ is~ or claims to be, the owner
                  of the fee simple title thereto.
                        40, (R/W Item 616, Parcml 1s Sheet 15) -That the Iand,
                  property or arse described is sub-section 80 of paragraph I4

                                                  ~:
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 89 of
                                      249
                         Y         .~     ~          •      {   ~     ~
                               ~                            t




               hereof is unocenpied, but respondent, Gulf Stream ao].~
               Clubs a corporation oP l~lorida sot for praPit, ia, or claims
               to be, the owner of the fee simple title thereto.
                     41. (R/W Item 61,64, Farael 3, Sheet 15) -That the
               land, property or area described in sub-section 8~ of pars-
               graph I0 hereof is unoccupied
                                          'but respondent, 4ulf Stress
               Golf Clubs a corporation of Florida not #'or profit, is9 or
               claims to be, the owner oP the tae simple title tki~retoe
                     42. {RjW Item 6167, Parcel 6, Sheet 15} - Thai the
              land, propartg or area described is sub-e~~:t~~n 84 of p~ra-
              grsph IY hereof is unoccupied, but respc~ ~.entg Monarch De4e-
              lopment Corporation, a corporation, i,s~ ~r claim$ to be the
              owner of fee simple title thereto; mat reapandent, Margaretha
              Doyle, is, or claims to be, t~~e ~~r o~ soma interest or
              title to said item under mr~rtg ra oP S. H. Hancock axed ui.f~
                                                                          '
              dated March 22nd, 1926, and ~aeorded in Mortgage Hook 148 page
              814, Public Records of Pew Beach County, Florida, to secure
              the principal a~cnmt ~~    30,~00.~0.
                    43. (Rj~ item 6171 Parcel 10~ Sheet 15) -That the
              land, prop~~ty or area described in sub-section 6B of paragraph
              I~ hereof fs     occupied, but respondent, Hofiffiaa do Hoffman, Inc.,
              a ~~~orstioa, is, or elaims to be, tlxe owner of the fey simple
              t~~d:e hereto.

                    44. (R/W Item 5-6172, Parcel 1Z, Shest 15) - That the
              land, property or area described 3n sub-section 67 0~ paragraph

              IH 17.ereof is unaaeupied, but respondents, Maria Haller, G3aytoa-
              ~,-~ad,~e~y David R. Lippinco~, The Bilt-Rite Company, Inc., a
              corporations each o~.~ or c~sim to own, a portion or undivided
              interest •~.a and to the 9eid item; that the area embraced ~i.thin


                                              -44-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 90 of
                                      249




                                                            a



                said item is a glatted street in ~Ghe Town o~
                and that said property was dedicated to public uae as a street
                by the owner thereof; that the respondents, W. C. Eouutain,
                Julia M. Foantain., Gleason Land Corporation, a corporation;
                Gleason Land Company, a corporation; Vernon Hopkins and ~ller~
                Hopkins   Otto A. Seestedt and Lnoile $eestedt, Graced Re~Ity
                Company, Inc., a corporations Frank C. Davis, H. ~. 9~~.tzhaal,
                Wm. L. Rairigh and Julia H. Ra3righ, and M. 9.. S~~.th as Li-
                quidator of the Bank of Baca Hatone, a banker    corporation
                under the Taws of the State of FloridaY ;~ri~   ~e City of
                Delray, each has, or claims to have, s~~:e interest in said
                property, but tkte extent or kind of s~~h interest is to
                petitioner unimown.
                      45. (R/W Item 6173, parcc~~. 12, Sheet 15) -That the
               land, property or area descx~ibe~i in sub-section 68 of para-
               graph IV hereof is uuc~~ct~~r~~d~ but re9ponden~, Hoffman &

               Hoffman, Inc., a corpora~~on, is, or claims to be, the owner
               of the Pee sl~ple t~.~3e thereto.
                      q8. {R,   T+em. 6174, ?steel 13, Sheet 15) -That the
               lands pr~~~+~rty or area described in sub-section 69 of para-
               gra   IV hereof is unoccupied, but respondent, Everglades
               Re~~.~F and Investment Company   a corporation under the laws
               ~~ tkte State of Florida, 3s, or c].sima to be, the owner of
               the fee simple title thereto.




                                            -45-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 91 of
                                      249
                                                            1
                          .1             r     t'.              ~-
                                               ~           ~




                      48. (R/W 5-6177, Parcel 2, Sheet 16-A) -That the

                land, tiroperty or area described in sub-section 72 of paragraph

                IV hereof constitutes a portion of a platted street in the
                Town of                        and was dedicated to public ~~~

                ss a street by the owner thereoY; that the respondents, F'.
                N. Brovrn, B. B. Raulerson~ R'. J. Schoonover ~la~~ Comp a>.~r~

                a corporation, Gleason Land Company     a corporatic~~ Gleason
                hand Corporation, a corporation, ~P. C. Fountal      and Julia M.
                FountaiiZ~ Vernon Hopkins and Ellen iiopk ns~ ~3~,uo A. 8eestedt
                and Lucile Seestedt, his wife, Grace; R~~~,'„.ty Company, Inc.,

                s corporation, Frank C. Davis, H. 0. ~_~hael, Wm. L. Rairigh

                and Julia B. Rairigh, his wif~g M. ~~,. smith, as Liquidator

                vP Bank of Boca Ratone, F~~~~ida, ~ banking Corporation

                under the laws of the ~~~te afi Florida, each have or claim

                to have some rights ti~~e car interest in and to this area
                because of owneasf~.p off', or some interest~in, land abutting

               upon the same; that the City of Delray t►as, or claims to have,

               some interest ~r~ ~.nd to said area because of the same being a
               platted end c',.edicated public street in said municipality.

                      49. (R/W Item 8-G178f Parcel 3, Sheet 16-A) -That
               the l~nd~ property or area described in sub-section 73 of para-
               ~r~~ph IV constitutes a portion oP a platted street in the

               down of                               and gnat no one is in the
               actual possession of the same; that said property was dedi-

               Gated to public use as a street by the owner thereof and.

               that the respondents, Hoffman & Hoffmann Ine.~ a corporation,

               AnriQ Waters, Gleason Land Company, a corporation of Florida,

               and Gleason Land Corporation, a corporation of Florida,

               Amceac Holding Company, a corporation, Ethel S. Williams and.

                                             --46-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 92 of
                                      249
                          -.    ~                          +
                                                           ~'




              W. C. Williams    her husband, Mary H. Gleason acid W. H. H.
              Gleason, iadividnally and as Eaecntars of the Last Will and

              Testament of Sarah i~. t3leason~ daceased~ each has, or claim
              to have, some interest in and to the area aantained within
              this right-of-xay item because oP ownership of, or some
              interest in, land abutting upon the same.

                    50. (RfW Itam 5-616I? Pareel fi, Sheet 16-A) - me t th8
              land, property or area described in sub-section 74 of p~ra-
              graph I9 hereof constitutes a portion of a p].~~~sd street in
              the town of                    ;that no one i~ ~:n ~etual pos-
              sssaion of the same and that said prope~,~ ~ra~ dedicated to
              public use as a'atreet by the owner th~~eo~; that the reapond-
              ents, HaYfmaxf do Hoffman, Iac., ~ c~r~~aratioa~ Anna Waters,
              Ysry H. tileasou and ~P. H. H. ~~ens4n, individually an$ 88            ..

              BxeCutors oP the last ~i7~ attr ^estameat of Sarah G. Gleason,
              deceased, each has, o~ cla.:    to have, some right
                                                               '  title or

              interest in sad to the sr~a covered by this right-of-way item

              because of own+ ship cad, or some interest in, load abutting upon
              the same.
                    51.    ~R/r4 Item 6182, Parcel 7, Sheet 16-A} - T1iat the land

              property or area described 3n snb-section 75 of paragraph I'4
              he~e~' is unoccupied, but the raspon8ent, 9nna VPaters, is, or
              c1~~.ms to bey the owner of the fee simple title thereto; that
              ~~~pondemt, F. L. fienbrook, lzas, or olaims to have,•some interest
              in and to said item ~mder tsx deed recorded 3.n Deed Eook 48~
              page 74, Dade Couaty Public Records; that ~[[azry H. Gleason and
              W. H. H. Gleason, individuallg and as Executors of last Will
              an8 Testament of Sarah G. GZeasoa, deceased, have, or claim to
              have, some right, title or interest in and to said item, but

                                              -47-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 93 of
                                      249
                         a   t ~.                             ~
                                                             7




               petitioner is v~.thaut ~owledge as to the exact kind or
               extent of such interest or claim; that respondent, Emmett
               C. Halls has
                         'or claims to have, some right, title or interest
              in said item under deed of record in Deed Book 2Q8, page 47Q~
              o~ the Public Records of Palm Beach Covnty~ Florida.
                     52. (R/@~l Item 5-6183, Paroel B, Sheet 16-A) -That tr.~
              land, property or ores described in sub-section 76 of ~ara-
              graph IV hereof constltute8 a portion of a platter street in
              the Town of                  ; that no one is in act~:~-~ posaes-
              sion of the same; that the same was dedica~ 3 to public use
              as a street by the owtter thereof; that ',he res~_~ndent, dnna
                        Gleason Land Cor~aration, a cor~~rsti~n. of Florida,
              li6atersi Gleason Land Company, a corpor~.tic~~ of Floridan and
              Mary H. tileason and W. H. H. Glee=~n~ ird3vidually and as
              Executors of last Will and Testen~ of Sarah G. Gleason,
              deceased, each has, or claw      to have, some right, title or
              interest in and to said item because of ownership of, or some
              interest in, land ~ts~.ttic~, upon the same.
                    53. (R/@P Items ~18~, Parcel 8, Sheet 16A) -That tha
              land, groperty or area described in sub-section 77 of para-
              graph IV hereof is unoccugied, bnt respondents, Mary H. Gleason
              end W. H. F. Gleason, individually and as Executors of last
              Wi~~ ~an@Tcsstament af; Sarah; G. t}7.eason~ deceaseds :and Gleason
                 Gleason ~ +and: Corpnrsition, a :Rlcirid~ corporation
              ~~.ud Company;_a;corportztion of Florida,/ are, or~:claim to be,
              thEr owners of the fee simp3e title thereto.
                    54. (R/V~ Item 6188, Pareel 13, Sheet 16-A) -That the
    ~         land, property or area described in sub-section 79 oP paragraph
              Iv hereof is unoccupied    but respondent, Ethel 8. Williams,
              is, or claims to bey the owner of the ~'ee simple title thereto.
                    55. (Rj~ Item H190, Farrel 15, Sheet 16B} -That the
              land, property or area. described in sub-section 81 of paragraph
              IH hereof is unoccupied, but
                                                -48-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 94 of
                                      249
                                  ;.
                             ',                               f'




                     {a)   As to that portion of said Item which lies in the
               South quarter of 8eation 1B-46-43, being Block 128, Delrayt
                     The reapond~ta, Mike L. Blank and Martha Blank, his
               wife, Frank Thompso~~ S. W. Sntto~, C. D. Yates, Freak Hsnd
               and Zottie C. Handy his Wife, Glsytoa b. Andrews, are, or
               claim to be, the ov~m.ers of the fee simple title thereto; t

               respondents Frank Thompson      hasp or claims to have, same i~~
               terest is said portion of &aid Stem under mortgage reoc_~~;~d ~
               Mortgage Boak 6~ page 185, and mortgage recorded i~-~ Mortgage
              Book 8~ page 198, of the Public fieeords of Pais Beaeh County
              Florida; that respondents, John L. Harsfc~rd r ~s
              Harsford~ hia wife       and R. ~. ~anksr.~nd        Ethel   Banker
              has wife, each bass or claims to k~ve~          ne rights title or
              interest in and to said porti~ ~f        yid item under mortgage
              recorded. in Mortgage Book Z~~~ page 289, of the Public Records
              oY Palm Besch County, F~.~^~da.
                    (b) ,As to that ~~~tfo~ of said Item which lies in the
              N~ oP the S~ oP 8e~~ic~a Z6-48-43 - being Block 127, Delray:
                    The rasp ndentsJ l~m~.ly B7.aak~ Leona Blank and R. Y1.
              Blsnk, sole and ~p heirs at 7.aw of John Blank, deceased;
              John A. Pc:~~~r,. Simeon Eriason~ Mike L. Hlank and Martha
              Bla~.~, his rife, C, Y. Byrd, are, or claim to be, the oAners
              o~ t~a~ fee simple title thereto. That respondent, Frank

              Th~npson, hag, or claims to Y~sve, some interest in said por-
              ~~on of acid area under mortgsge recorded in Mortgage Book
              8, page 193, aP t1~.e Public Records of Palm Beach County,

              Florida; that respondeazt, C. Y. Byrd, has, or claims to have,
              some rights title or interest or claim in said portion of
              said item under mortgage recarc3ed in Mortgage Book 185, page
              260, oP the Public Records of Palm Eeach County, Florida.

                                             -49-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 95 of
                                      249
                           ti     ~ f••        `     ~             ~   1      s

                                  ~'                               ?




               Florida; that respondent, C1ty of Delray Beach              has, or alaima

                                'title or interest in and to sai8 item
               to have, some right
               because of the fact that it hsa been dedicated to use as a
               public street or highway and line within said municipality.

                      57. (R/W Item 618£, Parcel 17, Sheet 16B; R/W Itean
                                                                 'Sh~~~
              6194, Pareel 19, Sheet 16B; R/~P Item 6196, Parcel 21
               16-B, and R/W Item 6199 Pareel l:4, Sheet 16-8) - Tt~~t the

              land, properties or areas described in sub-sections BS, 85,
              87~ and 90 of paragraph IF hereof are unoccu~~~d, bud respoud-
               eat, Zook Palm Nurseries, Inc.             a Florida ea ►oration, is, or

               claims to be, the owner oP the fen s1mp~,~ ~i~~e thereto; that
               reapondersta, JoY~n A. Wu~pper, Charl~~           ~ ~~8ee and Y. A. Smith,

               as Liquidator Farmers Bank & Trust ~ompa~q, a banking corpora-
               tion under the lees of the ~~ste ~~' Florida, each has, or
               claims to hare, same right, ~~.~ze or interest or claim in and
               to said itau~ but pats ~a~a~a° is without knowledge as to the
               kind, eztent or a~~unt of` any of such claims; that respondent,
               Carrol B. LaPl~c~, ha y or claims to have, some title or
               interest is or          ~ paid items under deed is Deed Book 1B9, page

               407 of t~        ~uhlic Records of Palm Beach County, Florida, and

               otherwise, the enact amauut or extent of which claim or interest
               i~ ~   petitioner unkaotm; that responde~st, li. P. Moeller, has,
               or claims to haves some title, or interest is and to said items
                 der sad by virtue of mortgage in Mortgage Boak 286, page 95
               oY the Public Records of Palm Beach County Florida.
                      58, (R/!F Item 5-6183, Parcel 18, Sheet 16-H, and R/W
               Item 8-819b, Parcel 20, Sheet 18B) -That the land, proper-
               ties or areas described in sub-sections 84 and 96 of paragraph
               IY hereof conAtitutes a portion of a platted street in the

               City of Delray Beach, P'loMds; that no one is in actual

                                                   -51-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 96 of
                                      249
                                         t      ~            ~     ~t     ~
                             '~                             1




                     (c)   As to that portion of said item which is contained
               in the S~ of N~ of Section 1B-46--43 -being Block 134, West
               oP Canal, Delray:
                     That respondent, Zook Palm Nurseries, Ine., a Florida
               corporation., is, or claims to be the owner of the fee simply
               tS.tle thereto.
                     (d)   As to that portion of said item xhieh is c~tair;~d
               in Pa1.m Square Subdivision facing Canal Avenue:
                     That respondents Pulliam T. Noble, Emma J. IC~~Sl~,
               E3.izabeth J. Noble, Emma W. Allen, Charlo~ ~ L. Frazer, as

               the sole and only heirs at 3.ax of Prank ~s Noh1e, decsased~
               and respondent, Harvey L. Smith-9~:- ~-ae         ae~-aid-1[a~-3'.-
               aa~soaT Edith Li..Lash, Robert A,~ Dav~is~ Dora H, Pratt, $va
               B. A.].len~ and J. H. Adams   are,, ~r ~3.aim to be, the owners of
               the fee simple title to 8n.i~i portion of said item. That res-
               pondent, City or Town c~P ~elra3r ~each~ has, or claims to have,
               some right, title or int~~est in and to said item because
               said area has been. ~d3.~ated for use as a public street ar
               high~ray.
                     56. (R/~ 2tem 5-6191, Parcel 16~ Sheet 16B) -That the
               land, pro~~~~' or area described in sub-section 82 of paragraph
               Iv ~ereot constitutes a portioai o~ a platted street in the Toxn.
               ~~ Ci~~°`of Delray Beach; that na one 3s in actual poasessioa
               of game, but it Ras dedicated to public use as a street by the
               owner thereof; that the respondent, Zook Palm Nurseries, Ine.~

               a Florida carporatlan, and respondent, g3.bert Gregersoa, ere,
               or claim to be, the avers of the fee simple title thereto;
               that 1[. 8. Moeller, hasp ar c3.aima to have, some title or
               interest in and to said item. because of mortgage in Mortgage

              Book 236, page 95, of the Public Records o~ Falm Reach County,

                                             -50-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 97 of
                                      249
         r
         ~                   ~.                          / .'




              possession of the same, but that it was dedicated to public
              use as a street by fhe owner thereof; that the respondent,
              Zook Palm Nurseries, Inc., a corparatiou of Florida, is, or
              claims to be, the owner of the fee simple title thereto; that
              the reapondeat, M. T. Moe2].er~ hasp or claims to have, some
              title ox interest in sn.d to said areas because of mortgage
     '        recorded in ~dortgage Haok 286
                                          'page 95y of the Public R~~sords
              of Palm Beach County   Florida.
                    58. (RjW 5-6197, Parcel 22, 6heet 16-P~ -What the land,
                                                                                  s
              property or area described in sub-aeation. 88 ~.~ p~.ragraph IV
              hereof, constitutes a portioa o~ s plat~e~ street in the City

              of Delray Beach, Florida; that ao ar~~ i~ in the setuaZ posses=

     f        sion of the same, but it has beszz ~~.cated to pub3la use as

              a street by the owner thereo f th~~ reepondents, John E. ]deem
              and 9lbert Gregerson, are$ or ~3.~~.m to be, the oFners of the     '
         •    fee simple title there, ~d that respondent, M. T, Moeller,
              has, or claims to h~~ae~ some right or interest therein wader
              and by virtue of mortgage recorded in Mortgage Book 236, page
              95 of the Public    eorda of Palm Beach Couaty, Florida.           ~I
                                                                                 i
                    80.~ {~„~ Item 6198
                                     '  Parcel 23, Sheet 16B) -That the
              lands ~ropert~r or area described 3n sub-section 89 oY paragraph

              IY he~f is unoccupied, but respondent, 9lbert Gregersan, is,
     j        or ~~.aims to be, the awaer of t.~ia fee simple title thereto;
             '~Yta~t respondents C. A. B. Zook, has, or claims to have, some
              right, title, interest or clsi~ fn and to said its, but that

              petitioner does not ]moor the kind, extent or amount of such
              claim ar title or interest.
                    61. (R/W Item 5-6200s Parcel 25, Sheet 16B) - That the

    ~~          'property ar area described in sub-section 91 oS paragraph
              land

                    'constitutes a portiaa of a platted strait is the City
             IY hereof

                                            _~2_
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 98 of
                                      249

                              't '
                                 .                         %~.~'




              of Deiray Beach, Florida; that no one is in the actual posaes-
               aion of the same but that the same Aas dedicated to public
              use sa a street by tha owner thereof; that Zook Nux~aeriea,
              Iac., s Florida corporation, drank Hand and Frank Thompson,
              are, or claim to ba, the owners o~ the t'ee simple title there-
              to; that respondeazt M. P. Maa7ler, bas, or elaim8 to have
              some title or interest in.snd to said item under and b~
              virtae of mortgage recorded in Mortgage Book E86, pa$~ a ~
              of the Public Records of Palm Beach County, Flori       n
                   62. (R/Fl Item 5-6 02, parcel 1, Sheet 1~--!.? -That the
              land, property or area d~scrSbed 3,n sub-~~ccstic~~~. 9~ of paragraph
              IY hsreo~ aonatitntea a gort3on o~ a gle~~~fl street in the
              City of Delray Beach, Florida; that no     a~ is in actual poa-
              aeasion of the same but it was ~edi~~ted to public use as a
              street by the aver thereof8 that ~.ie reapondents~ Frank Hand
              and Lottie C. Hand, his Vie, ~.:s, or claim to be
                                                             'the oRn~ra
              o~ the fee simple title mhh~~ ~o.
                   63. (R/Ai Its Sa62~]4, Parcel'
                                                4 Sheet 1?-A) -That the
              lan8, property or are~:flaecribed in sub-aectioa 98 of paragrapkt
              IY hereof' conat~..    s a portion of a platted street in ths:
              City of D~:~ ~ Beaeh~ Florida; that na one is in actual pos-
              8ee~~~n aY the same'k~.it it Ras dedicated to public use as a
              s   ee   b~ the o~aer thereof; that the as~pondents, Lillian
              Y. McDermott sad Arthur McDexntott, her husband, area ar claim
               ~a be, the owaera of as undivided interest in and to the fee
              simple title thereto by 4irtue of their oxaership of Land
              abutting upon the same,
                   64. (R/~P Item 620b, Parcel 5, Sheet 17-A) -That the
              land, property or area described in sub-section 84 of paragraph
              Iv hereof is unoccupied, but respondents, Lillian M. MoDermott

              and Arthur YcDermottp her husband
                                             '  area or claim to be, the

    :~                                       -53-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 99 of
                                      249
                         r   ,`                           ~'




               o~rners of the fee simple title thereto.
                   65. (R/~Y Item 6Q07, Parcel 7, 8hest 1~1) -That the
              land, property, ar area described in sub-s~etioa 95 of para-
              graph IY hereof is unoccnpfed, but respondent, Theodore Yosllez~$

              is, or claims to be, the over of the i'ee simple title ther~o

              that respondents    C. D. Yates and Vary R. Taylor, sole arse
              only heir at law of Y. Q. Taplor, deceased, have, or c~~im, to~

              haves some title or interest in said item under mo~tgag~.of

              the Damimink Hplfling Company, a corporation, dated J~a~~ E9th~

                'and recorded 3n 3Cortgage Eaok 124, pa~~ 7Q, of the FubZic
              1985

              Records of Palm Beach Countg, Florida; ~ha~ respondont, Theodore

              Yoeller~ has
                        'or claims to have some a~ditla,1 interest in
              said item ms ss~ignee of mortgage ~f ~ohra T. Geisler and Libbie

              S. (#eieler, his wife, to A. tig Ana, dated March 2, 1826, an8
              recorded 3n Mortgage Book 1~9~ ~ag~ 349
                                                   'of the Public Records
              of Palm Beach County, FZor~.€1ae
                   86. {R/W Item ~~08, ~~rce]. 8, Sheet 179) - That the
              land, property or ~.r~~. described in sub-section 96 of paragraph
              Iv hereof is un~ccup~ed, taut respondent, Theodore Moeller, is,
              or claims ~o bt, the owner oi' the fee simple title thereto.
                  87. (R     Item 6205, Parcel 9, Sheet 17A) -That the
             lane property or area described 3n sub-section 87 oY paragraph
             ~~' her   2" is unoccupied, bnt respondent, William Mayer
                                                                    'is,
             ~r c~.sima to bey the owner o~ the fee simple title thereto;
             that respoadeuta, C. D. Yates and ]Lary R. Taylor, sole and
             only heir at lax of B. Q. Tay3or, deceased, hates, or claim to
             have, some int~reat or title in sad to saifl item under mortgage
             trom the Dominick Holding Comgaztg
                                             '  Inc., dated dvlp £.'8th
                                                                     '
             19k5s and recorded 3a Mortgage Book 124, page 72; that rea-
             pondent, ~. (3. Eesas, has, or c2s3ms to hare, come title or
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 100 of
                                      249
                         ~   . ~•~         ~      ~          't f




               interest under mortgage from YFilliam Mayers dated January 6th
               1927, and recorded is Hortgage.Book 128, pale X22, and under
               mortgage dated Marsh '
                                    2 1926? recorded in Mortgage Book 147,
               page 408, Public Reoords of Palm Beach County, Florida.

                    68. (R/W Ite1s 6QI1, Pareel 11, Sheet l~-A) -That the
               land
                 'property or area described in sub-section 98 oP ~~ragra~h
               I4 hereof is uaooaupied~ but respondents, B. C. 400drto~h ar~d

               Mrs. B. C. Q~oodnough, hip wife, and Howard N. t3oodz~~~ugh~ are,
               or claim to be, the owners of the lea simple ~i ~e thereto.
                    8S. (RjW Item 6212 Parcel 3.2, Sheet 17-~) -That the
               land
                 'property or area described in s~zta~s~ction 98 0~ garagraph
               I9 hereof is vr~oceupied, but respond~n-~~~ James B. H~her and
               Nellie l[aher, his wide, sre, or cl~     to be, t,Yie o~mers of the
               Pee simple title thereto.
                    70. (R/W Item 6214 ~arc~~ 14~ Sheet 1'~A) -That #.he
               land, groperty or area +e~a~ibed in sub-section 100 of para-
               graph IY hereof i~ tmoccup~ed~ but respondent, $dith Englehart~

               is, or claims to be, ~ a owner oS' the fee simple title thereto.
                    71. (RfY1 ]~~    62I6, Farcel 18, Sheet 17-A} - T},~,~ },fie
              lands prop ~~ or area described in sub-section 3.01 ofpara-
              graph IV h~a^eof is unoccupied, but respondent, Sarah Hinson,
              s~ le~~tee and devisee under the lash x111 and te9tament of
              t~~~~~a 9ingon, deceased    and respondent, Maggie LaFranz, the
              : bra at lea, legatees azzd devisees, all of xhom are to
              petitioner ua]mown, of Charlie Yiason, deceased, lnnie Jenkins,
              Starr Qinson, Eliza Dsaiel., the heirs at law, lege~tees aad

              devisees (all 0~ whom are to pet~.tioner vn2alo~en) of Qeorge T.
     ~        Yiaaoon~ deceased, F~mma Jones, ~dary Niaademus, and the heir

     ~        at law, legatbes and devisees of bdaude Clar]c~Pillieas, deceamed,
              (being ell of the heirs st Zaxs legatee and devisees of
                          'deceased}, are, or claim to be, the owners of
              (3~org• 9lnaoa
                                               -55-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 101 of
                                      249
                          ~     ~ •       i                 '    ~

                              - 1




               the fee simple title to the above described item.

                    72. (R/W Item 8-6~I7, Parcel 17, Sheet 17A) -That the
               land, property or area described in sub-section 102 of para-
               grsph IV hereof constitutes $ portion aP a platted street in
               the City of Delray Beach, Florida,;.that no oae is in actua'
               possession of the same but that it was dedicated to publf~
               use as a street by tYte owner thereof.
                    (a) As to the N~ of said item:        That respondent, Sarah
               Pinson, as legatee and devises wader the last ~il.l ana teata-
               ment o~ George Vinsoa~ deceased, and re9pc~nd     ~, Maggie La-
              Fraaz~ the heirs at laR, legatees and d~~;~.~ees (all of whom
               are to petitioner uxilmown) of Char3~.~ ~`~s~~., deceased, ,Amnia
              Jarikins~ Starr Pinson
                                  '  Eliza Daa~~~~ the heirs at law, devisees
              and legatees (all oP ad~om are Aso     ~t~t3oner unknown) of George
              T. 91n~oa, deceased, B~uma.3"~ne~~ Mary Nicademus
                                                             'and the heirs
              at lax, legatees and d~~^is~~~ 4f Ysude Clark YV3113ams, deceas-
              eda (being all of the heir• at law, legatee8 and devisees of
              13eorge gin'on, d~ceas~.), are, or claim to be, the awuers of
              the tee simple ~l.+le to the above described portion of this
              right-oP-~ item.
                    (b) A~ too the S~ of said Item: That the respo~deat,
              Benue ~+ Jacob, ia, or alaima to be -bhe owner of the fee simple
              ~~~ e t~ the above portion o~ said item.
                    (78) (RjW Item 6EZ8~ Parcel 18, Sheep 27-11) -That the
              ~.anfl~ property or area described in suU-section 103 oP para-
              gragh IV hereof is unoccupied, but re~ponflent, Bennett Jacobs,
              is, os claims to be, the owner oY the fee simp7.e title there-
              to.
                    (74) (R/W' Item S-SP7.9, Parcel 19, Sheet 17-A} -That the

              land, prnperty or area flesaribed 3n snb-section 104 of para-
              graph I9 heroof constitutes s porti~ of a platted street in
                                              -56-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 102 of
                                      249
                             '~ :t.      •      .•.        ~   •     .a




               the Citg of Delray Beach, R2ori8a; that no one is in actual
               possession of the same but that said property xas dedicate@

               to public use as a street by the owaar fihereof; that the
               respondent, Beanebt Jacabs~ is~ or claims to be, the owner
               of t~se fee simple ~itla thereto.

                    75. (R/W Item S-6Q~0~ Parcel 20, Sheet 17B) -That
               the land, properly or area desaribsd in sub-section 10~ ~.f
               paragraph I9 hereof constitutes a portion flf a platted street
              in the City of Delray Beac}z, FZor3da; that~no one i~ ~n actual
               possession of the same but it was dedicated ~a pr~blic use as

              a street bg the owner tYcereof; that the a~e~pon~~nts, Mattis
              E, McLarea, L. ~. Hobart E. ~f. 8obartg Idi~hael Nagle and

              Louis J. Leturmy, are, or claim tt~ bs~ t~:.e owners of the fee
              simple title thereto; that repo ,Put„ Frank Dean, is, or
              cl~,i.ma to be, the owner of so~~ rightT title or interest or
              claim in axed to said i~~m ~;:nc~er mortgage to him Yrom Charles
              N. McLarea end wife d:s.tet~ august 7, 1925, and recorded in
              Mortgage Hook 1~'~, pie 310, PubZ1c Records o~ Palm Beach
                   !Flarld~n.
              County

                   76.   ~R/YP Item 8~~6, Parcel 85
                                                 '  Sheet 17B} - That the

              land, prop~rt~r or area described in sub-section 106 of para-
              gr~~S Z9 hereof is unocaupied~ but respondsnt~ Hortense Harris,
               ~s°~~ B~efYi~ld and M. G. Shet'Piold, her husbands as sole and
              and heirs at law of He~rp T. Harris, deceased, are, or claim
              to be, the owners of the fey simp3e title thereto.
                   77. (R/W Item 6P~6, Parcel ~6, Sheet 17B) -That the
              land, property or area 8esaribed in sab-section 107 of para-
              graph I9 heseoi' is wxoacupie8~ but resgandent, Horri~ Caucus,
                            'the owner aP the Pee simple title thereto;
              'or claims to be
              is

              that respondent, firs. R. A. Butler and R. A. Butler,,her hus-
              band, hare, or claim to ha4e, same title or claim to said item
                                             -57-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 103 of
                                      249
                                                               ..
                             ,.                           ~




                under mortgage from Morris Lavene, dated December 29th, 1925
                and recorded in Mortgage Book 178, page 33., of the Public
               Records of Palm Beach County, Florida; that respondent,

                                      as Secretary oS.Agrioulture of the
               United States of America, has, or claims to have, some tit~.e

               or interest in and to sais3 Stem or area under crop mortgage
               from M. F. Walker, dated lidareh 27th, 1931, and recorded in
               Mortgage Boak Q28~ page 67~ of the Pub13c Records of Pa1.m
               Beach County, Florida.
                     78. (R/W Item 6228, Parcel 28, Shee^C 37-rid -That the
               land, property or area described in sub~»s~^tio~s 108 of para-
               graph IV hereof is unoccupied.
                     (A)   As to that part of said item in Government Lats
               2 and 3, Seotion 21-48-45:
                     As to this part of :~rit~ item respondents, 5. Fahs Smith
               and Neville Mitchell emit , his wife, and Seaboard Realty Com-
               pany~ a Florida corporat£, end Adam ~. Glossbreruier, are,

               or claim to be, tna owners of the fee simple title thereto.
                     (B)   As ~~~ that part of said item in W~ of Section 21-46-43:
                     As to t2iis part of said items the respondents, E. Dennis
               ~. Richar~so~ and                  Richardson   her husband, have
               or Maim to have, some right, title or interest in said property
               t~a-~~er and by virtue of a8si~nment to said E. 3enn3e H. Richard-
               son of mortgage from •S. Fahs Smith to .Arthur J. Richardson,
               dated May 29th, 1923, and recorded in D~ortgage Book 58, page
               463; that respondent, S. Fahs Smith, has, or claims to have,
               some title, interest or claim in and to said area under and

               by virtue of mortgage recorded in Mortgage Book 236, page 67,
               Pub13c Records of Palm Beach County, Florida.



                                          -5$-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 104 of
                                      249
                         ~   .~,           ~,      i           ~    ir.




                     80. ,(R/YV Item 6231, Parcel 3~ Sheet 18) -That the land,

               property ar area described in sub-section 110 of paragraph

               IV hereof is unoccugied~ but reapondent~ I,. R. Ben~amin~ ~~,

               or claims to be, the o~rner of the fee simple title the~8to;

               that respondents Jessie C. Loves hasp or alsims to haves some

               title or claim in and to said area as assignee ~f mQ~~gage dated

               May lst~ Z925~ by Alexander Rrilsan to J, I,. a~ove        recorded
               May 2nd, 1825, in Mortgage Book 114, page 147, oP the Public

               Records of Palm Beach Couaty~ Florida; ~ha~ respondent,

               Alexander Wilson, has, or claims ~~ wave, same claim or title

               to said area under and by virtue 4f Mortgage from L. k~. Ben~a~n-

               in and ~slla L. Benjamin, his ~ ~'e, dated May 26th, 1925, and
               recorded June Qnd, 192 , i~'i Mortgage Book 112, page 186, of

               the Public Records of Pam        Beach County, Florida; that respond-
               ent, 9E. A. Smith, as ?~i uidator of Commercial Bank and Trust
              Company of West PaLn Beach, s banking corporation under the

              laws of the State of Flortda~ has, or        ClS~m5   to have, some
              title or interest in said srea as assignee of mortgage from

              L. :fie Sen~amin and wiP~ to ~lezander 1~ilson~ dated May 26th,
              ~~~5, and recorded June 8th, 1925        in Mortgage Book 115,
              pag~'321 of the Public Records of Palm Beach County, Florida;

              that respondent,, Delray Properties, Inc., a Florida corpora-




                                        -59-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 105 of
                                      249
                        '~    ~.         t:    i           ~
                                                          1




               tion, has, or claims to have, some title or interest in said
               area ~mder and by virtue of mort~aga to it t'rom L. R. Een-
               ~amin snd E1Za L. Benjamin, has wife    dated 3day Q6, 1925
              •and recorded June 8th, I92b~ in 3[ortgage Book 111, page 494
               oP the Public Records of Palm Beaoh County, Florida; that r~sd
               pondent, A~. G. Mathes, hasp or ela,ims to have, some tit~~,
               interest or claim upoa said area unader and by virtss~    ~ an
               agreement to purchase Prom A7.exander Wilson, dated Aprf3 2nd,
               1925, and recorded April end, 19E5, in Deed E    ~ X60, page
               280 of the Public Records of Palm Beach Crsunty~, Florida; that
               respondent, Samuel g. Stephan, has, ar ~ ~~~~ to hane~ tome
               title, interest or claim npoa said ~~e~ un~.er and by virtue
               of a certain agreemeo~.t for dsed~   -fed 3~arCh 20, 19Q7, from
               L. R. Benjamin and wit's, and ~eec~~cied in Deed Book 415, page
               414 oP the Public Records ~f    .lm Beach Couat~*, Florida; that
               reapoadent, George W. ~'az :~$ h.as, or claims to have, some
               titles ixiterest or c~.aim. boa said area under and by virtue of
               Judgment again~~t Jame B. Chambers, dated April 26, 1916, and
               recorded in Fo~~i$n Judgmeazt Book 1, page ~14~ of the Public
               Records c~ Palm Beach Couutg, Florida, snd also has s claim
               against said George W. donne under and by virtue of a judgment
               a~a~~r~t said James E. Chambers, dated Apr31 Q6
                                                             '1916, and
               r~ orded in Foreign Judgment Book 1, page 21Q, o~ the Publie
               ~e~cords of Palm Basch County, P'].arida; that respond~ts, Mose-
               ley Investment Company sad Larva M. Gatliu~ haves or claim to
               have, some title, interest or claim upon ~sid area under and
               by virtue of a De~icieney Sudgn¢ent against Z. A. Benjamin,
               dated November 17th, 1927, and recorded in Chancery Order
               Book 86, page 487 of the Public Records of Palm Beach Caunty~

               Florida; that respondent, KatY~7.e~n E. Thax3n, has, or claims

                                        -60-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 106 of
                                      249
                              ,:                           ~.




                to have, some right, tit3.e,interest or claim upon said area
                under and by virtue oP a Final Judgment dated Oetober 3Q, 197,
                against L. R. Benjamin, recorded iu Foreign ~'udgment Book 3,
                page 15~ of the Public Records oP Palm Beaeh Countq~ Florida;
                that the respondent, M. g. Smifih, as biquidator of Farmers 8~.~'k
                and Trust Compaag, a baakf.ng corporation under the 1avPa ~:~ try
                State of Florida, k►ss, or claims to have, some title, ~a~tereat

                ar claim upon. said area under and by virtue of a ~'1na1 Judgment
                dated Hay lOth~ 1928, against L. R. Ben~ami~~ ~ecor~~d in Cir-

                cuit Court Minute Book 2Zs page 348 of the ~'~lie Records oP
               Palm Beach County, Florida; that resgonc~~n~, C. Y. Byrd
                                                                      'has,
               or claims to have, some right, tit1~ 3~ate~est or claim upon
                said area as assignee of t&at cer~~~~i Final ~1.idgment of
               ffiationsZ City Bank of New Yry4 ~;~ai.~st L. R. Bea~smin, dated
               August 24ths 19288 and recur    din Circuit Court Minute Book

               ~£, page 219 of the Pa~~~.t~ ~~cord~ oY Palm Beaeh County,
               Florida.
                     81. (R/w item   ~.~~, Parcel'
                                                 4 $beet 18) -That the land,
               property or a~~a described is sub-section 111 of paragraph
               IY hereof i~ unoccupied but respondsntq 8. Fahs Smith anal
               Nev3~.le Yt.tchell Smith, his xiYe, end 8eabaard Realty Company,
               ~ cc~xporation, are, ar claim to bey the o~enera of the fee
                ~plc~ title thereto; that respond~ta, E, Jennie H. Rlchard-
                ~an sad ~s°thur J. Richardsoni have, or claim to have, same
               right, title, interest or c3afm 3n and to sai8 area under
               and by virtua of mortgage retarded in Mortgage Book 68, page
               4875 of the Public Records oP Palm Beaeh Oounty, Florida; that
               respoadea~t, S. Fahs Smith, has, or claims to have, same in-
               terest in and to said area.under mortgage from Basa~tt w.

               Mitchell, dated November 30th, 1928, and recorded in. Mortgage

                                              -61-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 107 of
                                      249
                              ~~          ~      ~                 e




               Book ~14~ Psge 543 of the Public Records of Pa2.m Beach County,
               Florida; that respondent, S. Fahs Smith, hae, or claims to
                                                                                           r
               have, aome further right, title, interest ar claim upon said
               area under and by virtue of mortgage recorfled is Mortgage
               Book ~58~ page 67, of the Public Records of Pe1m Beaeh Count y          ~
               Florida.
                    8~. (R/W Item 6233 Pareel 5~ Sheet 18 and R/ VY. Item
               6Q84~ Pareel 6, Sheet 18) -That the land, properties, or
               areas described in sub-sections 112 and 113 of par~r~~h
               IV hareof is vnoccupied~ but respondent, ~Pa~i. ~a ~diller, Ine.~
               a corporation, is, or claims to be, the a~aer ~r~ the fee simple
               title thereto; that respondents, Wald B.         ~I~ar end Agnes P.
                                                                                       t
               Miller, have, or claim to have, same in         Pest in said areas as
               assignees oP mortgage of Mathis ~roparties.Addition, Inc., to
               VYard B. Miller, Inc., dated     ~tobo~° 24th    1925, and recorded
               in ldortgage Book 164, per@;   243    that respondent, Mathis Pro-
               pertiea Addition, Ins., ~ corporation, has, or claima to haves
               some interest iu saki as°~as for the reason that its deed to
               Ward B. Y~i.11er~ Inca, covering said property, did not have
               attached thereto     e seal oP the rotary Public takSng the ack-
               norZedgmeat a~' the corporate officers of acid corporation
               executing ssid deed.
                    ~. (R/W Item 6285, Parcel 7, 8hest 18) -That the land,
               pr~~rerty or area described in. sub-section I14 of paragraph
               I9 hereoF is unoccupied, but respoadent, Boca Ratone Company,
               a corporation of Floridan is, or claims to bey the owner oP
               the fee simple title thereto.
                    84. (R/W Item 6286, Pareel 1, Sheet 19} -That the land,
               property or area described in sub-seotion 116 of paragraph
               IY hereof is uaaccupied~ but respondents, Ward B. Miller and

               Agnes P. Millar, his rife, sre~ or claim to be, the o~ers
                                              -62-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 108 of
                                      249
                                  '~        .    t          '     s




               of the fee simple title thereto.

                       Bb. {A/~ Item 6889, Parcel 4, Sheet 19) -That the lsxid,
               property, or area described is sub-aectioa 116 of paragraph
               IY hereof is unoccupied, but respondents, Phyllis M. Bradner,
               and Burke C. Bradner, her husband~~are~ or claim to be
                                                                   '  the
               o~ers of the fee simple title thereto.
                       86. (R/1~ Item 6240 Parcel '
                                                  5 Sheet 18) - Tha.t the T: cl,
               propertys or area described in sub-section 117 oP paragx~~~h
               IY hereof is unoccugied, but reapondent~ Charles 6 :+~.k~auffi, i~a,
               or claims to be, the owner of the fee simple ti~~.e thereto;
               that rempondent, Edward T. Page, is, or ~1aim~ to be, the
               owner of some interest in said area      .der   o~'cgage Pram Doerr
               de Webb, Itta., dated October 80th, 1825, ~rtd recorded in Mort-
               gage Book 169, page 58 of the Pe~~lic records of Palm Beach
               County, Florida; that reapor.~~rnt, ~'. YV. Spencer, has, or claims
               to have, some title or ~~~rest in. said area under agreemeait
               to oonHey from Edward T. ~'s~~ and wife     dated August 8th, 19Q5~

               and recorded in ~os~     age Book X98, pegs 40, of the Pub3.1c Re-

               cards of Palm Beach Coun~r, Florida; that                          ,

               se Secretary o~ ~riculture of the IInited States oY America,
               has, or c~';.~~t   to have, some title or interest i.n said area
               nnd~r crop rQortgsge from Crispiau Johnsaai, dated August 4th,
               1~~9 eQ& recorded in Mortgage Book 217, page 384, Public Records
               oP helm Beach County, and wader crap mortgage from J. W. Wallace,
               meted August 25th, 1930, and recorded 3n Mortgage Book 228, page
               S18 0~' the Public Records of Palm Beach County, Florida.
                      87. (R/W Item 6243 Parcel 1~ Sheet 20) - That the ].ends
               gropsrty or area described in. sub-section 118 of paragraph IY
               hereof is unoccupied, but Y. A. Smith, as Liquidator of Farmers
               Bank and Truet Company, a banking corporation under the Isas

               of the State o~ F1Crida, as Trustee, is, or claims to be, owner
                                                 -5~-
    Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 109 of
                                          249
                             ~,    r                {             ~     ~a'




                   of the fee simple title thereto; that respondents          Vesta J.
                   gubin, Qtto gubin, Jr., Chas. T. Kubin, Caroline V. Southard
                   end D. L. Southard   her husband, and Adelaide J. gubin
                                                                        'have,

                   or claim to have, some rights title or interest in said area un-

                   der deed from Robert J. Eubin and vrife, dated Map 8th, 1981, end
                   recorded in Deed Book 467, page Z50, o~ the Public Records c~`
                  Palm Beach County, Florida; that respondent, Jacob (3. C#xoss~~rg
                   and respondent David H. Brill, co-partners doing b9:31nes~ vt~der
                   the firm name oP Groasberg~ Lyon and Brills have, ~:: claim to
                  have, some interest or title in said area vs~~er ~:~reeme~t Yrom
                  Robert J. gubin and wife, dated April 28th, 19~U, and recor8md
                  in Deed Book 468, page 178, Palm Bead Ccs           ty Public Records;

                   that respondent, l[rs. t#radp H. Br~tlep, has, or claims to have,
                   some interest or title in said       sea   .der mortgage recordod

                  in Hortgsge Book E34~ page     'T, Pu.~ic Records of Palm Beach

                  Covntp, Florida.
             ~'          88. (R/FP Item #~~4~~ Psrcel 2, Sheet 20} - That the land,
                   property or area d~~~~°~kb~d in sub-section 119 of paragraph IV
                                                    'Boca Ratone Company, a
                  h~reo~ is unoc~zpiedp but respondent
                   corporation of ~"~.~s~ida, is, or elaims to be, the owner oY the
                  fee aimpl~ c~.~le tkiereto.
       ~                                   'PSreel Q~ Sheet ~1) -That the lsnd~
                         89. (R/Y1 Item 6246
                   prope~~:;- or area described in sub-section lE0 of paragraph IV
                  her~~~f is unoceupied, but respondents, W. W. Burgiss and Etta

                  ~{~ Burgisa, his ~l.fe~ area oz claim to be, the oun~ra of the fae
                   simple title thereto.

                         9Q. (R/YP Item R-6247, Parcel 3, Sheet 21) -That the land,
                   property' or area flescribed in sub-section 121 of paragraph I'9

•                  hereof i~ unoccupied, but responde~ats, Frank H. Par9ons~ W. W.
                  Burgisa and Ttta R. Burgiss~ his xifes step or claim to be, the

                   oanere of the fee sample title thereto; that the ~;.rea included
                                                -64-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 110 of
                                      249
                                 1 ~                ~              ~   p




                 .within safe item constitutes a portion of a platted street ~.n
                  the Tovu~ of Boca Ratone~ Florida; that said property was dedi~
                  eased to public use as a street tip the ozsner thereof and. that
                  by reasozi thereof said town of Boca Ratone, Florida, has, or
                 claims to haver some right, title, interest or claim therein
                 and thereto.
                 ..     91.. {R/~P Item R=6248, Parcel'1~ Sheet 22) - ThG.~ the
                 ].and,~pxapertp or area flescribed in sub-section 122 of paragraph
                 IV hereof constitutes a part of a:platted street ir, thr° Town oP~
                „Boca Rstoae~ Flori@e, •tkiat no one is 3n the ~et~:a~~, possession
                 of~ the same and that said properly, was,dedica~~:~. to public         ~ .
                 use as~_ a streat- by .the owner 'thereof
                                                        - ~ that t`-r.e respondent,               '
                 Pster Brodt, is, or claims to be, the ovan~r of the fee simple               -       ~
                 title ~t~ereta; tYiat 'respondent, ~as~~rn States Lend Company:,                 ,~
               •,a~corporation; hasp or cla~~~ to hive, some title or interest           ~        -i
                 in.~ and, to said area beca:i.~~ of improper execution of assignment              '~
                 of mortgage from• safd 'ccw~sny to;John 33~. Johnson and V. C. ~.                 '~
               • watinore, covering ucor'Ega~e from .George W. Harvey Tx~:st to said

                 compeng,: @aced day 27, 1926, and recorded in Mortgage Book 172,
                 ~page~471 of the Public Records of Palm Beech County,' Florida;
               . ~ that ,respanc ~: ;~. Boca' Ratone Campany.~ a corporation, has, or
           •     cl'a~ms to'h~rve,, some title or intErest in and to'sa3d area,. but
                 that tf~a~ eaact interest, kind and extent of such interest, is
                -to ~:~titioner unlmown.
                       92: (R/W Item. 6249, Parcel 2, Sheet 22) -That bhe
                 land~•property or area described in sub-section 123 0~ para-
                 graph I•V hereof is~ unoccupied,'tivt. rQspondent, Peter Brodt~ is;
                 or c2aima to be, _the owner of t`ae fee siiaple title thereto;
                 that respondents Eastern States nand Company, a corporation,

                 has,, ar claims ~to have; some right; titTe~ or interest in' said

                 area beaause. of improper execution of assignment of mortgage
                                                   =65-        ,
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 111 of
                                      249
                            ~      ~,~ `"                       ~   .v`




                  from said company to Johu~H. Johnson and V. C..Bru.ce lYetmore,
                  covering.mort~age•trom George ~P. Harvey Trust to said company,
                  dated May 27th      1926, grid recorded in Mortgage Boak 172, page 471,
                  Publie Reeorda of P~lm~$eacl~ Cauntg~ Florida;that respoadent~
                  Boca'Ratone Compaay~  hasp or eZaim~.ty have, some title or inm            ~~
                                 ..
                  terest in anfl to said srea~';bvt that the amount, extent and
                  kinfl a~ such interest is to ps~t3.tioaer unl~own. ~                  `

                  ~,    93. (R/W Item gES~, Parce3 3~ 5heet 22) - TYcat they Yaud~:
                  property, or area described irf sub-section 124 0~ p~~agraph
                  IY hereof is unoccupied, but respondents Pea ~'Brodt, is~ or
                  claims to be, #,he owner of the fee ~imp~     title thereto.

                        84. (R/9f Item 6251, Parcel 4~      i~et ~) -That the land,

                  property,, or Brea deaQrtbed is su~~s~ctior► 125 of paragraph
            i                                                      ~     -
                  IY h~rea~£ is uaocaupied, but rs~ ~ndant, Marie Stedronaki., has,
                  or elaim9 to have, some ~i~l~~ ~r intgreat therein as asaignee~
                  of mortgage trom Ciearg~"S~~dransld and Marie Stedronski, hia
                  rife, to P. D: Sit~.neg and. ~ife~ recorded in Mortgage Book 1~0,
                  page 59 of the Pu~li~ Accords o~ Pa1m Beach ~Co~ty, Florici~;             ~'

                  that reaponde¢l~~ Gaarge Stedronsl~ii ]zany or claims to haves
                  some titJ.~~ interest or claim ia. and to said area under mortgage
                  of George ~: ~~,rvey and vvife~ reooxded in Mortgage Book 125,
                  pages 78, of t21a Public Records o~ Palm Beaeh County, Florida;
                  ~ks~t r;~~pcadents, :Jahn H, Johnaor~ and Y. C. Brune Wetmore, have
                  or e~aim to hava, some title, interest or claim in said e,rea ens
           ~ ~;
                  assignees oP' mortgage from George ~. Harveg Trust to pastern
                  States hand Company]racorde8 iiz~[ar$gag~ Bock 172, page 471,
                  of the Public Reaorda of Fslm Baach bounty, F'3.orida; that r~s-
                                                     '
                  ponde~t, Saatern Btates Laced Companp e corporation, has, or

                  claims to have, some right, ~GitZe u~ iateres~ in es~d to sa3.d
                  area laeeause of the defective execution of assignment to Doha
                                                                              in
                  H. Johasa~a enfl ~, C.. 1Qa~moras of the mor'Ggsga recorded
                                                 -66~
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 112 of
                                      249
                           •   )z          ~    .            f    C
                                                             ~:




               Mortgage Book 172~,Pege 471 PubZia Rseords~of Palm Beach

               Countq, Florida, above mentioned.

                     95.; ~_ (R/W• Item 6253, Paroel- 6, Sheet 22) .- That the. land,
               property or area described in-sub-section 126 of paragraph IV

              :hereof; is,•unoecupied, but respondents, Satin H. .Johnson and

               V. C•. Brnce~Wetmore, have; or•cs2sim to have, some title, ~nter»~

               eat-ar claim in said area~a.s assignees of mortgage ~r~m George ,

              w:_~Harvey Trust•~o Eastern States F,and'Companp~ reearded in

              Mortgage Book.l72,. page 471     of the Putilie Records o~ palm

             ~,Beaeh County, Florida;.~hat~-respondent~ Eastern States Land
              Company ;a corporation, 3ias~ or c3aims •to t-lave, .some title

             ,'interest or claim in~ at~.d to said are~2~~~au~e of the defective

              .execution of •the:~assignmen.t of aior~~~ ~ above mentioned.

                     96;   {R/W Itiem•;8255; Pax~eZ ~, meet 2Q) -That tha land,

             - property or area described :.n ~~b-section '127 of .paragraph• IV

              hereof is unoccupied, but r~s~ondsnt; Raymond L'ipacomb,.is, _

              or claims~to be, the awne~ of the fes simple titTe•'thereta;

              that respondent; g: ~o7:.3ysshl Company, Inc., a.corporation of

             , Florida, haa~. o~ .claims'to 2iave~ same titre, 3.nterest• or. claim'
              in said''a~ under and by cirtus~of mortgage recorded.in Hort-

              gage hook'        ~, page •2929 Public Ree~rds.o,f~ Palm Beach• County,
              Flnr'z~~; that respondent; Walker Lipscomb,;has; or~claims to .

              Ya~~~; same title;,- interest or c3.a3.m in :said area under and by.

              ~.irtUe of mart~age recorded in ~dortgage Book 128; page 285, of



                    97.    ,(R/W Item 6256, Parcel Z, SYieet 23=A) =That the

              land, property or area described in sub=section 128 of paragraph

              IV hereof is~vnoccupied, but respondents, Virginia L. 2~itchell;
              Ba9se~t YP. Mitchell and Seaboard'Realty~Company~ axe; ar claim

              to be, the ov~ners of the fee_ simple title •to al]. of said area

                                               -67-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 113 of
                                      249
                               • ~,         y     .
                                                                •t'' -   s   r




              or parcel except that ~iah is West of meander line of Govern-
              ment Lot l~ Section 21; that respondents Virginia L. Kitchell,
              has, or claims to haves come rights titles interest or claim
              in and to sai8 area because of defective descriptiaa in deed
              from her to Bassett VY. Mitchall~ dated August 4, 1526, and re-
              cordad in Deed Book 341, page 40Q, Public Records of Palm B~ac

              Caunty, Florida, wherein Zot 1, Section 21 is described ~s Lst
              1~ Seotion S1.
                    98. (R/~F Item 6257 Parcel Q, Sheet 23-~~ - T~~~ the
              land, property or area. described in sub-seoti~~ 1~9 of paragraph
              Iq hereof is vaoccupied, but respondentsA Joseph P. Sauer, Bas-

              sett ~Y. ~[itchell, Ylrginia L. Mitoh~ll      d       aboard Realty Com-
              pany are, or claim to be, the own~~°~ of the fee simple titles

              thereto.
                    99.• (R/YV Item 6,258 Par+x~l 3~ 6heet 23-11) -That the
              land, property or area c~~s~xibed in sub-section 130 of paragraph
              IY hereof is unoccupied, 8~.~'reapoadent
                                                    '  'Joseph P. Sauer, Bas-

              satt ~P. 3[itehell., lea   a.z°d Realty Company and Virginia Z. ~[it-
              chell sad Boca Prone Compsr~y, Q oorporation, are, or claim to
              be, the o~~$rs of the fee simple title thereto.
                    100.    tFi~~Y Item 8259, Paroel 4, Sheep 23A and R/W Item
              628~i, k'arcel 5, Sheet 23A) -That the land, property or area
              ~~~arib,~d in sub-sections 131 and 18~ of paragraph IV hereof

              ~s   occupied, but respondents, l(auriee W. Stokes anal Helen

              ~. Stokes    his wifes and J. W. Moore and Bessie Hoore~ his wife

              are, or claim to be, the owners of the fee simple title thereto;
              that respondent, E. S. Johnson       has, or claims to hsve,some

              title, interest or claim in and upon said area under agreement
                                           'reoorded in Miacella~neous Hook
              from Maurice W. Stokes and wife

              5, page 458 of the Public Records o~ Palm Beach Couatl*, Floridsa


                                                -68-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 114 of
                                      249
                                '~                           i




              that respondent, George J. Cranston, hasp or claims to heQe~
              some title, interest or claim in said area under mortgage from
              C. 0. 8cott~ recorded in Mortgage Book 58, page $ of the Public
              Records of Palm Seach County, Florida; that respondents J. W.
              Moore, hasp or clatma to have, some title, interest or claim
              in said area as aasignee of mortgage from Chas, W. Brown to
              C. 0. Scott, recorded in Mortgaga Book 65, page 377 of was Pub-
              lic Records oP Palm Beach County, Florida; that respondent,
              Boca Batons Company, a corporation, hasp or claims to ~ve~
              some right, title and interest in such part Qt sa~~ area as
              mAj~ 116 8881 O~ 'the E219t3rig EBSt C089t Cetlal? bllt tha'G t21e SmOUrit
                                                                                       :
              ex~eait or kind of such interest is to ,~t~tit~,oner ianlmown.

                    101. (R/W Item 626, Parcel ?'9 She~C ,23-A) -That the
              land, property or area describe8 Rn sn~-section 238 of paragraph
             I~ hereof is uaoacupisd~ ~tb-r.°~.~gea~eabes-Hecrtr~ee-Ws-6~ekeg-nad-
             He~e~:-~:-5'~ekes,~-~#e-x#~e~ ~re~-fir-eke#a-ba-'bes-~l~a-awaer~-af-

              bke-fee-a#mp~e-ti#bye-   er~~e#-that respondent, E. 8. dohneoa,
             ha.s, or claims to ]~s~ ~ same titlep interest or claim upon said
             aria under contract tm ~urchsse recorded in Mimcellaneous Hoak
             5,, page 458 af' th.e public Records of Palm Beach County, Florida.
                    lOS~.   (~~'~' Item 6263, Parcel 8, Sheet 281) and (R/~P Item
             565, F'grcel ~0, Sheet Q3-A) -That the land, property or areas
             desarib 3 in. nub-aeetions 134 and 136 of paragraph ZY hereof'
             1s urs~acupied, but reapondent~ Qeorge J. Cranstari, hsa, or
             claims to have, some title, interest or claim thereon because
             o~ mori~.gage recorded in Mortgage Book 58, page 61 of the Pub3.i~

             Records of Palm Beach County, Florida; that
             as Secretary of Agriculture of IInited States oP Ameriea, hasi
             or claims to have, some title, interest or claim in said arena,

             because of crop mortgage, recorded is l[ortgage Book 2Q8~ page X58
             oP the Public Records oP Palm Beach Couuty~ F1oMda; that rea-

                                           -89-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 115 of
                                      249
                              i                            ~~




              pondent, Peter P. Coppell~ lias~ or claims to have, some title
              interest or claim is said area because of delinquent tax
              certificate No. 3080, recorded in Tax Sale Hook 6, page 176,

              Public Records of Palm Beach Countg,.'Slorida.
                    103.   {R/W Item 6264, FarceZ 9, Sheet 231) -That the

                'property or area described in sub-section lay of parag~~ph
              land
              IV hereof is unoccupied   but respondent, Boca Ratoae Coffipan~~

              s corporatian~ is, or claims to bey the owner oY the ~'~e ~imgle tit]e
              thereto.
                    104. (R/W Item 6~66~ Parcel 11~ Sheet ~S-~~ -That the land,
              property or area~desoribed is suh-seetioa 2~,7 ~~' garegraph IV here-

              of is unoccupied, but respondents, Hideo l~~br~y~ahi and ~. Sobayashi
                                                                                 '

              his wi~~~ and H.~gobayashi Company, It~e.g a~~lorida corporation,
              are, or claim to be, the ownars of t~..•~ fee simple title thereto.
                    lOb. (R/W Item 8~69~ P~~cel 3,~c; Sheet ~SB) -That the land,
              property or area described ~.n. s   ~aeotion 138 of paragraph IY here-

              of is unoccupied, but re~pa~ ~ut~ H. Sobayashi Comparig, Iac., a
              corporation of Floside~ i~, or claims to be, the owner of the fee
              simple title thereto.
                    106. (R/Rf ~~~m 6270, Parcel 15, Sheet QSB} -That the
              lnnd~ prop~~    or area described is anb-section I89 0~ paragraph
              IV he~~of i~ unoccupied, but respondent, Osborn Corporation, a
              corp_o~ lion, ia, or claims to be, the oyrner or the Yee simply
              ti~~.~ thereto; that respondent, Amelia Investment CompaiLy, Inc.,
              ~ aorporation~ is~ or cslaims to be, the a~rner of some right, title,
              claim or interest 3xi and to said area because of apparent overlap

              of Parcel 2~, Sheet ~3~ aacarding to map of regard at page ~S,
              Plat Book 17 of #.he Public Records oY Pa1m Beach Connt~g Florida,
              on this parcel or areap that the resp~ndaats, Charles A. Baird
              and David Baird, Jr., have, or claim to ]xa4e~ some title, interest

              cr Maim is acid area as assignees of mortgage ~rcm Wiae Perry

                                             -70-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 116 of
                                      249
                        s      i       .       ~          /.   .e




                and wife to John H. Baird, Chas. A. Ba1rd and David Baird, Jr.,
                recorded is Mortgage Baok 40, page 131, of the Public Records
                of Palm Beaeh Conntp, F`lorids.
                            10'i. (R/YP Item 6272, Parcel I7, Sheet ~3B and
                R/W Item 6277, Parcel 22, Sheet 23B) -That the land, prca~
                party or area described is sub-section 140 and sub-sect ~~
                14E of paragraph IQ hereof is unoccupied, but respond~n.ts,
                P. D. Kinney and Virginia S.inney, has wife    are, gar claim to
                be, the owners of the fes simple title thereto.
                            108. (R/ta Item 6278, Parcel 88~ ~ee~ 23-B} -That
                the lsnd~ property ar area described #a. sea.b-section 143 of
                paragraph I0 hereof is uaoccngied, ~;a Am~'iia Investment
                Company, Inc. a corporations ia, c~ cltiima to be, the ormer
                of the fee simple title ther~top th~~ respondents, Charles
               A. Hsird and David Baird, Jrw~ hsve~ or claim to have soma
               title, interest or c~.~im to said area as present owners of
               the mortgage from rise p~~iy aud, wide to Doha H. Baird, Chas.
               A. Paird and Dsvid B~Lrd, Jr., recorded in ~orggage Book 4~,
               page 131 of t;~~ Pubic Records of Pslm Beach County, Florida;
               that resgonflent, Osborn Corporation, a corporation, has, or
               claims to ha~~ some title, interest or c3.aim to said area
               be~~us~ of apparent overlap of said parcel on R/W Parcel 1S,
               BYaeet ~S, according to Map 3n Map Book 17, Public Records of
               Pa~.m Beach County, Florida.
                            109. (R/W Item 6299, Parcel ~4, 6heet 23-B) -The
               lan8, propertg or area described in sub-section 144 4f gara-
               graph IY hereof is unoccnpie~
                                          '  but respondent, Amelia Invest-
               ment Company, Inc., a corporation, is, or claims to be, the
               oener of the fee simp3.e title thereto; that respondent, Chan.

               A. Baird cad David Baird, 3r., are, or claim to be, the

                                              71-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 117 of
                                      249
                             •r                 :~         '~.




                owners of some right, title and interest in said area as
                owners of mortgage of Wise Perry snd wife to John H. Baird
                Chas. 9. Bsird and David Hairdo Jr.~ recorded in Mortgage
                Book 40, page I31, oY the Public Records o~ Palm Beach County,
                Florida; that reapoadent, Henry H. Benjamin, as Administrator
                oum teatamento annexo of the lest will and testament of
                John E. Nelson, deceased, hasp or alaima to have, same ti~.~,

                interest or claim in ead to said area, but that petitionep°
                does nat know the kind, extent or amount thereof,

                          110. (R/W Item 6280 Parcel 25, Sheet P.~3-B) -That
                the land, property or area described in sub-~ee'.i on 145 of
               paragraph IV hereof is unoccupied, 'but rr*epor.~ents, Theo D.
               Luff and Hariette Belle Luff, hi.s wi:Pe, ~x°e, or claim to be,
               the owners of the fee simple title th~~~to; that respondents,
               the unlmowr~. heirs at Iaw, devi~'ees end legataea (all o.~ whom
               are unlmowtx to Petitioner) of G~:°;-fie H. Rahles, deceased,
               end respondent, Virgin3.a T?ah   ~,, each have, or claim to have
               some right, title, iYt~:~r~~t nr claim in said area, the

               amount, extent or kiza,d off' which is to petitioner unlmown.
                         ilia     (R/Y` item 6Q81, Parcel ~5, Sheet 23-8) -That
               the land, pro~ty or arcs described in sub-section 148 0~
               garagrap~ ~V hereof is uuoccugisd, but re9pondents, Theo D.
               LuPf and ~~riette B. LuYf, and Add3e Cra~rford~ are, or claim
               to '~» the oRners of the fee simple title thereto..

                         112.     {g/~9 Item 6284, Parcel 8~ Sheet 30, and
               R/9~ Item 8289 Parcel B, Sheet 80) -That the land, proper-
               ty or areas deseri'bed in sub-sections 147 and 149 of para-
     w         graph IV hereof is unoccupied, but respondent, Henry H.
               Sea~amin, as Admi.x~istrator cum testamento annexo of the last
               will sad testament of J'oYin B. Nelson, deceased, is, or claims
               to be the owner of tlzs Pee simple title thereto.



                                             -72-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 118 of
                                      249
                          "      ~ i~ .      r      a             t'   1    .s
                          ~     'r




                              v.a. •tR/~ =tee s~sa, paraai ~, sn•et ao} - mat
                the land, property or area described is snb-section 148
                of paragraph IP hereof is uaoccugied, but~reapondente,

                Philip B. Jemziing~ and Iaez 3enniags; hi.a wiFe
                                                              'are, or
                claim to be, the owners of the fee simple title thereto.

                              114. (R/9P Item 6E9Q, Parcel Z0, Sheet 80) - ~ka~~
                the land, property or area described in sub-a~ctioa l~~ of
                paragraph I`► hareoP is uaoacupied
                                                '  but respon8en~~, Floy C.
                I[i.tehmll and J. C. Mitchell, her husband, are, or ~~.~im to
                bes the o~nera of the Yea simp3e title th~~~ta.

                              116. (x/YP Item 62996, Parcel ~Z, 6h~et SO) -That
                the land, property* or area desoribgd in s~~-ssction 168 oi'
                paragraph I0 hereof is uuoccup~de Gaut rsspondent, Wm. J.
                Routham~ is, or claims to b~~           a:~ owner af' the fee wimple

               :.titla,tYie~eto.
                              116:, •.(R/Vt It~~ 6295,:Parcel-l2; Sheet; 30):=-,;That.
                the 1snd, properly nr ~~°s~~ :described in~ sub=section' 3.b4 oS
                paragraph IV, hc~a~~ 3s unoccuptod; trut;:responcients, Hmrry ]d
                Che3elixo ,€ind: thy1 B. Ghesebro, kiis av~e; are;., or claim: to
                be;; .the ovme~s o£ tlio: 'Seo: si:mp]:e: titlo :thereto.
                              :ii'. (R/W Items 6296, Parcel 6, Sheet 24-11); -That
                t~s     'properly or aria deaaribed is sub-section 1S5 of
                      load
                  r~~aph IQ hereof is unoccup3~d, but respondents; d. ~.

                ~d~'~aon and Grstchen M. geZsoa, his wife, are, or claim 'to be,
                the opera of the fee simple title thereto.




                                                 -73-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 119 of
                                      249
                             f           a    ..          ~
                             4'                           +' .




                          118. (S/A Item 6087) -That the land, property
                or area described in. sub-section 156 of paragraph I~ hera-
                of 3s wnoccupied, but respondents, Ralph ~,. Nade and Cora
                Wade YQhitehead, are, or claim to be, the owners of the fee
                simple title thereto.

                          119. {SfA Item 6Q88) -That the land, property
                or area descrihed in sub-section 157 of paragraph IV ~sre-
                of is unoccupied, but that respondents, John L. F~c~we anc~
                Ada Howes his wife, area or claim to be the owners of the
                fee simple title thereto.
                          120. (S/A Item 6097) -That the lE:~=~, property

                or area described in. sub-section 158 of 3~~r~~raph IV here-
                of is unoccupied, but that respondent, harry K. Noyes, ia,

                or claims to be, the owner of the   ~~•simple title thereto.
                          121. (S/A Item ~?7-A) -That the land, property
                or area described in s~:~soction 159 of paragraph ID here-
                of 3s unoccupied, lout mat despondent, YVslter N. Knauth and
     '          Edns A. Rnauth, hip wf.~e~ area ar claim to bey the owners of
                the fee simply title thereto.
                          122. (S/A Item 6110) -That fih.e lands property or
                area descr'~-~~i in sub-section 160 of paragraph IV herein is
     ~          unarcupie~, but respondents N. 6. Boynton Estate Corporation
                a Mi~~,~gan corporations is, or claims to bey the ovmer of the
               f~~ simple title t~iereto; that respondent, Town of Boynton
               Beach, has, or claims ~o have, soma right, title, interest or
                claim in and to said area inasmuch as the same is a part of a

                public street in said town, having been dedicated by the owner
                thereoY as such.
                          12~i. (SjA Item 6122) -That the land, groperty or
                area described in sub-section 161 of paragraph IV herein is


                                             -74-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 120 of
                                      249
                             't                             ~'




                unoccupied, but respondent, Arthur BdcDermott, is~ or claims

                to be, the owner of the fee simple title thereto; that res-

                pondent~ General Improvement Corporation, a Florida corpora-
                tion, has, or claims to haves some title, interest or claim

                in said area because oP judgment for costs, dated 4etober

                20th, 1931, in the amount o~f $44.87 held by it against res-

                pondent, Arthur McDermott, recorded in Chancery Order Book
                89, at page 448, Public Records of Palm Beach County,

                Florida; that respondent, Town of Boynton Beaeh,,h ~ e or
                claims to have soma title, interest or cla3~ irr said area

                inasreuch as the same constitutes a part or pc~°~ion of a

                dedicated public street or highway .3~ sa~.c~ city or town.

                          124. (S/A Item 61.25) ~ ~?Aat the land, property

                or area desexibed 3.n sub-sectic~zz 1~   of paragraph IV herein

                is uuocctipied, but responders, Ne~mar Corporation, a Florida
                corporations is, or c7.a.i.~ 3 to bey the owner of the fee simplo   '

                title thereto; that res~s~ndent, John C. New3ngtan, is, or

                claims to be the oe~usr of some title, interest or claim in
                the said area tinder mortgage dated Mareh 34th, 1928 to him

                by said Ne~rmar Ctirporatian to Secure payment of one promis-

                sory note ',.~;. the sum oP $75,000.00 cash, and recorded [arch

                17~--~, 1.92„ in Mortgage Hook 212, page 285     of the Public

               ~?~corc~ of Palm Beaeh Count, Florida; that respondent, Tovm

                of Boynton Beach, ha9~ or claims to have, some title, interest

                or claim in said area because the same is a part of a public
               dedicated highway or street in said toisn,.

                          125.    (P/F 6146) -That the land, property or area
               described in sub-section 165 of paragraph IV herein is unoc-

                cupied, but respondents Beatrice I. Benson, Harry Benson and

               Robert Bensan, area or claim to be, the owners of the fee

                simple title tYiereto; that respondent, Fred G. Benson, has,

                                              75-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 121 of
                                      249
                         ~      r s_.         t:    p         ~~   •    r
                                'r




                or claims to have, some title, interest or claim to said
                area under and by virtue of mortgage to him from Beatrice
                I. Henson and Harry Benson, her husband, dated March 25th
                193Z~ and recorded 3n hdprtgage Book 128, page 486 of the Pub-
                Iic Records of Palm BeacFx Couuty, Florida; that respondent
               Hubert F. ~rantz~ hasp or claims to haves some right, tit?:

               interest or claim is said area under and by virtue of ~udg-
               ment recorded in Judgment Book l~ vage 447 of the Publi~~
               Records oY Palm Beach Conrsty, Florida, same having been as-
               signed to him by A. A. Heys and Company In~~xpe~ated~ on

               Febru~.ry 17th, 1928.
                             126. (S/A Item 6147) -That the 1snd~ property or
               area described in sub-section 16~.? ~~" paragraph IV hereof is
               unoccupied     but as to the fob-'.G .ng portion thereof: all
               thereof except the East 501.9 feet, respondent, Oscar Ii.
               Winchesters is~ or c2~.3.rns to bey the owner of the fee simple
         •     title thereto; that rsspr~~ac~ent, August Gammert, has, os claims
               to haves some t3~~Ie ar interest in the said portion of said
               area under and by virtue of a mortgage thereon oP record in
               flee Publj.r Records oP Paten Heath County, Florida; and as to
               the following portion oP said area:        The East 501.99 feet
               the~~:of~ the reagondents, He,rry Benson snd Robert Benson,
                ~~, ar claim to bey the oarners oP the fee simple title there-
               to.

                         127.        (s/'A 8147-A} -What the land, property or
               area described in sub-section 167 of paragraph IV hereof is
               unoccupied, but respondent, Seaboard Realty Campanp, a Florida
               corporation, is~ or claims to bey the owner of the Yes simple
               title thereto.

                         1~8. (8/A 6147-C) - That the land, property or
               area described in sub-section 168 of paragraph IV hereof is
                                                   -76-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 122 of
                                      249
                             ~' ~           t     ~+        ~~   ~     '`




                 unoccupied, but respondent, Bassett W. 3Sitchell, is, or
                 claims to bey the ovmer of the fee simple title thereto.
                           129. (P~F 614$) -That the lands property or area
                 described in sub-section 169 of paragraph IV hereof is unoc-
                 cupied, but respondents Will3em Eonner and E. L. Winchester,

                 are, or claim to be, the owners of the Fee simple title
                 thereto; that resgondent~ H. & w. B. Drew Companp, his ~~

                 claims to have, some title, interest or claim in said ~raa
                 under an@ by virtue of fudgment against 1. R. BLa~]~ock, for-
                 mer owner of said psoperty~ recorded in                    Book,

                 page               ~ Public Records of Palms 9e~~~ ~ovnty, Florida.
                 (The right, title and interest of the ~c~~pc~~dents above men-
                 tioned as to this area relate o~Iy t~ ~zli of said arse except

                 the East 501.99 feet thereof~~ 4~ to ttie East 501.99 feet of
                 said area, the resgoncient~~ Ham *Beason and Robert Benson,
                 area or claim to bey ~~e ow~i~s^s of the fee simple title tYiere-

         '       to,
                           130... ~~~`~' 6149) That the lands property or area
                 described in sub-$~~tion. 170 of paragraph IV hereof is unoc-
                 cupied, but r~~pondents, Ward B. ~i.11er, Inc.      s Florida cor-

                 poratiany 19illiam R. Jackson, Clarence G. Perkins, Iioward
                 Ed Roberts, Ernest Levers, fiobert Grace, Mrs. J. iP. Eigelow
                 any ~r ~P. Bigelow, lzer huaband~ Ells S. Boland and Anna L.
                 Hart, are, or claim to be, the ov~mers of the fee simple title
                 thereto; that respondents Mrs. B. Pullum and B. Pullum, her
                 husband, and Michael Flaod~ have, or claim to have, some
                 title, interest or claim in said area under a certain agree-
                 ment for deed recorded November 18th, 1925, from Ward B.

                 Miller, Ina.               '39 and 40, Briny Breezes Addition
                                    on Lots 38

                 recorded in B~i.saellaneous Book 17, page 368; that respondent,

                 Frances L. C~ugenheim~ has some title, interest or claim in

                                                -77-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 123 of
                                      249
                         ~         -       :1'    t          J
                             ';'




                said area under an agreement for deed from Ward B. filler,
                Inc.   recorded in Deed Hook 378, page 185 of the records
                of Palm Beach Gaunty, Florida; that respondent, BErs. ~dary
                Hatfield, has, or claims to have, some title, interest or
                claim in said areas under agreement far deed recorded in

               Miscellaneous Book 16, page 304 of the Public Records of
               Palm Beach County       Florida; that respondents Ward B. B[ille~
                a.nd respondent, Agnes P. Miller, his wife, have, rsr claim to
               have some interest in said area under mortgage rac•:~.ed,in
               Mortgage Book 212, page 80 of the Publ~.c Rr~eorc::. of Palm

               Beach County, Florida; that respondent, Alice ~. Krah, has,

               or claims to have, some right, titlF~~ in ~~~:~t or claim in
               said area under mortgage recorded in Ma~tgage Book 182        page
               296 of the ~'ublic Records of P~3,m B~;~ch County, Florida; that
               respondents, Ward B. T~.11~r ~.nd AgzLes P. Miller, have, or
               claim to have, some ir~.te?^~st in said area as assignees of
               mortgage from Howar<~: E. Roberts and Helen R. Roberts, his wffe,
               to ~Pard B. 3di11F:^, Inc., recorded in Mortgage Book 208, page
               503 of the Pu~l.ic Records of Palm Beach Countp, Florida; that
               respondent, Levaf~-Chitty, Consolidated, a corporation under
               the laws o~ ~tr'e State of Florida, has, or claims to have,
               so~~~ title, interest or claim in said area under judgment
               reco.~e~d in Foreign Judgment Book 4, page 37 of the Public
               Re;ords of PaLn.Besch County~'.Florida; that respondent,
                     ~~ ~~        ~ ~ ~ ' a corporation;.
               ~iiti.etam Paper',Company, `Iiic.~~.~as~, br claims to have, some

               rights titles interest or claim in said area under 3udgment

               recorded in Foreign .Tudgment Book 2~ page 274, of the Public
               Records of Palm Beach County, Florida; that respondent, Mer-

               genthaler Linotype Co., a New York Corporation, has, or claims

               to have some titles interest or claim in said area under ~udg-


                                                 -78-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 124 of
                                      249
                            t   ~ ..     .:s      s        ,~,        .+ ,   e
                                                                 ~'




               meat recorded in Equity Javxnal Book 1, page 392, in IInited
              Staten District Courts Southern District of F3orida~ at Jack-
              sonville~ Florida; that respondent, IInited States of gmeriea,
              k~as, or claims to haves some title, interest or claim in 3~id

              area under and by v3.rtue of judgment recorded in Judgme::y
              Record 2~ page 231, in United States District Court, Southern
              District of Florida; that respondent, Town of Aovnto~ beach,
              has, or claims to have, some titles interest .~x c~a~,im in
              said area because the same constitutes a pmt o~ a public
              dedicated street or highway in said tc.

                       Z31. (P/F 6150) -That the land, property or area
              described in sub-section 271 of 1«ragx.~~h IV herein is unoc-
              cupied, but respondents   Georr~~ F. Gensel, L. Belle Masters,
              ~~ A, Griswold, Ma.r~ha Le Stauffer, Ethel i,ichtentag, Flo-

              rence R. Hopltinson and ~I~~►od cif. Stitzel, are, or claim to
              bey the owners of ~e ~'e~g simple title ~hereta; that respond-
              ont, Town of Bo~aiton beach, is, or c3aims to be, the owner of
              some right, title or interest in said area because the same
              constitutes a pert of s public dedicated street or highway in
              said ~ovrn.
                      i33. (S/A 6155) -That the land, property or area
              deac~ibed in sub-section Z7S of paragraph Iq herein is unoceu-
              ~ied, but respondent, Palm Heach Company, a Delaware corporation,
              and Gulf Stream Company   a Florida corparation~ area or claim to
              be, the owners of the fee simple title to the area described in
                           one
              sub-paragraph/of sub-section 173; and that respondent, Howard




                                               -79-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 125 of
                                      249
                         ~    ~r ~       ~                 tir ~




              Phipps and Gulf Stream Company, a Florida corporation, are, or
               claim to be, the owners of the fee simple title to that portion
              of said area described in sub-paragraph 2 oP said sub-section
              173;
                         134. (S/A 6155~~) -That the land, property, or area

              described in sub-section 174 of paragraph IY hereof ia unoccupi-
              ed, but respondent, S. Fahs Smith, is, or claims to be, ti~~
              owner of an undivided one-halt interest therein and r~9s aaxdent,
              Peter F. Lebkuecher~is~ or claims to be, the owner ~f an undivided
              one-fourth interest therein, and respondent, 5~~board Realty Com-
              pang, a Florida corporation, is, or claim. to be, the owner of an
              undivided one-fourth interest therein; th~~ respondent, County of
              Palm Beach, Florida, hasp or claims to ~~ve~ some title, interest
              or claim in said area because t]:e s ee constitutes a part of a
              public dedicated highway or street ~sithin said county.
                        135. (S/A 6155-B) - ~tzat the land, property, or area

         •    described in sub-section l~~ ~f paragraph IV hereof is unoecupi-
              ed~ but respondent ~. Fahs Smith is~ or claims to be, the owner

              oP an undivided one-h~1.f interest therein; that respondent,
              Peter F. Lebkuec~cr    is, or claims to be, the owner of an un-
              divided on~~-~:~'ourth interest therein; that respondent, Seaboard

              Realtp Company, a Florida corporation, is , or claims to be, the
              owrie~ Qf an undivided one-fourth interest therein; that respond-
              enu~ County oY Palm Beach, Florida, has, or shims to have, some
              ~~;~Ie~ interest or claim in said area because the snare constitutes

              a part of a public dedicated highway or street in said County.
                        136. (S/A 6159) - fihat the lands property or area
              described in sub-section 176 of paragraph IV hereof is unoccupi-
              ed~ but respondent, Bertanna Farms, znc., a Florida corporation

              is, or claims to be, the owner of the fee•Simple title thereto;

              t~.~.at respondent? VPest Palm Beach Atlantic National Banks is~ or

                                             -80-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 126 of
                                      249
                              '~ ~                C           1r




               claims to be, the owaer oP some title, interest or claim upon
              said area as assignee of mortgage from Bertanna Farms, Ino.,
              a Florida corporation, to A. E. Parker, ~o secure a note in
              the amount of ~50~048.85, recorded 3n Mortgage Book 242         page I
              of the Public Records of Falm Heach County           Florida.
                        187. (SfA 6260) -That the land, property or arba de~-
              c~ibed in sub-section Z77 of paragraph IV herein is u~~oce~~ied,
              but respondents Gulf Stream Golf Club, a Florida ca< orations
              is, or claims to be, the owner of the fee simg~a ~it1e thereto.
                        138. (SjA 61.74) - That the land, pry eery or area des-
              cribed in sub-section 178 oP paragraph IV Sere~i~, is unoccupied,
              but respondent, Everglades Rea1~Ly anH Ir:~~atment Companp, a
              Florida corporations is, ar clairds t+~ be, the owner of the fee
              simple title thereto.
                        139. (S/~ H182~ - ~ha~ the 3.snd, property or area des-
              cribed in sub-section 1'79 off" tsaragraph IV hereof is unoocupied~
              but respondents    An~~.   haters and ~. W. Waters, are, or claim to
              be, the owners c~~"' the ~~e simple title thereto; that respoxsdent,
              Town of Delray B       ch, lzas, or claims to have, same right, title

              or interest ~~ said area because a portion thereof is a public
              street or highway in said town.
                        I40. (SjA 6184) - That the land, property or area des-
              cri~s~d in sub-section 180 of paragraph IY hereof is unoccupied,

              ~'~~;~ respondent, Gleason Land Corporatian~ s Florida corporation
              is, or claims to be, the av~ner of the fee simple title thereto;

              that respondent, Town of Delray Beach, has, or ~laima to have,
              same titles interest ar claim therein because a portion thereof
              consists of a public dedicated street or highway in said town.
                        141. (5/A 6185) - TYiat the land, property or area des-

              aribed in sub-section 381 of paragraph IV hereof is unoccupied,

                                                -81-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 127 of
                                      249
                          ~   " ',~ 4     ~    ~           'i




              but respondent, Amceac Holding Company, a Florida corporation,
              is, or claims to be, the owner of the fee simple title thereto;
              that respondents Tov~n of Delray Reach
                                                  '  has, ar claims to have
              some titl.s or interest is said area i~ecause a portion thez~eof

              constits of a public street or highway in said. town.

                         142. (S/A 6188) - That the land, property or area
              described in sub-section 182 of paragraph IY herein is unocc~~~-
              pied, but respondent, Ethel S. Willism8, is~ or cla2ms to bey
              the owner o~ the fee simple title thereto.                         '
                         148. (S/A 6Q28) - 2`hat the lands ~S~~perty or area

              described in sub-section 183 of paragraph I~ herein is vnaccu-
              pied, but respondent, .dam J. Gloasbreaner, mss, or claims to be,
              the ovmer of the North I00 feet th~~eQ~'; *,.11at respondent, 8.
              Feha Smithy is, or claims to be, "ahe a~en.er of an undivided ane-
              half interest in all thereo     ~,cept the North 100 feet thereof;
              and that respondent Seaboard Realtp Company, a Florida corpora-
              t~on, is, or claims to beY ~~1ie owner of an undivided one half
              interest in all tk~~r~af kept tt►e North 100 feet thereof; that

              respondent, E. ~'~nni~ H. Richardson has, or claims to have,
              some titles interest ar claim in said area as assignee of mort-
              gage recor~~~ in Mortgage Book 58, page 468 of the Public Re-

              card   oP Palm Beach Countyt Florida; that respondents S. Fans
             E~~th, t s, or claims to have, some interest, title or claim in
              ~gid area antler mortgage recorded in Mortgage Hook 214, page 543

             of the Public Accords of Palm Beach County, Florida; that respond-
              ent, S. Fates Smith, has, or claims to hs~~e, some title, interest
             or claim in said area under mortgage recorded in %ortgage Book
             23B, page 67 of the Public Records of Fa1m Beach County, Florida.
                        144. (SjA 688-A) - That the 3.and, propertq or area

             @escribed in sub-section I84 of paragraph IV hereof is unoccupied,

              but respondent, 9dam 1. Glossbrenner, is, or claims to bey the
                                              -82-                                   1
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 128 of
                                      249
                         7    j          .~.     c          1          r
                              i~




              owner of the North 100 feet thereof     that respondent, S. Fates
              Smith, is, or claims to be, the owner of an undivided one-half

              interest in and to all of said area except the North 100 feet

              thereof; that Respondent, Seaboard Realty Company, a Florida
              corporation, is~ or claims to be, the owner of an undivided o~~-
              h~lf interest in and to all of said area except the North 1~~J
              feet 1',hereof~ that respondent, S. Fates Smith, has, ar cls~ims to
              have, some title, interest or claim in said area urd€~er m~rt~age
              from Seaboard Realty Company to him recorded e-~~~uzary 27th
              1952, in E~ortgage Book X36, page 67 of the i?u.~~,~,c Recorfla of
              Palm Beach County    Florida.
                         145. (SSA 6235) -That tY~e 1~ ~~, property or area
              described in sub-section 185 of ~ar~raph IP hereof is unoccu-
              pisd, but respondents Boca Rs~tone ~~aepany~ a Delaware Corpora-
              tion, is, or claims to bP~ the vier of the fee simple title
         •    thereto.
                         146. (8%f: 6r43„-~S} -That the land, property or area
              described in ay.~-section 1S6 of paragraph IV hereof is unoccu-
              pied~ but respa:~    t, Interstate Trust & Banking Company
              Tre~stee~ a a ~~-~?oration, has, or claims to have, some title or
              inter~wt in said area under ~udgmen.t by it against Hubert F.
              Kr~nt~~ former owner of said property; that respondent, H. VP.
              Ro~s~ts, has, or claims to have, ,some title, interest or claim
              ~~z said area under judgment against Hubert F. Kranta, recorded
              3uly 9th, 1980, in Circuit Court Minute Book 25, page 334 oP
              the Public Records of Palm Beach County, Florida; that respond-
              ent, Y. A. Smith, as Liquidator oY Farmers Bank and Trust Com-
              pariy, a banking corporation under the laws of the State of
              Florida, has, or claims to have, some title, interest or claim

              in said area, under judgment against Hubert F. Srantz, recorfled
              July 20th, 1981 ix~ Circuit Court Minute Hook 28, page 197 of
                                               -83-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 129 of
                                      249
                                                                                1
                          4   ~'           ~     f          :' -' ~    ~        '




             the Public Records of Palm Reach County, Florida.

                      147. (S/A 6295X~) -That the land, property o~
             area described in snb-section 287 0~ paragraph 2V hereof is
             unoccupisd~ but respondent, Leary S. Browny is, or clai.~~ to
             be the owner of the fee simple title thereto.
                      148. (S/A 6295XB) -That the land, property or
             area described in sub-seotion 188 of g~aa~r~~h ZV hereof is
             unoccupied, but respondents Mary S. Brawn, is, or claims to be,
             the owner of an undivided oae-ham° ~.n~~~est in the Pee simple
             title thereto, and the resporz~ ats~ Sohn McL. Stevens and
             Cornelia B. 3tevens~ are„ o~ clai~i to be, the ovmers of an
             wndiYided one-half iatc~~e:.r~ in. the fee simple title thereto.
                      149. (S/A 8~'~aX-C) -That the land, property or
             area @ascribed ir= sub-section 188 0~ paragraph IV hereof is
             unoccupied, but respondents Sack T. Kinsman and respondent,
             Alpha   inamsr~, t~~ s wiYe, are, or c3.sim to be, the owners of
             the fey simply title thereto.
                      1?-'~. (S/A 6295%E; S/A 6295XF; SJg 6295-R-H)
            mat 'the land, propertp or area described in sub-sections 194,
            19~ and 293, is unoccupiea~ but respondent, Tesdem, Inc,, a
            Florida corporation? is, or claims to be, the owner of the tee

            simple title thereto.




                                               -84-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 130 of
                                      249
                         1    ',''        6     .~          ~    ~•




                          152. (8/A Item 6295-3C-G} -That the land, property

               or area described in sub-section 192 of paragraph IV hereof is
               unoccupied, but respondent, Charl Ormond W1111ams, 3s, ar
               claims to be the owner of ttte fee simple title thereto.
                         158. (S/A Item 6295-X-I) -That the Zand, property

               or area described in sub-section 195 of paragraph I9 her <;~ i
              unoceupied~ but respondent, Tesdam, Inc., a Florida cor,~~ration,

              is, or claims to be the owner of the fee simple ti`~7.e thereto;
               that respondent, A. A. Hunt and respondents Nas~.r~ie G. r~urit~
              his wife have, or claim to have, some title, interest or claim
              in said area under mortgage from Harry (~~~fs, rscorded in. Mort-
              gage Book 153, page 57, of the Public P~co~~:^.s of Palm Beach
              Covntp, Florida.
                         I54. (S/A Item 629v-X-7J -That the land,property

              or area described in sub-s~ctia~ 196 of paragraph IV hereof 3.s un-
              occupied   but respondei~~, H. A. Bunt and respondents N. G. Hunt,

              his wife, are, or claim tv Ue, the owners of the fee simple title
              thereto; that r~~pon~~~~~ The Boca Ratone Lake and Beach Deve-
              lgpment Compan}r~, a. Florida corporation, is, or claims to bey the
              ovrner of to>at portion of said parcel which lies within Government
              meander o~ Government Lot 1, Section 29~ Township 47 South          Range

              4e ~~st.
                         155. (S/A Item 6296-X) -That the land, property or

              ~.rP~ described in sub-section 197 of paragraph IV herein is un-
              occupiedi but reapottdent~ Boca Ratone Company, a De].aWare eor-

              poration, is, or cla3ma to be, the owner of the fee simple title
              thereto.
                         156. (S/A Item 6243) -That the land, property or

              area described in sub-section 198 of paragraph IV herein is un-

              occupied, but respondents M. A. Smith, as Liquidator of Farmers


                                              -65-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 131 of
                                      249
                              ?j




               Bank and Trust Company, Trustee, is~ or claims to be, the owner
               of the fes simple title thereto; that respondents, 4lasta ~.
               Kubin, Otto Kubin, Jr., Charles J, gub3n, Caroline V. Southard,
               and Adelaide J. Subin, haPe, or claim to have, soma title or

               interest or claim in said area under and by virtue of deed from
               Robert J. Kuban and Gretchen Kubin~ his wife, dated 1~ay 8th,
              1951   and recorded in Deed Book 467    page 150, Pub is ReC~rds
              of Palm Beach Cavnty, Florida; that respondanta~ Jac~tr G. Gross-
              berg and David H. Bril3.i co-partners doing t~sir~~s under the
              firm name of Grossberg, Lgon and Brill, h~Ye, ~~ claim to have,
              some title, interest or claim upon sa~~i ar~~ under agreement
              from Robert J. Kuban and Gretchen Dubin, ~zis wife   dated April
              2Bth, 1930 anc3 recorded in Deed ~ooT~ X68, page 172, of the Public

              Records oS Palm Beach Caunt~r Flor~~.a; that respondent
                                                                   'Bdrs.
              Grady H. Brantley and rFs;;~dent Grady H. Brantley, her husband,
         ~~   haves or cls.im to hags, ~~~e titles interest or claim in said
              area under mortgage x°~co~~ed in Mortgage Book 234 page 447 oP
              the Public Recr~ds af•Palm Besch Connty~ F3o'rida.
     ~                   157. (6%A Item 6243-A} -That the land, property or

     ~        area descrit_i 3n sub-section Z99 of paragraph IY herein is un-
              occ~~ied, ~iut respondent, 911an B. Walsh, is, or claims to be,

              tbP av~•^.~zr of the Pee simgZe title thereto.
                         158. (8/A Item 6244) -That the lands property or
              area described in. sub-section 200 of paragraph IV hereof is un-
              occupied, but respondents Baca Batons Company, a Delaware Cor-
              poration~ is, ar claims to be, the owner of the fee simple title
              thereto.
                         169. (S/A Item 6245) -That the landp property or

              area described in sub-section 201 of paragraph IY hereof is ua-

              occupied, but respondent George W. Harvey, individually and as

                                             -86-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 132 of
                                      249
                                                                r
                            ~     `'        ~       ~          }`       '




                 Trustee under George V~. Harvep,Truat, 1s, or claims to be, the

                 owner of the fee simple title thereto; that respondents, J. S.
                 Rhine and J. L. Holmberg, ere, or claim to be, the owners of
                 some right, title or interest ar claim to said area under
                 mortgage retarded in Mortgage Hook 118      page 3, of the Public
                 Records of Palm Reach County     Florida; that respondent, G ~~ge
                 W. Haxvey Realty Compeng~ a Florida corporations hasp a~ rla9.ms
                 to have, some titles interest or claim to said area ender agree-
                 ment from George W. Harvey Trust recorded in D~sd Boat a73, page
                 340, Public Recorda of Palm.Beach Cotimtp~ F~.~~1da.
                           160.   {S/A Item 6246) -That t~~ 3,anr3, property or

                 area described in. sub-seetfon 20Q of p~s~~gr~~h IV hereof is
                 unoecupiad but respondent, Frsnkl3.n P. smith, is, or claims to
                 be,the owner of the fee simple tit~.s t~ that part of said item
                 which lies within. the N~ o~ N~ ~f Government Zot 1, except the

                 South 200 feet thereof;        t xsspondents, Vlasta J. Kuban,

                 Charles Kubin~ Adel;~.i.de Kub~n.~ Carolyn Southard, Theresa Yan
                 Buren Hillhouses are, a~~ claim to be, the owners of the South
                 Q00 feet of the ~~ of the N~ of Government I,ot 1, Seetion 9,
                 Township ~~'~ South, Range 43 East; that respondent, Chicago
                 Title and '~ani8t Compa~~ an Illinois corporation, Trustee, has,
                 or cy~ims to have, some title, interest or claim in said area
                 uric x the provisions oP a trust Agreement ]mown as Trust No.
           r     ~~~:4 (the exact details, terms and conditions of which are to
                 the petitioner unlmown) as ~o the South one-half of the North
                 one-half of Government Lot I; that respondent, ~R. W. Hurgiss,

               .. 3s, or claims to be, the owner of the fee simple title to that
                 part of said area rich is included within Government Lot 4, and
                 the South one-half of government Lot 1 thereof; that respondents,

                                                  -87-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 133 of
                                      249
                          .`   ;' ~        ~      ~          ~'r




              Mrs. Grady H. Brantlep and Grady H. Brantley, her husband, have,

              or claim to have, some title, fnterest or claim to said area
              under mortgage recorded in. Mortgage Hook 284 page 447 of the
              Publie Records of Palm Beach County, Florida; that respondent,
              Chrisbar Corporation, a Rlorida corporation, has, or claims to
              have, some interest, title or claim to said area under ~udgmer~
              againat Charles J. Kubin, recorded in Foreign Judgment ~~ok
              gage 579 of the Public Records of Palm Eeach County, Florida;
              that respondent, B. L. Holman, bass or cle,ims to hav 3 game title
              interest or claim in said area tinder judgment z~ga~sast Charles J.
              Kuban recorded 3n Foroign 3ndgment Book 8, page X33, Pub13.c

              Records of Palm Beach Couzsty~ Florida; ~:k~at respondents M. 9.
              Bmi.th, as Liquidator of Farmers Bain & Trt:~t Company, a banking
              corporation under the Saws of tk~~ 8tat~ of Flarida~ hasp or claims

              to have, some titles interes^~ cox claim against said area under
              judgment against Charles J. Dubin recorded in Circuit Court Minute
         . 'Boolc 25, page 485 of tie ~azbl.ic Records of Palm Beach County,
              Florida; that resptu~.cT~in-fs, 3acob G. Grossberg and David H. Brill
              co-partners doir~ business under the firm name of Grossberg, Lyon
              and Brill, have, ox clsim to have, some title, interest or claim
              in said area .:~~c:as agreement recorded in Deed Book 468, page 172
              o~ the Public Records ofPe.Im Eeach County, Florida.
                        161. (SJA Item 6246-g) -That the lands property or
              ~xea described in sub-section 208 of paragraph IV hereof is un-
              oecupied, but respondentr~ George 1A. Harvey and George W. Harvey,
              as Trusted, and George Y~'. Harvey Trust, a trust under declaration
              of trust dated R'ebruary 16, 1925, an file in the office of the
              Secretary of State, State of Florida; Julia C. King; Llewella E.

              Woodward; Evelyn L. Batchelle and Frank H, Paraons~ are, or claim

          •   to be, the ormers of the fQe simple title thereto; that respond-


                                               -88-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 134 of
                                      249
                          ~   '~' ~                         ~'•        ~_




               ent,, D. J. Ddorrison~ is, or claims to be, the owner of some title,
               interest or claim in azad to said area under mortgage recorded

               in Mortgage Hook 132    page 58 of the Public Records of Palm
               Beach County, Florida; that respondent, George W. Harvey Realty

               Company
                     'a Florida corporation, has, or claims to have, some

               title, interest ar claim in snd to said area under agreement
               recorded 1n Deed Book 373, page 340 of the Public Records of Palm

               Beach County, Florida.

                         162. (S/A Item 6250) -That the land, prc~~~rt~ or area
               described in sub-section 204 oP paragraph IY har~of is unoccupied,

               but respondents Peter Brodt~ is~ ar claims to b~, the owner of

               the See Simple title thereto.
                         168. (SjA Item 6251) - ~ha.t the land, property or area

               described in aub-section 205 oY     ara aaph IV hereof is unoccupied

               but respo:~dent~ Marie Stedro~a~ki, hasp or claims to k~ave~ some
               title, interest or clai~c     ierein as assignee of mortgage record-

               ed in Mortgage Book.~~~.0, gage 59 of the Public Records of Palm
               Beach Countp~ Flc~a~i~~.; t~'~st rssgondent, George Stedronski, has,

               or claims to h~°rre, some title, interest or claim in said area
               under mortgage xc:::~rrded in Mortgage Book 125    page 73 of the

              Public ftecc~    of PaLn Beach County, Florida.
                         164. (S/A. Item 6255) -That the hand, property or area

               d~scr3.b~d in sub-section 207 of paragraph IV hereof is unoccupied,

               but respondent, T. W. Lipscomb, is, or claims to be, the owner

              04 the fee simple title thereto; that respondent, H. Kobayashi

              Companq, Inc., a Florida corporation, has, or claims to have

               some title, interest or claim 3n said area under mortgage deed

               of record in. Mortgage Book             , page          , Public

              Records of Palm Bescla County, Florida.; that respondent, Walker

              Lipscomb    hasi'or claims to haves some title, interest or claim

              in said area under mortgage of record in 2dortgege Book          ,

                                                -89-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 135 of
                        -, _          249
                               :~ r




               page         , of the Public Records of Palm Beach County,
              Florida.
                       165. (S/A Item 6264) -That the land, property or
              area described in sub-section 2I0 of paragraph IV hereof is
              unoccupied, but respondent, Baca Ratone Company, a Delaware
              Corporation, is, ar claims to bey the o~rn.er of the fee sim~a.~
              title thereto.
                      • 166. (8/A Item 6270) -That the lands prc+~erty or
              area described in sub-section 212 of paragraph ZV hereof is
              unoccupied, but respondent,, Osborn Corporatiou~ a Florida cor-
              poration, is~ or claims to be, the owner ~-0 vh~ fee simple title
              thereto; that respondents David Bairc~~ ~~., d.s, or claims to be,
              the owner of some title, j.nterest cis alaj.ffi in said area as as-
              si~nee of mortgage recorded in Mop age Book 40 at page 132 of
             the Public Records of Palm ~ea~°    County, Florida; that respond-
             ont, 8melia Investment G~~mp~ny,~ Ync., a Florida corporation,
             is, or claims to be, the o~s~r of some title, right, claim or
             interest to said     Tea, ~~xe exact kind or extent of which is to
             petitioner unlmo~.
                       167. (S/A Item 8278) -That the lands property or area
             described in sub-section 213 of paragraph IV hereof is unoccupied,
             but r espondent, Amelia Investment Company, Inc., a Florida cor-
             p~~tiop D is~ or claims to be, the owner of the fee simple title

              hereto; that respondent, David Baird, Jr., has, or claims to
             wave, some title, interest or claim in said area~as assignee oY

             mortgage recorded in Mortgage Book 40, page 131 of the Public
             Records oY Palm Reach County, Florida; that Osborn Corporation,

             a Florida corporation, has, or claims to have, some title, inter-
             est or claim to said area, but tY~at the extent, kind or amount

             of such title, ianterest or claim is to petitioner uxslmown.


                                             -80-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 136 of
                                      249
                          ~    ~~ •       ..       •~      4}   ~.




                       168. (S/A Item 6279) -That the land, property or

              area described in sub-sectiott 214 of paragraph IV hereof is
              unoccupied, but respondents Amelia Investment Company, In.a.~

              a Florida corporation, is, or olaims to be, the owner of the
              fee simple title thereto; that respondents David Ba'~~d, Jr.,
              has, or claims to have, some title, interest or ^7.aim ~q said
              area as asalgnee of mortgage in Mortgage Hook ~fl, ~iage 131
              oP the Public Recorda of Palm Beach Count, Floryda; that
              respondents Henry H. Benjamin, es Adm nw~tre:~or Cum Testamento
              bnnexo~ has, or claims to have, so~n~a v~,tle, interest or Maim
             in acid area, but that the exa-~,~~~d, extent or amount of said
              claim is to petitioner unlmrr'~rn~
                      169.    {S/~. Item ~28~~ -That the land, property or area

             described in sub-section 215 of paragraph IV hereof ia unoccu-
              pied, but reapon&mot, ~~n~y H. Benjamin, as Administrator Cum
             Testamento Annexa of the last will and testament of John E,
             Nelsott, dec-~~sed, is, or claims to bey the owner of the fee
              simple title th~+reto.




                                           -91-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 137 of
                                      249
                                              ..                  ~   ~    ,
                                ~.. ~                            +~




                                               vzx.
                       gnd generally, your petitioner says that the present
              legal status of sIl agreements for deed, mortgages and ~udgr~~ts
              hereinabove referred to, are to petitioner unlmown, except ~.~
              hereinabove stated        but that the same do not appear a~ s~~3~--
              fied or discharged on the Public Hecorda oY Pa2m Beech County,
              Florida.


                                                   VIII.

                      Petitioner f1~.rther says that nothstanding the claims
              oY ,re8pondenta `and each of theme ins and to the lands herein-
              above described, as hereinaba€~e sit earth, it is `the owner of`'
              and entitled to possession af,           right-of-way two hundred (200)
              feet leide, that is to sa~*~ oa~~ htimdred. (100) feet on each side
              of the center line of tha ?ntracoastal Waterway 'ram Jaeksonv111e
              to Miami, Florida, as ~~e came gasses through the lands`here-
              inabove dascrib      ~ ~~id canal or waterxay being generally lrnown
              as the Flo~~.+da Fast Coast Carrel; that petitioner bases its claim
              to such right-af-way upon a certain dead from the Florida Cana
              &t Tra~~partation Company~'a corporation, to-3t, dated October=




                                               -92-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 138 of
                                      249
                           ~   ~►•`




             ..15th, A. D. 1929, and now oP record in the Public Records of

             Palm Beach Couaty~ Florida
                                      :snd upon the rights and title accru-
             ing to said Florida Canal 8c Transportation Company by virtue
             of Seetion 6320     Compiled General Laws of Florida, the pro-
             visions of which aecti.on gout petitioner alleges said Florida

             Canal & TranaportAtion Compagy, and its predecessors in interest

             and title, complied with by and through the constructla~n e~f

             said canal or waterway and the filing of a plat as required by

             said section; that petitiorser therefore soya tha:,~ fit, as succes-
             sor in interest to :said Florids`Canal & Trarspc3°tation Companp,

             owns and is entitled -to ;:possession of.the ~€~'~~esaid right-of-way
             two-hundred (200) feet 3a width as afc~e::,1.d, through all the`
             lands hereinabove =descrihad, abutting r~~c~ said. water~ray, and that
             its"title ,to said ;right-ofway s~ou3:~~ be established in this
           ""proceeding.

                                             i
                                         d       ~X.

                      That your pet~~ioner, by and through its representatives,
             attornep9 and age~.~_s, has made @iligent search     effort and ia-
             quirp to ascertain the status, legal disabilities, if any, places
             of resi8ence ~P individual respondents, and principal places
            of b~s~Pss of corporations named above as respondents; that
            tn~    rit~.l statue of the various respondents      except as herein
            ~'~~ted, is to petitioner unknown; that'as a result of the afore-

            ::~~.d dii3gent search, effort and inquiry      and upon the inPor-
            mation, lmowledge and belief derived therefrom        your petitioner
            says that the folloRing respondents are believed to be residents
            of the State of Florida, residing in the Judicial District oY

            Florida known ae the Southern District of Florida, to-xit:` 9nna

            Parker, residing at feat Palm Beach        Florida; Frances Patterson,
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 139 of
                                      249
                              ~                                 ~
                         ~    ~~




                residing at   West Palm Beach, Florida; Samuel J. Blakely,
                residing at Kelsey City Florida; Louise J. Stone, residing
                at Boynton, Florida; Paul Garrett, residing at Boynton,

               Florida; Ward B. ~i1Zer snd Agnes C. Miller, residing at               ,
               Boynton Beach, Florida; C. H. Hamra, residing at Boynton
               Beach   Florida, Margaretha Dcsy1Q~ residing at Lake 1North~
               Florida; Maria Haller, residing at 409 North Poinsettia
               9venue~ Nest Palm BeacYn~ Florida; F. N. Brown and Bury ~,ro~en,
               his wife, residing at Delray Belch, Florida; B. Btl Raulerson~
               residing at Boca Raton    Florida; W, C. Fauntai.~, and Julia
               M. Fountain., residing at Delray $each
                                                   '  F3~r~ ~;, Otto A.
               Sestedt and Lucile Seestadt, residing a~ Il~1.xay Beach,

               Florida; ~P. W. Waters and Anna ~Yaters, ~es~ding~at Delxay
               Beach, Florida; Ethel S. ~4illiams ~.~d W. C. ~Pilllams, her
               husband, residing at Delray ~~:ach~ ~`lorida; ~lCtke I,. Hlank
               and ~4artha Blanks his wif~~ r~~iding at Delray Beach     Florida;
         y     Frank Hand and Lot~ie    a ~au~l, his wife, residing at Delray
               Beach, Florida.; R. M. Bar~:~r and Ethel Banker, his wife,
               residing at De"i.ray ~~~.ch, Florida; C. Y. Byrd, residing at
               Delray Beach, ~'lori~s; 3. H. 9.dams, residing at Delray Beach,
               Florida; Theodore Moe].Zer, residing at De3ray Beach, Florida;
             .: C. D. Yatc; a~~d Cora B. Yates, his wife, residing at Delray
               B~~~h, Florida.; lgilliam Mayer, residing at Delray Beach, Flo-
               r~~is; ~. G. ~varxs, residing at Delray Beaeh, Florida; T~ouis
               J. T,eturmp, residing at Delray Heaeh, Florida; Caroline V.
               Southard and D. L. Southard    her husband, residing at West
               Palm Besch~ Florida; MauricQ W. Stokes and Helen I. Stokes

               his wife, and J'. Y~. Moore, residfng at Boca Ratone, Florida;
               ~a~tter N. Knauth, residing at Boynton, Florida; Vera Q.



                                          -94-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 140 of
                                      249
                         ~   ~' ~_                ~          4~




               Webber, residing at Boyntoa, Florida; Ralph Wades residing
               at iFest Palm Beach, Florida; Harry Benson, Beatrice I. Benson
               and Robert Benson, residing at Boynton, Florida; Oscar R.
               Winchester, residing at Boynton, Florida; Bassett W. Mitchell,
               residing at Palm Beach, Florida; William Bonner, resi3ing.at
               Boynton, Florida; Peter F. Lebkuecher, residing at Wsst Palm
               Beach, Florida; 611en B. Walsh and Anna Y. Walsh, his wife,
               residing at Delray Heach, Florida; Edward T. Page, residing
               at Delray Beach       Florida; John A. Polley, residing ~t sake
               Worth, Florida; James O~Conner, residing at hest Pa'~m Beach
               Florida; ~emes D. Sturrock, residing at west Pa}~ Beach,
               Florida; B. F. Evans, residing at Bo~~,Mon~ Florida; C. C.
               Keichline~ residing et West Palm each,         orida; Tiubert F.
               I£rantz, residing at 1Pest Palm ~~~.ch, pxi'lorida; E. L. Winchester
               residing at Boynton, Flori°a~ nary A. Gleason and W. H, H,
              .Gleason   residing at Emu ~xllie, Florida; P, l~. Rim~ey and
               Virginia Kinneq, residir~ at Boca Ratone, Florida; Theodore
               D. Luff and Hariett~ Bede Luff, residing at Hoca Ratone~
               Florida; Addie 4rawford, residing at Lake Worth, Florida; Floy
               C. Mitchell anal 3. C. biitchell~ residing. at Boca Ratone, Flo-
               rida; Harry   ~ Cheasbro and Ethyl B. Chesebro, residing at
               Bocce Raton~y Florida.
                    ,, T~.at the following corporations are corporations or-
               gas~~zed or authorized to do business under the laxs oP the
               ~~ate of Flor3da~ with their principal places of business in
               the places shown, as follows: ~-Le~rls-Chitty, Consol3.dated, a

               Florida corporation, at Jacksonville, Florida; Boynton Nurser-

               ies, Inc., a Florida corporations at Boynton, Florida; Gulf
               Stream Golf Club, a corporation not for profit,undsr the

               laws of the State of Flortda,~at West Palm Beach       Florida;

               Everglades Realty and Investment Company, a corporation of

                                               -85-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 141 of
                                      249
                              ~t e              ''          ~'




               Florida, at West Palm Beech, Florida; Gleason Land Corporation
               a Florida corporation, at Eau Gallie~ Florida; Gracey Realty
               Company, Inc., a corporation of Florida, at Delray Beach, Flo-
               rida; Amceac Holding ~ompanys s Florida corporation, at Y~est
              Palm Beach, Floric3e; Boca Ratone Gomp~ny, a Delaware corpor~~
               ti.on, at Palm Besch~ Florida; Osborn Corporations a Flort%a ~°~,~-
               paration~ at Miami, Florida; Amelia Investment Company      a
              Florida corporations at West Palm Beach, Florida; ~enerel          m-
               provement Corporation, a Florida corporation, at ~e~~ Palm
              Beach, Florida; Newmar Corporations a Flori:,~~ car~orstion, at
              lfiest Palm Beach, Florida; Mutual Holdings Comp ma y, a Florida
              corporation at Ikest Palm Beach    Florida; 't~~ ~'eIm Beach Com-
               pany, a Delaware corporatian~ at ~'~.lm Be,-:<~h, Florida; Gulf
              Stream Company, a ~`lorida corpo~~tion$ at Palm Beach, Florida;
              East Shore Company, a Flori~3a corporations at Palm Beach,
              Florida; West Palm Head :~~Zantic National Bank, at West Palm
              Beach, Florida; Zook '~a1~ `nurseries, Inc.    a Florida corpora-
              tion~ at Boynton, F~~~rid~; fl. FCobayashi Company, Inc., a Flo-
              rids corparati~~a, at hots Ratone, Florida; Atlantic Mortgage
              Company   a Florida corporatian~ at Boynton, Florida; Bertanna

              Farms, Inc., ~€ Florida corparation~ at YPest Palm Beach, Florida.
                      That the following respondent is believed to be a re-
              ~~,r~en~ _~ the State of Florida, residing in the Judicial Cir-
              cui~ oY Florida Imown as the Northern District of Florida:

              ~T. A.'Smith~ as Liquidator oP certain banks or banking corpora,
              tions of the State of Florida, named in this petition, resid-
              ing at Tallahassee, Florida.
                    `" That the following respondents are believed to be re-

              sidents of a State or Country other than the State of Florida,

              their names and places oP residents being as follo~rs:~ Dallas


                                             -86-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 142 of
                                      249
                                                               r

                         ~   f~ ~              ~           ~




                H. Miller, residing at Elwood, Indiana; Harry K. Noyes and
                Edith Noyes, hia vrife, residing at 8b'7 Commonwealth Avenue,
               Boston, ~assachusetts;.,Tohn L. Howe, residing at Loop City
               Nebraslta; Charles ~. Boynton, residing at Porgy Huron, Michigan
               George H. Boynton, residing st Hotel yennox, Detroit, Michig~~s~
                                                                                ;
               Edith Wright, Port Huron, M3.chigan; Harry A. Seibrecht, c10
               Rose Hill Nurseries, 38 Perth Aveaue~ New Rochelle      Nei Yore;
               Clayton L. Andrews, residing at 624 Main Street,      ~~orestown,
               New Jersey; David L. Lippincot, Z5 East Oak Street,      ~orestown,
               New Jersey; The Bilt-Rita Company, Inc., u~ ;~38    ;~untain Ave-
               aue, New Rochelle,. New York; VY. J. Schoonover uTaes Company,
               at $crazlton, Penrisylvanis; H. 0. MicY~~~l, ~~.:44 Vermont Street,
               McKeesport, Pennsylvan38.; V~'ilZiam T. Nob~~, Emma J. Noble,
               Elizabeth J. Noble, at Augusta, s~ais~~ Emma W. Allen at
               9Valtham, Massachuseti:s; Ctar~~tte ~, Frazer, at Medford, Mas-
               sachusetts; Harveg L. 5~ , a-~ 249 IIn3on Street, Springfield,
         ''    Massachusetts; Edith. ~. ~ast~„ Merrick, L. I., New York; Robert
               A. Davis, at 9 Stag l.~re~r.ue~ North.field~ Vermont; Eva B. Allen,
               C/o Baltimore gust Ccrcnpang~ Ridgewood, New Jersey; $lbert
              (iregerson, Fosters Nebreska; ~. P. Bdoel].er, at Hagerstown,
              9~aryland; ~    E, ?deans, Lsncastar, Pennsylvan3.a; Lillian ~.
              ~ieDe^mott a:d Arthur McDerruott, her husband, at Bay Boulevard,
              La~zre~.~ song Island, New Yox~;James B, fisher and Nellie Maher,
              hie; a~-1.fe~ at 70 Atlantic Streot, xe3rport, New Jersey; Edith

              ~nglehart, at Iron River, B~3ch~.gan; Bennett Jacob, 601 Washing-
              ton Street, Boston, Massachusetts; L. ~. Hobart and E. W.
              Hobart, at ~'embervil].e, Ohio; BSichael Nagle, at 618 Dora Street,
              Tolodo, Ohio; Rosa P. HayeB, 7007 Hampden Lane, Bethesda,
              A~argland; N. S. }3oynton Estate Corporation, a corporation, c/o
              A. E. Parker, Comeaa Building, West Pa3m Beach, Florida; R. T.
              ~Patts, Lynchburg, Virginia; John L. Lougee, 7 Dexter Road,

                                             -57-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 143 of
                                      249
                                                            i,t
                         ~     t1 ~




                 Newtonvills, Massachusetts; John C. Newington, 280 Park Ave-

                 nue, New York City, New York; VPertheimer Brothers Ribbons,
                 Inc., a corporation, IO2 B~adisan Avennue, New Yorks New York;
                 Hanna F. Rasmussen     I00 Crosby Street, Chicaga~ Illinois;

                 Peter Brodt, Martia Creek, Pennsylvania; Raymond Lipscomb acid
                 Walter Lipscomb, 207 Taylor Building, Asheville, North Caro'
                 ina; Phi~,lip B. Jennings and Inez Jennings, Carmel, DTew,Yorr;
                 William J. Southam, c/a "The Spectator», Hamilton, Ont~r o,
                 Canada; Maggie LaFranz, Tekemah, Nebraska; Annie J~.~nx~ns, St.
                 Joseph, Missouri; Stsrr Vinson, Yerdel, Missourl~ Cora Buck-

                 ley, Norfolk, Nebraska; Eliza Daniel, St. Jc,~eph, ;dissouri; Em-
                 ma Jones    Norfolk   Nebraska; Mary NicademusA G~~r.~oa, Nebraska;
                 Morris Lavene~ 528 Main Streets Sprin~:~`ield, Massachusetts;
                 S. Fahs Smith and Neville Mitche'3, Smith, his wife, York,Penn-
                 sylvan ia; Secretary oP Agricn~:~u~~ of the united States at
                 Washington, D. C.; Charles ~eh>.t~us, At3antic Highlands, New
                 Jersey; W. VP. Burgiss and ~'~~e R. Burg3ss, his wife, at Green-
                 villa, South Carolia~~ ~~~~ph P. Sauer at 293 Washington
                 Streets Neer Yorl~~ I~Qw ~~rk.
                     '`That by diligent search and inquiry petitioner has been
                 unable to ast~tain or learn the place or places of residences
                 of the other respondents.
                       That it is the belief of petitioner that none of the
                 r~pondents herein named is under legal disability except as
                 ~bowe indicated e.nd stated; that in the cases of female mar-

                 reed respondents, their respective husbands have been joined
                 as respondents insofar as they are lmown to petitioner and
                 petitioner hereby' loins and.mE.k~parties respondent any and
                 all husbands o~ any of saf.d respondents unl~o~en, to petitioner
                 and unnamed herein.



                                              - 98-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 144 of
                                      249
                          ~    11 ~       1                ~t




                          That for the purpose of setting forth a particular
               description of the lands, properties and areas or area
               selected for the aforesaid purposes, and in, through and
               over which ttie easement or easements is or area in
               these proceedings, sought to be acquired, with the names
               and residences of the owners thereof, and those persons
               having or clai~ni.ng to have some right, title, interest ~~r
               estate thereiri~ pour Petitioner and its representatives
               has and have also made and caused to be made diligei~
               search upon and through the public records ~f tt~ State
               oP Florida, and particularly among those of the County of
               Palm Heach aforesaid, wherein the af~a~~sa~~ lands, proper-
               ties and areas are located, and t~~s end have wade diligent

               inquiry of all persons 1ike1„ t~ ~av~ Imowledge concerning
               the description, bounds and .?.cation of said lands, prop-
               orties and areas, to asce~°tain the names of the occupants
         .     (if any), and also fibe n~~es and residences of the owners
               and other persons interested tYierein; and Petitioner has
               used every reauonab~e effort and has fe.ithfullp attempted
               heretofore to ascertain and set forth the Interest, title
               estate, ar,;~ ~~so ttie claims, of all persons and corpora-
               tions in and to said lands, properties and areas    and has
               ode c:!:   such persons and corporations, so far as ascer-
               tai,ned~ parties to this proceQding~ and has set farth their
               respective interests insofar as the same are knorm to Peti-

               tioner, but notarithstanding such searches and inquiries
               and the statements and information so obtained, and the
               allegations hexeinabove made     it is deemed advisable and

               necessary that all persons and corporations herein named
               be and they are made parties to these proceedings generally

                                              -99-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 145 of
                                      249
                               ~~
                          ~    1.'                           L`




                lnaofar as they have or claim aay interest in and to achy of
                the lands above named, not particuJ.arly described or set

                Forth herein by Petitioner, or if thQy claim an interest

                different from that herein set forth      together with all un-
                lmown persons and corporations awning or claiming to awn

                any right, titles interest or estate in, or lien, incumbr~:a{.s,

                servitudes easement, chaxge, demand, claim or covenant on ar
               in respect to the herainbefore described lands, pr~~~r*:°.~s

                and areas, to the ;.,end =that the,.: said easements for she deposit
                of dredged materiel or spoil and/or for rigY.~;~~saf-way D as the

               case may bea may be vested in the IInited ~ta*~s ~f America,

               'free, clear of and discharged from a1I i,ens~ incumbranees,,,

               servitudes, easements, charges, de~anc:~~ claims and covenants

               whatsoever, so far as mad be n~aces~~ry or proper in vier of
               the>easements and/or rights-of-w~~ herein sought.


                                            XI.
         ti

                        That the ~''~a~esai~ easements to be taken and had

     ~         in these procP~dings ~o sud over the aforesaid described
               lands   propert:~fi~~ end areas   axe to be for governmental

               purposes ~s.~~i uses, which are oP superior public need and
               use axnd wi1.1 more;effieiently and advantageously serve the

               beau interests of the public generally than the purposes for

                  .vh same are novr used, and the same are needed and neces=

               nary for,tho use rind uses herein mentioned and set forth:

                        WHEREFORE, your Pet3tioner9 the United States of

               America, for the uses and purposes aforesaid, brings this
               action against ~.e s~oresaid respvndsttts, and also against

               all persons and corporations having or claiming to have


                                             -100-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 146 of
                                      249
                         ~j   ~~ ~ ~                        ='   ~    .




                any right, titles interest or estate whatsoever, in, or
               having mortgages or other liens upon      said lands   praper-
               tiss and areas, and E~erebg prays as follows:
                        {a) That the easement or easements in, over and upon
               the lands, properties and areas he~einbe~ore specifically
                                                  ~-,.
               described, to be used for spoil disposal; and~the deposi.~ of
               dredged material thereon, and for rights-of-way, in ccs~~ec-
               tion with the construction of said Intracoastal 1A~terway, and
               as hereinafter more particuZarlp set farfh and prap~di may
               be dec3ared proper or necessary      and said 1s ds, properties
               and areas may be condemned,;,takan=and h~^1~g so ~"ar as may be

               necessary or :groper in -these proceeds, ~`ree of sll 13eng,
               incumbranees,charges, easements, ~~~vit~des, restrictions
               and covenants whatsoever by yaur petitioner, the United

               8tatss oP America, far the u    s an~i purposes herein set
               forth   and not otherwise.
                        That over a~~d up~+h~ those lands, properties and areas,
               and each of theme h~~efr~before referred to and described in
               sub-sections 1      to`E16~ both inclusive, except sub-suctions
               Z65, 166, 169, 1`~~ and }.71, o~ paragraph Ill, there be condemn-
               ed, fixed and d'eclsred, in favor of your Petitioner, its of-
               fic mss, age~its, servants, contractors and representatives, the
               r   ht, vrivilege, power acid authority to enter and deposit
               thereon such earth, spoil and/or other material excavated in the
               construction and/ar maintenance during the time of said con-
               struction, of the waterway mentioned and referred to herein;
                       While as-ta tki.e-lands, proper~ies`and'areas, and each
               of them,-hereinbefore referred to and described in sub-sections
              'l'to ,155, both inclusive, of the aforesa~.d paragraph IV there

               be condemned, fined sad declared, in favor of your Petitioner,


                                            -101-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 147 of
                                      249
                         ~     ~,` ~                        ~~'




                its agents    representatives and assigns    the perpetual right
                and easement to enter thereon, and to excaaate, eut away and
                remove any part or alZ tYiereof, from time to time, as may
                be required at any time for the construction and maintenance
                of the aforesaid Intracoastal YGaterway, or any enlar~emen
                thereof, and to maintain the portions so egaavated and tY~e
                channel thereby creatod as s part of the navigable rra~ers
                a~ the United States of America; and the funkier perpetual
                right and easement to enter upon, occupy and use anv portion
                of said tract of land, not ~o cut away and ~onv~tt~ted into
                public navigable waters as aforesaid, for tt~e deposit of
                dredged material, and for such other     arp~~:es as may be need-
                f1i1 in the preservation and mair.~~ :.ti~~ce of the Intracoastal
                waterway:    RESERVING, HOWEVER,     tea owner or owners    his
                or their heirs and assign,, X21 such rights and privileges
                in said tract or trae~s ~~ land as may be used and enjoyed
                without interferiru; vri.th crr abridging the rights and ~ase-
                ments hereby cor~~e,nn~c3, fixed and declared in favor of your
               Petitioner.
                        That as to the land, property and area hereinabove
                described in sub-sections 165, 166, 189, 170 and 171 of afore-
                a~ ~~l paragraph IVY tktere be conde~ad, fixed and declared,
               i~ ~svor of your Petitioner, its o~f3cers, agents, servants,
               co~~tractors and representatives, the right, privilege, power
               and authority to enter upan said tract and to use so much
               thereof as shall be necessary or proper for laying down,
               operating and/or maintEtiD.iag pipes, pipe-lines and/or other
               dredging equipment and paraphernalia used or to be used in.
               transferring dredged material resulting from the excavation

               of the aforesaid Intracoastal Water~vsp and depositing tk~e


                                             -102-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 148 of
                                      249
                             • i,.                         ~~'        .




                same upon a certain other tract in the vicinity of the traot
                hereinabove described, and for the further right, privilege,
                power and authority to use said tract of land in such manner
                as shall be necessary, advisable or expedient to accomplish
                the return of water discharged by said pipe, pipeline and/ar
                other dredging equipment sud paraphernalia upon the said

                other tract in the viein.itp of #,he tract above desvri~~d,
                and to that end Petitioner is further authorized     empovrered
                and permitted to construct and build upon said tra~~ such
                ditches, dykes andjor other works as will.~~`fec"~ facilitate

                and/or assist in the return of said water,

               ~;       (b) That such notice or not~:~~s, ~S required by
                law, and in proper form and subs~~an~~~, ha issued by the
                Clerk of this Court, under the ~~s1. ~f the Court, upon the
                Filing of this petitioa, reati~.irin~ the appearance therein
                of the at'oresaid respc~~adtx~ts mentioned and named in paragraph
                VI hereof as reside~~s ~;~ the State of Florida, and who may
                be served by tho'pr~;~ar officer of this Court, on a day in
                said notice o~ notifies named, not less fihan thirty days from
                date thereof, and show what intarest, right, title or estate
               (if any) theta and each of them, respeetivelp, have or claim
                to have in and to the lands, properties and areas hereinbe-
                ~ore ~:~ntioned and described, and al90 show cause, if any
               there be, wh3► same should not be taken bq the United Staten
                oP America far the uses and purposes in this petition here-
               totore mentioned, and such notice or notices may be served
               as required by Iax upon respondents;
                        While as to those defendants who are l~a~etofore al-
               leged to be non-residents of the State oP Floridan if any,
               that the Clerk o~ this Court shall, within two days after


                                             -3Q3-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 149 of
                                      249
                               ~      !~'                            '~          `




                   3.ssui.iz~ of notices or notices,. nail. a cex~ified ropy thexe=

                   o~ to such Tespondents~ re5pec~ive7..;~~ aS required by la1~r~

                  .and t}~.a-t :ne ~i1.~ a cer~i~ica~e of such construct3.ve service

                   a~ recnrd herein.

                          •   (c)     That a~ter:issning tha aforesaid notice oT

                  notices, the Cl~rk:of this Court shall fortl~v+ith publis?:
                  ~-                                   _                p
                  orice~ a week; for Pour consecutive vreeks, in the . /Q~~r~~               -   •.
                 ~ -QF~-=..`1' ~d3t      ;~ a newspaper of ~aneral circulat~n in

                  Palm Heach County, State of Flarids, a notiee'~aireeted to~
                  all persons intereste3 in, cir having Liens v;~~~n, the a£are-

                 ~ • said property ~or ar~g part~'thereoP, whic~~~ s~i~ r:ot3ce shall
                  include the names of all the ,responc~e°~~3s heretofore named          ~ '
                  in para~reph VI"hereof          co~m~ndi~ then and each of the,,

                  on a -dap mentioned and states ii~°: said notice~.nat Zess than

                  thirty days •Prom date tYie~eo ~„ tn. shovr what .right, tit7.e
                  or,•interest tkiey and ~~~h. of theu~ 'respectively', t2ave or

                  claim ~ to. have in a..d to t;~~~ landsproperties and areas here-

                  inbefore dcscri.bed, ~as1d to show' cause, if snp t}ie;~ }lave, whp
                  said esseinent        r .easements 3.n ,said lands, _properl:ies an8
                  ar.eae:tier~i.~.before .described should not be.;taken by said united
             -    6tates~of Rmerica,'for the uses and purposes set Earth in
                  tl~.~~ petition, or: else' stand forever barred ,froiri so dai:~;.'

                  sn.d' tt:a~' said Clerk fi7.e a.certlfYcate of •publication •of ser-

                  vice in the cau'se,•as in and by the statute required.                 '

                              (d)     TYiat in "any case or event where~:it map seem             ,

                  to :be in the interests of ~ustiee and~of more effective

                  nonce;: the Court may cause additional notice or.~service.to~

                  be. ~e.de upon any or all parties def..endant •~aereta, such ~lotice•

                  or service. to ~e=~u~.ade~ as~ in said •order directed.


                                                     -1Q4-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 150 of
                                      249
                         ~    ~'~                          1-~




                       (e) That as soon as practicable after the return

               day of said notice, this Honorable Court cause a fury of
               twelve men to be empanelled and; sworn; to, try what compensa-

               tion~ if ar~y~~ shall be made to 'the respondents herein name@~;

               or who shall hereaftQr become-snch~`and each of them, re-

               apectively~ for -said easement and/or easements in -and over
               said lands,.properties-..and areas hereby 'sought to be appro~-

               priated and condemned as aforesaid, and that where a pares

               only of anp parcels lot or tract of land is taken     the fury

               or other tribunal awarding the dust compensat~o~ or assess-
               ing the damages to the awner~ whether for the •~-~7 ~e of the

               part taken, or for an injury to the part s~~t taken, be
               directed and required to take into ~onz aeration by map oP

               reducing the amount of compensation or damages     any special

               and direct benefits to the r~main~x arising from and by

               reason oP the improvements, end 'ghat they render, and be

               required to renders thesis ~ ~~d or verdict accordingly, as

              1n and by the Fede~~7 ~ta~ute in such cases made and provided.
                       (~)   Trat thi   Honorable Court ascertain and fix the

               extent of the i~~~.t-of-rzay now owned by Petitioner'through
               the lazi8a ~bave described, end that due consideration be

              given to Pet~.tioner~s said'ex sting right-off-way through '
               s~ia ~.and~ in awarding 3ust compensations if any is found

              tc "fie due, to respondents claiming to own, ar who ere iu pos-

              ,~~~sion of, Lands abutting upon said canal or vrsterwap.
                      (g)    That t~.i.s Honorable Courts by its ~udgment~

               shall adjudge such easement or easements in an@ upon the

              lands hereinabovs descrihed~ be given and allowed to this
              Petitioner for the purposes and uses herein set forth      upon


                                              -105-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 151 of
                                      249
                             ~      ~+e                                   ~~~




                 the deposit in the registry of this Court of the amount oP
                money found by the verdict of the fury due Por dust compen-
                sation to said defendants and each of them.
                          '(h). 'ThFt; on filing ,tl~is =peti.tipi~ an ;order. ri~.g':be:
                entered. herein•:by~ the 'Court prov;ding .for 1;he' t;aking~ of
                ia:mediate: p,o~scssion~,of aaiii :l~acls, properties; -_~re~s,
                e2.seine~tit~~
                            • .aiicl/or
                                -; .    :rivhtt~=o~=vr~Ya' by Yam ~'ati:~;i.on~ra
                                                                  _               ~o~r                 -.
                ~~al~~ improtis~ent a~'hQie3ubeSor.c meriti:onaci~.• tis t2ia' o~:tciit
                o~::ihe; iaterest,,oir '.aciseuierit' to. be'acqu3rec7 'in t~teso ~~ocee~i~                       .
                iron, ~and~ ~ix3ng~ the amount: bnd So.^~ of. cer~,~~,u ~s~zd ,t~dequ~te.
                seettrit;y to. bra girrer.' far the':paynicni:~oS ~uc'~~ ~u~~ ;co~peri-:
             . ' saf:iom;.as~: any tie arrariiec3 ~to: the:~psrty~ ~~ -pis ivies: ~us'tly.
                eutit~ed .~kicreta:,' cudSar•~r~e tu~:~na of such 'easeirent. or
               .ensemeut'a~ ins ~ over. ~inii:~upoil: s~~clY ~,~:nc~.~, . propert~.c~s .end ;:arctic
               :Yierei.nbefbxa snenl;ioepd..~                       '..                 ~                         ..
                           (i.)
                             That tne' ~ro?p=~r{,~ h_ereinbeFore reteri~ed -~o: unct =                       .
                              ..                                         _   . _
               .deacriLed herv:ln. may be e~ido~c~cl 'for tYie ~nscs Fsiid:purposes
                soL ~forth~ here~is',                ~         ..

                          lnd, fi.~~- ~~ .th~.a ~Cbur~ Crnn~':tuito' your Peti~loz~Qr., "such
                other and• ~'~~i:kzer •gcnerisl' r'elief~ iti tlto pren~ises,~s::nay~ bQ
                ~.a~^~`►.~., •~u~~ end; proper.                                                             ...
                                        -                           ~


                                                         UbIIT • ~ STATE6 OF ,              A
                                                                                ..
                                                         Special A sistant ;to the 'Attar-
                                                         ~ney '.Gene al. of the IInited States
                                                          of~ Lraer H.
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 152 of
                                      249
                              ~ ~`~                            '~"




                  STATE OF FLORIDA        )
                                              SS.
                  COIINTY OF YOLUBIA.


                         Before men faze undersigned authority, personally ep-

                 peared Alfred A. Green, who, being first duly sworn, de-

                 poses and says;

                         That he is the Attorney for the Petitioners IIni~e

                 Staten aP 9merica~ is the shove entitled cause, ~~3 its
                 agent in this behalf; that he has read t~~ a~~~gations
                 contained in the foregoing petition anti th~~ he knows

                 the contents thereof, and that the mat ors and things

                 alleged therein are true.


                                                        ---,            ~J
                                                                    ~,
                                                    vpecial:A S13~Srit t0 Attorney
                                                    General '. f the IInited State.
                 Sworn to and sutc~cribed before
                 i
                      ~w              -
                          Pub3r      8tat           ids.
                 ~r co      _.: .on.      s: -       -.


                           ~~v~~ ~o~
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 153 of
                                      249
                                  ..;             _               ~       ..
                                  E1                         ~~




                  STATE OF FFARIDA, }
                                            ss:
                  COIINTY OF POI,IISIA. )


                              ~n this day personaa.lp appeared before me, the
                 undersigned suthority~ A].Fred A. Greens to me well lmown,

                  who, being by me first duly ~worn~ deposes and says:
                 Tbat he has been duly appointed a Special Assistant to
                 the Attorney General of i;he IInited States for the gur~ose
                 of instituting these proceedinga~ and that as s~acb Special
                 Assistant to the Attarneg Genera]. he is authorizt~ to make
                 this affidavit; that di}.igent search and ~~aqu ~°-~ has been
                 made by the a.ffiant, as Attorney for the Petitioner, to
                 ascertain the names, places oY res~:~~nc~~ legal disabili-
                 ties, if any, and interests of 3;~ e owt:~rs~ mortgagees,
                 lienos~s and all others cla3zai~, as~~ r3gbt, title or inter-

                 est in and to the vrl.thin c~~.~crit~ed property, and that those
                 ascertained a.re sat ~ar'~ in 'the foregoing petition; end
                 that the uadersign~~, ~~ Attorney for the Petitioner, does
                not lmow the ns~re cf e~y person having any interests in,
                or lien upon +ha ~roperty~ described in the foregoing peti-
                tion~ other th4ri the corporations and individuals therein
                describtc~a




                                                      Specs     sis ant ~to fihe At- '
                                                      tornay G~ ~era3 ~ of tYie IIriited
                                                      States.
                Sworn to and. subscribed before
                me. this /~ day of J'u3.~, g.D.
               ~19


                     tt       i                Fes.
                !~y :co   _             :,:;
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 154 of
                                      249




                             EXHIBIT E
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 155 of
                                      249
                                             117




                                    I ll 'i'llE UlIITED STATEO DISTRICT COUR'f
                                UT AND FOB   THE      SOUTHER!l DI STRI CT OF i'I,ORIDA
                                         no.   793-11.       U.   e.   CIVIL

                UNITED STAT.ES OF AJC-!.R I 04,
                                    Pet1 tione1',
                          Ye.

                Paroel a. Shee-t ll, of the
                Right-of- way of the Intra.-
                coastal. wat enray fro~ J ao~-
                sonvill e , . n or1da,. to Hiat:11,
                Floridll. , throlJ8h Section 28,                           PETl'l'I OR I ll OONDEMBATIOll
                Totmship 45 South, Rongo 43                                AS TO Cb"RTAIB PROPER1'I ES
                Ee.ot, in Palm Deaob Oounty,                                   IH PAL' BEACH OuUNTY.
                Floxlc1a, according to plat                                     ( OOUTH PAL1fBEAOH)
                thereof of Te.oor d in t he our-
                rent Public Reoorda i n tho
                office of the Olerk of the
                Circuit Court in and f or said
                Palm Beaoh Oounty, in Plat
                Book 17 , pa.go 11 , of the Pub-
                11 o Recordo of said Oounty,
                and other pa.reels of land 1n
                Palm Beaoli County, Florida. ,
                speo1f1c3l.ly deaoribed in t he
                P e titi on fil ed herei n ;
                      o•ooIJ?TER, and other res-
                J A1IES
                pondents spe cifioaily named ·
                in the Petition f l led herein,
                                     Respondents.




                                             J'INAL        JUDGJ.rENT


                                   T.h1 s cauoe came on r-egularl y to be beard, and
                the following jury:


                                                       -1-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 156 of
                                      249




   Rex D. Kaufmo.n                                              Ceo1l n. VanLa.nding)lam
   ..U,thur O. Bennett                                          A. B. Vilaon
   K.      B. Ltoody                                            Donald    o.   Lainhart
   R~ P. ' Brown                                                OlU'ton D. Co1.eman
   Arthur B. Commons                                            Frank UcGinnie
   Fro.nk 81Jancon                                              EdiS-OD   Kipp

   o.fte:: being duly impanelled and sworn and after haVing viewed
   the p:remi sec• and having hee:,r d the evidence and t he instructions
   of ~he Court , returned into Court ito several verdiots as
   t ollmm;
                 '

                            I :i T1lB tn:I TSD STATES DJ.ST:l.IOT. COURT
                       111 A!JD FCR THE 0.0trl'RSRll D! HTRICT OF FLORIDA:
                                                                                    '
                                   CA.SE   no.   79Z..J!. U. S. 01 Vil
   UNI TED STA'fEt"          or   P~'RIOA

   JATI?   I'
                vo.
                C. 1 CvleOR,
                                Petit1onc~,
                                 et al. . ,
                                Reupondente

                      nE Tm JURY FliID,
                                                       I
                      Fi rs!~~ t a cor1eot descrip ti on vf the prop,ert¥ taken
   1 B no f ol lows:        Pnreel No. 'tfl 1 Sheet No . 1a-o. ee.ch e.nd all
   according t o the pl at t l1ercof of rec rd · in tho public , records of
   Palru Bea.ch County, Florie.la in Pl a t book 17, pages 11 to 31
   in-clu~i ve , ( ":'../ ,-6119 ).     ·      .           ·
              Qecong: Tho.t the co-penaation to be made the def endant
   v, ro. v. Uebcr b.y the pct1 t1 oncr is cne Iiund:l'ed Dollars , ulua
   int-cr est a t tbe rate of ei3: per cent . (6·µ) per annum f rom
   July 1 3 . 1 933 to the dat e hereof~
                      So aa.y we all~

                      Da.t.ec c.t ,.fie.mi,      orjna thi~ 5th day of April, A.D. 1935.

                                                                F. !'.   SwnnG011              (_
                                                                               Foret!18.Il ~



                                                     -a-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 157 of
                                      249




                                   IN! THE UNI TF.D STAT'£S DISTRICT COURT
                             I.I ANl:1 F-OR TIIB SOUTIIEPJr DISTRICT OF FLO'=UPA
                                         CASE   no.   793--1(.        u. s.    CiVil
                UNITED STATE& CtF AJ.tEH.IOA
                                      Petitioner
                             VB
                .JAMES 0 • 00mJOR ,    et al,,
                                                           f          Vh'RllICT OF tOUI SJ!: J. STORE
                                      Re apondents

                             m; THE: JURY Y.IUD:
                             F1rat:      That a correct deaori~ti on of the property
                ta.ken is aa follows: Paroela              no. 8 & 9, $best No. 13-A, eaoh
                and all a.coordi.ng to the plat            thereof of record in the public
                ~eoorde of Pa.ln1 Beach County ,           Florida in Plat Book .17, pages
                11 to 31 i ~clue1ive ! ·(R/W 614a          & ~4"3).              .      .

                          Second~: Tb.at tb.e oom.pensa:tion to b e made the
                defende.nt Lou1tiie J. Stone by the petitioner is One•. hundred
                th1rty-e1.z. Dollars, plus interest o.t the- rate of oix per cent .
                (6%) per annum frou July 13, 1933 to tho'date hereof.
                              so ea.y we a 11.
                         Dat ed a t lliami , Florida this 5tb day of April,
                A. D. 1935.

                                                                 F.    :u.   Stranson
                                                                               Foreman.


                                      I N 'mE WITED STATZS DISTRICT COURT
                               I .:J AillD FOR THE SOUTtiERN DISTRICT OF FtOlUDA

                                          OASE !lo. 793-ll.            U. O. Civil
                UlTl TED STAT~S \J1F AllERI CA ,

                       VG,
                                  Pet;1 t1onc:r ,
                JAJdEs o• corr: o:a, ct a.1 .. ,
                                  Re e1ponden ts.

                             WE THE: JURY FIND:
                                                         I
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 158 of
                                      249




                Firs,,t:  ~at a. eorl'oot desoz-1.ption · of the property taken
   i s as followa:    J>.:?.rcel Do • . 4, Sheet no. 14-A, en.ch and all a ccord-
   ing t o the pl at · t her ~of of rMord in tbe public re-cor d.a ot Palm
   Beach County, Florida, in Plat Book 17, Pages 11 to 31 both
   inclusiv~ , ( R/rT 6159).       That a correct description of ~he propeTty
   used ao a cpoi 1 a:r-eo. is -~s follows: ff-1'hat part c,f Government L<>t
   1 and that part o1 t he SS¢ o:f tbe ME¢ of . Section 4, Township 46
   South• lta.nge 43 Ea.et, Pa.ls Be~ch County, Fl-orida, embra.oad in a
   z-0ne 500 -feet 1ride measured a t the right-a.ngl ea to and lying West
   of and immediatel:, adjoining the \'1e~t erly Right-of-Way line of the
   Intrao-oasteJ. \7a.t -enro.y :from J a ckeonVille to !.fiemi, In.or i da.., a.s that
   right-of- way line i o shovm on t he Pl a t recorded in Pl a t Book 17 ,
   at Page 14-A o!' the Public Rec ords of said Ce-un ty; e xol..\din-g there-
   from t be Jorth 1400 feet <lf sa.1d Government Lot t, ·( s/A 6159).
                 Second: That t lle compenaat ion       t o be made the def endnnt
   Be.-rt anna. Fares , I no. and l'teet Pa.lm Beaoh    At1a.nt1c J'Jat1ona1 llank
   by the pet1. ti oner i 3 Ti\1.rty-f-i ve hundred     doll are, plue int<!l'eot a t
   the rate of oix -,er c ont . (~ ) per amn.tt1        from July 1 3 , 1933 t o the
   dat e her-ecf.
                So   any we all.
                Dat ed a t Uiami, Florida, thi s 5tb day of April, A. D. 1935-.

                                               F.   lt. STranson
                                                        For eman


                      I R THE UllI TED STATES DI STRICT CuURT
                I li AHD Fon Tm: OOtrrRBFll DI BTRI O'l' vi' FI,0'1IDA

                           CABE Uo. '793-Lt.   U. 8. 01V1l
   IDlI TED GTATlW OF Al!ERI CA ,
         vs .
                      Petitioner,
   J AJ.fES O' CO!nTOR , et al . ,
                        Respondent a.


                tlE fflE JURY FlHD:
                                               I
                 Fir10t: Tb.at o. ooricot deaoription of the property taken
   i e arr f o'llows: Parcel 1 3, Sile.et no . .lS-A, each o.nd all a.ocording
   t o t b~ plat t her eof of reeord in the public records of Palm neaoh
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 159 of
                                      249




                County, i'lortda, i n Plat Book 17, Page::: 11 to 31, both
                1nclunive, (R/     6188). That a correct .description of the
                pronerty WJed ao a spoil area i s as follows: Tl'.Wt pa~t o1
                t he $:} of BJ.oek 140 of the <rity of Delray Beach, f ormerly
                fown of Linton, in Seoti on 16, TowGhip 46 South, Range 43
                ~a.st', Palo Bea.ch Oounty, Florida, according to pl a t recurded
                in Plat Book 1 at Page 3 of the Publio Reoor de of said County,
                lyL,g East of the Easterly right-of- way ·lino of the Intza-
                coastal waterway from Jeokeonville to V.i&mi , Florida , a.a that
                right-of-v,a.y line i 0 shown on the plat · reeorded in Plat Book
                17 at Pege 16-A of the Reoords afoTementloned, ( S/ A-6188).

                             Seco~ Tha t the compensati on to be macle the
                defet'"lda:nt Ethe 8. Williams, by tlle Petitioner, is Eight
                Hundred Sevent.f-Five Dollars, plus interea t a.t the rilto of
                six per oent. { 61,) pel' c.nnum from July 13, 1933 t o the date
                hereof.
                                 So sny    \'ffl   a.11.
                         Dated a.t if1ami, Florida , th1 ~ 8th day of April,
                A. D. 1935.

                                                                 F. 1!.   Swanson
                                                                          Forel'll3ll



                                          I l'f THE U:JITEP STATES DISTRICT COURT
                                    I ll AllD FOR Tfl2 SOUTrIER!f DISTRICT e,r FLORI DA
                                               CASE 'lo. ·793-ll .    U. 8. CiVil
                UDITED STAT£~ OF A.t.!ERIOA,

                J A10i;s
                             ·
                             V O,
                           o•commn, o;;t


                                 1'1E T~
                                             Pet~tioner,
                                                   ai. ,
                                             Rcs:pondenta.

                                           JURY FlitD:
                                                                     I
                          First: That a. corre ct descrlpt1on o£ the prcmerty
                ta.ken is as follon: Pa.re el Noa. 7 & 8, Sheet 110 . 17-A, eaoh
                an d all according to the plat thereof c f' record in t!Le public
                records of Pul~ Bcac;h ·County, Flor'idn !n Pln.t Boo!: 17, pa.gas


                                                           -5-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 160 of
                                      249




    11 to 31, both inclusive, ( R/W-6207 a.nd R/W-8208) .
             ~         :    Tha.t t he oonpensation to be made the ci,fendant
    '1'. uoelle.r by tl:te ' pct1tionel' ia one Hundred Stxtecn »o1·10.ra,
    plus interest a.t the. rate of o1x per cent. (61,) per o.nnum from
    July 13, 1933 to the _da.te hereof.
             So say we all.
             Dated at lliami , Florida, this 9th day of April , A. D. 1935.

                                                    F.Lt. Bwo.nson
                                                            For-etna.n.



                      n J TUE UNITED STATIDi DISTRICT OvURT
                 I U AUD FOR THE $OUTHEmf DISTI{IOT OF FLORIDA
                            CASI llo. 793-J!.    U. S. OiVil
    UlIITED STATES OF ~CA,


                                                I
                     Petitioner,
          vs.
    JAUES O' COmraR, e"t al.,
                           Responden-ts.

             TIE T~ JURY FIND:

             First :       Tbnt a concct description of the property taken
    io o.s follows: Parcel Ho. 18. Sheet Jo . 17-A, each and o.11
    aeeording to the plat 'ther(;of of record in the public rec,ordn of
    Pa.le Bee.oh County, Florida in Plat Book 17, pacer l l to 31, both
    inclusive , { ~ ) .
                (NW-(,, 1.t"i)
            Seco,nd: That the compenoa.tion t;o be r!!lde the def endant
    B~nnott Jacobs by the petitioner .1a E1gbty & no/lOO Dollars, plus
    i ntere3t a.t the rate of six per cent. {6~) per annuo from J'ul.Y 13,
    1933 to the date he~eof.
             So sa.y we all.
             l)a.tod at Hiamit Florida , this 9 t h dn.y of April, A.D. 1935.

                                                       F . !I. 'J?ranson
                                                                Foreman

                                           -s-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 161 of
                                      249




                                l!l 'l'RZ U!fITED STATES DISTRIC? COo.d'
                           lU :AND FO"' THE .SOUTHF.RN
                                                   .    DISTRICT OJ.I'. Ft.OR! DA.

                                                               TL S. Civil

                UBI '?ED STATES ~F Am:RIOA,

                      va
                                       Petitioner
                J AlfES o • COIUiii:R. et al. ,
                                        Respondents.


                             \1E THE JURY FilU):
                                                           I
                           First-:' T'uat a. correct description 0£ t-hf property
                used as a spoil area ts aB fo11.ows: All of the 8"2 of Govern-
                ment Lot 3 in Seotiori 9 , Township 47 South , It:mge 43 Ea.et,
                Pe.lm Bea.ch County, Florida , and that part of the SE-} of SE-¢
                in Section 8, of said To-wnship ond Range; lying ea.at cf a line
                500 fef t Wcat'\'ro.?'dlY from and parru.1 e1 to, the Ea.at boundary of
                said Section 8 1 ( 8/A-6246-A).
                         second: T?w.t the cot:1pensat1ort to be made the defen-
                dant D. J. ~•orri oon by the -petitioner i a ho Hundred Fifteen
                Dollars, pluo 1~t ereat at the r at e o~ six per cent. (~) per
                a.n, um f~om July 13, ~~33 to the ~~e hereof.
                             So ea.y r.e al1.
                        Dated o.t Uiami , Florida, this 9th day o f April,
                A. D. 1~.

                                                          F. JI. ~neon
                                                                  Foreman



                                  I H THE o:TIT:D STATES DISTRICT OvURT
                             IN AlTD FOR THE SOUTHERlT DI S'l'?.ICT OF FLCf'IDA

                                         OASE   no.   793-U.    u. s.   Civil

                U?II'l'ED STATES     F Al.(F.RI OA,
                        vs.
                                     Petitioner,
                JAltES o•comraR, et al.,
                                    Reft'Oonden~e.


                             WE TllE JURY FIND:
                                                          i
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 162 of
                                      249




                Fire'fi; That a ooz•i-cct descrip tlon of the p1·opcrty taken
    i:t ao folloWG"! Pa.rool ?Jo. 8, Sheet }!o. 22 , each e..nd a.11 a c:ooxding
    t o t he p1.a.t thoreof of reoo,rd in the public rec o~ds of Palrn
    Beach Oounty, Florida; in Plat Book 17. pages 11 t o 31, both
    inclusiv e , (R/W-6255 ). 'l'ha,C a oorreot description of the pro-
    pefty used ci.e a apo11 ~rea is as fol~ows-: Tha t part- of SE¢ of
    !IE'¢ in Section 17 , Township 47 South, Range 43 Ea.et, Pa.lm Beaob
    County, Florida. , described aa followe: \3egin.1it1S a t -the inte r... -
    eecU,on of the trorth Boun(la;ry of _said SEt of 1lEt and t he \1esterln
    Right-of-way line of the l n1tra.oonsta.l l'Tat e:rway from Jacksonville
    to W.omi, Flo-rid.a, as ahoffll1 on Plo.t re corded in Pla t Book 17,.
    page 22, o"f the Public lleoo-rds of s aid County; thenc e , along
    said West e rly Ri-gbt-of-\Va..y line , sout h al degrees 23t west, 636
    f ~ t , oo?c or lees; thenee, South 86 degr.e ea 33• West, 100 feet-,
    more or lcos , to en intersection -ait h the West bank or shore
    line of Lake Wymo.n; t henc e·, _ln a g.eneral Sout herly di rection
    alont., said West bank or ehore line and f ol.lom.ng the meand.ers
    t hereof,- 750 feet, roore O:f leso , to an 1nte:1;aeot1on w1 th the
    South h9unda.l'y of onid 1.:E'¢; thence, a.l.ong the e outh boundary of
    said 1TE¢ South 89 degrees - 4a• l7eat, 385 f eet', r::oro or l ess ,
    t-0 an 1nterseot1on with the Ea~~ e(iGe of t he cultivated fi elds;
    ~enoe, in a gener al Northe rly direction tlJ.ong the Eaot edge of
    eald cultivated fi el ds aad ~ollowing the meanders t hereof ,
    1330 f eet, more or l,ens , t '1 an intersection \'11. th th~ nbrth
    bouno.:u-y of 68.i d SE-¢ of lllt; thence, a.long the lto:rth Boundary
    ot aai d SJ;'¢" o~ ltEt , !lorth 89 degl"oee, 33' Eo.et , 600 fe.et ·, c o:rc
    OT less , to th~ point of begin~1ng, (S/A- 6255)

              Second: That the oompenoati on to be ma.de to tho
    defendant T. w. Lipscomb l?}' t he pet i t ioner io Seven Hundred
    Fifty-one Dollars, nlus i nterest nt the rat e of o1% per cent.
    ( 6p) per annum front July 1 3 , 1 933, t o the dP.t e hereof.
               So say we e.11.
               Dat ed a.t lfiaoi , Florida , this 9 th day of April ,
    A. D. 1935.

                                                   F.   u.   Owanson
                                                             Foreman




                                          -e-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 163 of
                                      249




                                   Ill   'l'.ID.';   UNITED STATES DISTRICT COURT
                          I ll ABD FOR 'l'Hi, SOUTHERll DISTRICT C:.F FLOIUDA

                                         CASE No. 793-Y.          u.   9 . OiVil

                U1lITED STATES C.¥ AJ!OUCA,

                JAllE~
                         vs .
                         o•co mER,
                                              ?et1 ti oner,
                                              et a1. ,
                                              Regpondents.

                                WE 'l'H!'i JURY FI ?f D:
                                                                  I
                                First:           Tlmt a oor~ect descri~tion of the pr<>r>ertJ
                t aken i s as follows: Pa.re el ·as, Sheet No. 17-B,;               (R/W-6228);
                Pa.reel 4, Sheet uo. 18, (R/\7- .SZ33} ; each and a..11             according to
                the plat th.ereof o.f reo.ord ln tho publie records                 of Palt1
                Beach County, Fl.Ol'idn., in Plat Book 17, pa.gee 11                t o 31 , bo-tb
                1nclua1ve.          '!'hot a correct deserintion of the property used
                as a opo11 area 1s as followo: (1) . All that eertain area 1n
                8 ect1on 21, Township 48 south, Rrul,ge 43 Eaot , Pala Bea.ch
                Oounty, i'l:orida, lying betwet.n the East erly Ooverm:1ent meander
                1 ino of Boca· Ba.tone ' s Lagoon , aocordi ng to Governnent Sw.-vey
                of A. D. 1870, and the Easterly right-of-way line of the
                Int~acoa.ate.1. T/at.erway .from Jackaonvil t~ t .o Uiat.11, Florida,
                as that :rigbt-of-,ray line is shown on the Plat recorded in
                Plat Bo~k 17 ~t Page 17-B of the Public Reoordo of said Oounty,
                said area. containing portions of Gov ernment Lots 8 and 3 and
                the submerged and./o.r sem1-subt1e~ed and unsurveyed lando in
                ae.1d section 21, kno~ as Boca Rat one ' $ Lagoon; n.nd { a) 'l'ha.t
                c ertain area 1n Section 28. Township 46 south , Rango 43 Ea.st ,
                Palm Beach County, Florida, lyi~ be tween the Oc ean. Boulevard,
                a Palm Beach County Highway , as that hi ghway ia now constructed,
                and the Easterly right-of-way line of aforementioned Intn.-
                ooaatal. atcrway, a.a that right-of-way line is shown on th~
                !'l;...t recot;ded in Plat Book 11 a.t Pnse 18 of the aforenenttoned
                rcoor~s, eoid area containing l)Ortions of Oovcrnment Loto 1,
                2 mid 5 a~d ~ ~ortion of the submerged ~nd/or oemi-uubmo~d
                a.nd unourveyed 1 ands in said seoti o:i 28 , knOtm e..s Booa Ratone 1 a
                Lagoon, (S/A-6228); anJ T.lose portions of Ooverru:ient tot o l
                and 4, in Section 21, TOWJ\!'lhip 46 South, Range 43 ::a.st, Palm
                Beacb County, Florida , lying Tiest of the Ooea.~ Boulevo..rd. a
                P r.i Boach County highway, ae tha.t h 1ghmy is now conctructed,
                { S/A-6aa8-A).


                                                            -o-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 164 of
                                      249




                                                ,..,i,, •.,....... tion to b                     t       dof n         t
                                                                  a1~ by                             ti tioner,
                                                                  t       o        !::1%     r       C   "t.      )
                                                                  t       hereof .
                                    1.

                          Date                          , t 1         1       1            of A r11,
               1935.

                                                        F.                        oon
                                                                          Foreman




                          I
                                         • 79       •    U. S .           Ci vi
           IT .D          .T



                                                   I
       1            ffl




                                                                                                                      ken




                          So        1.

                               te          _or do. , t 1 ·                            y- o       A r11,
     A. D.         0 5.

                                                             F.


                                         - 0-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 165 of
                                      249




                             Et flIE    mn 'rel> S~A'i'ES DI S'lT.I-OT OOUR'l'
                         IU Alfi ~'Olt Tl!E ~OUT"rlEFS UI STP..! C'r CtF Fr:.ORI D.l

                                      CASE lt-0-. 793-M..   u~   S . 01 Vil

              UNITED STATES OF LO::RIOA •
                     vs.
                                    Pet1 tione:r,
              JAtfi:.S o• CuIHJF.R , et al . '
                                    RespQndcmte .

                           Y/E THE JURY FIND:
                                                        l
                          First: That a correct description of tb~ property taken
              io a.a follows: Parcel 15 , Sheet No. a3-B, . (R/t":- 62?0), ca.oh
              a.nd all aocordin~ to the p l at thereof of_record in the public
              records of Palm Beach County, Floi·ida. , 1n Pla.t Dook 17, page-a
              11 to 31, both incluaive, i'hat a correct dosoription of the
              pronerty used aa a opoil aren io as follows: That part of tho
              Oout-h 1 009 f eet of tho no~th 1405 faet o:f C'i0vernm.ont trot a. in
              ooot1on   ro,     Totmsh1p 47 south , Ttange 43 .East , PaJ.m Bea.oh County,
              Florida.; lying Eact of the Easterly right-o~-\'r.:Y lino of· the
              Intra.coa.atal \'1a.terway from Jackson-ville to J!ieoi, Florida, eatd
              f><1st erl7 Right-of-way line being sno~n on Plat recorded in Plat
              Book 17, Page a~D 7 of the Publ.1o Record3 of said Oounty-,
              ( l3/A-62?0) .

                          ~econd: 4rhtJ. t the c014pcnsat1 o~-:i t o be m~de tho dofendant
              vsborn Cowpan;t, by the Poti ti oner, is· Fift een HU:ldr ed Dollars ,
              plus interest ~t the rate of six ~er cent. (&)) µ~r o.nnum ~rom
              July 15 , 1 9:53 to the Cia.t e herE:iof .
                           So     eay t1e all.

                           Dated at 1tiami, Florida, thi s            ath day c f April,
              A. D. 1935.


                                                             F. '    Svr~son
                                                                     Fore12...,




                                                      -1.1-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 166 of
                                      249




                                                                         OTC UR'r
                      I                                                 OT O       Oi DA
                                      OA..,        Uo. 7 3- ..    µ.
         ITl!:O STAT                          CA
                                 Pet~tioner
              VB.
    J          ' co    mR,       t al . '
                                  e      ondent •                1.
                               JURY FI

                    --~--t:      That a corxect desert tion o~- the pro                     rty
                      11 o : P<- reel 2 ~ 1 Sheet  . 23--B, ( R/ 6878) ,
               eel 24, Sheet o . 2c-B, \ R/ -687-9), eac an      1
                     the pl t thcr of of r-cord i the . public      ords
                      County, 1.orida, in Ple.t Book 17 , p es      to ~ ,
                          e.
                        Tb.at   c rr     deaoription of tbe pro       ty
                     1 area 1 e as followa: Th t         t of the-    th 410
    feet of           of. Go       nt tot 3, in aeotion ao, Town-ohip 1
    South, Rang 4          t,        B ch County, · or da, 1             t of
    the     st   y        -of        1  of the Intraooa taJ.             y
    fro     aQ   nv1      to       ,   orida, a id Right-of-
    bei . sh       on     t recorded in Pl.et Book 17 1 - Page 23-B, · f
    t   public re          of oo.id County, ( 8/A-Sa78J; and Thnt ·p t
    of a tta.ct. in                     in Seotio-n 80, Town i p ?
         _ , Range                             ty, Flo 1_~; ~e cribed on
        t a~B" Pl                           bl1c Records of said Oo ty,
        Th         t                        nt t.ot 3 ot 1ncl.u
        1          so                      t of the _;e.o tel'ly              y
    line o         I                       f:ro JacksonVille t
    Flori ,        d                          U,ne b..,1
         .t..(3/A - C. .Z. 71)
                                                                       to be :ca.de ~he
                                                                       on r, is
                                                                        of six
                                                                         ereo! .


                    Dn.t d                             o_id, thi         th     -.y of A   il
    A.     . 1. 35.

                                                                                                  (
                                                                        • Swanson
                                                                          For

                                                         -1
    Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 167 of
                                          249




)
                                        I N Tm: UltI T!D STATE$ ,f\I!:i'l'RIO'l' COURT
                                  I U A'ND FOR THl. suUTm:RN DI STRICT C,F FLOI'.I DA
                                              CASE Mo . 793-11.     U. S. Civil
                 UNI 'l'l:;D STA'l'Et tF A!JERIOA >

                       va.
                                    Petitioner,
                 J A!llie O• CO!UJ!.n , e t a:t. ,
                                    a e cpondents.

                             \1E THE JURY FIND:
                                                         I
                           first: That . a con e ct . deecr1p t1on of -the prop erty ta.ken
                 1 s as follows : Parcel 3 Sheet no. 30, (R/ W-6284), and
                 Pa-r eel 8, Sheet no. 30, (R/ W-6289) , and Parcel · 6 , Sheet no. 84-A,
                 ( R/'\7-6296), each nnd all according t o t he pl at t her eof of -record
                 in t he public recor ds of -Pal m Bea.oh County, Flor t cla , ·i n Pl.a t
                 Book 17, Pages 11 to 31, bot h 1ncl us1 v e . '!'ha t a correct dC130T1p-
                 ti on of the property used as o. epoil area 1 s o.s f ol lows: 1\lat
                 par t of the 1 ort h ·6 75 f e et of t he South 900 f eet of Governoent
                 L-ot 3 1n Section a<> , Towshi p 47 Sou th , 'Ro.ng e 43 Ea st, Pal m Bea.oh
                 County, Flor i da; lying !last of the Eo.s te-rly Right-of-vay tine of
                 t he i nt ra-coa.atal 1i&.t c 1-way !'Tom J a c koonv1ll e t o Yicc.1, Fl orida , said
                 Eo.sterly R18ht-of'-way Li ne bei ng ehown on Pla t recorded in Plat
                 Book 17, Page 30 of the Publ i c Rooords of said County (S/A-6884).
                         Seoond: Tha t t he compensat ion t o b e made' the defendant
                 First r.ationa.l. Dank of Chic ago , a s Tru~tee undeT t he Will of J ohn
                 -: • •?el f'on , Dec eased , b y t h e Peti t ioner, is henty-l'i ve Hund.rod
                 Dollars , plus i nter e,t at the r at e of s i x per o~nt. ( 61) per
                 annum, f:roi::1 July 1 3 , 1 ~33 to t h e dat e her eof.
                             So eay we a l l.

                             Datee;. a t llir!tni , Flor1 dn , thi s 1 2t h cay of · Ap r i-1 • A. D. 1935.

                                                               F, lf. SWan.son
                                                                      FO!'CI!:18.n




                                                            -13-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 168 of
                                      249




                                      1.

                An accurate deso.ription     ot         the property ta.ken here-
        in is as follows:
                {Areas to be used for spoil di oposal , end
                tho deposit of clred.ged materi~l .the reon,
                and for rights-of-~-ar in connection with
                t he construction of the I ntracoaatal ~at er-
                way f ·rorn J a.cksonvil1e, to 1U.ati1, Flo-l'ida) •
                                                                      ../

                 Jtem ns2: E,a.roel ll2·    §1\eet       112• ~eo.    T'woa         Bs~·
          ( 3) - 0088            11.            11              22   45         s. 43 E.
           ( 4) - S-6094                        12-A            27         tt        II
                                 3

          (5) - S-6095           3-A               "            "          ff        II


          (6) - S-6096           4                 •            II
                                                                           "         II


          (7) - S-C098           6                 •            "          tt        II


          (~)   - S-6100         8                 II           If         II        II


          (10)- 6101             9                 11           ti         fl        II


          (1 2)- 6103            11                It           ,.    fl             II


          (13)- S-6104 .         1a                ..           "          n         11

          (14 )- (,105           13                II           II         II        fl


          ( 15)- S-6100          14                II
                                                                "          "         II


          (1 ?)- S-6108          16             n                          II        n
                                                                "
           (1 ~)- S-6109         17             12-B            II         II
                                                                                     •
          (19 )- S:l.10          18                "            fl         II        II


                                 19                II
          (20)- S - 6111                                        "          "         0


          (21)- 6118             ao                11           II
                                                                           "         II



                                           - 14-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 169 of
                                      249




                                  Item HP · p oel No .       eet No .     ec.          Twp.           Rge .

                  (82)               6113     81             1        B        1       45
                                                                                                 ..    43 E.

                  (23 ) - 6117                as             1        D   •             •               •
                                              26                                        II               n
                  (24) -             61 8                   1        B    "
                  ( 26)       - m.            ~              1        0                 •               •
                  ( 27) - 6 -:,                            1.:.., 0       n                              n
                                              a9                                        "
                  (~) - m.aa                  30            1~ 0          Q             ti              ft


                  ( 29 ) -                                   1        C   •             "                n

                  (~ )                                                                  n
                                              S3            l         0   "
                  (Sl) -                      3              12-0         •             It


                  ( 31 ) - 61 2?'.            35            1a-o          "             II               n

                  ( 33) -            Ei139    37             1        0   fl            n

                  ( :; )      -      6        38                     0    "             II              n

                   ( "1                       40             i        0   "                              II


                  ( 36) - 6                   4-2           1         0   •             "               "
                  (       )   -                             1             34            •
                  (3                                                 A    II            fl              fl


                  (   -   )   -               4             l~            ti
                                                                                        "               ft


                  (4                          6                                                         n

                  ( . )       -      41       7             1             34            •               •
                  ( •J )                      1              31
                                                                                   ~
                                                                                                        II
                                                                                   '
                                                  r..
                  ( 9) - 61 _                               1        A                  "               "
                  (5) - 61 5:::.i                 5                                     "
                  ( 5~) - 616                 G             14-B          4:                 6

                  ( 61) -            63                          5        9             "               "
                                                         -15-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 170 of
                                      249




                                                                                      )
                                                                            e.
      (64) - 616?           6              15          9     46    s.   43 E.
      (67) -        m.1a    11              6          .
                                                       It
                                                              "             •
      (72) - ~ ·77          2              16-A        16     •             II


      (7) -         6178    3              l&-         "     "
      (75) -        82      ?              16-A        •     "'             "
      (76) -        6183    8              l,6-        •      •             "
      (e~) - moo            15             16-B        "      "             "
      (89) - 6198           2                      B   16    46    s.   4

      ( 1) -        6200    25             1s-,.       II
                                                              •             II


      (92) -        G2()1   1               7-A        21     It


      (    ) - 204          4              17-A        81.    •
      {    ) - 6205         5               7-A        R      n

      (98 ) - 6211                         17-A        II
                                                              •
      (    ) - 621                          7-A        •
      (l 0 )- 6      4          4      17-             It
                                                                            "
      (1: 1)- 6216          1              17-A        II                   II


      (1oa)-        "al?    17         17-
      (1 5)-        C 20    20         17-             "
      (1.06)-     2a5       25         17-B            n                    fl


      (~07)-    s ZS                        7-B        II
                                                              "
      (110)- 6831           3               8                 It


      (114)-      as                                                        n
                            7               8          ft
                                                              "
                                                                                      )
      (1   a)- s·    3      5          18              11                   I!


      (113)- 6 34           6              18

                                    -16-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 171 of
                                      249




                       I t em_U0,   Pnroel No.    Sheet llo-          Sec.           'l'Jm·          Rj:e .

                (115)- 62~             1                 19            33            4,6        s.   43 E.
                n.1s,- sa39            4                 19      II                        It           II

                (ll, 7)- 6240          $                 19            ..                  •            "
                (l,18 )- 6843         1                  ao            4             47         s. 43 E.
                (],19 )- 6~4:          a                 aQ            I                   II           ..
                (1 20 )- 6246          2                 21            9                   "            ..
                (121 )- a.6847         3                 al.           fl                  II           fl


                (123)- R-6?4-S        1                  aa           16                  "             II

                (1 33)- 6349           2                 22            fl                  II
                                                                                                        "
                (124)- 6250            3                 22            tt                  ti           n

                (135)- 6a5l            4                 22           17                   II
                                                                                                        •
                ( \26)- 6253          6                  22            "                  It            ••
                (l ~ )- 5256          1                  ~A            21                 n             I!

                (1 29 )- 6267          a                 23-A          II                 ti            ti


                ( ~30)- 6~~            3                 23-A          II
                                                                                          "             II


                ( 131 )- 6259,
                 .
                                      4                  23-A          II
                                                                                          "             "
                                      5                  33-A                             a
                (1 3~)- 6 ~                                            "                                "
                ( 135)- 6864          9,                 a3-A    ao         &   21        fl            If


                (140)- 6372           17                 23--B         ao                 II
                                                                                                        •
                ( 142 )- 62'1?         32                23-B
                                                                       "                  "             "
                ( 145)- 6380           25                23-B          n                  II            II

                (146)- saa1            26                2&-B          II                 II            n

                (1 53)- 6~:f-         11                 &)            a9                 II            u

                ( 164)- 6a95          18                                                  "             It
                                                         &)
                                                                      "
                                                 - 17-


                                                                                                              J
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 172 of
                                      249




      eacb- and a.11 ac-0ord1ng to p1.e t thereof of r ~cord in the Pu.b11c
      Records of Palm Beach County, Florida , In Pl a t Book 17, pages
      11 to 31, both tnclusi vo.

                                S/ A Item 6087 .
      156 - That part of the    a½ of the N½ of the S-} of the SE¢
            of the ~•¼   of  Section 2.2, 'l'ownBhtp 45 South, Range
            43 Ea.a t., Palm Beach Coun~y, Florida , ly1ng East of
            the Easterly right-of-way line of the Int:raooaotaJ.
            Uaterera.y from .14oksonv1lle to Ui am1, Florida, a a
            tha t right-of-way line 10 mown ori the pl a t re-
            corded in Pla.t Book 17, a t l>age 11.
                                 8/ A Item 6088.
      15? - Th~t part of the South a.53 cha.ins of Gove»w:ien•
            Lot- 5, section aa, Township 45 South, Ra.nga 43
            Ee.st, Pa.lo Beach Coupty, Florid.a, lyi(lg West o.f ·
            Spanish Or~ek; a nd thnt part of the 81 of the a½
            of the SE½ of the aw¢ of said section ea, lying
            East of the Easterly rtgbt-of-nay line of t1le
            Intracoastal waterway fro~ J ~..ck~onv11le to !.!la.mi,
            Florida, a s that ri ght-of-t1a y line i s shom en tho
            p l a t recorded in Pl a t Boo k 17, c t page 11, of ~be
            Public Recor ds of said Pal~ Beach Oounty.
                                $/ A I tern   6110.
      160 - (1) - All of tots 83 , 24,        a?, 28 ,   32, 33, 34, 35,
            those portions of tot s 25, 26, "B• and no•, of
            Boynto~• a 8 ubd.1vi a1on in Section 27, Townsh i p 45
            South, Range 43 Ea!'Jt, P3.11:i Beach County, Florida ,
            accor ding t o m ended Pl ~t t hereof, ~e oorded in
            Pl.at Book 1 2 , nt "\age 45 of the Public Recordo ~
            ea.id Pal m Beach Oounty, lying East of the Ea otorly
            Right-of-way l i n{,,; wf t h e I n tr~oasta.l l7a.tenmy
            f1'om J a okoonv1lle t o l!i ami, Flori da , as tha.t rigllt -
            ol-vra.y l ine i a shown on the pl a t recorde d i n Pl a t
            Book 17, a t p~c 12-B of the r ec or ds a.forement1one4,
            and thooe portion v! Edith Street, Anna. Street-,
            Cor b1ne Street and Geor ge Street, adj oining the areas
            he r eina.bove desorib ~d , and                                           )


                                      -18-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 173 of
                                      249




                         ( 2) - 'lha.t 'Oa:rt of Lot 54 of Boynton' s SU.bdi-
                         vi oior:1 in said Sec t i on 'ill, a coording t o '>l a t
                         therec,f, r ecor ded in Pla.t Book 1 , a t page 89
                         of the1 r e c or cla aforecentioned, lying East of
                         and a.dljoining Pa.reel no. 35 of the right-of-va.y
                         of na :1.d Intraooaotal \T~to . way no tha t r1e;bt-of-
                         way i E1 ahown on the plat recorded 1n Plat Book
                         17, a1; page 12-0 of said Pa.lo Beach County
                         Reoordls, the prolongatio~ of tlle uorth and South
                         lines ot S&id Pa.reel No. 35 fom.1ng the North
                         and Scmth linee respectively of said part of
                         tot 54~ hereinabove deecr1bed ; and that part of
                         Porte11 Street adjoining the area hcreina.bove
                         descr:l.bed.

                                        S/ A Itelll 6128.
                   161 - (1) - tots 40, 41, 42 and 43 and those po~tions
                         of Lo11s 11 D11 and "E" ofBoynton•a 8ubd1via1on in
                         Seotic•n 'ifl, Townshi_p 45 South , Range 43 East,
                         Palu E~each Cow;rty, Florid:, , a ocord1n3 to Amended
                         Pla t 1ihereof, recorded 1n Pla t Book 12, a.t pQge
                         45, oi' the Pu.blio .Records of s a1d PoJ.Q Beach
                         Count~r, ly1ng East of the Easterly right-o~-wa.y
                         line c,f the I n traooo.stal. Waterway from J e.ok-
                         sonvil,l e to J.:ia.mi 1 Flori@ , as that right-of-way
                         line i.s sho\'ll1 on the nl o.t reoorded 1n Pla t
                          Book 1.7, a1; page 12--0 of the records afore-
                          mentlc,ncd , o.nd
                          (2) - Those portions ot Corb1ne Stree t, 'l'homp-
                          aon S11rei. t and George Stree t adjoining the
                          a:rell.e hereinn.bove descrtbod.
                                       s/A   Item 6126.
                   164- (1) - All of r,.ota 50 tmd 51 and tha.t pa.rt of
                        tot 1t(lfn o'f Boynton' C' Subdi vi oion in 9ecti on
                        37-, Tci,mir.hi p 45 ·South, Range 43 East , Pal tl
                        BE-0.0h Oounty, Florid.a. , aocordintl to Amended
                        Plat t,he r eof, r ~c or ded in Plat Book 1 2 , at
                        page ◄15 of the Publio Pecords of so.i d Palm
                        Beach County, ly1ng Ea.st of the Eaote:rly
                        right-·of- way line o f the Intra coastaJ. \7ater-
                        way !ll•ori J a okc onville to Uie.mi, rlorid{- , a.o
                        tha t J'ight-of-178.y line i & shown on · the pto.t
                        reoordled in Plat Dook 17, a.t Page 13-0 of
                          the r <!1oor do aforementi~neti; and

                                                 - 19-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 174 of
                                      249




                                                                                      )
                  (2) - TbQse portions of Porter Street e.nd·
                  George Street adjoining the areas herein-
                  above deson.bed.
                                S/A Item 6147-A.
       167 ,...   (1) 'tots 1 t o 9, both inclusive , and the
                  no:rth 59 fea t of Lot 1 0, all in Block Z of
                  Pa.le Beach Shore Acres in Section 3-$ , Town-
                  ship 45 South,, Ro.nge 43 East, Pal m Dea.ch
                  County, Florida., according to Plat recorded
                  1n Plat Book 7, at page 15 of the i>ubl1o
                  Records of said County; o.nd
                  (a) - That ~art of tha t cert ain ,10 foot road-
                  way 1.ying 1media tety west of and adjoininc
                  the areas herein3bove described.
                                8/A i-teo 61 ~?-G.
       168 •·     That part o'f the South 508 :feet of the North
                  924 feet of Govern:cont Lot 2 in Section 34,
                  toimcbi"D 45 South, J.ange 43 Zc.st, l>"' m Dcaoh
                  County, FlorHla , lying ITect of the Ocea.'1
                  Boulevard , a Pall?I Beach County highway, a..o
                  t ne.t boulevard in n0\'1 c onst ructed, and lying
                  t::aut of n line th~t i -0 parsl.lel t o the ~est
                  lil'~e of so.i d Goverm:ient Lo t 2 Md 1.65 f'eet
                  Baotr,a,:rdly t herefroo ~s ·measured a t right-
                  angles to caid 17cot line of Gove:rn:.,ent tot a.
                                     P/F 6149.
       169 •·     The South 2,5 .f.eet of Lot 11 of "Plat of
                  Land.D Oltned by Be.noon Broo. " i n section 34,
                  Tom1shi p 45 .SO\tt h , nange 43 Ea c t, Pa l o neaoh
                  County, Florida., accurding t o Plat recorded
                  in Plat Book 5, at l:lo.ge 2't of the Public Re-
                  oordo o! oa.id County, lying .mi;jt of the
                  Eaoterly r1e}lt-of-way line of the Intra-
                  coaetal. tre.t er\my from J e.ckconvill e to !liami,
                  Florida , a.~ that right-of- nay line i a shown
                  on the Plet recorded in Plat Book 17, a t
                  page 13-A of the r eco r ds a forem entioned.




                                       -20-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 175 of
                                      249




                                            P/F 6149~
                   170 - Uartna1 Way, Drtny Breezoo Boulevard, Ruthmary
                         Avenu,e1 , Oordovn. Avenue , Seneca Avenue , Sem1nole
                         A venu.e, , Cherokqc A venue , Lots 244 , 245 , i:!55 &
                         256 a.nLd that po.;rt of Ba.nyan Boulcv:ird a.nd Sor-
                         vice t,ane Otlbr r:.ced in a zon i.. fornod by proloug-
                         1ne sadd Oeneoa Avenue and clem.inole Ave:iue
                         Ifa.stwa1rd for their full m t!th to an into:aooo-
                         tion 1rith the to.st lino of oaid 9ervic 1., tn.ne,
                         all 1 Tl1 Dri ny Breezes, o. oubdiv1sion 1 n ~eot1on
                         34, 'l'cmnship 45 Sou-th , n.ange 43 East, Palm
                         Bea.ch County, Florida, according to P1.at there-
                         of re<iiord.ed in Plat Book 3 at ;,age 46 of the
                         Publi<i1 !tec ol'ds of so.id ~ounty.

                                            8/A lte!:! 6155-A.
                   174 - The Borutb 41 :reet of :,ot 10 and all of r~ote
                         11 to    as,   both inclusive, in Block Z of Pal.ti
                         Beach Shore Ao:reo in Section 34, Tvtmship 45
                         Sout.b. R.mgc 43 _£Q.ot. Pal..1 Beach Coanty ,
                         Fl. oridltl , aoco.rti.ing to Plat recorded in ?lat
                         Book ?' a.t Pa.go 15 of the Public ~ecord.-, of
                         ea.id Olount y , ~d tha t put of th:l-t c ertain
                         10 foait road lying 11l.L-eill.atoly t'est of t'.nd
                         a.djoinii ng the areas hexeinn.bove described.
                                            SIA Ite      6156-B.
                   175 - That p~rt of the Sout h 1666.4 feet of Govern-
                         cent tot 8 in Section 54, To\.mshi p 45 South,
                         Range 43 ta.st, Pal!i! Beach County, Florida •
                         lying e.,t of the (;coe.n B»ulevard, a Palm
                         Beach County highWt>y, a.r: that h i ghwa.Y. is now
                         c o!\ot:ruo ted; .exolud.ing_therefrom the Uest 165
                         feet a ,f ac.id Govo:rrunent Lot a, said 165 f eet
                         moa.sw:·e.:. at right-anglee t o the nest line of
                         Go.id Ol<>ve:rnment Lot 2.

                                            S/A l~em 6174.
                   1 78 - uots   a1a,   23, 24, 25,   30, 31. , 32, 3:.
                                                                    c..1d t hooe
                         portiocD of Lots 10, 11, 12           ~n~
                                                                13 of ~odel
                         t nn<l Ofoapnny • s 8 ubdi Vioion o-£ Section 9 , Town-
                         ship 4iG south , Range 43 Eaot , Palm Beach County,
                         Florida , a ccording to P1a.t rcoord.ed in Plat Dook
                         8 at 'Dage 40 of the Pu'til1c Reoorde of said County,
                         lying Rast of the Easterly right-of-way li ne of


                                                 - 21-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 176 of
                                      249




              the Intzaooastat ·r,ateTwy f:ror::i J a oksonvitle t o
              ~r-iam1 , • Floriili , o.:o that r1(;bt-of-vay line le Bho\J'Il
              on the Plat recoi-1dcd in Plat Book 17. a t Page 15 of
              the r ecords a forc1nontioned.
                             a/ A I'tleu 6185.
        181 -(1) - Tho ~ of lBlooks 147, Ui5 and 163, and t bat
             pa.rt of tbe s-}. of Blook 139, ·and that pa.rt of the
             n½ of Block 1.40, Oi ty of Delray Bea.oh, formerly
             'Pow of Linton, 11n Sbotion 16, Township 46 South,
             Range 43 Ee.st, Palm Beach Coun ty , Florida, a c cord-
             ing to Plat recorided 1 "l Plat Book 1 ·at pa..ge- 3 of
             the Public RecordJs of c::.id County, lying Ea st of
             the East e rly ri{#l'tr of- \iO.y line of the Intraooae-
             tal Wat~rway froo Ja.oksonVillc to W.am1, Florida,
             ae that right-of-,say lino i o sho'1n on the Ple.t
             recorded in Plc.t lBook 17 at pcgo 16-A, of' the
             Recvrdo a fox~wen~L onad; and
              ( 2) - Th3t ;,~rt o.ir T,c:.wry Gtreet adjoining the
              ~reas hereina~ovc described.
                            S/A I 'tO.t1 6241-B.          '-
       186 - 'l"h:it part of C'ovc:rnniont Lot 4 , Section 33, Town-
             oh1p 46 &O"J.th I i.Alngc, 4i ~st , Pn.'1.m Beach County•
             Florida, lying l1e1at of the <.,c eo.n Boulbvo.rd, n
             Po.lo !)eacu County higinray, .'.!.O t hat hlt$n.y iB
             %101:" c o.1otruoted, 1,.nd lying South of :. 11ne tho.t
             1s 3,930 feet scu·t•• of the ••o.tth line of ca.id
             3eot1on aa, and lJrint; ncrth of a line that is 870
              feet Uorth uf t~e OOuth lino of ca.id Sca tio~ 33.
                            6/ A I iteo Ga:>5-J-, .
       187 - Thtl.t o.rt of the 13outh 65 feet of South ~ f of
             no:rth half and c;;f tho r..:>rth t e:n feet of lt2 of
             s½ of Governmen t J~ot 1 1!'1 Section 28, T. 47 S. ,
             R. 43   =•, P~l L Be~ e~ Oounty, Flo~ltle; 1noluded
             bct11ecn tht,. ~o.et ...irly tho::tt. liue vf J.t8,ke Boca Ratone
             &id t!le c eea:l Dou:!Le~r d CO..:nty ;toa.l as the se.mo
             i s loc....t v~ Md co111otructe-u. this Carob 1, 1933-.
                                                      I
    Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 177 of
                                          249




)                                          S/A It-ec 6a95-X-B.

                        188 - That part of the south seventy feet of 1he n~tll
                              80 feie t o"! .n½ of n½ of a-} of Government tot l in
                              :;eot1on 29,. T. 47 8 . , R. 43 15. , Palo Beacb Oounty,
                              F10=1ac.; included betlfeen the ·easterly &bor e
                              line of take Boca Ratone nnd the Ocean Boulevard
                              Oountiy Ron.J. ~ ·the C3.l:le is located and constructed
                              this narch 1, 193 .
                                           8/& Iteta 6290-X-0.
                        18& - That >)a.:rt ot tllo north· 100 feet of t he South 200
                                feet of the north 280 feet of s,} ot Governc~t. Lot
                                l i n Section 28 • T. 47 8. ·, R. 43 r:ast, Palt:1 Beach
                                Country , 'Flo::ida; i!'lcl~ between the Easterly
                              .Shoro1:line of Lake Boca Ratone a.nd tho ccean Boulevard
                                Oount:y Road co the same ia tooated and constructed
                               .this lle.rch 1, 1933.
                                           0/A tt.ca 684~

                        19-8 - ':'hat ;,art of the north 40 a.ore3 or Government
                               LotL 2 and 3 1n ~ection 4~ Townmi1p 47 South,
                               P.a.T'.go 43 Bast, Pe.lo 9c.o.cb co~1nty, Florida; ly-
                               ing Snet of the Ens"terly P.1c;bt-of-way Line
                               of the Intracoastal naterwa.y from J aoksonv1lle
                               to t:1,e.rni , noricn, c.s ahOffi\ on Plnt recorded 1n
                               Pl.et lrook 17, P~..ge ~, pf the Public Reoorde of
                               sa1 d Ooupty.

                                           S/A Item 6245-,A.

                        1 99 - 'l'hnt paxt of tpe north 450 feet of Govornment
                               Lot 1 in oect1on 4~ 'roT.:!1sh1p 47 "',outh, Range
                               43 East , Pa.lm Bea.ch County> Florida; described
                               a.a fo!llows:

                                Bet,"irm1ng at the Uorthwent corne r of eaid Govern-
                          ____J?ent Lot 1; thence, :;:J.onf~ the Horth Boundo.ry of
                          lo , 1aa111 ~tl.Crt.o-~ ,ea 1Cfa'e~Jl - 541 -ea.st , 750
                                foot, ~ - - u.~ ,..,p        d$~e~~ota'0- ~-;t tb the
                              neat   ee....,~   ef the hie;h   crouna   o~ edge of beach
                               :ridge; ecnoe, •.nr         ~1.: 3outho:rl.y direction
                               along tho Werrt edge of on.id be<1.oh r!clga and
                           ao.tl.,l.:lq ?l • ltlllbn~:~~Q ~~Cl.f,, ,S, f~ tr.; m
                               ~r;;:l~~.> t'Q}c30-,f t ~ ~      w1,Ul ~ ~Sp\\th
                           :~io o.ry ~lfeli'i,Sof _~fpt;ti;             GM niment
                               Lot l; t hence, alonfS Gadd South Boundary, South
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 178 of
                                      249




                  89 de                        4• e -t, 765 fe t~ ore o l     e,
                  to                           ti.o   t t e eat Boundary -o:f
                                              trot l; thence,                                            t e          e t
                                              1d .Oo     t                                          or                         de-
                                              .st , 1   t,                                                            t enoe ,
                                                    th                   Bounc:ia.?~                f        ·    d Govern-
                                               r        7         e                                  st~ 3M feet,
                                               t    t             '.I-        f                       ng.
                                              S/    Item 6245.
         201 -             t         :rt of Go              t     o                   n Seot1                         ,
                  Townsh1                    South Range 4                            t, P m
                      ty •                   1 ;. 1                                   the                s
                               t-            11ne of tho                              o           toJ.                r-
                               .er            onvi    to                                           ori
                                               r oo          i                        Book 17, Page
                                             blic           rd                        id County.

                                             8/A It.e _ 6246.
         aoa -    '!'boo                                        t ,ots
                      ot                                        ou-th,                                                    ,
                  p
                  th
                  r1
                       e                                                                                         le
                  ~                                                                                          0~               y
                  11                                                                              in Pl t
                                                        oft e                 110 Record                         of
                                County.
                                             8/    It       6260.
         20   -   Th t p              t of                                                    8eot1.on 16 •
                  'l'owne                                                                     ,                           oh
                  0                                                                           e                  r y
                  Ri                                                                          o                  tenray
                  fr
                                                                          0               ,
                                                                          C                   •
                                               I
         205 -                                                                f
                                                                desorib
                                                                                  4
                                                                                                                          .•
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 179 of
                                      249




                      Be ·
                      ti




                                                                    . reo-
                                                                               d

                      1
                                           t                           do.ry
                      of '641      ion,   no                  24'   at,
                      975 f        l                      t     t b gtnning. '
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 180 of
                                      249




                   1'he amount of Q101:1penea.t1on to be cilowed fo~ tho
        taking of th~ reapecti 1re eaeements ove r the i-e-specti ve
        parcels or a.rea0 above deaoribed, and the owner or
        owners t o whom such eompenantion ae to eaoh pa.roel or
        aroa shn.U; be paid, ine1ofar as suob o,merahi p wa.e p r oven,
        10,   as follows:


        R/W 6088, being 'Pa.ro~l 11 , Sheet 11 , desert bed a bove ,
                  and S/ A 6088 dEISOribed above:
                   83?. 50.      Ito offll1~r ship proven.
        R/W G-6094, . °!)ei ng P-.l.rcc11 3 , Sheet l~A, described a bove:
                   ~ .oo.       no oune1rohip p :rovcn.
        R/TI S-6095, being Pe.rce1l 3-A, .sheet 12-A, describod e.bove:
                   Sl . 00.     no owne1rshi p p roven.
        R/W S-6096, being Pe.roerl 4 , Sheet 12-A, described a bove:
                   $}. . 00 .   no   orme,r ahip proven.
        R/Tf S-6098, ~eing Parc e1l S, Sheet 13'-A I described .o.bov e :
                  .$1 . oo.     no   c,vme1rship pr oven.

        R/t'f S-Gl.00, being Par-0e1l 8 , Oheet 1 2-A, desertb od above :
                      .oo.      No o\1tlersh1p p r oven.

        R/\'f 6101, b eing Parcel 9, Sheet 12-A, described o.bov e :

                  $250. 00 to Rooa. P, Hay es.
        R/ W 6103 , b ein       l¾'.:rcel 11, Sheet 12-A , desorilJed nbove:
                   ~1. 00.      No owner shi p nroven.
     Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 181 of
                                           249




_)
                        R/ff s-6104, being Parcel 1 2, Shoet .12-A, described above:
                                     $1.oo • .' Wo       (?wnership pxoven.

                        R/W 6105, being Paxoel 1 3, Sheet l&-A, described above:
                                     $50 . 00 to J-0hn F. Lougee.
                        R/U S-61O6, being Parcel 14, .heet 13-A, described above-:
                                     $1 . 00. . tTo ownoT~hip proven.
                        a/rl   8-6108, _being Parcel 16 , Sheet 12-A, described above:
                                     ei_ . 00.     1:0   o~e~ship prov~n.
                        R/U S-6109·, being Parcel 17, Sheet 18-B, described o.bove:
                                     Sl . 00. no         ounersh1p pr(?ven.

                        R/\7 Gll O, boing Po.reel 18, Sheot ll:rBt desc,ribed above:
                                     R/il 6112, being Parco1 20, Sheet 1 2-B,
                                     dcocri ~d above, and 0/A Gll0 ('l) described above:
                                     ~ - 00 to B. S • ~01m-ton r.st a te Corporation.
                        R/U 0-6111, being Po.reel 19, Sheet 12-B , descrU,e-d.. above:
                                     313. 00.        o owncrehip p:::oven.
                        R/rl S-Sll5, 'l,)o.ing Parcel al, Sheet la-B , described o.'l!vve:
                                     ';; 3 . 00.   !fo oatcrship proven.
                        R/fl 6117, being_'Pal'0el 25, Sheet 1a-B, ·described a.beve:
                                     $910. 00 to B.        s.   ~yntcn Est ate Corporati on.
                        R/i.l S-Gl.18, 'being Po.reel 2G , Sheet l a-B, dcscri bed a'l,ove:
                                     $a.so. uo o\'iDeroW.p proven.
                        R/YI 6120, be·ing Parcel 28 ·, Sheet 12-0, de"'oribed abovu:
                                    $330. 00 t o J. TJcone.J:Cl Replogle.
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 182 of
                                      249




        R/U 6121, being Po.reel 29, Sheet 12-0, described above:
                      (n . oo . . no   o,-ioershil) proven.

         R/YI 6122, being Pa.reel 30, Sheet l~O, decc:dbed abov e :
                      and S/A 6122, described above: .
                      ""l. 00.      No oUJa"°rsh1p proven.
        R/Vf     s-6la3,   b~itig Pe.rc1el    31,     Oheet   1a-c, .described     above:
                     $1. 00.        ?lo 01Jlnerah1p proven.

        R/~l 6125, being .Paro.el 33, Sheet 12-C, described above,
                      and 8/A .6125, described above-:
                      $1 . 00 . . ?lo ovmership proven . .
        R/'rl 6-6126, ~ing Pare1el 3:4, Sheot 1. a-o, de-scribed above:
         I   '


                      ,1. . ":>.    !Jo owinersh1p p::oven.

        R/":I 6187, being Parc~l 35, Sheet 12--0, deocribed above ,
                     and S/A 6110 (2), deaoi-ibcd abo~c:
                       1. 00 to      n. s.   Bo-ynton E!ltr-.te Oo!"l)oz-a.t1on.

        ,_;vr S-Sl ?.9, being p,...rc,e:t 37, mioet 12-0, deocr1bed a.bove:
                      ~l.00.        fo Ol'1l~Oroh1~    roven.
        B/ 1 S-6130, 'bei ?Jg pnz0jel M, '3heet lQ"'.0, describer:1 o.bo;re:
                     81. 00.        ?Jo O"VloerGhip proven.
        ajw 6132, bei         ~    Paxoel 40, Sheet l;?-0, J.esor1bed 9.bove:
                           .oo. no     omne:r.shiu ~roven.

        R/., 6134, being Pru:oe1 42, 9heet 12--C, desoribed above:
                      ~ ZS(). 00    to ni1~ns-.BooJ.l Corp.oro.tion.
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 183 of
                                      249




                    R/    6136, bei            ·1   p       l'O               J            eet       3o- , d s cribed abov e :

                                       :aas.          to                                                   Co
                                                    ' .
                    R/    613?,                     Paro                                                   , described ab v :
                                        40.00.                      0 0                              rovcn.
                    R     6138, bein                p           oe_                                  5-A,        esc:ri ed
                                                                                                                                      v~
                                      450.                                                           ss:en.
                    R/       40        bei.         p           o 1 6,                Sh     t                  de       ribe         V :

                                       600.0            t           ltenry Se1br eo t.
                    R/ 6141,          bein          Pa.re                 7,                              A, describe               bov    ..
                                       200.             to                        tic        ort
                    R/    61 5, bei                                               ,              t
                                       aas.oo           to
                    R/    6149                                            15, Sh                                         crt    d    bov    ..
                                      ,75.                      0

                             55, bei                                          5,                          , d        ori             ve:
                                        .oo.                0                                    rovcn.
                                        ein                               6,                         4-          esc:rib d          bo e.
                                  '                                                                        J


                                        .oo.                                                     '!'oven .

                     /"   6: 6·3 ,      e:!n                    oe            ,       • eet           •              r                ..
                                                                              r"'hi          'l'.!'OVe •


                     I    6167,         e1                                6                                      C

                                      10.                             0       er
                     I a- ?a,            bei                                                                    desc 1 ed
                                        . o.                0       0 .   er hip                 roven.
    Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 184 of
                                          249




             Rf« S-6117, being P~.uc1el 2, Oheet 16-A, de-scribe~ above:
                         . $1. 00.            Uo ournorohip proven.
             R/W S--6178, being__Paroel 3, Sheet 16-A, deGO:!'ibed above:
                             ~. 00.           no ouineroilip pl.'ovco.
             R/ti 6182. ??el~ ~ocl _?, ~cet 18-A, dc9cribod above:
                             $1..00.          no    o~nership
                                                         .
                                                              prov~n.   .



             R/U S-t>~83, being_ Po.roel 8, Sheet l&-A, de!3Cribed e.bov~:
                             81, . 00.        tlo 0\1norship :ll'OVCll.

             R/ff 6190, be~ns Parc"8l 15, ~!loot 1&-B, described above:
                             $'1 . 00.        Jlo ownerohip _p:ro~en.
             R/:     6198, b~i g Pe.reel 23 , Sllcct 16-a, descr-lbed o.boVt.!

                             Oas.oo.           110   Qwn~r.r.n!., 1>rovE!Il.
             R/rr d-6200, b~~ng !-'a.l'oal 25, Shu et l G-t, deso;c-11.,ed u.b..:>v.o:
                             3]..oo.          Uo 0nntrnhip p~~vcn.
             R/      8-8201 , . be~~ Faro al 1 , She t 17-A, deso.ti be-d                £1 bovc:

                             $20.-00 ~o 7runk Hnnd. !'n Lottie C. Hruld.

             R/
                             $1.00 ~o t1:1::.e.n H. i!.cverr.ott ar1(l Arthur lic normott.
             a./ ,   6205 , oei~ ?a!'oel 6 , Sheet 1 7-A , desori.be                 abov :
                        . ~8() . 00 to Lill1~il .......a::>craiott ancl Arthtll! t:oDermott.
                                         .                                  .   .
             R/\'7 681.l 1    l?~i?~         :""!.!'cc: !1 , Sheet 17-J., de,,c..rtbed   bovc:
                             ~10 ..00.          ~    owner...hi p     oven.
             R/U s:;n.2, bei~~ Parcel 1a.                    ~'h~et   17-A, d~ocribod above:
                                                                                                    )
                             wlO . 00 to J~oo B.. Jtt>.her ru!d Ucllie Ua.he:r.
             R/W 621.4. be-in::; Pa.rool 14., Sheet 17- A, deaoribed above :
                             $10. 00 ~o '::di. th tngle~r>.rt.
                                                          -ro-
L
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 185 of
                                      249




                                                            10, She t 17-A, d scribe                             bove:
                                 0.00.                                           V    n•



                                                  .
                           220 , bei          Pero          20'          t           7-B,          er    ed a
                                ns.                    o    er 1p        ro
                    V. G2as,      ng Parc e-1 25,                  et 1 ?~B, desor1                     d above:
                                 5.    o.         o o~erohip proven.
                   R    s2as, b 1ng Parce-1 28,                        t 17-B, de cr1                     above:
                                                  o ow rObip             roven.
                   R/   6231, bet g Paro 1 3 ,                         18 , ~e crtbed                   bov
                                 00. 00 .             0 0                proven.
                   R/   6233 , bin          a rocl                 t 1 ,                   oribed o.bov •
                                         o.
                    /   6234,                                      t 18, de or-1>e                      bove:
                                   . 00.
                   R/   6235, bei n                             e t 1 , d
                                Q. 00.        •       o ner
                   R/   0236, being                                t 1                      ri

                                000.00 to                                                                     1.1 r.

                   R/   6239, being. Paro 1 4-                           9,                oribe        bove :
                                25.00 t               hy].11                 d.ner
                   R/   6240,    1ng Parcel 5,                     t         ,       e crib d           bov :
                                  .oo.            0         er 1         rov n.


                                                       - Sl.-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 186 of
                                      249




                                                                                      )
        R/W 6243, being Pa.reel l               1   Sheet   ao~   described above~
                     an~ siA 6243, described above:
                     $75.. 00.         No ownership p~oven.
        R/fl 6'844, being Parcel 2, Gheet 20, deacrtbed above:
                     Cl.00 .          ~O O\J'llOrohip proven.
                                  .                                .   .
        R/tl 6248, being Parcel 2 , Sheet al, do-sort.bed abovci
                     and S/ A 6846; Deseribed above:
                     $1.00 'to         w.    TJ. Burgiso and Etta R. Bu'l'g1.a11.

        'ft/ff R-6241 , being Pa.reel 3, Sheet al, desoribed above--:
                     $1.. 00.         no ownerohii:, proven.
        R/\'i B-S848, b!3'-ng Pe.reel 1.- Sheet 82, deeoribed above:
                     $1 . oo·.        No ownership proven.
        R/17 6849 • being Parool 2, Sheet 22. described above:
                     $69.00.           Ito ownership pr.oven.
        R/\7 8250, being Parcel 3, Sheet 22, described abov-o;
                     and 8/A 6250, described above:
                     $45. 00 to Peter Brodt.                 -<
        R/Tt   6251. , being J:>aroel 4, Sheet 22, deecrl bed above,
                     and S/A 6251, described a-bove:
                     t1.oo. no              ownershi p proven.
        R/W 6253 1 b~ing Pa.reel 6, She-et                  aa,   described above:
                     tl. .oo.         fl.o o~ersh1p _proven.

        R/W 8356, being Parcel 1, Sheet 23-A, dcsc;ibed above:
                                                                                          \
                     $'1 . 00 .       No    011I1ernhip proven.
        R/TI 62S7, being Par-col. 8, Sheet 23-.A, described a bove:
                        .oo. no             ownershi p proven.
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 187 of
                                      249




                  R/tl 6'258, being Pa.roel 3, Sheet 8S-A, described above:
                            $1 . 00_.,.    no   o\71\ership proven.
                  R/fl 6259 , being Pa.roel 4 • S · beet ?3-A , dec c r1bed a.bove:
                            C5.00 . . Uo ownership proven.
                  R/ff 626(), being Paroel 5, Sheet 33--A , described a bove:
                            812.00.         no ownership      proven.
                  R/rl 6284, being Parcel 9, ·Sheet 23-A , described above:
                            ti .00.       , Ho ol'/lle:rship proven. ·
                  R/U 6278, being Parcel 17, Sheet 23-B , deecri bed above:
                            $10. 00 to P . D. Kinney c.nd Virgtnia Kinney.
                  R/\1 6377, being Parcel 22, Sheet 33-B, deooribed above:
                            #].0. 00 to P. D. , Kinney end Virginia Kinney.
                  R/W 6880, be~ng Paroel 25 , , Sheet 23-B, described above:
                            $1.00.         !Io ownership prov~n.
                  R/W 6281, bc;ng Pa.roel 2G, Shoet 83-B, deocn'ibcd above:
                            11. 00 to i'heo n.           tuft and Hariette   n. tur-f.
                 R/TI 6295, bei~ . Parcel          la,    Sl1ect 30, described e.b ove:
                            $300,00. to Harry:~. Chesebro :J.nd· Bthyl B. Ohecebro.
                  8/A 608? , ~esor1bed above:
                             n. .00   to Ralph L. \'lade and Oo:ra Ue.de lth1 tehcacL

                  8/A 6147- A, deeeribed a bove;
                            $1 .oo    to Seaboard Realty Company.
                 S/A 6147-0, des cribed ~bove:
                            $1..00 to Ba.asett TT. l!i tonell.
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 188 of
                                      249




                                                                                          )
          P/F 61.48, d&sol'ibed above:
                      S]. .. oo • . !lo otmerahip proven.
          P / F 6149 , descl'ibed a bove.:
                      $1. 00 .   .   no   offllership p"l'0-0-(ln • .

          S/ A ut.55-A, de~cribed abovo:
                      ~l.00..        no   ownership proven.
          S/ A 6155-B, d~~ribed: above:
                      $1.oo. . 110        owcexsh1p proven.
          G/ A 6114, d~s~ibed above:
                      $1. 00 to Everg1a.dee Realty a.nd Investment Company.
          8 / A 6185, desortbed o.bove:
                      OJ.. 00.       No o\'fflersh11' proven.
          6/ A 6241-B, _d~Gcribcd above:
                      ~ .oo. . l!o        ownership proven.
          9/A Ga43-A, d~sozibed above:
                      $1.00 to Allen B. l'talsh.
          G/A 6245, described above:
                      Gl. 00 .       110 ownership proven.
          S/ A 6295-X-A, _des cribed above:
                      Gt •00 to Un.ry s. Brown.
         S/A 6295-X-B,. described above:

                      ~1.00 to Y.ary          a.    Brown and John Uct. Stevono.
                     and Cornelia B.               Stevena.
                                                                                          \
                                                                                      J
    Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 189 of
                                          249




{


                       S/A 6295-X- C, described above:
                                  $1 . 00 . t o Jaolt T. llnS!:lan and Alpha Kinstm.n .
                       R/W 63'34, b~ing Parce,l 11, Sheet 30 , described a bove :
                                  $1.00 to   w.   J. Southam.




                                             )    80 say we all ,



                                                     l · U• Swa.ngon




                                                      -35-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 190 of
                                      249




                                    And Petitioner herein haV1ng appeared by its
                   attorneys , Alfred A. Green, e.s Special Aes11Jtan~ to the
                   Attorney Gen<.l'al of the United States , and by B. F.
                  Paty and      c. ,r.   UcCUne; and       Respon~ents, Sea.board Realty
                   Company ,   s.    Fahs Smith and ~ook Pa1m nurseries, Inc.,
                  having o.ppea.l'eci by their attorney 11..u-shal.l B. Uood; and
                  Re O"')onden't-8 ~ Berta.nna Fa:rnns, Ina. , Vera Weber and Lout ce
                  Stone, having <l.,i>ee.rcd by the11· attorney Edwin T. Ost een;
                   and Respondents, Hideo Kobe.yasld,. Coape.ny, Ino. , and Hideo
                  Kobayas!t:1, ~vt:ig appeared by their attorney Sydney J.
                  Catts , Jr. ; and Reopondent, Higgins-Bea.le Co:rporation,
                  having appea~ed by its attorney P. 0. Williams; and
                  Recrpondent, .\,t1e1.1a Investoent Oompany, ha.V1ng appeared by
                   its attorney J. ~tockton Bryan; and Respondents, Osborn
                  Comp8,IlJ a.nd    w.   J. Southai:i, having appeared by their
                  attorneys Rasco        &    l!oore; c.nd Respondents, }.{orris teVine,
                  Lewie La tumey,            Theo. iloelle~, 'i'. fl. Lipscomb, D. J.
                  Uorrison, W.cha.el Nagle , Ethel           s.   i'Iilliat1s and Bennett
                  Jacobs, havtng appeared by their a ttorney J . H. Adams; and
                  Respondent , Fi~st Uati onal ?,..'Ulk or Chicago as Trustee under
                  the Will of John           z.   ~el eon, haviD8 appeared by i ts a ttorney
                  Lilburn R. Railey; e.nd Respondent, Poter Brodt, having
                  appeared in person;             and no other Respondents being preeent,
                  either by attorneys or in peroo~, Attorneys for Petitionir
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 191 of
                                      249




                                                                                        (


       moved for a vc2ault judgtlent against all such other Respondents,
       and it ~ppe£U-i~e ~o the Court fr01:1 1.be rcoords a~d fit~s of
       t hir.. c~14.ie t:u:•.-t al        ouch Respono.ents had been duly e.no. regu-
       la.r1.y sen d with p-r-0cess, ei tuer in pel'son or by publica-
       tion, and were in oefa.uJ. t, e.nd the Court ha:nng c onsi der ed
       the p1 eQ.d.ings anc th"' verdict of the jury o.nd being fully
       ad.vised in t:Q.e prc-..ii!Jeo,          this ca.ua~ ha.Ving bern oontinued
       a.a to trui- fo11o-..1.ng items, or pa.1'Cels, to-TJi t:

              Item No. Parcel IJo. §Jhee\ 119.                        'EEP-    we.
         S-6191                  16                16-8        16    46 $.    43 E-.

         619Z                        17            16-B         •               II


         S-6193                  18                l:S-B        tt    •         II


         6194                    19                16-B               "         "
         S-61.95                     20            16-B         •     •         n

         6196                        al            16-B         "     "         "
                                                                n
         S-61.97                     22            16-B
                                                                      "         "
         6199                        24            lG-B                         n
                                                                "
         ~6819                   19                17-A        21     "         ft




       each and all <tCoording to plat thereof of l'ccord in tho
       Fubl1c 7.oc or d.s of Palm Bea.ch County, nor1cfu., in Plt.t Book
       17.: ~gcs 11 to 31 , botlt 1nclusi ve.

                       IT I S fflEREUPO?T ORDERED A iD ADJUOOED a.a follows:
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 192 of
                                      249




                                                                            I.

                                             <.   t             j               t b        f ul. t ia hereb                             ntered
                  .g i      .t                                  e                                i         t 1        C.-"lUfle         ther tlum
                                                                                                                               ly, o:r ~Y
                                                                                             intere t d 1n th-e o.f                                 1'&--

                                                                                                           1     cont1nu-od, t                         10
                 to                     i             t    +:       e                                 onde. ts:
                                       _1 l er;                                                        T...      tee;           ohn t.             owe,
                            s     .     'i            er ,                                   Geor e                   .        yman,              B.
                 L          ,           1                  •                                           a             nly        C.il'        o.t 1 ....
                           orri                                                        Ton o                   Uoynto                    0      kno

                 a                of                                                       p , H yes                                           rr1ed,
                                                                                                 .•                   Bo        to                te
                                 ti                                                                    .       : oye , his                    f ., R.
                 T.                     r. , i. ivi                               y                    Trustee ; J hi t . Lougee;
                      lter                                          Co     r -do- ·                    Co.mp         y; J. Leona.rd
                 Repl             .,         arlee                  •J•   Boynton;           ie                      er and , if                "'.rri d ,
                                                          rker,            er               .,                            P tter on                 d,
                 if married                                                           tt    r on, her husband;                                  dith

                     r1                      if             .r-ri                                              ,ri        t?        ·r hue             d·,


                     m.nde
                      m.n
                 u.       Boynton,                r        C               tter on, E ..."                                t     n       Anni
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 193 of
                                      249




                   r,    j in         b·                        r          t    V                                                     8            8

       hei e                              .   .    .       L   y
       i                                                                            f
                                                                                    .,                              0        ,.
                                                                                                              t    , '            (T\U         · tor,
                                                                                    '
       i'a                                                                                                        e.                  er,
                                                                           ..                       .1   -,
                                                                                                         ':T'. 16   e                     er
                                                                                                              n                               ly
                                                       t
                                                               ~c                                                   e             8
                                                   '
                    oVi          e                                                              f
       Gl.i             •
                                                                                                                        .,            t            tic
                                                                                         t·I                                                   d

       B.           li:-, I o~ ;                                                    .,                                  r                 d
                    p,       ·1       t
                                                                    .,                                                        rried,


           c Oh
           e t                                                                                                                                         t


                                                                                                                    ,
                            er                                                                                      t- . e
                    '
           OL,P    ny, Inc .;             . . c.                                                                        in;
       (ll\; » OD                                              .                               Co                       C
                                                                '
       {OT>       ins        d       len          oplcina-;              tto A. s              etedt an                 u oi e


                                                                    -39-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 194 of
                                      249




                 Seeetcdt; Gr~cey Real t y Oompc.ny, Inc.; Frank             c.    Davis;
                 H. 0 JJicheel;    '\'1Jn. t.    Ra.irigh and Julia. B. Rairigh; U. A.
                 Smith as t1gU1 dator of the Bank of Boca RD-tone; City of
                 Delray Beach. a.lso knotm as City 0£ Delray; F. H. Brown;
                 D. B.    F.a.ulerson;      w.   J. Schoonover Glaso Company; Hoffoan
                 & Hoffman, Inc.; Anna trater s and, if marri ed _ _ _ _ __

                 \7at f(!ra , her husband;       .A.moeac Holding Comnany;        • C.

                 Williams; Mary        n.   Gleason and    w.   H. R. Gleason, 1nd1V1du-
                 ally and as Exe cutors of the Lnst Will and _Teet~ent of
                 Sarah   o. Gloaeon-, deoeas"8d;        F. L- Tenb:rook; ~ct·'.; C.
                 Uall ; Uike   t. Blank and uar~a           moo1t.   his ffi f e ; Frank
                 Thompson; J.     w.    S utton; G. D. Yate a; Frank Hand and
                 Lottie C. Hand, hi s vite; Clayton t. Andres; John t.
                 H~eford a.nd _ _ _ _ _ _ _ _ Ra.reford , his wife; R. ll.

                 Bank-er a.nd Ethel Banker , his wife; Emily m.ank, Leona
                 Blank and R.     w.    Blank, s.ole and only heiro at la-w of John
                 Blank, deceased; John A. Polley; Simeon Bri'nson; C. Y.
                 Byrd; 1Yill1 21!l T. Uob1e , Et.it-is. J. Nobl e , Jt:Uzabet b J. m~bl e,
                 Emma W. Allen, Charl otte E. FTazer,a~ t ~e sole and only

                 heirs at law 1>f Frank T. Roble , c.eceased; Harvey 1,. Smith;
                 Edith u. Laeh ·a.nd , if married, _ _ _ _ _ _ _ _ Lash , her
                 husband; Robert A. Davis; Doxa B. Pratt , and, if narried,
                                            Pratt, her husband; Eva B. Allen , and


                                                    -40-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 195 of
                                      249




        if ua.rr1~d, _ _ _ _ _ _ _ _ A.1len, hel' husband; J . . H~
        Ad.at.la; Albert Gregers on;   o.   A. B. Zook; Y. P. Moeller;
        Lillian 11. ucDeroott o.nd Arthur ucoermott, her husband;
        C. D. Yat es ~d ll~Y R. Te.ytor, sole and only heir at la,r
        of   u. G.   '?a ylor, dec eased; B~     c.   Goodnough and Yrs. B.   o.
        Goodnough, his m.fe; Howard         n.    tloodnough; J amea B. Maher
        and Nellie ~a.her, hie lrl.fe; Edith Englehart and , 1f
        :::ia.rr1 ed, _ _ _ _ _ _ _ Englehart, her husband; So.rnh

        Vinson, as legat ee and deVioe... under the l a.st will and                •
        t ea-t o.ment of George Vinson, deceased; mggi e ?,a.Franz , the
        unknown heirs o.t l a.w , lega.teeo o.nd deVisoes of Cha rlie
        Vinson , deceased, Annie J enkins, Starr V1noon , Eliza
        Dn.ni el , t he unknown heirs a t 1C.\'7 , lega.tees and de-Visees
        of Geo r ge T. Vinuon, decea.s eci., Er.lma Jones , lla.ry H1 codet:rua,
        and the unknown heirs at l aw, legatees and dev1 eees of
        u o.ude Clark    illiame, d.ec eceed; Matti e E. Uct,aren and , if
        marr1u, _______ L.otei.ren , her hue.band; t. H, HoL::u-t;

        E. u. Hobart; Frank Dean; Hortense Harrie, llarie Sheffield
        :mo. l!.   C. Sheffield , h e r husband , a.o sole and only heirs
        at ln.w of _Henry T. Har r iG, deceased; !u-e. R. A. Butler and

        R. A. Bitler, her husband; - - - - - - - - - - - - - , . , - - - - . ,
        Seor':t ary o f Agriou.1 ture of the Uni t ee. St a.t ea of America.;
        nev111e Uitohell Smith; Ad.am J. G1oesbrenne.r; E. Jenni e


                                        - 41-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 196 of
                                      249




                H. RiCha.l'dson and Arthur J. Rich~.rdson , her husbo.nd; J., . E.
                Benjamin; Jese1 e C. Love and. 1! married,
                Love, her husband; Alexander l'fil aon; 11. A. Soit b, os
                t1qu1dator of O.ommeroieJ. Bc.nk and '!'rus t Company of uest
                P:1l rn Beach; Delray Pro-oerties, Ino.; 11. G. Uat h es; Samuel
                A. St ephan; George    n.    J onas; Uoaoley Inveetaant Ooopany;
                Gana A. Gat11n; Kathleen            E. Tharin, e.nd , if° ?:"arl"ied,
                __________ The.rin, heJ: husband; JJ:-athi a Properti es
                Addi t1on, Inc.; Booe. Ra.tone Company; Phyllis u. Bradner
                and Burke C. Br adner, hor huoband; Ch3.%tee Gehlha.uo;
                i 4ttard T. Page; F. W. Spencer; Vest~ J. Kubin; Otto Kubin, Jr.;
                Ohn.s. J . Kubin; Oaroline V. Gouthar d c.nd D. t. Boutha.rd,
                hei- Husband; Adelaide J. 1Jl.i-b1n and, 1:f fl2.rri ed ,

                Kubin 1 her husbo.nd; Jacob G. Grossberg ~nd David R, Br111,
                oo-pa.rtnere no1ng buGinee r. under the f i m no.me ~f Groeo-
                bor g , Lyon anC4 Brtll; W.        . Bu%gi ss and Ztta     n.   Du.rg:iss ,
                his wife ; Frank !i. Par sons ; Town of Boca Ra.t one; ::e.ste.rn
                St a t es La.~d Company; Hari e St edronski a.nd George S~ed.rons!d.;
                J ohn H. Johnson; V. C. Bruce Wetnore; f'bymond Lipsco~b;
                \'/a.lke:r M.""scomb; Bo.scett "!f. W.tchell and Vlrg1n1n. t.
                llitohell; Jose~ P. Sauer; ~-mrice           w.   St okes and Hel~n t.
                Ot okes, his wife; J.       w.   Uo.ore and Beur-1e Moore, his wife;
                ~- a.   J ohnson; George J. Cranst on; Chai·leo A. J3aird; Dn.Vid
                Baird. Jr.; P . D. :Onncy nnd Virgini a Y.J.nncy , hi a wife;
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 197 of
                                      249




       Henry H. Benjamin, a.a Adlrni.ni stro.t or our.> t estamento ru::::ioxo
       .       .                                            .
       of the last will and t esrtrunent of John ~ - Rel son , deceased;
       Theo D. tuff a.nd Ha.r1et1lie Belle Luff , his wife; The
       unknoffll ho1ro o.t la\'7, de1V1sees _and leuntees of George ll.
       Rahl.ea, deoee.sed; Vil"g:i.ntia Rahlfo and, if rim.:r1'ied,
       Ra.hlfo, h er husbnnd; Addlie Cram.'ord a.-"lld. if J:U1.rriod,
       _ _ _ _ _ _ _ _ Cro.wfoz·d, her hunband; Harry (. C!lesebro

       and E'i;hyl. B. Chesebro, ~tio wife-; J. E. ltela~n o.nd Gretchen
       I. :Jeloon , h1s m.fo; ll..3lph L. t7ade; Coro \lade Wh1t~hc ad .:.nd,
       if uarried, _ _ _ _ _ _ _ \ihi tehead, her huoband; J ohn
       L. Hotre and Ada Howe, h-ia ,;,.i!'e; \7ill1am Bonner; ;;:. t.
                                                                .       .   .
       Winohecter; n.     &   tr. B. D~ew Cvapeny; Hc.rry Benson; Robert
       Bon:.;on; '11111
       ::. Roberto; ?!most Leme1; Robc!'t GrP.ce; 'Jrs. J. '11. Bie;olow
                                                        .                       .
       and J. W. Big eloP, her h.usband; E le. ... Dolo.nd ~cl, if
       married, - - - - - - - . - B<;>la.nd , her husband; A.nm~ r,. Hur"t
        '
       :md. , i 'f mn-1 ed. , __________ llE..rt, he:: huob.::md, J,t.rc.

       13. Pull.um and B. • ·1. lum, :uc:r h'Usb3.nd; l!ichael nood; Fr.;.nces
       ••. Gugenh01.m nnd , 11'   1llll.!' ::.-1 od ,
                                                        ________ Gugenhei ~ ,
       her huoband; Jtt-s. 11.11:ry Ho.t:f1elt.l antl _ _ _ _ _ _ _ _ __
              .                          .
       Ha~t'1eld, h~l' husband; r,em.a-Chi tty, Consolidated; Antiet:im
           .                                                        .
       P~per Cohl~ony, lno.; •e~goi~ll.8l.er tinotype Co.; United
       ~t ~teo of Aeoric~; Pet er ' ~- Lobl:uechur; Oounty of Palm
       Dea.c}",., Florido.; l.'verglc.d.eo ! e~ ty and Invcotment Company;

                                                  -43-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 198 of
                                      249




                 Interstate Trust & Danl.'1.ng Coopany, Trustee; B.                  w.   RobeTte;
                 J;;.ery S . Br own and , if l.ln.rr1 ed , _ _ _ _ _ _ _ Broun, her

                 husbo..nd; John uot. St ev ens and Cornel.ia B. St evena; Jaok
                 T. K1nGC.JAn and Alpha lunsman, h i e l'11fe; Vlasta J. Kubi n
                 end, if married , _ _ _ _ _ _ _ _, Ku~1n , her husband; llra.
                 Grady H. Brantley and Grady II: Brantley, her husband;
                 Allan B. \'l lsh; George         w.   Rarvey, individually and as
                 Trustoe under George        u.    Sarvey Trust; J .       s.    Rhine; J. L.
                 UolZJberg; George   \'J.   Harvey R~al. ty Company; Franklin P.
                 Sl:11.th; Theresa. Van Bu-ren llillhouse and ,           u•    married , _ _ _ __
                 Hillhouse , her huoband; Ohicag9 T'itlo and 'l'ruot Ooopany;
                 Ohr isbar Corporation; B. L. Holma;n; George W. Harvoy Trust;
                 Julia C. King o.nd, 1;-f married, _ _ _ _ _ _ _ ___,,_ JC1ng ,

                 her husba.nd; Llewcllc. E. \'!oodt.ard and , if married,
                 _ _ _ _ _ _ _ _ _ _ Woodward, her husband; Evelyn t .

                 Batohelle and, if !!!:!.rri ed, - - -·- - - - - Batchell e , her
                 hu sband; each and every husband or wife, rc®ectivelY, as
                 the ca.ae mo.y be, of each and every Recpondent not a.ppea.l"-
                 ing, vhoae roepeotive husband or •wife weo not opeo1fically
                 nsmed; nnd e.11 oth er pereono and cor.,or~t1ons , klloMl o:r
                 unknoll!l, \'1het her specific.illy named or not naoed, and
                 not a.ppea.ring, ~ho own o.r clo.im t ,o       O\'lll   any right, title ,
                 inter eot or est a t e in, or lien, e:noumbrance, oervi tude ,
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 199 of
                                      249




      easement, cha.r~e , deoand , 01~10 or covenant, uuon or in
      respect to any of the l ands embraced in this proceeding,
      ex-0-0-pting only ·those e.o t o whi ch this cause i s continued.

                                  II.

                     That the UDe ol' eaoeoc:nt which the Petitioner
                                        .                           .
      seeks to condemn over and un on the property described in
      Pet1 tion f iled he%ein and the verdic'ts ne Rigbt-of- Way
      Item~ {R/W Items), to-wit, the perpetuoJ. right o.nd ea.eencnt
          .                                           .
      1n f avor of Peti tioner, lto agent o , represent a tives tmd
      assigns to enter t her eon, o.nd t o excavate, out away ond
      r eraove any ,;,a.rt o~ eJ.1 thoreof, f~o~ time to tioe , as may
      be r eC!uired a.t any tir:ie for the construction a.Ttd maintenance
      of the aforesaid I~tracc~ct al Uaterway, or any enlar gement
      the=eot, and to maintain the ~ortions so exco.v~ted and the
      ohannol t bt:Jreby o.rcated o.s a. -ne.rt of the navigable wat ere
      of the United. Stat ee of Atierica; and the further perpetual.
      r1ght a.~d easement to ent er u~on, oc cupy and use~~ portion
      of s3.id tra ct of l and, not so out a,my and converted i nt o
      puulic navi gable l'IC.tero ae a foresaid, for the deposit of
      ci.rcaaect. mat eri al tJ and for such o t her ptu•l')oses as mo.y be

      needfu.t in the preoervation and mru.nten~~oe of the Intra-
      co:istal zat enmy!     RESERVl:iG, tl<.,tmVER , t o the ownRr or


                                        - 45-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 200 of
                                      249




                 ownero_, his o~ their he1ro and asoigno, a.11 such ri&}lts
                 and pri vi1egee ln said tract or tract.a of land a.a may be
                 uaed and enjoyed uithout 1nter£ering with or abxidging
                 the rights and easements hereby condemned, f1~ed and
                 declared in favor of your Petitioner; and the use for
                 whioh Pet1 ti oner seeks to condemn easements over and upon
                 the property described in th.!3 pet1 tion and verd.icto filed
                 herein as Spoil Areas (B/A ~tems), to-wit, the right,
                 priVilege nnd authority in favor of Peti~ioner, its
                 officers, ngents, sarvan~s, oontr~otors and repreoentat1ves
                 to enter and depoait thereon suoh earth, s-po11 and/or
                 other material excavated in the conet-ruction a:nd/or
                 maintenance during the t1oe of oa.id construction, of the
                 watenmy mentioned and referred to in said petition; and
                       for
                 the us~h1ch Petitioner seeks to oondemn easements over
                 and upon the property des-cribed in the petition and
                 verdicts filed herein for pipe and nood purpooeo (P/r Item-a),
                 to-wtt, the right, priVilege, potrer and authori ty in favor
                 of Petitioner, its officers. agento, eerva.nte, c ontractors
                 o.nd repreoentatives, to enter upon said traot3 nnd to use
                 ao muc.h thereof ao Sholl be neoeaoary   01.·   proper for laying
                 down~ operating a:nd.jor maintaining pipec~ pipe-linee a:nd/or
                 other dredging equipment and paraphernalia used or to be


                                          -46- .
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 201 of
                                      249




       used in transferring dl:edged mat cria.l r eeul ting :froL'l the
       excavation of the aforeoaid Intra.coast       lTat erwa.y a.nd
       depooi ting the ewe upon a cert a i n otho:r t ract in the
       vi clni ty of the tract here1nabove de GOl'ibed, ond f .o r the
       further right, privilege , power n.nd aut hority to u se ca.id
       t ract of land i n eucb manner as ahatl be nec essary,
       a.dvi oable or expeclient t o acconplish the r eturn of wat er
       d.1soharged. by ae.id pi pe, pi peli ne r.md/or other dredging
       equipment nnd paraphernali a upon the said other txe.ot in
       t he Vi cinity of the tract above. desorlbed, and to       that
       end to cons truct and bu11d upon reid tra ct uuch ditche s ,
       dykes and/or other worke as m.11 effect, f acilitate o.ndfor
       aosi et in the ~etu:rn of said water, - are public uaeo
       aut hori zed by law , and a r v superior public uses, and will
       mor e efficiently and advant ageousl y serve the b eot int er ests
       of the public than the purposes for ,:,hioh the said property
       io now being used, and tha t such pub11o use r equired the
       c ondemnation of oru.d eesecents over the said u~o~erty
       sought by Petiti oner o.nd descri bed in the verdicts of
       the jury set out above , ~nd that ca.id easements a r e
       necessary c.nn required by Pet i tioner for the ~ubtio uses
       s et out in i~e petition herein, and thnt the t aking
       thereof is neoesG3ry t o su.ch u s e s.

                                      - 47-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 202 of
                                      249




                                                  III.

                           That the aforesaid easements sought to be con-
                 demned ove~ the lands described i n the verdicts of the
                 jury set o~t abo~e , be approp~1e ted t o e.nd vested in the
                 United St a t es oi America, free and clear of a.1.1 liens,
                 encumbrances, chc.rges , e:iaement c , servitudes, restriotione
                 and .covenants \'lha.taoever , of, under , through or by the
                 Respondents herein or cmy peraon whomsoever , unon the
                 payment into tbe registry of thi s Court by the Petiti oner
                 herein, of the coupensntion found by the verdiots of the
                 jury in the total          e>..u:i   of Fifteen Thouoand Six Hundred
                 Thirty-four   ( f$15634.00 ) Dolle.re , totiether m.th interest
                 at the rate of oix per oent. (Gµ) per annum from July 13,
                 1933, 3lld said   Ollil1     10      hereby ordered paid into said
                 ~ogiotry within ninety (90 ) days from the dat e of this
                 judg!ilent, unless further time is               lowed by thi e Oourt
                 in which to pay oaid eun of money; that there is hereby
                 alr.U'dcd as compensation to the or,ner -or owners of eo.oh of
                 the paroels of property above desoribed, over which an
                 easement or easements ere hereby apnropriated, the
                 res~eotive i..'Ullounta set out in the said verd.1cta of the
                 jury above act forth; that upon receipt of ·the aforesaid

                 t otal rum by the Cl.erl:: of this Cour t, said Clerk is h.ereby


                                                         - 48-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 203 of
                                      249




       authorized und dircct eJ, in those onoes miere at;ardo a.re
       m3:de to na.mod pcrsono or corpo:"\tlonn , to 1)t!Y said nim.=ds ,
        on "'ro ,er ap:-1.ict.tiCI") thc:r.ctor, t o ouch n~· d persons or
        c:,o:-po:rc.ti one , r..nd in all other caceo to hol<l . tho r eop€ct1ve
       at1a.rdo until orde1·od by t his Court t o pn.y such a.wards to
        tho:Je '7ho , under ap::;ropri!'l,te prcoeedi t;a , are foun<l to be
        entitled to receive toe ea.me; that upon payment t~ ~.e
        Clerk of this Court of t he ~v;.:,.rd Get forth i n s~1d vcrdiote ,
        to-vii t, tbe oiw of Fifteen Thousand Six Hundred Thirty- four
        ( .1.5634 .00) Doll~.r::i, tosethur with i nto~ot·t at tlle 1·at•l of
        oix per cent. (Cf) µer ~um £rom J~ly 1 S , 1s~s, s 1 e Clexk
       i s herbby 3.uthor1ze;d c.nd d11ect e6 to l'~turn to t be FJ.ori t'l).

       Inland Davigation Dictrict,               ti. O•"l(;Oi.!l   taxing d1'ltrict wtdor

       the la~~ of t he ~t t e cf Fl.o~ide.> t he ~ l ance then in his
       hando of rll i..oncyo po.id e.nd dcpoai ted by 1 t on the 1 3th
       ~;y of JU.ly• A.    :o.   1933, uith t he Cle.rk of this Co1.:.rt.
       purm1ant t o ordJr 0£ this Oourt in thi G ca.use . do.t ed
          M         I ,,, /f     3   3.             ,   &:thori cl.ng the United
       tt:.-teo i r:lt!udiate1y t o t.ite poaaeoaion of t he aeseI:tent s oought
       to be ta.ken ond cond.et:med by it u-r,on the l ond.6 and premises
       1nvol vcct in thi-o su1 t , said Ordt... b eing reoorded 1n l!ior:ii
       l!i r.ute Book ..!J__, u.t pae;t... J./ 'f, ~f th             rcoord.c of this
       Cou..:t.

                                          -49-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 204 of
                                      249




                                                  IV.

                                 Th..,1, c--,on pa~ent of the e.aid sum of Fifte on
                Thousand ' 1.x l!lltntJ:red Thirty- f our (fn. 5~34. 00) Oolla~n~
                t oge-t.."ter \'Ji th i.r-t ..C'f'!Ot nt the .rate of six ner cent. ( S1>)
                pc:=- ~nm.u:i !rom J uly 13~ U )33, _into the regi qt-i>y of this
                00'1rt ac c.bo'lrc orde?"ed, Pot1 t1 oner .bcr ein shcll be decrnod
                t o k:i.ve had t bE, r ~t, from the <:hte of the order nuthor--
                i ztng i r:c:odintel ~coceef!ion ente:red herein, to t n.ke and use
               - t be prc;-erty ne1t out o.nd de scribed tn aei d verdict s f or tbo
                u r.ea e nd   !)Ul'   0 11roo net forth in the -poti t1 on file d herein

                a.nd ncrcto-;.bovt11 enumere.ted.

                                                    v.

                                 .Atta,rnoyc fo~ Pet t tioner h:iving o.nnounoed in
                open Cv\U't th: ti tho ccnstl'uotion of             At   ic1 \:'atexTTa.y through
                t he l ands invol 1tod 1        thi a ...-u.1.t ha.e b'P.en conrol e t ed , and

                thnt ~et1t ione1, t herefore, clt'-1.mo no further ri (••ht to uoe
                the lend.a up on wh1oh eacements ver,.. "Ought fox t he rfe,..,oc1 t
                o•! <Jnoi1 ( ::'A I t erns ) and for ~1pe nnr1 nood pul"l"'o.,e, (r/F
                I t c rlll , 1 t i o o,rdered tha t the ~roti O" of T.1. r. Pend.ens fit ed
                ne,:cin be on.nc e111. ecl ancl dicch,.. r ged a.o to st-id l andc.- , nnd
                t bat s.tid lande1 b e fu1.1y :rt~l ~'"Jcd f'ncl disoh..r ~d o f -:.:ny

                f urt her c aim brJ Pc'ti ti one:r h e1·~in or by anyone cl "iti ·
                o.r to cla i m t ht•otigh or under it.

                                                    - 50- .
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 205 of
                                      249




                                                                                      I   )




                   DONE AND ORDERED a t 'i omi, Flori da. , thi s
             3rd       day of          riax             ,   ,a.   D. 1 935.




                                              Halsted L. Ritter

                                                Judge




                                -51-
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 206 of
                                      249




                             EXHIBIT F
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 207 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 208 of
                                      249




                             EXHIBIT G
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 209 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 210 of
                                      249




                             EXHIBIT H
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 211 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 212 of
                                      249




                               &/-"3(&%$01:
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 213 of
                                      249




                             EXHIBIT I
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 214 of
            "'  i tt                  249
                                                   Sep-e8-ls80 l?:tlipr oO-37 17e.1
                                                      0RB 12Q143 Pq 365
                                                    mr 8u0 n I t]lilttrultrill s[ ]il $tm                                                 r


           Return To: -'
           iiflrnyffi
           Michael Baker' Jr. Inc.
                               '
       I*   .1301 Dutch Ridge Roacl
            Beaver, PA 15009
            'fhis lustrumcnr Prcpared 81:
             l)chorah Trim
            Rccurrin g Rcscnuc Scclitut
            Butcau uf Puhlrc l.anrl .Adnrirrisintion
            j.l(l!, ('rrilruron\tL'altlr lloutr'rrrtl
            ;\hil -\rllron Io. l:5
            T:rilahasscc. f lorrda -rl3!1t

                                            lr(r.,1Rr)()t lRlisTlills()l"lltnh*l]jRli.-l1.lr{PR()\'ElfFYl'1Rl.'STFl:Nl)
                                                                           cllj   lllc shl.E                  L)li I'LC)RID/I

                                                              s.)\'FlrEl(iN sl tI\t          I
                                                                                                 j
                                                                                                     l(( iF   l)   L.4   \l)s   liA   5E!\1   t,{T



            NO. ltr53?
            BOT r.ILE NO. 5o(r:2 t l,"b
            FA )io 5o.0r6l?il-(lol

                                             I:liT   is hr.rcb}- grafltcd tr1' thc Br.'artl (!l
                                                                                                'l'nrslcrs               ol-lhr lrrtcrtr;rl    lttrFl or   rrll(lll lrust l:und ul'
                           1l llS F:-{SEN

            drc Sntc       of Florida. h(Tdnalis tclbned to           3s th('   GEtrlor


                           \tlTliESSI:tll: Thailorrhr-faithfirlrnCtrnrell'Jrcriormrnctofundcottrphance\itltfielcmuranrl

             s$ndrlions sralcd hcrcin. rhc Granror docs hcrehy                  -rrul   lo   -'lgurict             US.q.-!-lrC. a      lrtl!$rre limitcd liabilih: qQnrnrly.

             hcrcrnrtlr.r rcfcrrd tr. ls rhr 6rmtee..           a notrexclusir.c    calcnlent on. under and lcmss lhe sovcrcign tcnds dcscritEti                                      r-s   lirllrrtrs:


                                                 -{ par.-cl of sorcrcrgn suhmerged land rn Scctions 25 end 19.
                                                 'linrnship
                                                                 !!fu$1. Rangc {.r Lait. iu !.!]C'\!lalt!Ul.!ggtt,
                                                  Itutrn llfirch (.:Qurrt[ Li ts tuu!* piuuculull' rL=cnhcd
                                                  :rn,l slr,r,r'u on .\lhcluuttll .{. Jatcrl ,\mil l?. lt!0!.



                           TO    Il-{\'E TI{[    L'SE Olj rhe hcrcrnahorr. rlxcribcd prcnrises for a pcnod of                                  ]j    yerrs from Julr I l. 1000'

             rhe   clli'curr      dirl(. (rf lhrs c;.tsrrtrltt. Tlle tcrns irnd conditions              ofirrd for        rvhir-h tlris cruicrnctrl        i!   -srurtcd ars
                                                                                                                                                                               ',rs



             !.i.!L)\t\;


                            I   - E,.\Sl:\'ll.iir I ('()\Sll)l:lt;\Tlt)N: 'l}c. Gurrtcc                 hcr*h1- agrcr's lo p:r]' tn            lhr (;nrnl(rr. fnrtr lrt rotrtlllr'llcclurnl .rf

             squrrcliTtrts(t,r.!05?frrrsquarctimttaPpniscrlgluciasspccificdrnpmgraphL(tc.uflb:sFrs:rrrcrrt" Thc(-irurtcefurthcr
             ,gt"..  to po1. to lhe Orarrror a sunr of           S.!$[.
                                                                bascd rrpon ('7 cuhis ;,rrds at S2J5 per cuhtc 1'ud for thd scrcrlnce fces,
             t.ippn insbllatiou ofcrch cable. rhc Grantcc agrecs to prl' lhc Graolot !5.(lll par linear foot as spccificd rn prregraph 30r'. of
             rhis l:asrmenr r,irhin 3iJ d:;,s of thc dal: nf rcccipl of lhr iuuoicc. ..\ll of thc fnrcgoin-l subjcct tu thc rrmaining conditiont of
             thrs l:astlncnt.

                                                               'l1lr' abrrrc dsscrihc(l taruc! rrf lartrl shall                   hr   usc(l s(tlclr- f,u ilts-i!s|!e!!!bf!!lL:C!
                            -1. -t   $llll:ltsq!:E!!lI.
             srrnrluits     ud    trvo fitrsr cctic oblcs cDd      (irrsre slult               ul rctivirv
                                                                                     n(rt rrrg!:r(' irt                                er.c*pl rs dsscntuJ in thc l)cpaamcnr ot'
             L.r*ucutnrrni"l trr,.rccr*.n. l.lnrrronmcntrl             Rcsource Pcnurt Nu. !!!l@!l!l!.                                    darcd August 9. 10U0, tnctrrpcrnlcd lllrt'tn
             lnd matle r pan dl lhis ca\ctrrertl ht- referencc.

             ri'l
             t'-
                  lJ
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 215 of
                                      249             8FE ltO43  Fg 366




                      -i. RI(;HTI Gtt\\ IH): Thu rrghr: hcrctrl- gnutcd shrll ht sub.iecr r.r un'.'and all prtc'r rrgltls of the [,nitcd Strtr':;
           llnd an-v arrd;rll Ffi4r 5rants b1. drc Crantor rn and t<r rtrc suhnrcrgcri hnds sturated trthirr thc lilntls n[ lltls c.t;cuent.

                    {. D.r'\.tAt';G 11) fi.\SEi\tEyT l'Rcrl'l1R'l \' ..\lill tN'ltRFnlLE}lCE \llTH Pl.illLIL- '\}iD PRt\:ATl] RIGlll.S:
           Grantrc shrll not .lutrngc ilrc cascntsrt landr or undul-v interfcrc s'ith prrblic or priualc rrghts thcrcin.

                         5. CRrSTrl*'tKlGH't 'lo (ill,l)fT COlvlPATlSLE ttsh-S OF 11tf: l-{SEtrlL}T IItOPERTI-: Tltis crscnrenl is
           n$nc!(clusivc, lnd rhc Gmntor, ar its duly autlunzcd agcnl shall rttlirr thc right to entcr thc properr.v or lo enllrge in
           mrmgcmcnt Jrtivitrts nor inconsistcnr rrilh lhc use herern prrt'ided for and shrll retain the righl lu Rnrlt d(rn8ariblc uscs                                          of
           rlrc pmpcn;* to thinl partrcs durinE the lcrm of dL\ *3s.tnent.

                         6     RIGIIT 1 O     L\SfgCI:        Grantor, (lr rts dull- ourhrrriz-cil agcnL slrrll har.e tho              rillrt rt   3n!' limi: lo Insfrect lhc works
           ud opcnlicns of             the Grantcc     in rnl- mi[lct pcfioinlng lo this casctncnl.

                         ?. llil)ElrlNIIjlCl'llt)N;l-r-\r[:sl'l6ATlr)irOh,!.l.Cl..\ll\'t5'l'hr'Gr-.rnt<.'sltrll                                iilrcslrgrk'ill clirmsol'efery
           nrurc tt its txJ*rts*. rt,.l slrrll rnrlcrrrnrfy. .icfcn.l aoJ srsc rnd hold lunulcss th!' Unnrrtt rnd thr Srrlc ol-l'lolidn                                lioil lll
           \-latnls. lrclitttls. llN-tults fnd dcntands arisirrg rrut ol tllir ai!'nrEnl

                         li. \'l:NtJE: Gnnrcc           rvarvcs renuc 15 to an1. litrgatic'n arising trom nlrners rehting to this taslmcnl and anl' such
           lirigarirn bcrtccn Gruntor rnd Grrrllce shell bc ioiliared               and nnintailrsd only irr Lcon Countl-. Florida.

                     q- ,\S.SlG\-\ila\-T OF E{Slittt'NT: fiis cursrrorr slrrll nut b(. rssi-{r:cd or olhenrrso lrrnsll'ncd wlthoul Frior
           siln!-n ionrLrnt of rlrc Grantor or its dul)'rurhorr;:cd agent" ..l,ns assrllnnrcnt ot olhcr rnnsflr rvitlrtrul nrior $;ntft:n conscnl of
           rhc (inntu shall b: null and roid 3nd s'ilhou! Laal efftct-

                         10.   Tf,ltt\tllA'llfN:         ThrGrantcc,b{rrcr?trncrol'thrscr\.rnenl,bindsttself'.rtssuccEssorsanJassr3ns,toulrtdc
           br lhr.prtryisrunsrndc(rldttt(,oslrercinseltbrth.arrrls;lirlpr{}r'igronsaldcondtrrrrnssltrllbcdccmcrlcovcnrntrol'tlrcGruntec,
           ils succcasoE ulrd rssigns' ltl thc cr!'nl lhc iimnl!'r fails or tclirsss lo comptl- srdr tlrc Provisions and corrdrrions hcrctrr sct
           fonh or nr drr svrnr lh( tipltlec vtulacs urr of thr provisrons and cttndiriotrs hcnin. this cascmL'rrl mr."- hL' tennirratcd by' the
           Gnntor upon 3{) dals wrirrcn nudcc ro Grrntcc, tf rerminrted. all of rtrc rbote-described Jurcel o[larrrl sholl rcscn to lhe
           (;rantor All costs. rncludrng anorne.r's' frcr, ocurrcd t'y lhB (irrntor tu cnforsc &c provlsior of t-bis esmcnt shall be pid
           hv lhu (;ra1lec. .\ll noticcs rcqurrcd to bc givcu ro Greltcc by this cascinent or appltcuble l:rs ot arJmirti*rrtiv: rulcs shall bt'
           sufiir:rcnt il scnt bt' U.S. lt{ail to rhc lhllowirrg adtlrc*s:

                         ..1tlrnltca t!S,A   l.l   (
                         rr n -t(r(,   N:h\'(uL
                         llStXl .{ztrrn     l'rrk$r!.    Sultc   1"1(l
                         fihurtitlv, \rrrgLinrr ltt l5 I

           'l'trc Gr:rrtq.r' Jrrrcs ro nrrtilr rhc (irrntrrr         b-,-   r'r':lifird mlil {llunv i'ltirttgr.,   ttr   lhtr ldrltc.ss rt lct.n lfn { l{-ll tlays hcli'tr tltu
           rhugc ti clfcctir           c.


                         ll..lAxEsA\DA.ssEssrl€N-'ls:'lheGrurlccshrll$sorncallreqr0n'-lbililylitrlhbjliticsthsl                                                 3ccruclolhc
           subjr.ct propcn;- or to the irnproscmrarlt tlrcreon. trrcluding rn-v :nd all dratnagc rtt sJrrcial arrcssnrcnE of tlsss t fctc4.'kind
           illd dcsrnptir'rn rvhich rrc nrrn' or nny hc hr'tcrftcl la$'full)- 15ss55({ and L'r rcd against thc sut'ject propsrl;- during lhc
           rl'tcutir.c pcriod (rf this cils{rrrcnr rhich relrlt fronr thc gnnt ofthis cTs3nrctll ui lhe scnvlties ol-(;Bnfcc hcrrttntler-

                      ll   RliNt'.\f..\L PROYISII)\S: Rcnc*at rrl tlrrr ctrcnrc[l rr at lhc sols sFtien of rhr Gruillot. Such rcncrral shrll bc
           .\uhjrct ln lh!. tcnns. conditrunr lnd plovisions cf cuncr.l nurtEActttcnl snndirds. cascnrent fc1es. lnd opphcrblt lr$'s. dcs and
           rcgulatrons in cflcct at ilrat rirnc. tn thc clml tlEl (;riurlee is in full conrplirncc \rtdr lhe lwtrs of this cascnrcnL rhc Grantee
           nray ;rppl1. iu rvrrtrn_c for ! rcncrtrl. Strqh applurtion lirr runcs:l must hc rcccirrrl hy (irantot rto laut tltru sit months lrior
           lr) tbg Alritntiqn (latc (rl'tlui 11lrcllclt. 1'lrr tcrlr oialy'rrnr'sal rrrnlcd h1'thc Grantur shrll conlmrncc on lhr last dr-v of the
           Bl!-r.t.rusetsfntclrttr{n- lftltcGrantcelarlstrraJrplrInrarcilc$al.r)rtntheelcntthcGrlnliltd(xsnrtllrdlll!rcnc\al. lhe
           (iran:cc slull racile thc rlscmcnt frcnrisr+ arrd tcrrrosc lll {rucrurrs and cquipmcnt ottcupf ing arlrl crcctcd drcrco$ nt its
           c:(pcnsc.

            I'a!:e   Iof Lr Pcres
            Easrrrtcnt No. -1t)-i37
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSDORa
                                                      Docket 08/13/2021
                                                         1?€143 Pg 3tlr.-7 Page 216 of
                                      249




                     13. REMOVAL Of S|TRUCII,RES/ADI{INISTRATM FniES: IfdN Grailec docs ool rcrnol.r $id structucs
           anrl cquipmot-occuplirrg    and crectcd upon rhc prrmises alicr cspintio:r or cancellation of this easernt'nl, such struclurcs lnrl
           equipmmi sill bc rlcened forfcitcd ro the Grantor. and tbe (;rantor rnsy rurhorizc remonl and mry sell zuch fotfeited
           :rucrures aed cquipmcnt alicr tcn ( l0l d!)T *rillcn noticc h! cenilied nrarl addressed ro rlrc Gnnlcc at rhc lddrrss spccificd rn
           lrem lil or !t such adrtrcss on rccord es prosidcd ro the Gtantor b1' thc Cr.ttcE. Hostrcr' rucb rcrmdy sFall ht in addilion lo
           all olhcr rcmcdics arrilablc ro (ientor urdcr appticble las=. rulcs and nEuhtlons inctuding the right trr compet :lnrovat nf all
           struclurLs lnd tbe righl lo in{osc adminismritc fines.

                    14. tlNFoBCljtrllif{f (rF |R(t\th-l()NS: No failuc. or succercisc faill.l3cs. on rhe pc'l ol'thc 6r:rnlor lu enforc rny
                                                                                                            as a dschlrgc il:erto{ or
           Frolistoq nor rry' *aiter or succcssire saircrs on iu parr of any prorision hcrcin shall opcrate
           icndcr rhr sanr impcr$ive or innair tbc right of rbc Graator to ccforcc ihc sm uPon ltrr* rmcual rhca'f or in de csenl of
           subsequent brcach or brechcs.


                      l    REEpRDAnON OF EASE!\i[NT: 'l]s Granlcc. at iBonn cxpeuc, sball rccord tlus fully csccuted easemrnt in
                          j.
           its cntirctl in rhc tublic recnrds of thc county *'ithin whicb thc cascncol site is located ni6in fourtecn
                                                                                                                      (14) dals atcr tcccipl'
           aad statllrovidc to the Gnntm rrifrin teu (t0) day: follo*ing lhe rccordatis! a caPy of lberccior&d cascnrnl in its cntircty
           u,hich conlains thc O.R Eook arul Fgcs at *tich thc calcunt is rccotded

                       t6. AMEIIDITIENTSTUODIFIA\TIOI{S: lhis eascnr:nt is the entire and olly agrcemrot btt*rtn ibc paflics.                             lE
            proyisions are not sevcrable. Any amendrnenl or modifrcation to this easrmcnt trust bc in nritiag and must bc acccpled'
            ar-l,not'ledgcd and cxecutcd by tlrc Graalec rnd Gnntor-

                     l?. SE                             Prior to commerEerEf,t of conslrucrion and,'or aEti\itics auilrode.cd hcrsi( lhc
                                 ^L-Ire8!ZAT1QN:
            Gnnrce shalt obrain &c   U.S. .{rmy Corps of Engioccrs (COE) pcrmir if it is reguircd by rhe COE. .Anv modificarions to thc
            coDsrruclior andtor acriritics aurhorizcd hcrcin thrt nray be requind by thc COE shall rcguire considcnlion by and thc prittr
            urtlcn approssl oflhe Granlor prior to thc coftunenscmctl ofconsmrcliun and'or any aclivili.s otr s(rtercigu subnrcrgcd
            lands.

                       18. ADt)! ftONAL SIRIr'CTIRES OR ACTATTTILS'tIIF:RCENCY STRUCIUR I. REPAIRS: n*o addrti0nul
            s'.rucrures shrll bc crccrcd arulbr acrivitics undcnalcn inclurlbg bur oot linrited to, drcdgirq, rclooliur'rcaligmrcnt or nujor
            reprirs or rcnorrrions made ro aurhorized sFuciurcs. oa. in or ovc sotcrcigntl', ubnrcrgcd la:ds sithout lhc priot $dnen
            conscar of trc Grauor. sith lhc excrptior o[ srcrgercy repairs. Unlcss gccifrelly audrorizcd in ndting b;- the Gnnlor, such
            acritirics or stnrcturcs shrll bc considercd unaurhorizcd andl a violation ofCtaptcr2-<3, Florida Statutcs. and slall subjca rhc
            GnarcctoadministrariscfincsurdcrCtreptcrts.l4,Florida[.lninic521i6fe{c.                               Ifcnrcrycnq-rrparrsarcrcquiredtobe
            undcdatm in rlre inrcrests of public haltlr, safery or $tlfar€. ftc Grantei shall notify thc Gtanlor of such rcpairs as quickly                    as

            is pncricablc; pmvidrd, howcrcr, thar such errrgcocy acdritics shnll nol erccr:d rbc activitics authorizcd by lhis easesrnl


                     19. UPLAND RIP.ARIAN PIIOPERTY INTERFST: During tbe tc'rm of this eascrEnl. Gnntcc, purstlrnl lo scction
            t8.21.010, FlonrJa Adminisrativc Codc, rust ci6rfbc rhcrccord ownff ofrhcriparian uplandpropcrty or brre thc nrrncn
            corscnt oftbe riprrien uplud propert5,. oucr(s) to conduct tbc actirity describcd in this cascrnenl lfat rn;i tinrc during ihc
            rerm of this cascrnent Graltegfrilsro cou9ly riih$is requitedenl, usc ofsovenignty. subnrerged land$ desiribcd in this
            caserncil shall imnndiarely ceasc and this ascmcnt shall arminatc and rilte to rhis ctscfiEm slull rtvcn to and rcsl in lbe
            Grantor istrErlittcly and auton"rri cally.

                          20. sPEclA L EASEM         Bfr   CTNDJ'LIO. NS:

                       a. Thc Granrcc sh:rll pror.idc rhc Granror accsptablc "as-built'sun'cfls) and lcgal descriplt(tn(s) irilhin sirr)'(60)
             da)s ofcolrPlction of erch Fh:se ofrhc pmject in accordancc rr ith DEP pctmit 5(}Ol 61252-001.

                           b. Thc Grantcc     shalt suhmir an cesenrenr fcc rsitldn thirty (30) dr>s of rcccipt of 3n          inroicc fmm thc Granlot for
             cach    phre ofthe projcct      at the establishcd '^(etnenr firte.

                       c, Thcfccshllconsisrofaninrtialonc+irnceascnrcntfectobedctcrminedbyarcalpmpenylppraisllprovidedby
             Arlrnticr and an intrrim "enhenced rrlue or profil gained" fcc of55.d) pcr lincar hot ofc.able.

                           d.   tn the crs{|t rlnr thc   Bsd   of 'l'rustcca icvises   curcil   rules elated to   prit:te   RasErnent fccs. any additional fccs
             drc und* lhe lnrcn<lcd rute slrrll bc rsscsscd tom thc cfficdl'c dalc of ilte amcndrt rulc.

             Pacc     3 of      13 Paees
             Easemenr No. 30-137
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 217 of




                                                                                                                                                                       i.
                      o
                                                                                                                                                                                                                                                                                              ^i
                                                                                                                                                                      .C/
                      0                                                                                                                                               dl
                                                                                                                                                                      sl                                                                   I
                                                                                                                                                                                                                                                                                             .?;
                     tq                                                                                                                                               r.l
                                                                                                                                                                                                                                       '.t                                                         e
                                                                                                                                                                                                                                                                                             gl
                                                                                                                                                                                                                                                                                             "lE-,9
                                                                                           ?6.-.       (8l                                                                                                                             Et
                                                                                                                                                                                                                                                                                             R     3l€
                         Elt                                                                                                                                                                                                                                 o                                    lEIE.
                   B                                                                                                                                                                                                                                         .s
                 f'l                                                                  ?\
                                                                                                                  .il
                                                                                                                                                                                                                                       ;l                                                    -l?13
                g
                 {                                                                    2                  Itir'   ?'
                                                                                                                 E
                                                                                                                            t
                                                                                                                               5
                                                                                                                                                    I                                            I                                     El
                                                                                                                                                                                                                                       ,31             a'
                                                                                                                                                                                                                                                       o
                                                                                                                                                                                                                                                             c
                                                                                                                                                                                                                                                             5                  2            glEl€
                                                                                      t;                                    t .J,                                               .)               T                                                                              L
                                                                                                                 h          F E?                                                                                                       =t                    !
                (lJ                                                                                                                                                             E                                                      i1                                       7.
                rl                                                                    d^                         u                                  ?.                                       ei
                                                                                                                                                                                             n-        o                               :t
                                                                                                                                                                                                                                                       =
                                                                                                                                                                                                                                                       gt
                                                                                                                                                                                                                                                             EJ                 4.
                                                                                                                                                                                                                                                                                             *l?l       E
                                                                                                                                                                                                                                                                                                                               U
                o                                                                     l7:                        I E
                                                                                                                        u
                                                                                                                        E
                                                                                                                 c" d I E
                                                                                                                                                                                             J3        =
                                                                                                                                                                                                       i
                                                                                                                                                                                                       7,                              3l                                 >,    i            1 el;                              n
                                                                                                                                                                                                                                                                                                                               7.
               cV
                                                                                      l&                         u o                                                                                                                                         E                                                                 r.'
                                                                                                                                                                                              EE       E                                                ge
                                                                                      tn l.-
                                                                                      q:
                                                                                         tu
                                                                                            )                           ,E E\                                                                           A                              El
                                                                                                                                                                                                                                       'rl             JI
                                                                                                                                                                                                                                                             7-
                                                                                                                                                                                                                                                             E                                                                 c
                                                                                            F
                                                                                                                                                                                                 g     n
                                                                                                                                                                                                       ,t        z   U                 =l
                                                                                                                                                                                                                                       zl                                                     'u:ljl!                          ,.n
                                                                                      H                                                                                ,,                                                                                                 ltl
                                                                                                                                                                                                                                       zl                    g                                                                 c
                                                                                      /J
                                                                                      F
                                                                                            t-
                                                                                                                 c
                                                                                                                        c   EB
                                                                                                                            -c4                                             I                                        4                 4.1
                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                             F-                              il8A                              E
                                                                                                                                                                                                                                                                                                                               F
                                                                                      lr.                               E                                            {}l                                             )
                                                                                                                                                                                                                     :t>
                                                                                                                                                                                                                                                                         t                                           t
                                                                                                                                                                                                                                                                                                                            s-
                                                                                                                                                                                !
                                                                                      o           <                                                                             E
                                                                                                                 rr     s -e                                         (\ilt
                                                                                                                                                                                                       :
                                                                                                                                                                                                       F
                                                                                                                                                                                                                                       il                                                         td;
                                                                                      e,
                                                                                            A     c
                                                                                                                 T                                                          I
                                                                                                                                                                                                        a   ,,       d
                                                                                                                                                                                                                                       *l                           .J                        zelaln z.
                                                                                                                                                                                                                                                                                                                      f,
                                                                                                                                                                                                                                                                                                                     '/.
                                                                                                                                                                                                                                                                                                                           \q
                                                                                                                                                                                                            2                                                            t:                   -
                                                                                                                                                                                                                                       ;
                                      249




                                                                                                  li                                                                                                                                           n
                                                                                                                                                                                                                                                                                              H EIF
                                                                                                                                                                       a,                                                                                                                     e El3
                                                                                                                                                                                                                                                                                             .9.   -l   >.
                                                                                                                                                                       ?                                                                                                                      1r+l E
                                                                                                                                                                                                                                                                                             1Ht tul-
                                                                                                                                                                                                                                                                                                  zta
                                                                                                                                                                      :!,
                                                                                                                                                                                                                                                                                             3?)E;
                                                                                                                                                                       t             F                                                                                                        e.lle'Ft
                                                                                                                                                                      J
                                                                                                                                                                                     a
                                                                                                                                         .J                            a                                                                                                                     ifrElE-
                                                                                                                                                                                                                                                                                              E Elol
                                                                                                                                         !J                                          ,a
                                                                                                                                                                                      z
                                                                                                                                         A
                                                                                                                                         c                                           4      '\                                                                           tal            to Eflil             I
                                                                                                                                                                       5
                                                                                                 $i
                                                                                                 it'
                                                                                                 <\l
                                                                                                                                        cl(   c
                                                                                                                                              7
                                                                                                                                                                       'A
                                                                                                                                                                       tr
                                                                                                                                                                                     cE *                                        J                 2
                                                                                                                                                                                                                                                       7                 I      'l
                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                        ,J
                                                                                                                                                                                                                                                                                              i3tzl          t   ,             '/-   i, r*r
                                                                                                 \I.                              .\l         o                        2I                  -j                                    --\           ?v       J:
                                                                                                                                                                                                                                                        F
                                                                                                                                                                                                                                                                          E         x   ,*                       ,ii       q         o f'il
                                                                                                                                                                                                                                                                                                                                     5.'!t
                                                                                                                                  :l-                                  a
                                                                                      4
                                                                                      J2
                                                                                      (t     $?
                                                                                                       r€i
                                                                                                       ,=. u.
                                                                                                                                  Et-
                                                                                                                                #e,
                                                                                                                                              d
                                                                                                                                              '7-

                                                                                                                                                         !,J
                                                                                                                                                         -J
                                                                                                                                                         rL -'
                                                                                                                                                         c'r
                                                                                                                                                               ..
                                                                                                                                                                       !
                                                                                                                                                                       F

                                                                                                                                                                                     U2
                                                                                                                                                                                     a.l
                                                                                                                                                                                            t
                                                                                                                                                                                           a+ nat
                                                                                                                                                                                                                           i.
                                                                                                                                                                                                                           J.i
                                                                                                                                                                                                                           ,tt
                                                                                                                                                                                                                                               =,e
                                                                                                                                                                                                                                               i,<
                                                                                                                                                                                                                                               3v
                                                                                                                                                                                                                                                       7,
                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                              3rt
                                                                                                                                                                                                                                                             tt

                                                                                                                                                                                                                                                                         7.
                                                                                                                                                                                                                                                                         -lt
                                                                                                                                                                                                                                                                          e
                                                                                                                                                                                                                                                                                if
                                                                                                                                                                                                                                                                                              EilEII
                                                                                                                                                                                                                                                                                                                 =,4
                                                                                                                                                                                                                                                                                                                 n-
                                                                                                                                                                                                                                                                                                                 ;r             c
                                                                                                                                                                                                                                                                                                                                     ,,1 r.,l
                                                                                                                                                                                                                                                                                                                                       ta
                                                                                                                                                                                                                                                                                                                                     27.
                                                                                                                                                                                                                                                                                                                                      ,=
                                                                                      !,
                                                                                      :i                         *,             'ee           (.
                                                                                                                                                                                     o
                                                                                                                                                                                                 :
                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                               E r.9                     F
                                                                                                                                                                                                                                                                                        (                        ts-J
                                                                                                                                                                                                                                                                                                                 .q2                 t!      r,
                                                                                      7                '51
                                                                                                        alt      c               5,q                                                                                       7
                                                                                                                                                                                                                                               !,sP                                     g          tlEl          Ys            ,a
                                                                                                                                                                                                                                                                                                                                     :raal
                                                                                      F
                                                                                      t                                         5a                       !U
                                                                                                                                                         V     t-)
                                                                                                                                                                                                 :rl                       =                   5                                                   )tE       I
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSDonB 4643
                                                      Docket 08/13/2021
                                                                 trs 3egPage 218 of
                                      249

                                                                                                                                                      aocA
                                                                                                                                             ?"3   rlNufE
                              {r

                                            ;!




                                                                                      a




         I                                                               t.
             1.
           I                                                             t:                   I
        .il
                                       l(lTillt                                           I       il
        '!t            t.                                                -i
                                                                          t

                            PROFOS€D             Llt{D                    !

                                                                         :


                  tr                              .j.
                              I Te!

                                            Drlltrllc

                                                         iti
                             ._   :.i.ij
               I

                                                           t,
             t,'
        .'tl.'..
        i//.ti
                                                                                                            't
                  Notr                     rod                      to
                                                                              o                        IEft;iTEI
                                     $                   ct
                                                         co
                                                                              ;l4t
                                                                                                   MCHAEL    BflGn.n,    NC.
                                                                              r,                                      lrB, t$w
                                                                              tt     cogrlTrDsaEili              8E              rlA   SC   lg     r+tEE




                                                                l




                   Atta&rst n
                   ft€ 5 ctr 13 kfFs
                   &grrt I{c. S37
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD0s
                                                      Docket 08/13/2021 Page 219 of
                                                        l-?643
                                      249                        Ps BZet

                                          DESCRIPTTON OF A TGFOOT                        ll'IDE EASEMEI{T AREA
                                                                   FORTTTE ATLANTICA-I
                                         FIBER OPTIC TELECOMMUMCATIONS CABLE SYSTEM

                                        BENEATH THE ATLANTTC INTRACOASTAL WATERWAY




                        Loc.ltcd in thc rratcrs of the Atlantic lnrracoasbl Warcnral'. cast of Silvcr Palm Patlq CiD,              of

                        Boca Raton Coung. of Palm Bcach Statc of Florida and bcing more parricrrlarly dcscribcd as

                        folloss:



                        Comrneocing at thc Dorth quartcr concr of Soctiou 29, Tormship 4? Sout\ Rangc 43 Easq

                        '\encc N 88o 16' 56" E along tbe nordr lias of said $rfiotr              aDd the   centeiline of Palmcso Part

                        Roa{    a diaance of 659.08     fea to a point of intrncdiu n'ith fte ccn&rlinc Sou&cast 56 Aveouc;

                        theuccS 03" 23'27"Ealong saidocntcrthc, adistaaccof305.60 fccqthcBceN                           Ef 56'43"E"a
                        disrancc   of39.9t E*, to a point of intcrsection *ith thc cas rigbt of-rray linc of Southcast 5a

                        Aveuue; teoce continuing along rhe cascmmt throug! Silvcr Palm Park bctreco                      tle Gty of

                        Boca Raron    alil Arlaatica USA LLC         at a bcaring   of   S   t5" 44' 40" E. a distaucc of I 84.87 fcct to

                        a poirot of interscaioq, thencc S 7E"       49'   12" E, a di+ancs 6f     lQl,86 fcer to a poiat of interscction:

                        thcoce N 83! 29' 23"      q   a distaffc   of 16955 lbet to apointon the icar+all on lhe wcstcrn cdgc of

                        the Atlaatis Intracoastal Warersray, the Tnre Point of Bcgindng oftbc Eascmcdq said Easemeut

                        .drea ortendbg 5    bct ou cilhq side of &e ccntcdbc; tbrocc N               83c   29' 23" E, a disalco   of
                        It?.09 ftato    a pofut   of intcrscctiou; thcoccN      7l'   05' 53" E, a distaoucof2424 fcrt to a poilt

                        on tbe scawall on the castsm edgc          ofthc Atlaotic lntracmsal Warcr$ay, thc Telminrts of thc
                        Fa(cmcnL




                        Said lands sinrae   ir   thc City of goca Raton, Palm Bcach County, Florida-




          lcdnent   A
          P€B6cf13      ts8es
          Easagt tb.    *tll
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSDoRB 12Qt4B
                                                      Docket     ps ZZLPage 220 of
                                                             08/13/2021
                                      249

                                                                                                  or 0'05 acrc, morc
                    said F:scmcnt bcing 2t 1.33 feet in tength and containing 2.1 I3-3 squarofcet

                    or lcss.




                                                                                    righF of'uay ofrecord
                    subjcct to eoseness, rcstrictions. rcscnations, covclanls. anil




           ffituA
           hgeTofB    haFs
           essalir.   5537
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSDORB
                                                      Docket 08/13/2021
                                                         1ea4B   pg Bza Page 221 of
                                      249

                                             DESCRIPTTON OF A ItrFOOT WIDE EASEMEMAREA
                                                                   FORTHEATLANTICA.I
                                           EIBER OPTIC TELECOTOIITINICATIONS                        CABLE SYSTEM

                                                            CONDUIT I / SEGMEI.IT I CABLE

                             FROM T}IE MEAN HIGHWATER LINE OFT}TEATLANTICOCEAN TOTITS
                                              THREE NAUTICAL IITILE LI MIT



                         A ten foot rridc easement ovcr, across and rlrough a ponion of submcrgcd laad of the fulantic

                         Occan andlyingcastof lats 137and l3tof'BocaRatoncPor[aMar",accordingtothcplar

                         tlcrcof, as recorded ia Plar Book I l.       Pagc 67, of thc Public Rccords of thc C-ounty        of Palrn

                         Beac,b,   Surc of Florida ald bcing morc parri-t"tiy aocrittO as foliows:



                         COMMENCING at rle intcrscaioo oftbo ccnrcrlinc ofWave Crest Way ard tbc ccutcrliuc                           of
                         Palmctlo   Fa* Roa4 also bcing the Nortbwcsl comer of Section 2t, Tourship                  47 South, Rangc

                         43 Easq thence N 88' 59' 00" Q ou rhc norrh linc ofsaid Seaion 28, a distancc of40057                     fctq

                         thcucs S 02o 22' 25" W, on        tlc   ccnlerlinc of Stae Routc     Ald   a distancc of 301.73 fecq, theocc      N

                         E5o 12'   44" E a distanoc of 2912 Gct to tbs Me-' Higb Warer Linq rhc Truc Poinr of Bcgilnirg

                         of Atlantica-I, Coaduit l/Cable Segment lEasemeot Arca baving a ooordiortc raluc of North

                         E3B6f JE fe{t ad        East 960,917.76 fcet basel or thc Rorida Sanc Plasc Coordinarc Systcn\

                         Ea.*ZoogNorthArncricaa Datrm of 1983; saidEascnrcot Arcaoccuding5 fcct or cithErsidc of

                         csxrtcrli!6; theuce continuing along said centcrlbe       N    E5"   l2' 44'   E a distancc of   l0t-8 fixt o   tc
                         Anglc Point of Conduits, said point baving a coordimre rnlug ofNorb 733970-44 fcct and Easr,

                         96ip25.96       fcc$, tbence   continring alongrhc ccorcrlinE of Cooduir l/Scgmcot f S 86'01'             3t.t5"
                         E, a distancc of2,43330         ftrtto   lho esd of Conduil   l, saidpointbavbg      a coordinarc    wluc of

                         Nonb ?33, 801.87 fcctand East 963J53.42 fccc, thcocq contiruiDgalo4grSc ccntcrlbc of

                         Scgmcut     t   S 89" 08'50.80" E forrdistaDcc of3,821.87 fcct, saidpointhavingacoordinatcvaluc

                         of Nor& ?33,?45.00 fect and East 957.274.8?           ftrt    rhcncc continuing along thc ceoterline      of




         l\tfdnsrr   A
         kge 8 of l3 P+s
         &ssrS. fi37
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021
                                                      snB laa+s         Page 222 of
                                                                  pg B?'B
                                      249

                         Scgmem I N 7$' 03' 53.0?" E fora dista&€ of 12,133J8 fect to thc Thrcc Nautical      [{ilc Lfuait,

                         said point heving a coordinate value   ofNsrth 736:J4J0 f€da$d East 979,146.15 feet.



                         Said Essemcnt Area being 18,497.55      fcd in lcngth and coatainirg an arca of 184,975.50 square

                         fcct or 4.25 acrcs. morc or lcss.



                         Thc above description is bascd on thc alignmcns sho*n on      p6sing   Numbers   AlBR00l"

                         Al8R002 aad Al8R003, "Ocean Routc to Thrcc Nautical lt{ilc Limit - Geometric Layout"




         .arfdtgt.   A
          PlEe9 of f3 lhFs
          Eary,srt lb. fi37
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 223 of
                                                     ORB 12C!43 Pg 274
                                      249


                                         I}ESCRIPTION OFA IO-FOOT WIDE EASEITIENTAREA
                                                              FORTHEATLANTICA.I
                                       FIBER OPTTC TELECOI{MUNICATIONS CABLE SYSTEM

                                                         CONDUIT 2 / SEGMENT 2 CABLE

                        TIROI{ THE ANGLE EOINT OF CONDT.IITS TO T}IE THREE NAUTICAL IITILE                                 LIINT


                        A tcn foot lridc casEmcnt ovcr, across and tlrough a portion ofsubmcrged la.nd oftbc Atlantiq

                        oceal. and lying ca$ ofLors t3? and        138   of'Boca Ratonc Por La ltlar", according to thc plar

                        rlrcroof, as rpcorded in Plar Book I I, Pagc 6?, of lhe Publie Records of the Courty of Palm

                        Bcalb' St*e of Florida and being morc prticularly dcoribcd as hllorrs:



                        COMMENCING at Se irt4rscctioo of rbe centcrhnc ofWavc Crcst Way and rhc ccnterline of

                        Palmcuo Palft Roa4 also bcing rhe Northwcst copcr of Sodioa 28, Tonnsbip 47 Soutl' Rangc

                        43 Easq    tbace N   88o   59' 00" E on thc norlb liac of said Scction 2t,   a disancc of   40057 ftct;

                        thence S   02'22' 25" W, m      thc csnrcfliDc of Srarc Routt   AlA,   adisc.ucc of 301-73 fcc{ thcocc    N

                        E5o 12' 44" E a disanc,c of 29t 2 fcct to lbc Mcan lligb watrr Linq tienee              aloo$
                                                                                                     "o616xing
                        said ccnerlinc N 85' 12' ,t4" E a disance of I 08.t fea ro tbc Anelc Point of Coaduits, thc Truc

                        Point of Bcginning of      Atlailica-t, Conduit ?scgrnent2 CablcEasqncot Arcasaidpointtaving              a


                        coordinatc rzlue ofNorth 733,970.44 feetand Eas961,025-96 fe{lbascd on lhc Florida St"tr

                        Plalc Coordinatc Systcm, Easr Zonc, North AinEricatr Danrm of l9t3; said Eascmcot Arca

                        sgcniling 5 fect on eithcr sidc of ccntcrlinc; thcacc caciuuing along tle ccotslinc S E2'         l2'

                        44.32" E,a disancc of       f45f 25 feao     thecnd of Conduit2,saidpointhavilg acoordimtc rzluc

                        ofNorth ?33,63829 fea aadEast 953J54.61 ftcq, theacc coulinuing along fte ^rnterline of

                        Scgncnt 2 S    E4o   2l'   1E.02'E for a ilistarcc of 3,E42J7 fccq uid poinrbaving a ooordiutc ralue

                        of North 733,26033 fcct and Fasi967.27t.44 fcct; tlrcncc continuiag along rbc ccntclinc            of

                         Scgmcnt 2   N 84" t 5' 41.97'E firra distacc of I I,927.4t fedrorbcThrccNautical l\tilc Limit,

                         said poiot having a cmrdinatc ralue      ofNorth ?34.452.90 fsct and East 979.146-15 fcct.




         Attdnent A
         tbge 10 of lj} ttgps
         Eassrgrt Nc.   Sl/
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 224 of
                                      249            ms 1e(l43 Pg 3Zs




                    Said Eascmcnt Arca bcing 18.221 -20 fcct in lcnglh and containing an ana   of   I 62.2 I 2.00 squarc


                    fect or   4.lt   acrcsi morc or lcss.




                    Tlr,> abor'c description is bascd on the   aligrmcnts sho*n on Dnning Numbcrs AlBR00l,

                    A t BROO2 and       Al BRO0j. "Ocean Routc to Thrcc Nauriqrl Mile Limit - GcomcEic Lalout"




         Attdrgt A
         he 1l of Ii kres
         Easrert Nr. S57
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 225 of
                                                     ORE l-P€143 pg i3:26
                                      249

                                          DESCRIPTION OF A TFFOOT WTDE EASEMENT AR.EA
                                                       FOR TIIEATLANTICA.I
                                         FIBER OPTIC TELECOMMI'NICATIONS CABLE SYSTEIU

                                                                              CONDUIT3

                                FROM THE ANGLE POTNT OF CONDUITS TO THE END OF CONDUIT



                    A ren foot rvids a$cmcnt ovcr, across and through a portion of submcrgcd land of the .tlantic

                    Ocean,      ald   t-ving cast   of Lots 137 end 138 of "Boca Ratonc Por La ltlar". according to thc plat

                       fhcrcof. as rcmrdcd      il   Ptar Book I     l.   Pagc 67,   oftbe Public Reords of thc Coum!' of Palm

                       Bcach, State of Florida       ald being morcpartiqtlarly describedas follows:



                       COMMENCING atthc incrsection of tlc ccnterline ofWave CrestVay andthc ccnterliue                             of

                       Falmctro Part Roa{ also beiag thc Northwcst cormr of Sccioo 28, To*nship 47 Sout\ Rangc

                       43 Easq thcocc N EE 59' 00"              E   on rbc norrh linc     ofsaiil Sc<fior 28, a distarcc ofzlfi)J7 fccG

                       tlrcocc S   O2o   22'25'q       outhc ccatcrtinc of StateRorrle          AIA    adistance of 301.73   fecqtenccN

                       85o 12' 44" E, a disrance of       291J       f*t   to lhc M€a! High lYatcr Lioc; thcnc€ coninuiSg aloug

                       said ccotcrlinc N E5o 12'       44' E a distancc of 108.8 fce o thc Angle Point of Conduits, $a True

                       Point of Bcginniag of Atlartica-l, C.onduit 3 F:scrncrtr Arca said point baving a coordinarc mluc

                       of   Nor& ?33,9?0.{4 fcct ald l8st 961,025.96 fcct bascd oofhc Florirla Statc Plane C-oordinatc -.

                       Sf'srenr, East Zooe. North Arocrican Datum                of l9t3;    said Eascocnt Arca ogeading 5 feet on

                       cithcrsirlcofccntcrlbc;thcacccortiuringdongthecarcrlineS78 28'08.17"Qadistaaccof

                       2.479.t9 ftctothe codof Conduit3, said pointbaviagacoordinatcvdueofNortl 733,47431

                       fest aDd East 963,455.80         frri-


                       Said Eascncnf Arca bcing 2,4?9.89                  ftA in lcngtb   aod containing an arca of24,79E.90 squarc       feg

                        or 0.57 arres; more or lcss.



                       The abovc dcscription is bascd on lhe alignmcrus shosn on Drarring Numbers                       AlBRO0l,

                        AlBR002 andAIBR003, "Occau Routcto Tbrc. Nautical Milc Limit - Gcometric Layouf'




          AtHFst   A
          F4e12d13 hges
          Eagtsrt lb. fr37
     Case 9:21-cv-80728-AMC
                        .t
                            Document 141-5 Entered on FLSDoRSDocket
                                                                t aO4B08/13/2021
                                                                              pa g7z             Page 226 of
                                           249          mn0ltty H. HIU{gt, ctERF pB cilx,fiy, Ft
                                                  DESCRITTION OF A II}FOOT WIDE EASEMENT ANEA
                                                                             FORTHEATI"AMICA.T
                                                 FIBER OPTIC TELECOMMUNICATIONS CABLE SYSTEITT

                                                                                    CONDUIT4

                                          FROM TIIE ANGLEPOINT OF CONDTIITS TO TIIE END OF CONDInT



                              A ten foot uide easemeol overt ircross and through a portion ofsubmcrgcd land of0tc Adaltic

                              Occan, and lying oast of        los     l   37 and l3S of "Boca Ratonc For           h lrlar", according to tlc plat
                              rherco{, as rccordcd iD Plat gook I l, Pagc 67, ofrhe Public Rccords ofrhc Counry ofPalm

                              Bcoc[   Stare of Florida and bcing mort             panictlarly dcscribcd       as   fotlows:




                              COMII{ENCNG           at   &!   inrcEgctio! of tlre centertine of Wavc Crcsr Way aad rhc ccotcrlins                of

                              Palosto Park Roa4 also bciog                tho Northwcst corncr ofSoctioo 28, Township 47               Sout\ Ralgc

                              43 Easq 6encc N 88c 59' 00" E, on thc north line ofsaid Scciou                        2t,   a disurce   of40057 fecq

                              rhcncc S    0f   22'25'\1I, mthc ccatcrlincof StareRoutc              Ald        adisbooe of 3OI.?3 fcttl       &;EN
                              E5' 12' 44" E, a disrancc        of29l2        Gct to rbc Mcao Higb lVater Lind: thencc contiauing aloag

                              said ceotsrline    N 85" 12' 44" E a disaacc of          10E.8 fcet   &   rhe   Arglc Poiot of Conduis,       thc Truc

                              Poi* ofBcgiming of Artastica-|. Conduit4 F:smsrt Arca saidpoinr haring a coordioate valuc
                              of Nordr 733.970./t4 ft€1 ard Essr 961.05.96              fca basd    ba thc Florida Srarc Ptano C.oordiutc

                              Sysrcrq East Zooo,         Nort! Ancricaa, Dahrm of 1983; said Eascment Arca ariending                     5 fcc't on

                              cither sidc ofccorcrlinc; rbcoco coatiouiog along lhe crrrterline S ?4" 49'                     !l4.ll" Qa   disancc    of

                              2,5tt.t4 ftcr     ro the cod ofCoaduit 4, said point having a             coodiratc vrluc ofNorth 733,311-I4

                              fcst   ad   East 963356.99       ftct


                              SaidEascocnt Arcabcins 2,5t8.84 fca in lcngtb aad oniainingan arcaof25,1E8.40 squareftct

                               or 0.58 arrcs; morc or lcss.




                               Thc abovc dcscriptioo ir trascd on thc aligumcas shorra on Draning Numbers AIBROOI,

                               A I8R001 and Al 8R003, 'Occan Routc to Threc Nautical Milc Limit - Gcomctric                              lalout"




                     ArGArsrt f
                     n€e1JlofBPdgps
                     Eagrntfb- ST/
      h


:)

                      t                    th                                                 lsa                        of the record in my office
o                     I                                                     if                                         as of this day, Feb 27 ,2020
                                           Sharon              Bock                  and Co                          , Palm Beach County, Florida
                                           BY                                                                              Deputy Clerk
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 227 of
                                      249




                             EXHIBIT J
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 228 of
                                      249
                                                                                                          ffillillililmilll]t

                                                                   ffi*,
                 ltis Ianrunot         Prcprrcd By:                                                    10127120o,3l4rJ6rtt A)O:HE6OZ$|
                                                                                                        g( 160,90 pc
                 tlmGcdJ                                                                              0n             letr
                 Rcaning Reimrc Scc*ion                                                               Pall Beach County, Florida
                 Burcru ofRrblio Lrnd Admini*ntion
                 3900 Cormoawcdth Bqrlotnrd
                 Mril StrtionNo. 125
                 Tdl.hssrcc Floridr 32399                         ffiwfrslgooo,
                                       BOARD OF TRUSTEES OF TIIE INTERNAL IMPROI/EMENT IRUSTFUND
                                                                  OF 11{E     STATEOFFLORIDA

                                                     SOVEREIGI{ SUBMERGCD LANDS BASEMENT
                                                   MODIFICATION TO RErugT CITAI.IGE IN OWNERIII{IP

                 NO.30537
                 BOT FIII NO. 500221236
                 PANO. 50.0163252-{nl

                            1IIIS EASEMENT ir tcrcby gnntcd by thc Boord of Tru*cor ofth. htcrnrl lmprovcnrnt Trurt Fud of

                 tho Strt6 of Florid$ hcrcinrftcr rc&rrcd to      u   thG   Gnntor.


                            IVITMSSETII: Ttu for         tho frithftrl   ad tinoly prrrformrnca of and mmplirnco with tho tcm!             1nd

                 *              drtod hnri!, tho Grantor door h.|r.*y       gn$ to Eruit Tdmm      of Arncdc8 lrc..    r.Hrwifc        cotpordion-

                 t*             tffre       lll7   Gromoo, a noncolusivc earcnrod       o4 undcr   aad across thc rovemign landr dcrcribod             rr
                 bllowr:

                                        A parccl of rovurign obncrgcd hnd in Scctionr 2l_rugpg
                                        Townrhip 54 Sorth. Rango 43 Erlt itr Atlamic (hcrn
                                        Psfm3csch u ir moro prrtianluly dcrcnlbod
                                        rnd rhonn on AJtrcincnt A dltcd Agril l7- 2m0.

                            TO IIAVE      ffiE   USE OF thc hcrcinrbovc dcrcibod      pnnircr ftom Junc       25- 2003. tho      cftctiw   dato of   thir

                 nodiffod crsoma4 tkorrgh luly 11. 2(25. tho opintion dac ofthb nodifcd                 orrorrilt. Tfo       tormr   rd    codidom

                 on    ud for whicl thil ouomcnt ir grrncd uc ar fullowr:

                            l. EASEMENT CONSIDERATI9N: The Gontcc                      hrs trorcbyprid to     tlc Grantor,   a   oretim    Dcgodd.d
                 srm of    SIlSJgil!.
                          2, U$qOf PROPtsRTX: Thc rbovo dosctiH pucd of land Cull bc urcd rololy for thc iuta{aion of firur
                 conduite urd two fibcr olnic ceblog and Crantcc ehdl not o4rg? in any divity orcept u dcrcribcd in thoDcprrtnart
                 of Envlrontrrffd hotcctiot\ Conrolida&d Eovirorncrad Rorourpc Pcrnit No. J0.0163252{Ol. ddod Arrrud 9-
                 2000. ud Modiffd Pocmit No 5Q:'0163252-02, d!$d lunc 25- 2003. incorporucd hcroin ud mrdo r prrt of thir
                 orranont fo rofcnarcc. All of thc forpgoing nrbjcct to tho nrnrinirU conditioar ofihlr Erromcol

                               3. RIGtil$ GRAf.ITD: Ttn righB hlrlby gnrcd dutt bc nbjoct to my rd all pir dghtr of thc
                 Unitcd Stttcc     ud rqy rnd dl prior gnmr by thc Grurtor ia rrd to tlro nrbrncrycd hndr itudd within the limi6 of
             -   Sir orrcnrcrt.

                               {.   DAMAGE TO EASEMENT PROPERTY AND INTERFERANCE IT/ITH PTJBI.JC AI{D PRWAIH
                 SJf,iHIl: Gnncoshallnotdrnugcthcoasoncntardsorundulyirtorftrcwithpublicorpivacrightrthcrcia.
                               5. QRANToR'S RIGIIT TO GRANT COMPATDtrE USFF.QF THEIASEMENT pROpERTy: Tlrir
                                          sd fu Crnitor, or its duly nrrhorizod ag6t, shetl rutdtr thc righr to cnter thc prop.rty or
                 crscsttclt ir nontficlusivc,
                 to ctulgcinmf,ug€dleatt activitieraol inconristro withthc urc hcminprovidod for rod rhdl rctrin thc righ to
                 compatiblc urlr ofthc proporty to tbird putic during ttrc torn ofthir oarqncnt,
                                                                                                                                                 imt
                               6. RI(}HT TO INSPBCT: Orgrtor, or iu duly artlmrizod rgc4            $r[   hrvc tlrc right    rt my timc to inrpcct
                 thc   *or*s   8nd   opaitions ofthc Grrrttcc   in any mattcr ptrtrining to thir earonrcnt.




                 [53]




                  Book16090lPage1241                                                        Page 1 of 13
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 229 of
                                      249

                        7. INDEMNIFICATION/I{I/ESTI9ATION OF ALL QI,AIMS: Thc                     Crrantee shall investigate all claims
              ofevery nature at its expense, and rhall indemnify, defsnd and   sarre and hold harnrless the Grantor and the State     of
              Florida from all claims, actions, lcwsuits and demands arising out ofthis ets€ment.

                        8. VENUE: Grantee waiveg vemrc rs to any litigation arising from matters relating to this easem€nt rnd
              any such litigation between Grantor and Gmntee sball be initiated and rnsintained only in Leon County, Florida.

                         9. ASSIGNMENT OF EASEMENT; This eosement shall not be a*signcd or otherwise transferred without
              prior written conrent ofthe Grantor or its du$ authorized agent. Any 8ssignment or other transfer without prior
              wdtten consent ofthe Grantor shall be null and void and without legal effect.

                        10. TERMINAIION: The Grantee, by acceptanco of this eas€rrcnt, binds itselt its succersors and assignq
              to abide by the provisions urd conditions herein sct fortl\ and said provisions and conditions ehall be doemed
              covenants ofthe Grroteq its succossors rnd asoigns. In the went the Crranteo fails or refuses to comply with the
              provisions and conditions herein sct forth or in th€ ev€nt the Grrntee violates any ofthe provisione and conditions
              hereirL this assement may be tcrminated by the Grantor upon 30 days writtcn nolice to Grante. If terminate4 atl of
              the above.described parcol ofland shall revert to the Grlntor. All costs, including attorneyd feer" incuned by the
              Grantor to enforcc the provisions ofthis easement shalt be paid by thc Grantee. All notices requircd to bc given to
              Grantee by this cascment or applioable law or administrative rules shall b€ suffci€nr if s€nt by U.S. Mail to ahe
              following address:

                                         Brasil Telecom of Americr, Inc.
                                         500 South Dixic Highway
                                         Boca Raton, Florida 33432

              The Grantec agr€€s ro notiry the Gmntor by certified mail ofany changes to this address at lea$ ten (10) daye beforc
              the change is elfective.

                        I l. TASS AIID| ASSESSI@NTS: The Grantee shall asrume all responsibility for tiabiliti€s rhat accrue to
              the subjoct properly or to the improvements theroon, inoluding any and all drainagc or special assessments or tax€s of
              wery kind and description which arc now or may be hereafter lanArlly asscsscd and leried ominst the subject
              propcrty during the effective paiod ofthis eagemcnt which result from the grant ofthis easement or the activitios of
              Crrantee hereunder.

                       12. RENEWAL PROVISIONS: Renerral of this oasernent is at the sole oprion of the Crrantor. Such
             renewal shall be subjcct to the lerm8, conditions and provisioru ofcur€nt managemint standards, easement fees, and
             applicable laws, nrles and regulations in effect at that time, ln the event that Crantee is in full comptiance with the
             terms of this eas€m€nt, lhe Grantee mry apply in writing for a tenewal. Such application frr rqewal must bo
             received by Granmr no later thatr six months prior to the expirstion drte ofthieeiscmcd. The term ofany renewal
             granted by the Grantor shsll commence on th€ last day ofthe previou$ eascmont term. Ifthe Grantce failjto apply
             for a renewal, or in the event the Grantor does not grant a renewal, the Ctrantee shsll vacatc the earement premirer
             and rernove all slructures and equipment occuplng and erected ther€on at its expenso.

                        13. REMOVAL OF ST.RUCTLJRES/ADMIMSTRATM FINES: Ifthe Grantec does not remove said
             structures rnd equipment occuplng and erccted upon the premises affer cxpiration or canccllrtion ofthis eascrnent,
             zuch structures end eguipment will be deemed forfeited to the Grantor, and tlre Grantor may authorize rernoval
                                                                                                                                  and
             rnay scll zuch forfeited $ructures and equipment after ten (10) days written notice by certified mail
                                                                                                                   addressed to the
             Grantee * thc address spocified in Item l0 or at such address on record os provido,rl to thc Grantor
                                                                                                                    by the Grantee.
             However, such rernedy shall be in addition to all othor romedies avaittblc to Grantor under applioable lawg
                                                                                                                             rules end
             regulations including the riglrt to compel rernoval ofalt structures and the rigtt to impose administrative fines.

                      14. ENFORCEMENT OE,PROyISIONS: No failure, or successive failurcs, on the psrt of rhc Grador
                                                                                                                                to
             enforce any provision, nor any waiver or successive waivers on its part ofany provision hereir\ shrll
                                                                                                                   opcrate as a
             discharge thercofor render the same inopemtive or impair the righf ofthe Giantor to enforce tle
                                                                                                              samc upon any
             renewal thereofor in ths event ofsubsequent breach or breaches.

                      15. RECORDATION LF EASEIVTPNT: Tho Grantee, at its own o<penso, shall record this firlly executod
             eosemcnt in-its mtirety in the public records ofthe county within which the eascmeni site
                                                                                                         is located within fourteon
             (14) days after receipt, and shall provide to the Grantor within ten (10) days following
                                                                                                      lhc recordation a copy ofrhe
             recorded easement in its entirety which contains the O.R. Book and pages-at which tie easenent
                                                                                                                  is record€d.

                      16. AMENDMENTSA4ODIFICATIONS: This easement is tho enrire and only agreement berwe€n
                                                                                                              th6
             panies. Its provisions 8re not sarsrable. Any amendment or modification to this easem;[
                                                                                                     ilust io    be   *riting   and
             must be accepted, acknowledged and executed by the Grantee and Gtantor.




             Pagc.   2 of 13 Pages
             Earcment No. 30537




               Book16090lPage1242                                                   Page 2 of 13
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 230 of
                                      249

                        17. ACQEAIJI$QRIZATAN: Priorto cornrnsncement of construotion and/or activities authoriz€d
              herein, the Crantee ghrll obtain the U.S. Anny Corps of Engincrs (COE) pcrmit if it iu requfued by the COE. Any
              modifications to the construction and/or activities authorized herein that may be required by the COE shall require
              consideration by and th€ prior \rnittetr approval ofthe Grantor prior to the commenoetnent ofconstruction rnd/or any
              actMties otr sovercign, submcrgcd lands.

                        18. ADDnQNAL $rRucfilREs oRACTI.VITFS.IEIIF&GF.I.QY.$IS.UCIURALREPAIRS: No
              rdditionrl structures shall be erectod ard/or aoivities undertaken, inoluding but not limited tq dredging
              relocation/realignmant or major repairs or renovations made to aufhorizad stluciurEq oq in or over sovereigrty,
              submerged lands without tho priot written conrent oftle Grantor, with the exocption ofemergency repain. Unless
              spocifically authorizcd in writing by the Grsntor, srch ootivitios or structur$ shslt bo considqed unauthorizpd rnd a
              violation ofChapter 253, Florida Statutcs, and shall subject the Grantec to administrative fines under Chapter l&14,
              Florida Administr*ive Codo. lf emergcnoy repain are requhed to be undertaken in the interests of public hcalttr,
              cafcty or wel&rg the Granteo shall notify th€ Grartor of silch ropairs ar quickly as is practicable; provided however,
              thrt   zuch emorgency   activitic   shall not exceed the activitios authorized by this eas€metrt.

                        19. tmAND RIPARIAN PROPERTY INTEREST: During the term of this easement, Grantee must have
              sstisfactory e\ridcnc€ ofsufrcicnt upland intercst as defined in subs€ction lE-21.003(49), Florida Administrative
              Codg to the extcnt required by parageph I 8-2-l .004(3)(b), Floridr Administrative Code, in order to conduct thc
              activity described in this easemsnt, If at sny time during the tem of ftir €&r€ment, Grantee fails to comply with thil
              requirement, use ofsovereignty, submuged lands descriM in this easenent shall immcdiately cerse urd this
              eas.ment sh&ll terminalc and title to this casern€nt shEll revert to and vest in tlrc Grantor immcdiately urd
              automatically.

                         20   SPECIAL EASEMENT CQNDITIONS:

                       a. Thc Grantee shall provide tha Grantor acceptable asbuilt $rvey(s) rnd legd description(s) within sixty
              (60) days ofcomplction ofeach phare ofthc project in eccordrnce with DEP pemit XX-XXXXXXX-001.

                         b. TheGranteeshallsubmitaneasementf€ewithinthhty(30)daysofreceiptofaninvoiceftomthc
              Gnntor for each phas€ ofthe project at the establbhed r8te.

                       o. In tho event that th€ Grantor reviscs qfient rules related to private eEsenent fecq arry addirional fecs due
              under the amendcd rule shall bs assessed from tho effective dato ofthe amended rule.




              Pace    3 ofl3 Psces
              Easement No. 30537




               Book1609llPage1243                                                       Page 3 of 13
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 231 of
                                      249

                                                                               BOARDOF

                                                                               OF
            Oigird

                                                                         BY:
                               ofWitncar                                               M
                                                                               I\drnqgpr, Burcar of hrblic lrnd
                                                                               Divisiotr of Stdc l.adq Dcplrtrsr
                                                                               Protrctior1   ara8crtftr md on
                                                                               ilE   tu.lml lryo\,!d6 Tnst Frxd    of tbc         ofHorida
                 13r-en* Bro,nnr^^
            Prinn;rpcf.i*rcofWrtrm )

                                                                                                             .GRAhTOR"
            STATEOFFLORIDA
            COI]NTYOf LEON

                     lto fftgoirg infifira*     wa!                   t6r"r*uirJ?4a"y                                              zoduyntt

                                   th ir pemnrlly lcrom     to   nn
                           ASTOFORM
                                                                                               StucofFlori&

            DEP

                                                                               Ptirilo4'I}pnd or   StuqedNm
                                                                               MyCmirsioE4ircr:                             Flo$nce L Dovi!
                                                                                                                 MY@MMFqqla CO7{560            mtRES
                                                                                                                            O.bI.r tt   ?0Ol
                                                                                                        %W
                                                                               conddodserialNo-
                                                                                                        "iffi
                                                                               BndlTdtrmofAnedceIr,
            WITITIISSES:




           OrighdSigrftro

                                                "l
                                                            {
           $'pcd/hitcdl.tsm                                                    Ilpod/Fttsdllurr ofBxantftg Aurbsity

           Origin l Signdrrg                                                   Titlo of Bccating   Alhoity
            $ALT      A      LATEA
           TypcdFrincd Narrro of Wiuroso                                                                     .GRANIEE'

            STATBOF-
           couNTYoF_
                    nr folrgoirrg irutrumat wrs rc&nowtcdgcdbc6oo         mtlir_                     drtt
           Cula Crco as Prcsidcc of Braril T4Wm of Anedce Inc..          I DdalErr cotporlioq        for rnd on bdnlfoftbo
           pcronrlly lcro*l o


                                           $
           Cdnnkbniseiisl                                                                                 No
                                      a    ,L
                                           o
           Prp{ofljlPagGr            x
                                   5 .L
           Eascrnenn No.   3053f     o
                                           Io         tlt
                                                                                       4
                                                                                       u

                                                                                       f,



                  Book1609OlPage1244                                                        Page 4 of 13
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 232 of
                                      249
                                                                                                                                  BOCA,
                                                                                   1.

                                                                          q                                                MINUTE 8E}
                                                                                                                     '.3                I
                                                rJ
                                              ,:|
                                               I



                                              -t


                                                                   !a
        ltr;r.'                                                    t''
                                                                   ;.
                              t'
                                                                              rl
                                                               I              U
                            RAN'N
                                       .t                      I

                                                           I
                                       h;, !i        I
                                                     I
                                                     i.
                                       f.i'          ,


       JI
                                   t
            ,t   "j

                             auLDlln
                      ,.:                                          a,t

       j-



       tt'

       {c:
                                                                                                                                 A?L'
                                                                                                                 mmil&rbt
                                                                                                                      rioto$lr
                                                                         rr$utEl g^lcm     JR,   !.lc                       rr^u'
                                                          ocflEl;nnal(IrEs              BAAVE, PEIIYTVTI|A
                                                                                                             SCrrE tttof




       Attachment A
                                                                                                                     Akre   .i


       Page 5 of 13 Pages                                                                                           trEs
       Easement No.30537




                            Bookl 6090/Page1 245                                           Page 5 of 13
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 233 of
                                      249

                                            DESCRI?TION OT A IiIII1OOT WIIIE EASIMENT ANEA
                                                             FORTHEAru$TTICA.I
                                        FIBER OPiTC TEI,ECO:MMINUC,ATIO!6 CAELE SYITIEM

                                        EENEATII TIIE ATIIINTIC NTNACOASTAI, WATERWAY




                   Ircated ia tbo watcn oftho Athptio Intnaooagal Walonny, cast of Sitvcr Pdn Pafi City of

                  Boca     Rato, County ofPrtn         i*ot,   Suo ofFbdde sd bdrg noro partierhrly dscrrtod ar

                  ftllopr:


                  Cormcnciog at         tb   norlh quarlr oorner of SpCion 29, Tormship 4? Soilh, Rary! 43 Basq

                  thcnco   N 88o 16' 55" B dorg tho norlt lino of cald soation ard tho ccnhdiao of Patncfro Pa*

                 Rod,      a   {istarco of 659.08 Sc to e poim of intcrwctioa with tho cantcdins Southoast 56 Avcouo;

                 thomc     S    ggo   B' 2f B     alffigsdd ccptodiq r dictalpo of 305:50 eGC th000 N 8g 56, 43, E, e

                 digtarcc of 39.91 &c4 to         r point ofintencotion with   tbo crst rightof-rray lioo of Southorrt       jo
                 Avoouo; thonco contiauiag along          tlc ruouou tbrurgb silvor       Prlra   hrt   bchrm   tbo   city of
                                        I

                 BocaRatonaadAthnticausAll.C stsbcsdqgof s                       tf   44'40"qadigbncoof ltl.g?&Gtto
                 a point of intorrcctioq &coco S         7f 49' 12" \   a dirtraco of   201.t6 ftd to s point of irtonection;

                thcnm    N 83' 29'      23" F- adirtaoco of 169.55   fta   to a poirit on'thc icarvafl oa tho wstonr odgo of

                thc Atlantic latrrcooghl Wrlornan tbo          lhro Poiut ofBcgi".ing of 6o        EarcmcoB     rail ualonsnt
                Arca mcndlng 3          Aa   on   citor riao of ru coutodinq   thEoco   N E3' 29' Zl" g, a dirbnco      oi
                187.09   Sctto apoint ofhtorrociou; S€or,oN 7lo 06' 53'.8, adirtuco d24,L4.M,toa,pifr,

                onlto rcauall otbo casbm cdgcof.rtsAtlantiolunrooacalW6rrray,ftcTcrminu oflho

                E{scmcnL




                Serd laadr riUrato iD tto City of Boca Rrton,       Pdrr Boarh Coruty, Florida




        Attachment A
        Page 6 of 13 Pages
        Easement No.30537




                 Book1609llPage1246                                                     Page 6 of 13
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 234 of
                                      249


                  Srid Errornedt bobg     2 I 1.33   ftot h lcs8t sid aoobbiry 2,t 13.3 qurrg &d or 0O5 acr, norc

                  or lcar.




                  Subjoctto cascfiioltt   rutti*ou, rumaOm' corlrau' rd rigboG"flry oftlcod.




       Attachment A
       Page 7 of 13 Pages
       Easement No. 305.37




                Book1609AlPage1247                                            Page 7 of 13
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 235 of
                                      249

                                        DEsctIPnoN   9I4 lDIggI WIDE EASEMENT AREA
                                                     T1ORTIIEATL/INTICA-T
                                      X'TBER OPTIC TELECOMMT'MCATIONS CABI,E SYSITM

                                                         CONDTIIT I /SEGMENT

                       FROM TIIE MEAN HICH WATER UITIE OF TIIE ATI"AI{TIC OCEAN TO TIIE
                                                         TITREE I{AUTICAL             MILE LIMIT



                 A tcn foot wido cs!€mont ovcr, rcro$ rnd throrgh a portim of rubnrorgcd land of&c Alladic

                 Occa!,      ad lyilg   cast of   lats   137   rrd   138 of   "tsocl Ratonc Por L* lvlad', accoding to &c plat

                thcrco{, as rccordcd in Plat Book I            l,   Pago 5?, of tho   hrbtic Rpmrds of ths County of Pdrn

                BcacJr, Stalo       ofFlorida aad boing rnoro parderlsrly dcscribdd ar &llorns:



                COMMENCtr{Gattho intsretion                     dfr!     c.ntlrliro of,Wrvr ClcstWoy rndtho ccmalino of

                Pahcfio pad( Roq{          atgo bciqg tho      Nodhrsst corlor of $odioa         2.S,   Torvrship 4? Soudr, Rrngo

                43 Easq tbcocc        N 8to 59' fl)"     I                                       ft{
                                                             on tho north lino of said Scctiou 2E,       i   distrrco of 400.57

                thcnao S 0X TL' 25" W, wtc ccntorlino of Staro Roub AIA a disianco of 30l.Ul Se teo                                       N

                t5'   12' 4t'   \    tdistaaco of 29I.2 Sot to fro Mcan lligb Wator Linc, thc Tnro Poid of Scgnrrirg

                of AtJaatioa-I,      Codrit   VGbto Sogeat lErrcnmt Arcr heving a oordiuro ultrc ofNorth

                733,961,38      fuEd      Fast 96q917.76        Sd brrd        on rb! Ittorldr Sblo     Plba Coodinalo Stdon,
                         '
               EasZlao, North Amcricra Drtrn of 1983; nidBarcneotAce ocoading5 S*oodtherridoof

               ccotcrlino; thcae) cofinuing dong               s.il ccolditro N 85' 12' 44nB            'rdirbnca   of 10t.t 6!t to 60

               Anglo Point ofCoaduitg saia point leving                 r coordinals rraluc ofNorth          733,970.44 &ot   ad   East

                g6l,O?SS6ftd; 6coco coniouing rloae &o c€otortiro of Conduit USogmlot I S Ef, 0l; 3S.t5"

               B, a distrnco    of 14iB3A fu,uthc ad of Conduit I, rait pofut having                         a   coordins wluo of

               North 733, 801.87 &ct 8rd E *,%3A5?.42                    &A tauco couttrufu           dong tho coatodino      of
               S4mont I S 89o 08'50.80'8 ftrrdirtuco of3,t21.87                         fut   rnidpointheviqg rcooldinrtovaluo

               ofNor& 733,745.00 ft€taodEast 967,274.n M,thooco cotinuing rtoqgto                                    cdsliro of




       Attachment A
       Page 8 of 13 Pages
       Easement No. 30537




                Book16090lPage1248                                                         Page 8 of 13
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 236 of
                                      249

                 ScgmoatIN?E 03'53.0fBftradigtamqof14133.5tftlttolhoTbpoNurtiorlMihLtunit

                 stid poirt havitrg g coqdin*o wtuo ofNortb 736,25130 &d           qd E d yr9,l16.l5 foct



                 $aid Eascmcnt   Aro   boing 1E,49.55 ftct in     toglh   and conaining an   rna of 18d975.50 rquan

                 fca or 4.25 acrcs, morc or lcsr.



                 Ttc abow dqodptior is bsscd        on l&c   diSomrub shorm on Drawiqg Nunb€E AlBR00l,
                                           qOacos
                 AIBR002 and AIBR003;                  Rout!   b ltrco Na$ticd Mlc tinit     - Goomotr.ic   Irput''.




       Attachment A
       Page 9 of 13 Pages
       Easement No. 30637




                Book1609OlPage1249                                             Page 9 of 13
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 237 of
                                      249


                                       DESCNIPilON OX A IdTOOT WIDE EASEMENT /MEA
                                                                 X1OR    IIIEATI,AItrICA-I
                                      IIBER OPnC TEI,ECOMMITMGATTOMI CTBLE SYsrT.lrr
                                                          C{}IIDTIIT     2     / SEGMUTIT 2 CABLE

                      FROIVI   TIIE AT{CLE POINT OT CIDIIIDI'ITTI TO MIE TTIRW NAIIfl C,'II MILE LIMIT



                 ,   A tcn foot wido qasomcnt ovor, 8cmss and tlrurgh a portion of submcrgod laud of 6o Atlaotic

                     Occan, aad lying cost of      Lotr   137 ead l3E     of 'tsoca Ratooo Por [a Mat'', rccording to 6c plat

                  tlcroo4, as rpcordcd      i!   Plat   Boot I I, Prgg 6?, of ths Publb Rffor& of tro         C.ounty   ofPaln
                  B€acb, StNb of Floridr and boilg rnoro             prrticduty dcrcibcd rr        frtlwr:


                 COMMENCING at lho interrcctio                   oftb    ocotortilo of,Wavo CicS Wqy and tbo ooutclinc           of
                 Palncfio Pa* Road, also bdagthoNorthwcstcoracrof Soctioa2t, Tournship aZ SarQ Raugo

                 43 Basq thorcc    N tto 59' fi)" B         on   ito nor& lino of raid Soction 28,       a diebnco of 400.5?   ed;
                 thorco$ Vlo2;1.'2l"W,mthocccoitinqofsuteRoubAidrdi*ucaof3Ol.?3.ecqfulcoN

                 8f    12' 444 E, a dicttrcc of 2912 &d !o           fu      IUGN! High    Wstlr Li!!; thmco mninuiqg doqg

                 caid oodorlino   N   85F   12'4{"       Brdidrsof           10S,S   ecabtro fugto Poidof Cooduiq tu           Truo

                Poiat of Bcginning of       Athnticrrl, €oaduir Z/Sqsot                2 Cabto   Bameot Arcr rrid poht bavilg         r
                coordinatcvaluo ofNorth 733,90.44 scarnd Bagt 961,025..96 s€t bascd on tbo Ftorids                           s-tb
                PLoo Coordi*tg S''stqq             Eastzoq       Nortb Arnoricao Datun of 1983; sdd &s€rd &!a
                a.tmdirg 5 &st     o   cittcr ddo of cootodinot           thanco codnttng doryfro coodino S gf t2'


                '14.32' E, a diatanco d2,45125             hdlo    tLo   rd     of conduit 2, sdd Doiat hwing a ooordinato vrlqo

                of Nodh ?33,63s.29       sct rld Bld 963J54.61                  ft{ rtco    oudoriqg rlog tho coulodins of

                scgnootzs84o2l'l8.oZ'Bftradinuco dj3,w2.47fac-,!ddpoidharhgacoordinatoraluo
                ofNor& 733160.33 ftct rnd East %127s.4H,thcuco contbuing aloag tho cootglino of

                scgpont 2 N 84o     15'4l.9rE frra            dishrco of I1,927,488rn,tth0 ThreoNurticat Mlo,Lirnil

                mid poin having e aoordinrle vatuo ofNorth ?3d452.90                       ftctrrd &st   9?9,146.15   ftct




                                                                          ,:.
                                                                                                                                          I
                                                                          rI




       Attachment A
       Paoe 10 of 13 Pages
        Ealment No.30537


                 Bookl 6090/Page1 250                                                        Page 10 of 13
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 238 of
                                      249



                  Said   ErramtArca      boing   lSr2l20 fut   in   tqglh   11d oontrhing an arcr   of 182'212.00 e+ut6

                  fca or 4.lE   rau;   mort or lost.



                  Tho abowdosoriprion is basod oo tho.dlgnrnom rhown on            DnwiagNumbas AlBR00l,

                  AlBR0CIl ardAIBR003,'OcoaRotrbbThrcoNurlicql MiloLinrit- GcoririEic La1out'.




        AttachmentA
        Page 11 of 13 Pages
        Easement No. 3O537
                                                                T




                 Book1609}lPage1251                                               Page 11 of 13
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 239 of
              tt                      249
                                       DESICRITNON OF A 1GX1OOT WIDE EASEMENT AAEA
                                                               FONTHEAII,/INTICA.T
                                     FIEER OPNC ITLECOMMUMCATTOMI CABLE SYSTEM

                                                                       .CONDT'IT3

                             IROM THE ANCLE POINT Otr CONIIT'IIE To THE ENI, OF CONIITIIT



                  A ton ftot wido oalcmoot or,l!tr, sorotr         ad   tlrou,gh     a   pofiion of stbmcrgcd taad oftho Altlantic

                  Occan,    rd   lying crst of   te   I37 lnd I3S of 'Bocr Rdbao Por                   tr    lldaf,   according to tro plat

                  thcaof, ar mordod      i!   Plrt Book U; Prye 6?, ofthc Publlo Rocordr                      ofti    County of    pah

                 Bcac\ Strb of norids         rd   bling norir iordculgsly doicribod              as   fttlowr:



                 COMMB{CINGattto intonoction oftboconmlim ofWavo CrcstWay ard thc ccntcdho of

                 Pdmfro Par* Ror{ .bo bcing tro Noseqwt coru of sootoa 2t, Torvorhip 4? Soudt: Rarso

                 43   Fa*    Qomo N    E8o   59' fl1" E,   o   lbo north tino ofratd Socioa 28,               r dirianco of4005? ftsq.
                                                                     1 .'t -.'.  I r
                 thoco   S   t2't2' ?5'W,a,thc           comclino ctfstitb Rofoto           AIA odistrmo          0f301.73 ftcB thcnccN

                 85' 12' 44"     \tdidN!coof29l.2 ftctto tho Mcaa lfigbWrtorl,irc;                            ltenco continuing atoag

                 said cootcrlino   N   iso 12'   44h B   tdisbrcc of 108.t ftst to tho Arglc Point of Cooduitr,                     ths Truo


                 Poic ofBcgindqg of Ailrmica-I, Cd&it 3 Easomont Arqi *rid point baving r ooordinrto raluo

                 sfNor& 2t3,yt0.44 ftct tld Blgt 96L045.96 ftct                  basorl    m   tho Florirh      Strb Planc Coordinato ..

                 $r!6ru, Brd Znq North Anoricaa                Don      of 1983; nid Eanrcut Arca oOondiog                     5   ftot on

                oilhr ddo of catodincn ttdco oodnihg dolg                      lt! adcdinq I           7Et   2t' 0t.l?-    B, a distrnco     of   .




                \4T).8g fuorvr6o        cnd of CotrArit 3, laid        poirt baviag r coordinafio vatuc of NorO ?33,4?4.?l

                ftct lDd Brrt 963,455.t0       ft.t

                SaidEalqnodAnsboingZ,aT9.S9Sothlqgthandcmtriniag                                       u utoof24,798.90            rqusro    &ct

                or 057 rcror; noro or     lo.

                Tto sbone dllcdptioa ir brsod od lto           iligDtrffi     thorv! on Drnring Numbrr AIBR@il,                        .




                AlBR00a      sd AIBR003,'gccan             Routp   b   Tbno Nattic.l Mto fimit - Gcomo,ric                   layur".




       Attachment A
       Page 12 of 13 Pages
       Easement No.3G537

                                                                                     .,, ;{,
                                                                 i1..,::.',}i1;1,.


                 Book1609llPage1252                                                            Page 12 of 13
    Case 9:21-cv-80728-AMC
                 .J '.'
                           Document 141-5 Entered on FLSD Docket 08/13/2021 Page 240 of
                        't                249
                                                    DESCruPTION OFA TGFOOT WIITE EIISEIVIENT AREA
                                                                                 FORTIIEATLINIICA:T
                                                  FIEER OPTIC IELECT'III}!{NICATIONS                                  A|BLE SYSIEM
                                                                                :             CONDT'ITI'
                                                                                                                                                    I


                                        rROM THE ANCLE POINT OF CONI'IJITTI I1O TIIE END OT CONDUIT



                              A too ftot widr cascrirom oy6i, aclolr                rld ttr@gl         a portion ofnrbmcrgod        hnd offro Atlanic

                              Oaoa!,   .!d lying    n* AIm               137    rtd l3t       of "tsocs Rrtoo Por     ta [{ar", rocording tb 6o phc
                              ttotwf    ac   reodod in Plat Bok I l, P.go 6?, of                     tho Public Rcoordr of      tlo County of pdrn
                              Bcldt    Stslo of Flotida and boilg morc                  putiafuly      do$dbod rr     follow:                   :




                             coMME'lcxNG           *rtc imnq;tio                 ofiho    ccdim         ofwrvo crcrt way         and thc cootodLo        of
                             plnrmo     n*     na+       abo bohg         tt!   Nodhw."t omor           orf   socdoa 2s,   Tomrbip 4? souq RaDg!
                             43   ErcBthacoN       tf     59'00'B otlo noftllltroofqflsocdou2t, rdirbncoof                                400.5?Sog

                             frw      s u2'   2i2' 25"   w,   oa   tto   cmlino          of   stlb   Rorrb    Al.f a db@         of 301.23 froqrthoopo        N
                             8tr 12' 44"{ r difinco of2gl2                  ft.tb       tto Mcar lfigb WdaLino; ttonco comin',oS
                                                                                                                                              +*S
                             siftl cortoslioo N 8io 12' 44" B a dicramo of lbE.t ftct to                       tho Anglo point of   condurc   * r-o
                             Poiol ofEogimiag of         Atlidoad, omduit                4 Bslcnicnt     Atll nid     poiat taving a ooordinlto raluo

                          of Nodf, 733970.i14 ftot            rd   Brrr 961,ori.96             ftd   brlcd    & oo notia" sre phlc coodi@
                          Syobrq B.!t         Zoq Xont erodo- Ortur of,Ig&l; nfl EarmO Anr odmding 5 ftoc                                           on
                         dithq dla      domlinc           tcooo          cotinringrlogrtocqtdiep                   s 24o49,34.11'4 a dirtraco            of
                         2,5rs.s4      &.abtr       ood   ofconeft4, crid poic hrviqgroordimo raluo ofNorrt ?33,3il.14
                         &.r sd Eart 963,456.99 ftct



                         srld     &rootAra          hiqg a5ls.s4 ertin largrt q6                       0066,        aa   araofE,ISE.lo      ql.r        nnt
                         or0JSrau;nccclo.


                        Tto rbow dorodpd,m b brrod oo rto rtlgamod rbma                                  o Dnrrilg       N'mbos AlBRml j
                        AIBR0@ rpd A!BR003, 'ocora                       Rouro      b   Thrgo    Nrric.l Mto Limit - dmo1;c rayotrt"




                AttachmentA
                Page 13 of 13 pages
                Easement No. 30537
       s"
            c



                        o Book16090lPage1253                                                                               13        13

o                        7
                        -{                                                  rtify                                is a true           of the record in my office
                                                   with                         ns, if any                      uired by           as of this day, Feb 27,2020
                                                    Sharon R.                         Glerk                                      , Palm Beach County, Florida
                                                    BY                                                                                 Deputy Clerk
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 241 of
                                      249




                             EXHIBIT K
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 242 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 243 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 244 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 245 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 246 of
                                      249




                             EXHIBIT L
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 247 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 248 of
                                      249
Case 9:21-cv-80728-AMC Document 141-5 Entered on FLSD Docket 08/13/2021 Page 249 of
                                      249
